

EXHIBIT 10.9








RETIREMENT PLAN
FOR SALARIED EMPLOYEES
OF RAYONIER INC.




















Amended and Restated as of January 1, 2014









--------------------------------------------------------------------------------




FOREWORD
The Plan as set forth in this document is known as the Retirement Plan for
Salaried Employees of Rayonier Inc. (hereinafter called the Plan). Originally
effective on March 1, 1994, this Plan has been restated from time to time to
comply with requirements of the Internal Revenue Code (the “Code”). The Plan is
a “Cycle D” plan, as explained in Rev. Proc. 2007-44 of the Internal Revenue
Service. The Plan’s current remedial amendment period expires January 31, 2015.
The Company now amends, restates and continues the Plan to comply with
applicable changes in the law (and various regulations and other guidance) as
set forth in the 2013 Cumulative List issued by the Internal Revenue Service in
Notice 2013‑84 for Cycle D plans, including, but not limited to changes under
the Pension Protection Act of 2006 (PPA), the U.S. Troop Readiness, Veterans’
Care, Katrina Recovery and Iraq Accountability Appropriations Act of 2007, the
Heroes Earnings Assistance and Relief Tax Act of 2008 (HEART Act), the Worker,
Retiree, and Employer Recovery Act of 2008 (WRERA), the Small Business Jobs Act
of 2010 (SBJA), the Preservation of Access to Care for Medicare Beneficiaries
and Pension Relief Act of 2010 (PRA 2010), the Moving Ahead for Progress in the
21st Century Act (MAP-21), and the American Taxpayer Relief Act of 2012 (ATRA).
This restated Plan also includes provisions applicable to the merger of the
Employees Retirement Income Plan for Rayonier Incorporated Hourly Employees at
the Wood Products Facilities into this Plan, effective as of June 27, 2014, as
set forth in Appendix B.
This Plan is intended to be a tax-qualified plan and comply with all
requirements of Code Section 401(a) and related treasury regulations. The trust
which is being employed as a funding vehicle for plan benefits is intended to
comply with Code Section 501(a).
Unless otherwise expressly provided in this Plan and consistent with applicable
law, (i) the rights and benefits of any Member who retires or whose employment
is terminated, whichever first occurs, are determined in accordance with the
provisions of the Plan in effect at the time of such retirement or termination,
and (ii) no revision to the Plan shall deprive any Member who retires or whose
employment is terminated prior to such revisions, of any rights and benefits
which theretofore had accrued under the Plan.
For purposes of the Plan, applicable law means (i) the Code, (ii) ERISA (as
defined in Section 1.17 hereof), (iii) such regulations, rulings, notices and
other written guidance issued by federal agencies under the authority of the
Code, ERISA or other federal legislation, and (iv) case law and any other
applicable federal, state or local law affecting and binding on the Plan, the
Company, the Plan Administration Committee, the Trustee and other Plan
fiduciaries. Subject to the preceding sentence, the Plan shall be construed,
regulated and administered under the laws of the State of Florida, to the extent
such laws are not superseded by applicable federal law.
This amended and restated plan document is generally effective January 1, 2014,
unless the context indicates otherwise, or as required by applicable law or
regulations.





i

--------------------------------------------------------------------------------




RETIREMENT PLAN FOR SALARIED EMPLOYEES
OF RAYONIER INC.


TABLE OF CONTENTS






Page


FOREWORDi
ARTICLE 1 – DEFINITIONS1
ARTICLE 2 – SERVICE8
2.01Eligibility Service    8
2.02Benefit Service    12
2.03Questions Relating to Service Under the Plan    14
ARTICLE 3 – MEMBERSHIP16
3.01Persons Employed on the Effective Date    16
3.02Persons First Employed as Employees On or After the Effective Date    16
3.03Reemployment After March 1, 1994, of ITT Rayonier Incorporated Salaried
Employees    16
3.04Persons Employed as a Leased Employee With the Company or an Associated
Company    17
3.05Persons Employed as Other Than Employees by the Company    17
3.06Reemployment of Former Employees, Former Members and Retired Members    17
3.07Termination of Membership    18
3.08Merged Plans of Former Employees    18
3.09Questions Relating to Membership in the Plan    18
ARTICLE 4 – BENEFITS19
4.01Normal Retirement Allowance    19
4.02Postponed Retirement Allowance    21
4.03Standard Early Retirement Allowance    22
4.04Special Early Retirement Allowance    23
4.05Vested Benefit    24
4.06Forms of Benefit Payment After Retirement    24
4.07Survivor’s Benefit Applicable Before Retirement    32
4.08Maximum Benefits Under Code Section 415    40
4.09No Duplication    49
4.10Payment of Benefits    49
4.11Reemployment of Former Member or Retired Member    51
4.12Top-heavy Provisions    53
13
Payment of Medical Benefits for Benefits for Certain Members Who Retire Under
the Plan    55

4.14Transfers From Hourly Plans Maintained by the Company or an Associated
Company    56
4.15Direct Rollover of Certain Distributions    57
4.16Mandatory Distributions    58
4.17Benefit Restrictions Under Code Section 436    66
ARTICLE 5 – ADMINISTRATION OF PLAN76




--------------------------------------------------------------------------------




5.01Appointment of Plan Administration Committee    76
5.02Pension and Savings Plan Committee    76
5.03Named Fiduciaries    76
5.04Meetings and Action of Majority    76
5.05Duties of Committees    77
06
Management of Plan Assets    77

5.07Establishment of Rules and Rights of Plan Administration Committee    77
5.08Prudent Conduct and Limitation of Liability    77
5.09Claims and Review Procedure    78
ARTICLE 6 – CONTRIBUTIONS80
6.01Company Contributions    80
02
Return of Contributions    80

ARTICLE 7 – MANAGEMENT OF FUNDS81
7.01Trustee    81
7.02Exclusive Benefit Rule    81
7.03Investment in Company Securities or Real Property    81
7.04Appointment of Investment Managers    82
ARTICLE 8 – CERTAIN RIGHTS AND LIMITATIONS83
8.01Termination of the Plan    83
8.02Limitation Concerning Highly Compensated Employees or Highly Compensated
Former Employees    83
8.03Conditions of Employment Not Affected by Plan    84
8.04Offsets    84
8.05Denial of Benefits    85
8.06Change in Control    85
8.07Prevention of Escheat    88
ARTICLE 9 – NONALIENATION OF BENEFITS89
ARTICLE 10 – AMENDMENTS91
APPENDIX A93
APPENDIX B95
APPENDIX C127
APPENDIX D148
APPENDIX E169
APPENDIX F198












--------------------------------------------------------------------------------




ARTICLE 1 – DEFINITIONS


1.01
Accrued Benefit shall mean, as of any date of determination, the retirement
allowance computed under Section 4.01(b) on the basis of the Member’s Benefit
Service and applicable components of the Plan formula as of the determination
date and with respect to the amount determined under Section 4.01(b)(i)(4), the
applicable components of the Prior Salaried Plan as of the determination date.

1.02
Annuity Starting Date shall mean the first day of the first period for which an
amount is due on behalf of a Member or former Member as an annuity or any other
form of payment under the Plan.

1.03
Appendix shall mean one, some or all of the appendices attached to this restated
Plan document (as the context may indicate) and any additional appendix which
may be added to the Plan from time to time. The Appendices are used to record
(i) the tables of factors which are used in determining the amount of the
various forms of benefits payable under the Plan, and (ii) the benefits, rights,
features, terms and conditions applicable to Members who participated in plans
that have been merged into this Plan. Each Appendix is incorporated into the
Plan by reference and shall be considered part of the Plan. As of the date of
this restatement, the Plan includes Appendices A through F, as identified in the
table of contents hereto. Notwithstanding the other provisions of the Plan, the
terms of an Appendix shall apply to the affected Participants.

1.04
Associated Company shall mean any subsidiary or affiliated company of Rayonier
Inc. not participating in the Plan which is (i) a component member of a
controlled group of corporations (as defined in Code Section 414(b)), which
controlled group of corporations includes as a component member Rayonier Inc.,
(ii) any trade or business under common control (as defined in Code
Section 414(c)) with Rayonier Inc., (iii) any organization (whether or not
incorporated) which is a member of an affiliated service group (as defined in
Code Section 414(m)) which includes Rayonier Inc. or (iv) any other entity
required to be aggregated with Rayonier Inc. pursuant to regulations under Code
Section 414(o), during the period such entity is described in clause (i), (ii),
(iii), or (iv). Notwithstanding the foregoing, for purposes of the preceding
sentence and Section 4.08 of the Plan, the definitions of Code Section 414(b)
and (c) shall be modified as provided in Code Section 415(h).

1.05
Beneficiary shall mean any person or entity named by a Member by written
designation to receive certain benefits payable in the event of his or her death
as provided under Section 4.07.

1.06
Benefit Service shall mean employment recognized as such for the purposes of
computing a benefit under the Plan as provided under Article 2.

1.07
Board of Directors shall mean the Board of Directors of Rayonier Inc. or of any
successor to Rayonier Inc. by merger, purchase or otherwise.

1.08
Change in Control shall mean the occurrence of any one or more of the following
events: (i) subject to the conditions contained in the final paragraph of this
definition, the filing of a report on Schedule 13D with the Securities and
Exchange Commission pursuant to Section 13(d) of the Securities Exchange Act of
1934 (the “Act”) disclosing that any person, other than the Corporation or any
employee benefit plan sponsored by the Corporation, is the beneficial owner (as
the term is defined in Rule 13d‑3 under the Act) directly or indirectly, of
securities


14/168    1



--------------------------------------------------------------------------------




representing 20% or more of the total voting power represented by the
Corporation’s then outstanding Voting Securities (calculated as provided in
Paragraph (d) of Rule 13d‑3 under the Act in the case of rights to acquire
Voting Securities); or (ii) the purchase by any person, other than the
Corporation or any employee benefit plan sponsored by the Corporation, of shares
pursuant to a tender offer or exchange offer to acquire any Voting Securities of
the Corporation (or securities convertible into such Voting Securities) for
cash, securities, or any other consideration, provided that after consummation
of the offer, the person in question is the beneficial owner, directly or
indirectly, of securities representing 20% or more of the total voting power
represented by the Corporation’s then outstanding Voting Securities (all as
calculated under clause (i)); or (iii) the approval by the shareholders of the
Corporation of (A) any consolidation or merger of the Corporation in which the
Corporation is not the continuing or surviving corporation (other than a merger
of the Corporation in which holders of Common Shares of the Corporation
immediately prior to the merger have the same proportionate ownership of Common
Shares of the surviving corporation immediately after the merger as immediately
before), or pursuant to which Common Shares of the Corporation would be
converted into cash, securities, or other property, or (B) any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Corporation; or (iv)
a change in the composition of the Board of Directors of the Corporation at any
time during any consecutive 24‑month period such that “continuing directors”
cease for any reason to constitute at least a 70% majority of the Board. For
purposes of this definition of “Change in Control,” the term “Voting Securities”
means any securities of the Corporation which vote generally in the election of
members of the Board of Directors and the term “continuing directors” means
those members of the Board who either were directors at the beginning of a
consecutive 24‑month period or were elected during such period by or on the
nomination or recommendation of at least a 70% majority of the then-existing
Board.
So long as there has not been a Change in Control within the meaning of
clause (iv) above, the Board of Directors may adopt by a 70% majority vote of
the “continuing directors” a resolution to the effect that the occurrence of an
event described in clause (i) (a “Clause (i) Event”) does not constitute a
“Change in Control” (an “Excluding Resolution”) or a resolution to the effect
that the occurrence of a Clause (i) Event does constitute a “Change in Control”
(an “Including Resolution”). The adoption of an Excluding Resolution with
respect to any Clause (i) Event shall not deprive the Board of Directors of the
right to adopt an Including Resolution with respect to such Clause (i) Event at
a later date. A Clause (i) Event shall not in and of itself constitute a “Change
in Control” until the earlier of (x) the effective date of an Including
Resolution with respect thereto or (y) the passage of a period of 30 calendar
days after the occurrence thereof without an Excluding Resolution having been
adopted with respect thereto; notwithstanding the adoption of an Excluding
Resolution within the 30‑day period referred to in (y), an Including Resolution
may subsequently be adopted with respect to the relevant Clause (i) Event while
it continues to exist, in which event a “Change in Control” shall be deemed to
have occurred for purposes of this definition upon the effective date of such
Including Resolution. The provisions of this second paragraph of the definition
of “Change in Control” relate only to situations where a Clause (i) Event has
occurred and no Change in Control within the meaning of clause (ii), (iii), or
(iv) of the preceding paragraph has occurred, and nothing in this paragraph
shall derogate from the principle that the occurrence of an event described in
clause (ii), (iii), or (iv) of the preceding paragraph shall be deemed an
immediate Change in Control regardless of whether or not a Clause (i) Event has
occurred and an Excluding Resolution or Including Resolution become effective.
1.09
Code shall mean the Internal Revenue Code of 1986, as amended from time to time.


14/168    2



--------------------------------------------------------------------------------




1.10
Company shall mean Rayonier Inc. (formerly known as ITT Rayonier Corporation)
with respect to its Employees; and any Participating Unit with respect to its
Employees. Unless otherwise noted, when used herein, the term Company shall
collectively include Rayonier Inc. and any Participating Unit.

1.11
Compensation shall mean, except as provided otherwise in Article 3, the total
remuneration paid to a Member (whether before or after membership in the Plan)
for services rendered on and after the Effective Date, including annual base
salary, overtime, leadman’s pay, shift differential, and bonuses paid under the
Rayonier Inc. local bonus and gain share plans as in effect on March 1, 1994,
(determined prior to any pre-tax contributions under a “qualified cash or
deferred arrangement,” as defined under Code Section 401(k) and its applicable
regulations, under a “cafeteria plan,” as defined under Code Section 125 and its
applicable regulations, or under a “qualified transportation fringe,” as defined
under Code Section 132(f) and its applicable regulations), and for Members who
receive no other source of remuneration from the Company, commissions, but
excluding, except to the extent specifically included above, foreign service
pay, automobile allowance, separation pay, incentive pay or other special pay or
allowances of similar nature, commissions for any Member who receives any other
form of remuneration from the Company, bonuses, and the cost of any public or
private employee benefit plans, including the Plan.

Notwithstanding the foregoing, effective August 23, 2004, with respect to
certain traders at the Portland facility of International Wood Products,
Compensation shall include all remuneration paid to said traders in the form of
base salary, bonus under the Rayonier Inc. local bonus and gain share plans, and
commissions; however, for purposes of the determination of Final Average
Compensation, all of said remuneration shall be treated as Compensation in
excess of annual base salary.
Compensation taken into account for any purpose under the Plan, including the
determination of Final Average Compensation, shall not exceed $260,000 (as
adjusted from time to time by the Secretary of the Treasury in accordance with
Code Section 401(a)(17)(B)).
Effective January 1, 2009, in accordance with Code Section 414(u)(12),
Compensation shall include any differential wage payment (within the meaning of
Code Section 3401(h)(2)) made by the Company to an individual who does not
currently perform services for the Company by reason of qualified military
service (within the meaning of Code Section 414(u)(5)) to the extent those
payments do not exceed the amounts the individual would have received if the
individual had continued to perform services for the Company.
1.12
Early Retirement Date shall mean the date as determined in the manner set forth
in Section 4.03.

1.13
Effective Date shall mean March 1, 1994. The general effective date of this
restatement is January 1, 2014.

1.14
Eligibility Service shall mean any employment recognized as such for the
purposes of meeting the eligibility requirements for membership in the Plan and
for eligibility for benefits under the Plan as provided under Article 2.

1.15
Employee shall mean any person regularly employed by the Company who is paid
from a payroll maintained in the continental United States, Hawaii, Puerto Rico
or the U.S. Virgin Islands and who receives regular and stated compensation
other than a pension or retainer; provided,


14/168    3



--------------------------------------------------------------------------------




however, that except as the Board of Directors or the Plan Administration
Committee, pursuant to the authority delegated to it by the Board of Directors,
may otherwise provide on a basis uniformly applicable to all persons similarly
situated, no person shall be an Employee for purposes of the Plan who is (i)
engaged as a consultant, (ii) a non-resident alien, (iii) paid on an hourly
basis and who, under the Company’s employment classification practices, is
considered as an hourly-rated employee for purposes of the Company’s employee
benefit plans, (iv) accruing benefits in respect of current service under any
other pension, retirement, qualified profit-sharing or other similar plan of the
Company (other than the Rayonier Inc. Investment and Savings Plan for Salaried
Employees,) or of any Associated Company, (v) a Leased Employee, or (vi) a
Non‑Benefits Worker. In addition, no person shall be an Employee for purposes of
the Plan whose terms and conditions of employment are determined by a collective
bargaining agreement with the Company which does not make this Plan applicable
to such person. Any person considered to be an independent contractor by the
Company shall not be considered an Employee even if he is reclassified as an
employee by any taxing authority such as the Internal Revenue Service or any
other authority or agency.
1.16
Equivalent Actuarial Value shall mean equivalent value of a benefit under the
Plan determined on the basis of the applicable factors set forth in Appendix A,
except as otherwise specified in the Plan. In any other event, Equivalent
Actuarial Value shall be determined on the same actuarial basis utilized to
compute the factors set forth in Appendix A.

1.17
ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time.

1.18
Final Average Compensation shall mean the sum of:

(a)
The average of a Member’s annual base salary recognized as Compensation received
in any five calendar years of Eligibility Service in which such annual base
salary was highest, plus

(b)
The average of a Member’s annual Compensation in excess of annual base salary
received in any five calendar years of Eligibility Service in which such
Compensation was highest; provided, however, that the calendar years on which
such averages are based shall be any five calendar years during the last 120
calendar months of a Member’s Eligibility Service, or if the Member has less
than five calendar years of Eligibility Service, all of his or her calendar
years of Eligibility Service; provided, further, however, that (i) the annual
base salary earned in any calendar year and taken into account for purposes of
“Final Average Compensation,” and (ii) the amount in excess of base annual
salary earned in any calendar year and taken into account for purposes of “Final
Average Compensation,” and (iii) the sum of (i) and (ii) taken into account for
any calendar year, each shall be subject to the provisions of Code
Section 401(a)(17). If the Member terminates employment before the last day of
the calendar year or otherwise experiences an interruption in Eligibility
Service, the Plan Administration Committee shall, in accordance with rules
uniformly applicable to all persons similarly situated, determine the amount of
the Member’s Final Average Compensation. The limitation of Code
Section 401(a)(17) shall be applied to the sum of (i) and (ii) before
determining the years in which base salary and amounts in excess of base salary
are highest. If the Member terminates employment before the last day of the
calendar year or otherwise experiences an interruption in Eligibility Service,
the limitation under Code Section 401(a)(17) shall be applied to base salary,
amounts in excess of base salary, and the sum of the two amounts that are taken
into account for Final Average Compensation for the year of termination or other
interruption on a month-by-month basis whether or not


14/168    4



--------------------------------------------------------------------------------




consecutive. The term Eligibility Service as used in this Section shall include
all service recognized as Eligibility Service for purposes of eligibility
requirements under Article 2.
1.19
Hour of Service shall mean hours of employment as defined pursuant to the
provisions of Section 2.01(c).

1.20
IRS Interest Rate shall mean the applicable interest rate described in Code
Section 417(e) after its amendment by PPA. Specifically, the applicable interest
rate shall be the adjusted first, second, and third segment rates applied under
the rules similar to the rules of Code Section 430(h)(2)(C) for the second full
month (known as the lookback month) preceding the Stability Period. For this
purpose, the first, second, and third segment rates are the first, second, and
third segment rates which would be determined under Code Section 430(h)(2)(C)
if:

(a)
Code Section 430(h)(2)(D) were applied by substituting the average yields for
the month described in the preceding paragraph for the average yields for the
24-month period described in such section, and

(b)
Code Section 430(h)(2)(G)(i)(II) were applied by substituting “Section
417(e)(3)(A)(ii)(II)” for “Section 412(b)(5)(B)(ii)(II).”

1.21
IRS Mortality Table shall mean the applicable mortality table within the meaning
of Code Section 417(e)(3)(B), as initially described in Revenue Ruling 2007-67,
as in effect on the first day of the applicable Stability Period.

1.22
Leased Employee shall mean any person as so defined in Code Section 414(n) by
virtue of his or her performance of services for the Company or an Associated
Company.

1.23
Member shall mean any person included in the membership of the Plan as provided
in Article 3.

1.24
Non‑Benefits Worker shall mean any individual designated by the Company as
ineligible to participate in any Company-sponsored employee benefit program and
any individual who the Company considers to be an independent contractor. The
designation of an individual as a Non‑Benefits Worker by the Company shall be
final and not subject to any redetermination of employment classification by any
taxing authority such as the Internal Revenue Service or any other governmental
authority or agency.

1.25
Normal Retirement Date shall mean the first day of the calendar month coincident
with or next following the date the Employee attains age 65, which is his or her
Normal Retirement Age.

1.26
Parental Leave shall mean a period in which a person is absent from work because
of the person’s pregnancy, the birth of a person’s child, the adoption by a
person of a child, or for purposes of caring for that child, for a period
beginning immediately following such birth or adoption.

1.27
Participating Unit shall mean, in addition to Rayonier Inc., any subsidiary or
affiliated company of Rayonier Inc., any designated location(s) only of such
subsidiary or affiliated company or any designated unit(s) only of such
subsidiary, or affiliated company which has by appropriate action of the Board
of Directors been designated as a Participating Unit and the board of directors
of any such subsidiary or affiliated company shall have taken appropriate action
to adopt the Plan. The Board of Directors shall take action (i) to designate
such entity as a Participating Unit, (ii) to


14/168    5



--------------------------------------------------------------------------------




determine that such persons are Employees, and (iii) to establish, by written
amendment of the Plan, the terms and conditions under which such Employees are
to be included in the Plan.
If a group of persons is transferred to or assigned to a Participating Unit or
is hired by a Participating Unit as the result of the opening or purchase of a
plant or the merger of one unit into another, such persons shall not be deemed
to be Employees for purposes of the Plan until further action by the Board of
Directors, by written amendment of the Plan, including the determination that
such persons are Employees for purposes of the Plan, and the establishment of
the terms and conditions under which such Employees are to be included in the
Plan.
To the extent that the Board of Directors shall have authorized and established
the basis for recognition under the Plan of service with a predecessor
corporation(s), if any, reference in this Plan to service with a Participating
Unit shall include service with the predecessor corporation(s) of such
Participating Unit, provided that all or part of the business and assets of any
such corporation shall have been acquired by Rayonier Inc. or by a Participating
Unit.
1.28
Pension and Savings Plan Committee shall mean the committee established by
Rayonier Inc. for the purposes of managing the assets of the Plan as provided in
Article 5.

1.29
Plan shall mean the Retirement Plan for Salaried Employees of Rayonier Inc. as
set forth herein or as hereafter amended.

1.30
Plan Administration Committee shall mean the committee established for the
purposes of administering the Plan as provided in Article 5.

1.31
Plan Year shall mean the calendar year.

1.32
Postponed Retirement Date shall mean, with respect to an Employee who does not
retire at Normal Retirement Date but who works after such date, the first day of
the calendar month coincident with or next following the date on which such
Employee retires from active service. No retirement allowance shall be paid to
the Employee until his or her Postponed Retirement Date, except as otherwise
provided in Article 4.

1.33
Prior Salaried Plan shall mean the Retirement Plan for Salaried Employees of ITT
Incorporated (now known as the “ITT Industries Salaried Retirement Plan”), as in
effect on February 28, 1994, and as thereafter amended from time to time.

1.34
Qualified Joint and Survivor Annuity shall mean an annuity described in
Section 4.06(a)(i).

1.35
Regulation shall mean the regulations promulgated pursuant to and under the
Code, by the Secretary of the Treasury or a delegate of the Secretary of the
Treasury, and as amended from time to time.

1.36
Severance Date shall mean the date an Employee is considered to have severed his
or her employment as defined pursuant to the provisions of Section 2.01(b).

1.37
Social Security Benefit shall mean the amount of annual old age or disability
insurance benefit under Title II of the Federal Social Security Act as
determined by the Plan Administration Committee under reasonable rules uniformly
applied, on the basis of such Act as in effect at the time of retirement or
termination to which a Member or former Member is or would upon application be
entitled, even though the Member does not receive such benefit because of his or


14/168    6



--------------------------------------------------------------------------------




her failure to apply therefor or he or she is ineligible therefor by reason of
earnings he or she may be receiving in excess of any limit on earnings for full
entitlement to such benefit. In computing the Member’s Social Security Benefit,
no wage index adjustment or cost of living adjustment shall be assumed with
respect to any period after the end of the calendar year in which the Member
retires or terminates service. For all years prior to retirement or other
termination of employment with the Company where actual earnings are not
available, the Member’s Social Security Benefit shall be determined on the basis
of the Member’s actual earnings in conjunction with a salary increase assumption
based on the actual yearly change in national average wages as determined by the
Social Security Administration. If, within a reasonable time after the later of
(i) the date of retirement or other termination of employment or (ii) the date
on which a Member is notified of the retirement allowance or vested benefit to
which he or she is entitled, the Member provides documentation from the Social
Security Administration as to his or her actual earnings history with respect to
those prior years, his or her Social Security Benefit shall be redetermined
using the actual earnings history. If this recalculation results in a different
Social Security Benefit, his or her retirement allowance or vested benefit shall
be adjusted to reflect this change. Any adjustment to his or her retirement
allowance or vested benefit shall be made retroactive to the date his or her
payments commenced. The Plan Administration Committee shall resolve any
questions arising under this Section on a basis uniformly applicable to all
Employees similarly situated.
1.38
Special Early Retirement Date shall mean the date as determined in the manner
set forth in Section 4.04.

1.39
Spousal Consent shall mean written consent given by a Member’s or former
Member’s spouse to an election made by the Member or former Member which
specifies the form of retirement allowance, vested benefit, Beneficiary, or
contingent annuitant designated by the Member or former Member. The specified
form or specified Beneficiary or contingent annuitant shall not be changed
unless further Spousal Consent is given. Spousal Consent shall be duly witnessed
by a notary public, or in accordance with uniform rules of the Plan
Administration Committee, by a Plan representative and shall acknowledge the
effect on the spouse of the Member’s or former Member’s election. The
requirement for Spousal Consent may be waived by the Plan Administration
Committee in accordance with applicable law. Spousal Consent shall be applicable
only to the particular spouse who provides such consent.

1.40
Stability Period shall mean the Plan Year in which occurs the Annuity Starting
Date for the distribution.

1.41
Transferred Employee shall mean an employee of the Company on the Effective Date
who is paid on an hourly basis, classified as an hourly-rated employee for
purposes of the Company’s employee benefit plans, and who is entitled to a
benefit under the Prior Salaried Plan.

1.42
Trustee shall mean the trustee or trustees by which the funds of the Plan are
held as provided in Article 7.




14/168    7



--------------------------------------------------------------------------------




ARTICLE 2 – SERVICE


2.01
Eligibility Service

(a)
Plan Closed to New Participants. Notwithstanding any provision of the Plan to
the contrary, Employees first hired by the Company on or after January 1, 2006,
are not eligible to participate in the Plan and shall not be credited with
Eligibility Service. Prior to the effective date of this Subsection (a),
Eligibility Service was determined and credited as set forth in this Section
2.01.

(b)
Eligibility Service On and After the Effective Date. Except as otherwise
provided in this Article 2, all uninterrupted employment with the Company or
with an Associated Company rendered on and after (i) the Effective Date or (ii)
date of employment, if later, and prior to such Member’s Severance Date shall be
recognized as Eligibility Service for all Plan purposes. “Severance Date” shall
mean the earlier of (i) the date a Member resigns, is discharged, retires or
dies or (ii) one year from the date the Member is continuously absent from
service for any other reason as provided in this Article 2. Eligibility Service
for any period of employment rendered prior to the Effective Date shall be
determined as set forth in Section 2.01(h).

(c)
Eligibility Service for Plan Membership by Employees Hired on Other Than a
Full-Time Basis. With respect to any Employee whose employment with the Company
or with an Associated Company is on a temporary or less than full-time basis,
“one year of Eligibility Service” for purposes of meeting the requirements for
membership in the Plan as provided in Article 3 shall mean a period of 12
consecutive months of employment and measured from the date on which he or she
first completes an Hour of Service or from any subsequent anniversary thereof
and during which he or she has completed at least 1,000 Hours of Service with
the Company or with an Associated Company. After such an Employee has met the
requirements for membership in the Plan as provided in Article 3, Eligibility
Service for purposes of meeting the eligibility requirements for benefits and
for vesting shall be determined in accordance with Sections 2.01(b) and 2.01(h).

“Hours of Service” shall include hours worked and hours for which a person is
compensated by the Company or by an Associated Company for the performance of
duties for the Company or an Associated Company, although he or she has not
worked (such as: paid holidays, paid vacation, paid sick leave, paid time off
and back pay for the period for which it was awarded), and each such hour shall
be computed as only one hour, even though he or she is compensated at more than
the straight time rate. This definition of “Hours of Service” shall be applied
in a consistent and non-discriminatory manner in compliance with 29 Code of
Federal Regulations, Section 2530.200b‑2(b) and (c) as promulgated by the United
States Department of Labor and as may hereafter be amended.
Solely for purposes of this Paragraph (c), if a temporary or less than full-time
Employee does not complete more than 500 Hours of Service in the 12 month period
beginning on the date on which he or she first completes an Hour of Service or
beginning on any subsequent anniversary thereof (which for purposes of this
Paragraph (c) shall be known as the “computation period”), he or she shall incur
a one-year break in service. Solely for purposes of determining whether such an
Employee has incurred a break in service, hours shall include each Hour of
Service for which such Employee would otherwise have been credited

14/168    8



--------------------------------------------------------------------------------




under this Paragraph (c) were it not for the Employee’s absence due to Parental
Leave. Hours of Service credited under the preceding sentence shall not exceed
the number of hours needed to avoid a break in service in the computation period
in which the Parental Leave first began, and in any event shall not exceed 501
hours; if no hours are needed to avoid a break in service in such computation
period, then the provisions of the preceding sentence shall apply as though the
Parental Leave began in the immediately following computation period. If such an
Employee has had a break in service before becoming eligible for membership,
Eligibility Service shall begin from the date of his or her return to the employ
of the Company or an Associated Company. Except as otherwise provided in this
Article 2, his or her Eligibility Service before the break in service shall be
restored only upon completion of one year of Eligibility Service within the
12-month period following his or her break in service. If, however, the periods
of consecutive one-year breaks in service equals or exceeds the greater of
(i) five years or (ii) the total number of years of Eligibility Service before
the break in service, his or her Eligibility Service prior to the break shall
never be restored.
(d)
Employment with the Company or an Associated Company but not as an Employee.
Eligibility Service with respect to prior employment rendered by any person who,
on or after the Effective Date and prior to the date on which he or she becomes
an Employee, is or was in the employ of the Company or an Associated Company but
not as an Employee shall, subject to the provisions of Section 2.01(f) and
Section 2.01(g), be equal to:

(i)    the number of years credited to him, if any, on the basis of the “1,000
hour rule” under a pension plan maintained by the Company or an Associated
Company applicable to him or her for the period of such prior employment ending
on the last day of the calendar year preceding the date on which he or she
becomes an Employee or the date on which such prior employment terminated, plus
(ii)    the greater of (1) the service credited to him, if any, on the basis of
the “1,000 hour rule” for the portion of the calendar year ending on the date
immediately preceding the date he or she becomes an Employee or the date on
which such prior employment terminated, or (2) the Eligibility Service he or she
would be credited with under this Plan for the entire calendar year in which the
transfer or termination of employment took place.
Notwithstanding the foregoing provisions of this Paragraph (d), in the event a
person’s prior employment was not covered by or credited under a pension plan
which recognized employment on the basis of the “1,000 hour rule,” any such
prior employment with the Company or an Associated Company whether rendered
before or after the Effective Date shall be recognized in accordance with the
terms of this Article 2.
(e)
Certain Absences to be Recognized as Eligibility Service. Except as otherwise
indicated in this Article 2, the following periods of approved absence rendered
on and after the Effective Date shall be recognized as Eligibility Service under
the Plan and shall not be considered as breaks in Eligibility Service:

(i)    The period of any leave of absence granted in respect of service with the
armed forces of the United States on or after the Effective Date provided the
Employee shall have returned to the service of the Company or an Associated
Company in accordance with reemployment rights under applicable law and shall
have complied with all of the requirements of such law as to reemployment.

14/168    9



--------------------------------------------------------------------------------




(ii)    Except as provided by law, the period on or after the Effective Date of
any leave of absence granted in respect of service, not exceeding two years,
with any other agency or department of the United States Government.
(iii)    The period on and after the Effective Date of any total and permanent
disability during which an Employee becomes entitled to a disability benefit
under Title II of the Federal Social Security Act as amended from time to time
or the period on and after the Effective Date of total and permanent disability
as determined by the Plan Administration Committee on the basis of such medical
information as it shall require.
(iv)    The period of any leave of absence on and after the Effective Date
during which Company sickness or accident benefits are payable.
(v)    The period on and after the Effective Date of any leave of absence
approved by the Company during which an Employee is paid Compensation at a rate
which is at least one‑half of the Employee’s basic rate of Compensation in
effect immediately prior to such leave.
(vi)    In any event, Eligibility Service shall include the period, with or
without Compensation, immediately preceding the Employee’s Severance Date but
not in excess of 12 consecutive months inclusive of those periods of approved
absences already included in Subparagraphs (i) through (v) above, during which
an Employee is continuously absent from service.
(vii)    The period between an Employee’s Severance Date and his or her
reemployment if he or she returns to the employ of the Company or an Associated
Company before the first anniversary date of his or her Severance Date;
provided, however, that the combined periods recognized under Subparagraph (vi)
above and under this Subparagraph (vii) shall not exceed 12 consecutive months.
(viii)    The period of any periodic salary continuation payments an Employee
receives under any severance pay plan of the Company other than the Rayonier
Inc. Executive Severance Pay Plan (the “Executive Severance Plan”).
Except to the extent provided under Subparagraph (vi), and if applicable, under
Subparagraph (vii) above, if an Employee fails to return to active employment
upon expiration of the approved absences specified in Subparagraphs (i), (ii),
(iv) and (v) above, such periods of approved absence shall not be considered as
Eligibility Service under the Plan.
(f)
Breaks in Service. All absences from the Company or from an Associated Company,
other than the absences specified in Paragraph (e) above, shall be considered as
breaks in Eligibility Service; provided, however, that in no event shall there
be a break in Eligibility Service if an Employee (i) is continuously absent from
service with the Company or with an Associated Company and returns to the employ
of the Company or an Associated Company before the first anniversary of his or
her Severance Date or (ii) is absent from work because of a Parental Leave and
returns to the employ of the Company or an Associated Company within two years
of his or her Severance Date. If the provisions of clause (ii) above are
applicable, the first year of such absence for Parental Leave, measured from an
Employee’s Severance Date, shall not be considered in determining the Employee’s
period of break in service for purposes of Section 2.01(g) below.


14/168    10



--------------------------------------------------------------------------------




(g)
Bridging Breaks in Service.

(i)    If an Employee has a break in service and such Employee was eligible for
a vested benefit under Section 4.05 at the time of his or her break in service,
then, except as otherwise provided in Section 4.11, employment both before and
after the Employee’s absence shall be immediately recognized as Eligibility
Service, subject to the provisions of this Section 2.01, upon his or her return
to the employ of the Company or an Associated Company.
(ii)    If an Employee has a break in service and such Employee was not eligible
for a vested benefit under Section 4.05 at the time of his or her break in
service, Eligibility Service shall begin from the date of his or her return to
the employ of the Company or an Associated Company. If such Employee returns to
the employ of the Company or an Associated Company and the period of the
Employee’s break is less than the greater of (1) five years or (2) the service
rendered prior to such break, the service prior to such break shall be included
as Eligibility Service, subject to the provisions of this Section 2.01, only
upon completion of at least 12 months of Eligibility Service following his or
her break in service. However, if the period of the Employee’s break in service
equals or exceeds the greater of (1) five years or (2) the service rendered
prior to such break, the service rendered prior to such break shall be included
as Eligibility Service, subject to the provisions of this Section 2.01, only
upon completion of a period of Eligibility Service equal to the lesser of the
period of his or her break in service or ten years. Notwithstanding the
foregoing sentence, if an Employee has a break in service that commences on or
after January 1, 2006, and the Employee returns to the employ of the Company or
an Associated Company, the service prior to such break shall be included as
Eligibility Service only if the Employee’s break is less than the greater of (1)
five years or (2) the service prior to such break.
(h)
Eligibility Service Prior to the Effective Date.

Notwithstanding any foregoing provisions to the contrary, Eligibility Service
shall include (i) with respect to any person who becomes a Member of the Plan on
the Effective Date pursuant to the provisions of Section 3.01(a) or (b) or
Section 3.05, any employment rendered by such Member prior to the Effective Date
to the extent such employment is recognized as Eligibility Service under the
provisions of the Prior Salaried Plan, (ii) with respect to any person who was
employed by ITT Rayonier Incorporated on a salaried basis as of
February 28, 1994, but was not a member of the Prior Salaried Plan as of such
date and who becomes a Member of the Plan on or after the Effective Date
pursuant to the provisions of Section 3.01(c), any uninterrupted employment with
the Company or with an Associated Company rendered by such Member prior to the
Effective Date and prior to his or her Severance Date, and (iii) with respect to
any person who was employed by ITT Rayonier Incorporated on a salaried basis on
December 1, 1993, but was not employed by the Company on the Effective Date, any
employment rendered by the Member prior to the Effective Date to the extent such
employment is recognized as Eligibility Service under the provisions of the
Prior Salaried Plan. With respect to a person not described in clause (i), (ii),
or (iii) of the preceding sentence who becomes a Member after the Effective
Date, Eligibility Service for the purpose of determining eligibility for
benefits but not for the purpose of determining eligibility for Plan membership
or Final Average Compensation shall include, subject to the provisions of
Section 2.01(g)(ii) with respect to bridging breaks in service, any employment
with ITT Rayonier Incorporated rendered by such Member prior to the

14/168    11



--------------------------------------------------------------------------------




Effective Date to the extent such employment is recognized or would have been
recognized as Eligibility Service under the provisions of the Prior Salaried
Plan.
2.02
Benefit Service

(a)
Benefit Service On and After the Effective Date. Except as hereinafter otherwise
provided, all uninterrupted employment with the Company rendered by a Member as
an Employee on and after the Effective Date and prior to his or her Severance
Date shall be recognized as Benefit Service under the Plan. Benefit Service for
any period of employment rendered prior to the Effective Date shall be
determined as set forth in Section 2.02(f).

(b)
Employment with an Associated Company. Except as otherwise provided in an
Appendix to the Plan, no employment with an Associated Company rendered by a
Member shall be recognized as Benefit Service under the Plan; except, if a
Member completes 36 months of Eligibility Service as an Employee, any employment
rendered on and after the Member’s date of hire with an Associated Company
before classification as an Employee shall be recognized as Benefit Service
subject to any limitations for the Associated Company at which the Member was
employed set forth in writing by the Plan Administration Committee. If a Member
ceases to be an Employee and is again employed at an Associated Company, such
further employment will not be recognized as Benefit Service unless and until
the Member again (i) becomes an Employee and (ii) completes 36 months of
Eligibility Service as an Employee. Notwithstanding any provision of the Plan to
the contrary, if an employee is hired by an Associated Company on or after
January 1, 2006, and subsequently becomes an Employee, no period of service with
the Associated Company or as an Employee will be recognized as Benefit Service.

(c)
Employment with the Company but not as an Employee. Except as otherwise provided
in Section 3.04, with respect to (i) any person who on or after the Effective
Date and immediately prior to the date on which he or she becomes an Employee,
is in the employ of the Company but not as an Employee and (ii) any Member who
completes an Hour of Service on and after the Effective Date, and who thereafter
ceases to be an Employee but remains in the employ of the Company, and on or
after the Effective Date again becomes an Employee, uninterrupted employment
with the Company otherwise than as an Employee rendered on and after the
Effective Date shall be recognized as Benefit Service in accordance with the
terms of this Section 2.02, provided such person is a Member of the Plan, upon
completion of 36 months of Eligibility Service as an Employee, subject to the
limitations set forth in writing by the Board of Directors or the Plan
Administration Committee for the Participating Unit at which such person was
first employed.

(d)
Certain Absences to be Recognized as Benefit Service. Except as otherwise
indicated below, the following periods of approved absence rendered on and after
the Effective Date shall be recognized as Benefit Service and shall not be
considered as breaks in Benefit Service:

(i)    The period of any leave of absence granted in respect of service with the
armed forces of the United States on and after the Effective Date provided the
Employee shall have returned to the service of the Company or an Associated
Company in accordance with reemployment rights under applicable law and shall
have complied with all of the requirements of such law as to reemployment.

14/168    12



--------------------------------------------------------------------------------




(ii)    Except as provided by law, the period on and after the Effective Date of
any leave of absence granted in respect of service, not exceeding two years,
with any other agency or department of the United States Government.
(iii)    The period on and after the Effective Date of any total and permanent
disability during which an Employee becomes entitled to a disability benefit
under Title II of the Federal Social Security Act as amended from time to time;
provided, however, that, if such disability benefit ceases to be paid solely due
to the Employee’s age, Benefit Service shall include the period of total and
permanent disability during which the Employee is entitled or would have been
entitled if he or she had participated in the Company’s applicable long term
disability plan to receive disability benefit under such long term disability
plan.
(iv)    The period on and after the Effective Date of any leave of absence
during which Company sickness or accident benefits are payable.
(v)    The period on and after the Effective Date of any leave of absence
approved by the Company during which an Employee is paid Compensation at a rate
which is at least one‑half of the Employee’s basic rate of Compensation in
effect immediately prior to such leave.
(vi)    In any event, Benefit Service shall include the period, with or without
Compensation, immediately preceding the Employee’s Severance Date not in excess
of 12 consecutive months inclusive of those periods of approved absences already
included in Subparagraphs (i) through (v) above, during which an Employee is
continuously absent from service.
(vii)    The period of any periodic salary continuation payments an Employee
receives under any severance pay plan of the Company other than the Rayonier
Inc. Executive Severance Pay Plan (the “Executive Severance Plan”).
Except to the extent provided under Subparagraph (vi) above, if an Employee
fails to return to active employment upon expiration of the approved absences
specified in Subparagraphs (i), (ii), (iv) and (v) above, such periods of
approved absence shall not be considered as Benefit Service under the Plan.
The Compensation of a Member during the periods of absence covered by clause
(i), (ii), (iv) or (vi) above shall be the Compensation the Member actually
receives during such period. The Compensation of a Member during the period of
absence covered by clause (iii) above shall be deemed to be the Member’s Final
Average Compensation based on his or her Eligibility Service up to such absence.
Unless the Plan Administration Committee determines otherwise on a basis
uniformly applicable to all persons similarly situated, the Social Security
Benefit of a Member covered by clause (iii) above shall be based on the benefit
awarded by the Social Security Administration at the date of his or her total
and permanent disability.
The Compensation of a Member during the period of absence covered by
clause (vii) above shall be the amount of periodic salary continuation payments
that the Member actually receives during such period. Salary continuation
payments paid in the form of a lump sum shall be excluded from the Compensation
of a Member. Any period of absence for which

14/168    13



--------------------------------------------------------------------------------




salary continuation payments are paid in the form of a lump sum shall not be
considered when determining Benefit Service pursuant to the provisions of this
Section 2.02.
(e)
All Other Absences for Employees.

(i)    No period of absence approved by the Company other than those specified
in Section 2.02(d) above shall be recognized as Benefit Service.
(ii)    No other absence, other than the absence covered by the exception in
clause (i) above, shall be recognized as Benefit Service and any such absence
shall be considered as a break in Benefit Service; provided, however, that in no
event shall there be a break in Benefit Service if an Employee is continuously
absent from service with the Company or with an Associated Company for a period
not in excess of 12 months and returns as an Employee to the employ of the
Company before the first anniversary date of his or her Severance Date. However,
any period between a Severance Date and a reemployment date which is counted as
Eligibility Service under Section 2.01(e)(vii) shall not be counted as Benefit
Service.
If the Employee was eligible for a vested benefit under Section 4.05 at the time
of a break in service, Benefit Service both before and after the Employee’s
absence shall be immediately recognized as Benefit Service under the Plan upon
his or her return to service.
If the Employee was not eligible for a vested benefit under Section 4.05 at the
time of a break in service, Benefit Service shall begin from the date of the
Employee’s return to the employ of the Company. However, any Benefit Service
rendered prior to such break in service shall be included, subject to the
provisions of this Section 2.02, as Benefit Service only at the time that he or
she bridges his or her Eligibility Service in accordance with the provisions of
Section 2.01(g).
(f)
Benefit Service Prior to the Effective Date. Notwithstanding any foregoing
provisions of this Section 2.02 to the contrary, Benefit Service shall include
(i) with respect to any person who becomes a Member of the Plan on the Effective
Date pursuant to the provisions of Section 3.01(a) or (b) or Section 3.05, any
employment rendered by such Member prior to the Effective Date to the extent
such employment is recognized as Benefit Service under the provisions of the
Prior Salaried Plan, (ii) with respect to any person who was employed by ITT
Rayonier Incorporated on a salaried basis as of February 28, 1994, but who was
not a Member of the Prior Salaried Plan as of such date and who becomes a Member
of the Plan on or after the Effective Date pursuant to the provisions of
Section 3.01(c), any uninterrupted employment with the Company rendered by such
Member as an Employee prior to the Effective Date and prior to his or her
Severance Date, and (iii) with respect to any person who was employed by ITT
Rayonier Incorporated on a salaried basis on or after December 1, 1993, but was
not employed by the Company on the Effective Date, any employment rendered by
the Member prior to the Effective Date to the extent such employment is
recognized as Benefit Service under the provisions of the Prior Salaried Plan.

2.03
Questions Relating to Service Under the Plan

If any question shall arise hereunder as to an Employee’s Eligibility Service or
Benefit Service, such question shall be resolved in writing by the Plan
Administration Committee on a basis uniformly applicable to all Employee(s)
similarly situated. The Plan Administration Committee may, with respect to any
person or any group of persons which it considers to be not substantial in

14/168    14



--------------------------------------------------------------------------------




number, determine whether the employment of such person(s), the Company or any
Associated Company shall be recognized under the Plan as Eligibility Service or
Benefit Service. If, in the judgment of the Plan Administration Committee, a
group of persons is considered to be substantial in number, the employment of
such persons with the Company or any Associated Company shall not be recognized
under the Plan as Eligibility Service or Benefit Service until further action by
the Board of Directors. Such further documentation is hereby incorporated into
the Plan by reference.



14/168    15



--------------------------------------------------------------------------------




ARTICLE 3 – MEMBERSHIP


3.01
Persons Employed on the Effective Date

(a)
Any person who is an Employee as defined in Section 1.15 on the Effective Date
and who was a member of the Prior Salaried Plan on February 28, 1994, shall
become a Member of the Plan on the Effective Date.

(b)
Any person who would be classified as an Employee as defined in Section 1.15 on
the Effective Date but is absent from work at the Company by reason of layoff,
leave of absence, short term disability or long term disability and who is a
Member of the Prior Salaried Plan on February 28, 1994, shall become a Member of
the Plan on the Effective Date.

(c)
Any person who is an Employee as defined in Section 1.15 on the Effective Date
and who as of February 28, 1994, was not a member of the Prior Salaried Plan but
was in the process of satisfying the age and service eligibility requirements
for membership in the Prior Salaried Plan, shall become a Member of the Plan as
of the first day of the calendar month coincident with or next following the
date he or she completes the age and service requirements set forth in
Section 3.02(a) and (b).

3.02
Persons First Employed as Employees On or After the Effective Date

Every person who is first employed as an Employee on or after the Effective Date
shall become a Member of the Plan as of the first day of the calendar month
coincident with or next following the later of:
(a)
the date on which he or she attains the 21st anniversary of his or her birth, or

(b)
the date on which he or she completes one year of Eligibility Service.

Notwithstanding any provision of the Plan to the contrary, no Employee who first
completes an Hour of Service on or after January 1, 2006, shall be eligible to
become a Member.
3.03
Reemployment After March 1, 1994, of ITT Rayonier Incorporated Salaried
Employees

Any person who was employed by ITT Rayonier Incorporated on a salaried basis on
December 1, 1993, and who was a member of the Prior Salaried Plan but who
terminated employment prior to the Effective Date shall become a Member of the
Plan on the first day he is employed as an Employee. However, notwithstanding
any provision of the Plan to the contrary, if a Member or any other employee of
the Company terminates employment with the Company and all Associated Companies,
has a period of absence that includes January 1, 2006, or any day thereafter,
and is subsequently restored to service, he shall not receive any Benefit
Service for his subsequent period of employment. In addition, amounts paid to
the Member during the subsequent period of employment shall not be considered
Compensation.





14/168    16



--------------------------------------------------------------------------------




3.04
Persons Employed as a Leased Employee With the Company or an Associated Company

Any person who is a Leased Employee shall not be eligible to participate in the
Plan. However notwithstanding any other Plan provision to the contrary, if a
Leased Employee subsequently becomes an Employee as defined in Section 1.15 or
an Employee as defined in Section 1.15 subsequently becomes employed as a Leased
Employee, uninterrupted employment with the Company or an Associated Company as
a Leased Employee, shall be counted for the sole purpose of determining
Eligibility Service but not for the purpose of determining Benefit Service;
provided, however, that Eligibility Service shall not be counted for any Leased
Employee for any period of his or her employment during which the requirements
of Code Section 414(n)(5) are met. However, notwithstanding any provision of the
Plan to the contrary, in the event a Leased Employee becomes an Employee on or
after January 1, 2006, the Employee shall not become a Member hereunder.
3.05
Persons Employed as Other Than Employees by the Company

Every person employed as other than an Employee by a Participating Unit shall
become a Member of the Plan as of the first day of the calendar month coincident
with or next following the date on which he or she first becomes an Employee,
but not unless and until he or she satisfies the same terms and conditions which
would have been applicable had he or she always been an Employee at such
Participating Unit. Notwithstanding the foregoing, a Transferred Employee shall
become a Member on the Effective Date. However, notwithstanding the foregoing,
if a person commences employment as other than an Employee on or after
January 1, 2006, and subsequently becomes an Employee, the Employee shall not be
eligible to become a Member.
3.06
Reemployment of Former Employees, Former Members and Retired Members

Except as provided in Section 3.03, any person reemployed by the Company as an
Employee shall be considered a new Employee for membership purposes under the
Plan if such Employee was not previously a Member of the Plan.
The membership of any person reemployed by the Company as an Employee shall be
immediately resumed if such Employee was previously a Member of the Plan.
If a retired Member or a former Member is reemployed by the Company or by an
Associated Company in a capacity other than as a Non-Benefits Worker, his or her
membership in the Plan shall be immediately resumed and any payment of a
retirement allowance with respect to his or her original retirement or any
payment of a vested benefit with respect to his or her original employment shall
cease in accordance with the provisions of Section 4.11.
Notwithstanding any provision of the Plan to the contrary, if an Employee is
reemployed by the Company on or after January 1, 2006, or terminates employment
on or after that date and is subsequently rehired, the Employee shall not
receive any Benefit Service for his subsequent period of employment. In
addition, amounts paid to the Employee during the subsequent period of
employment shall not be considered Compensation.







14/168    17



--------------------------------------------------------------------------------




3.07
Termination of Membership

Unless otherwise determined by the Plan Administration Committee in writing
under rules uniformly applicable to all person(s) or Employee(s) similarly
situated, an Employee’s membership in the Plan shall terminate if he or she
ceases to be an Employee and he or she is not entitled to either a retirement
allowance or vested benefit under Sections 4.01, 4.02, 4.03, 4.04 or 4.05,
except that an Employee’s membership shall continue (a) during any period while
on leave of absence approved by the Company, (b) while absent by reason of
temporary disability, (c) during the period of any total and permanent
disability which continues to be recognized as Eligibility Service and Benefit
Service as provided in Article 2, (d) while he or she is not an Employee as
herein defined but is in the employ of the Company or an Associated Company, or
(e) during the period of any periodic salary continuation payments an Employee
receives under any severance pay plan of the Company. Employees covered by the
Plan may not waive such coverage.
3.08
Merged Plans of Former Employees

From time to time, the Company has maintained other retirement plans or has
assumed sponsorship of the retirement plans of predecessor, affiliated or
acquired entities. Those plans have been merged into this Plan. Certain benefits
rights and features of those merged plans, including but not limited to service
credit and eligibility, are protected or preserved by this Plan, and are set
forth in an Appendix to this Plan document. Each Appendix is incorporated herein
by reference and shall take precedence over contrary provisions of this Article
3, Article 4, and other provisions of the Plan as applicable to the participants
and former employees identified in such Appendix. Such participants and former
employees shall be considered Members of this Plan, and subject to the terms and
conditions of the Plan except as otherwise provided in the applicable Appendix.
Additional appendices for plans merged into this Plan following the effective
date of this restatement may be added to the Plan document at any time, at the
discretion of the Company.
3.09
Questions Relating to Membership in the Plan

If any question shall arise hereunder as to the commencement, duration or
termination of the membership of any person(s) or Employee(s) employed by the
Company or by an Associated Company, such question shall be resolved by the Plan
Administration Committee in writing under rules uniformly applicable to all
person(s) or Employee(s) similarly situated. Such further documentation is
hereby incorporated into the Plan by reference.



14/168    18



--------------------------------------------------------------------------------




ARTICLE 4 – BENEFITS




4.01
Normal Retirement Allowance

(a)
The right of a Member to his or her normal retirement allowance shall be
nonforfeitable as of his or her Normal Retirement Age. A Member may retire from
active service on a normal retirement allowance upon reaching his or her Normal
Retirement Date. If a Member postpones his or her retirement and continues in
active service after his or her Normal Retirement Date or returns to service
after his or her Normal Retirement Date, the provisions of Section 4.02 shall be
applicable.

(b)
Benefit. Prior to adjustment in accordance with Sections 4.06(a) and 4.07(c),
the annual normal retirement allowance payable on a lifetime basis upon
retirement at a Member’s Normal Retirement Date shall be equal to the sum of
(i), (ii) and (iii) where:

(i)    equals:
(1)
2% of the Member’s Final Average Compensation multiplied by the portion of the
first 25 years of his or her Benefit Service rendered prior to the Effective
Date;

(2)
plus 1½% of the Member’s Final Average Compensation multiplied by the next 15
years of his or her Benefit Service rendered prior to the Effective Date, to a
combined maximum of 40 years of Benefit Service;

(3)
reduced by 1¼% of the Social Security Benefit multiplied by the portion of his
or her years of Benefit Service rendered prior to the Effective Date, and not in
excess of 40 years;

(4)
reduced, but not below zero, by the annual normal retirement allowance
determined under the provisions of Section 4.01(b) of the Prior Salaried Plan
prior to the imposition of any limitations under Code Section 415 and the
application of any offset provisions of the Prior Salaried Plan, with respect to
the Member’s period of employment rendered prior to the Effective Date which has
been credited as Benefit Service hereunder pursuant to the provisions of Section
2.02(f); and

(ii)    equals:
(1)
2% of the Member’s Final Average Compensation multiplied by the portion of the
first 25 years of his or her Benefit Service rendered on and after the Effective
Date but not later than December 31, 2003;

(2)
plus 1½% of the Member’s Final Average Compensation multiplied by the portion of
the next 15 years of his or her Benefit Service rendered on or after the
Effective Date but not later than December 31, 2003, to a combined maximum of


14/168    19



--------------------------------------------------------------------------------




40 years of Benefit Service minus the total number of years of Benefit Service
rendered prior to the Effective Date;
(3)
reduced by 1¼% of the Social Security Benefit multiplied by the portion of the
number of years of his or her Benefit Service rendered on or after the Effective
Date but no later than December 31, 2003, not in excess of 40 years minus the
total number of years of Benefit Service rendered prior to the Effective Date;
and

(iii)    equals:
(1)
1½% of the Member’s Final Average Compensation multiplied by his or her Benefit
Service rendered on and after January 1, 2004, to a combined maximum of 40 years
of Benefit Service minus the total number of years of Benefit Service rendered
prior to January 1, 2004;

(2)
reduced by 1¼% of the Social Security Benefit multiplied by the portion of the
number of years of his or her Benefit Service rendered on or after
January 1, 2004, not in excess of 40 years minus the total number of years of
Benefit Service rendered prior to January 1, 2004.

The combined maximum years of Benefit Service used to compute the amounts under
clauses (i), (ii) and (iii) above shall not exceed 40 years.
The annual normal retirement allowance determined prior to reduction to be made
on account of the Social Security Benefit shall be an amount not less than the
greatest annual early retirement allowance which would have been payable to a
Member had he or she retired under Section 4.03 or Section 4.04 at any time
before his or her Normal Retirement Date and as such early retirement allowance
would have been reduced to commence at such earlier date but without reduction
on account of the Social Security Benefit. The reduction to be made on account
of the Social Security Benefit shall in any event be based on the Federal Social
Security Act in effect at the time of the Member’s actual retirement.
(c)
Members of Merged Plans. Notwithstanding any provisions of this Section 4.01 or
this Article 4 to the contrary, a Member whose benefits are set forth in an
Appendix to this Plan document as provided by Section 3.08, shall receive the
benefit(s) set forth in the applicable Appendix, at such time and in such manner
as provided in the Appendix.


14/168    20



--------------------------------------------------------------------------------




4.02
Postponed Retirement Allowance

(a)
A Member who continues in active service after his or her Normal Retirement Date
or returns to active service on or after his or her Normal Retirement Date shall
be retired from active service on a postponed retirement allowance on the first
day of the month following his or her termination of employment, which date
shall be the Member’s Postponed Retirement Date.

(b)
Benefit. Except as hereinafter provided and prior to adjustment in accordance
with Sections 4.06(a) and 4.07(c), the annual postponed retirement allowance
payable on a lifetime basis upon retirement at a Member’s Postponed Retirement
Date shall be equal to the greater of:

(i)    an amount determined in accordance with Section 4.01(b) but based on the
Member’s Benefit Service, Social Security Benefit and Final Average
Compensation, and with respect to the amount determined under
Section 4.01(b)(i)(4), any applicable components under the Prior Salaried Plan
as of his or her Postponed Retirement Date or
(ii)    the annual normal retirement allowance to which the Member would have
been entitled under Section 4.01(b) had he or she retired on his or her Normal
Retirement Date, increased by an amount which is the Equivalent Actuarial Value
of the monthly payments which would have been payable with respect to each month
in which he or she worked fewer than eight days. Any monthly payment determined
under this Subparagraph (ii) with respect to any such month in which he or she
worked fewer than eight days shall be computed as if the Member had retired on
his or her Normal Retirement Date and shall reflect additional benefit accruals,
if any, recomputed as of the first day of each subsequent Plan Year during which
payment would have been made on the basis of his or her Final Average
Compensation and Benefit Service accrued to such recomputation date.
(c)
Benefit for Member in Active Service After He or She Attains Age 70½. In the
event a Member’s retirement allowance is required to begin under Section 4.10
while the Member is in active service, the January 1 immediately following the
calendar year in which the Member attained age 70½ shall be the Member’s Annuity
Starting Date for purposes of this Article 4 and the Member shall receive a
postponed retirement allowance commencing on that January 1 in an amount
determined as if he or she had retired on such date. As of each succeeding
January 1 prior to the Member’s actual Postponed Retirement Date and as of his
or her actual Postponed Retirement Date, the Member’s retirement allowance shall
be:

(i)    recomputed to reflect any additional retirement allowance attributable to
his or her Compensation and Benefit Service earned during the immediately
preceding calendar year and based on his or her age at each succeeding January 1
or actual Postponed Retirement Date, and
(ii)    reduced by the Equivalent Actuarial Value of the total payments of his
or her postponed retirement allowance made with respect to each month of
continued employment in which he or she was credited with at least eight days of
service and which were paid prior to each such recomputation;

14/168    21



--------------------------------------------------------------------------------




provided that no such reduction shall reduce the Member’s postponed retirement
allowance below the amount of postponed retirement allowance payable to the
Member immediately prior to the recomputation of such retirement allowance.
4.03
Standard Early Retirement Allowance

(a)
Voluntary Termination Eligibility. A Member who has not reached his or her
Normal Retirement Date but has reached, prior to his or her voluntary
termination of employment, the 55th anniversary of his or her birth and
completed 10 years of Eligibility Service, is eligible to retire on a standard
early retirement allowance on the first day of the calendar month coincident
with or next following termination of employment, which date shall be the
Member’s Early Retirement Date.

Involuntary Termination Without Cause Eligibility. A Member who has not reached
his or her Normal Retirement Date but has reached, prior to this or her
involuntary termination of employment without cause by the Company, the 54th
anniversary of his or her birth and completed nine years of Eligibility Service,
is eligible to retire on a standard early retirement allowance on the first day
of the calendar month coincident with or next following termination of
employment, which date shall be the Member’s Early Retirement Date.
(b)
Benefit. Except as hereinafter provided and prior to adjustment in accordance
with Sections 4.06(a) and 4.07(c) the standard early retirement allowance shall
be an allowance deferred to commence on the Member’s Normal Retirement Date and
shall be equal to the Member’s Accrued Benefit earned up to his or her Early
Retirement Date, computed on the basis of his or her Benefit Service, Final
Average Compensation, Social Security Benefit and any applicable components of
the Prior Salaried Plan as of his or her Early Retirement Date, with the Social
Security Benefit determined on the assumption that the Member had no earnings
after his or her Early Retirement Date.

The Member may, however, elect to receive an early retirement allowance
commencing on his or her Early Retirement Date or the first day of any calendar
month before his or her Normal Retirement Date specified in his or her later
request therefor in a reduced amount which, prior to adjustment in accordance
with Sections 4.06(a) and 4.07(c) shall be equal to his or her Accrued Benefit
earned up to his or her Early Retirement Date prior to the reduction for the
Social Security Benefit, reduced by 1/4 of 1% per month for each month by which
the commencement date of his or her retirement allowance precedes his or her
Normal Retirement Date.
The reduction to be made on account of the Social Security Benefit, with respect
to the retirement allowance payable to a Member retiring prior to his or her
62nd birthday, shall not be made until such time as the Member is or would upon
proper application first be entitled to receive said Social Security Benefit.
With respect to a Member who retires on and after said date and prior to
attaining age 62, the reduction to be made to the retirement allowance payable
to such Member or any benefit payable after his or her death to his or her
spouse or to a contingent annuitant pursuant to the provisions of Section 4.06
on account of the Social Security Benefit shall not be made until such time as
the Member is or would have, had he or she survived, upon proper application
first been entitled to receive said Social Security Benefit.

14/168    22



--------------------------------------------------------------------------------






4.04
Special Early Retirement Allowance

(a)
Voluntary Termination Eligibility. A Member who has not reached his or her
Normal Retirement Date but who prior to his or her voluntary termination of
employment (i) has reached the 55th anniversary of his or her birth and
completed 15 years of Eligibility Service, or (ii) has reached the 50th
anniversary of his or her birth but not the 55th anniversary of his or her birth
and whose age plus years of Eligibility Service equals 80 or more, is eligible,
in either case, to retire on a special early retirement allowance on the first
day of the calendar month coincident with or next following termination of
employment, which date shall be the Member’s Special Early Retirement Date.

Involuntary Termination Without Cause Eligibility. A Member who has not reached
his or her Normal Retirement Date but who prior to his or her involuntary
termination of employment without cause by the Company (i) has reached the 54th
anniversary of his or her birth and completed 14 years of Eligibility Service,
or (ii) has reached the 49th anniversary of his or her birth but not the 54th
anniversary of his or her birth and whose age plus years of Eligibility Service
equals 78 or more, is eligible, in either case, to retire on a special early
retirement allowance on the first day of the calendar month coincident with or
next following termination of employment, which date shall be the Member’s
Special Early Retirement Date.
(b)
Benefit. Except as hereinafter otherwise provided and prior to adjustment in
accordance with Sections 4.06(a) and 4.07(c) the special early retirement
allowance shall be an allowance deferred to commence on the Member’s Normal
Retirement Date and shall be equal to his or her Accrued Benefit earned up to
the Member’s Special Early Retirement Date, computed on the basis of his or her
Benefit Service, Final Average Compensation, Social Security Benefit and any
applicable components of the Prior Salaried Plan as of his or her Special Early
Retirement Date, with the Social Security Benefit determined on the assumption
that the Member had no earnings after his or her Special Early Retirement Date.

At or after his or her Special Early Retirement Date, however, the Member may
elect to receive early payment of his or her Accrued Benefit commencing on the
later of his or her Special Early Retirement Date or the first day of any later
calendar month prior to his or her Normal Retirement Date as specified in his or
her request therefor.
In the event of early payment commencing on the first day of the month
coincident with or following the 60th anniversary of a Member’s birth, the
special early retirement allowance, prior to any adjustment in accordance with
Sections 4.06(a) and 4.07(c), payable prior to age 62 shall be equal to his or
her Accrued Benefit earned up to the Member’s Special Early Retirement Date
prior to the reduction for the Social Security Benefit; such retirement
allowance shall not be increased to reflect a commencement date later than the
60th anniversary of the Member’s birth.
In the event of early payment commencing prior to the 60th anniversary of a
Member’s birth, the special early retirement allowance, prior to any adjustment
in accordance with Sections 4.06(a) and 4.07(c), payable prior to age 62 shall
be equal to his or her Accrued Benefit earned up to the Member’s Special Early
Retirement Date prior to the reduction for the Social Security Benefit but
reduced by 5/12 of 1% per month for each month up to 60 months by which the
commencement date of his or her special early retirement allowance

14/168    23



--------------------------------------------------------------------------------




precedes the first day of the calendar month coinciding with or next following
the 60th anniversary of his or her birth.
The reduction to be made on account of the Social Security Benefit, with respect
to the retirement allowance payable to a Member retiring prior to his or her
62nd birthday, shall be made at such time as the Member is or would upon proper
application first be entitled to receive said Social Security Benefit. With
respect to a Member who retires prior to attaining age 62, the reduction to be
made to the retirement allowance payable to such Member or any benefit payable
after his or her death to his or her spouse or to a contingent annuitant
pursuant to the provisions of Section 4.06 on account of the Social Security
Benefit shall not be made until such time as the Member is or would have, if he
or she had survived, upon proper application first been entitled to receive said
Social Security Benefit.
4.05
Vested Benefit

(a)
Eligibility, Except as provided in the second paragraph of this Subsection
4.05(a), a Member shall be vested in, and have a nonforfeitable right to his or
her Accrued Benefit upon completion of five years of Eligibility Service. If
such Member’s services are subsequently terminated for reasons other than death
or early retirement prior to his or her Normal Retirement Date, he or she shall
be entitled to a vested benefit under the provisions of this Section 4.05.

Notwithstanding the foregoing, a Member whose services were terminated solely as
a result of the asset sale of the Wood Products business of the Company that was
effective March 1, 2013, shall be automatically 100% vested as of such date.
(b)
Benefit. Prior to adjustment in accordance with Sections 4.06(a) and 4.07(a),
the vested benefit payable to a Member shall be a benefit deferred to commence
on the former Member’s Normal Retirement Date and shall be equal to his or her
Accrued Benefit earned up to the date the Member’s employment is terminated,
computed on the basis of his or her Benefit Service, Final Average Compensation,
Social Security Benefit and any applicable component of the Prior Salaried Plan
as of his or her date of termination, with the Social Security Benefit
determined on the assumption that the Member continued in service to his or her
Normal Retirement Date at his or her rate of Compensation in effect as of his or
her date of termination. On or after the date on which the former Member shall
have reached the 55th anniversary of his or her birth he or she may elect to
receive a benefit commencing on the first day of any calendar month coincident
with or next following the 55th anniversary of his or her birth and prior to his
or her Normal Retirement Date as specified in his or her request therefor, after
receipt by the Plan Administration Committee of written application therefor
made by the former Member and filed with the Plan Administration Committee. Upon
such earlier payment, the vested benefit otherwise payable at the former
Member’s Normal Retirement Date will be reduced by 1/180th for each month up to
60 months by which the commencement date of such payments precedes his or her
Normal Retirement Date and further reduced by 1/360th for each such month in
excess of 60 months.

4.06
Forms of Benefit Payment After Retirement

(a)
Automatic Forms of Payment

(i)    Automatic Joint and Survivor Annuity. If a Member or former Member who is
married on his or her Annuity Starting Date has not made an election of an
optional form of

14/168    24



--------------------------------------------------------------------------------




payment as provided in Section 4.06(b), the retirement allowance or vested
benefit payable to such Member or former Member shall automatically be adjusted
as follows in order to provide that, after his or her death, a lifetime benefit
as described below shall be payable to the spouse to whom he or she is married
on his or her Annuity Starting Date:
(1)    90/50 Spouse’s Annuity. If such Member retires from active service under
Section 4.01, Section 4.02, Section 4.03 or Section 4.04, the automatic joint
and survivor annuity payable to the Member shall provide (A) a reduced
retirement allowance payable to the Member during his or her life equal to 90%
of the retirement allowance otherwise payable without optional modification to
the Member under Section 4.01, 4.02, 4.03 or 4.04, as the case may be, further
adjusted, if necessary, as provided in the following sentence and (B) a benefit
payable after his or her death to his or her surviving spouse equal to 50% of
the retirement allowance otherwise payable without optional modification to the
Member under Section 4.01, 4.02, 4.03 or 4.04, as the case may be, and without
further adjustment as provided in the following sentence. If such spouse is more
than five years older than the Member, the reduced retirement allowance payable
to the Member shall be increased for each such additional full year in excess of
five years, but for not more than 20 years, by one‑half of 1% of the retirement
allowance payable to the Member prior to optional modification. If such spouse
is more than five years younger than the Member, the reduced retirement
allowance payable to the Member shall be further reduced for each such
additional full year in excess of five years by one‑half of 1% of the retirement
allowance payable to the Member prior to optional modification.
Notwithstanding the foregoing, the retirement allowance payable to the Member
shall not be less than the retirement allowance otherwise payable without
optional modification to the Member at retirement under Section 4.01, 4.02, 4.03
or 4.04, as the case may be, multiplied by the appropriate factor contained in
Table 3 of Appendix A.
(2)    Vested Spouse’s Annuity. If such Member terminates service and is
entitled to a vested benefit under Section 4.05, the joint and survivor annuity
payable to the former Member shall provide (A) a reduced vested benefit payable
to the former Member during his or her life equal to his or her vested benefit
computed in accordance with Section 4.05 multiplied by the appropriate factor
contained in Table 1 of Appendix A and (B) a benefit payable after his or her
death to his or her surviving spouse equal to 50% of the reduced vested benefit
payable to the former Member.
(ii)    Automatic Life Annuity. If a Member or former Member is not married on
his or her Annuity Starting Date, the retirement allowance or vested benefit
computed in accordance with Section 4.01, 4.02, 4.03, 4.04 or 4.05, as the case
may be, shall be paid to the Member or former Member in the form of a lifetime
benefit payable during his or her own lifetime with no further benefit payable
to anyone after his or her death, unless the Member or former Member is eligible
for and makes an election of an optional form of payment under Section 4.06(b).
(b)
Optional Forms of Payment

(i)    Life Annuity Option. Any Member or former Member who retires or
terminates employment with the right to a retirement allowance or vested benefit
may elect, in

14/168    25



--------------------------------------------------------------------------------




accordance with the provisions of Section 4.06(d), to provide that the
retirement allowance payable to him or her under Section 4.01, 4.02, 4.03 or
4.04 or the vested benefit payable to him or her under Section 4.05 shall be in
the form of a lifetime benefit payable during his or her own lifetime with no
further benefit payable to anyone after his or her death.
(ii)    80/80 Spouse’s Annuity Option. Any Member who retires from active
service under Section 4.01, 4.02, 4.03 or 4.04, who is married on his or her
Annuity Starting Date, may elect, in accordance with the provisions of
Section 4.06(d), to convert the retirement allowance otherwise payable to him or
her without optional modification under Section 4.01, 4.02, 4.03 or 4.04, as the
case may be, into the following alternative benefit in order to provide that,
after his or her death, a lifetime benefit shall be payable to the spouse to
whom the Member is married on his or her Annuity Starting Date.
The Member shall receive a reduced retirement allowance payable during his or
her life equal to 80% of the retirement allowance otherwise payable without
optional modification to the Member at retirement under Section 4.01, 4.02, 4.03
or 4.04, as the case may be, further adjusted, if necessary, as provided below.
The Member’s surviving spouse shall receive a benefit payable after the Member’s
death equal to the Member’s retirement allowance as reduced in this
Section 4.06(b)(ii).
If such spouse is more than five years older than the Member, the reduced
retirement allowance payable to the Member shall be increased for each such
additional full year in excess of five years, but for not more than 20 years, by
1% of the retirement allowance payable to the Member prior to optional
modification. If such spouse is more than five years younger than the Member,
the reduced retirement allowance payable to the Member shall be further reduced
for each such additional full year in excess of five years by 1% of the
retirement allowance payable to the Member prior to optional modification.
Notwithstanding the foregoing, the retirement allowance payable to the Member
and his or her surviving spouse shall not be less than the retirement allowance
that would have been payable if the Member had elected Option 1 under
Section 4.06(b)(iii).
(iii)    Contingent Annuity Option. Any Member who retires from active service
under Section 4.01, 4.02, 4.03, or 4.04 may elect, in accordance with the
provisions of Section 4.06(d), to convert the retirement allowance otherwise
payable to him or her without optional modification under Section 4.01, 4.02,
4.03, or 4.04, as the case may be, into Option 1 or Option 2 below in order to
provide that after his or her death, a lifetime benefit shall be payable to the
person who, when the option became effective, was designated by him or her to be
his or her contingent annuitant. The optional benefit elected shall be the
Equivalent Actuarial Value of the retirement allowance otherwise payable without
optional modification under Section 4.01, 4.02, 4.03, or 4.04.
Any Member or former Member who retires or terminates employment with the right
to a retirement allowance or vested benefit and whose Annuity Starting Date is
on or after January 1, 2008, may elect, in accordance with the provisions of
Section 4.06(d), to convert the retirement allowance or vested benefit otherwise
payable to him or her without optional modification into Option 3 below in order
to provide that after his or

14/168    26



--------------------------------------------------------------------------------




her death, a lifetime benefit shall be payable to the person who, when the
option became effective, was designated by him or her to be his or her
contingent annuitant. The optional benefit elected shall be the Equivalent
Actuarial Value of the retirement allowance or vested benefit otherwise payable
without optional modification.
Option 1. A reduced retirement allowance payable during the Member’s life with
the provisions that after his or her death a benefit equal to 100% of his or her
reduced retirement allowance shall be paid during the life of, and to, his or
her surviving contingent annuitant.
Option 2. A reduced retirement allowance payable during the Member’s life with
the provision that after his or her death a benefit equal to 50% of his or her
reduced retirement allowance shall be paid during the life of, and to, his or
her surviving contingent annuitant.
Option 3. A reduced retirement allowance payable during the Member’s life with
the provision that after his or her death a benefit equal to 75% of his or her
reduced retirement allowance shall be paid during the life of, and to, his or
her surviving contingent annuitant.
(c)
Required Notice. No less than 30 days and no more than 180 days before his or
her Annuity Starting Date, the Plan Administration Committee shall furnish to
each Member or former Member a written explanation in non-technical language of
the terms and conditions of the Automatic Joint and Survivor Annuity and the
Automatic Life Annuity as described in Section 4.06(a) and the optional forms of
benefits described in Section 4.06(b). Such explanation shall include (i) a
general description of the eligibility conditions for the material features of
and the relative values of the optional forms of payment under the Plan, (ii)
any rights the Member or former Member may have to defer commencement of his or
her retirement allowance or vested benefit, which will include a description of
how much larger benefits will be if the commencement of benefits is deferred,
(iii) the requirement for Spousal Consent as provided in Section 4.06(d), and
(iv) the right of the Member or former Member, prior to his or her Annuity
Starting Date, to make and to revoke elections under Section 4.06. Such
notification shall satisfy the notice requirements of Code Section 417(a)(3) and
Regulation 1.417(a)(3)-1.

(d)
Election of Options. Subject to the provisions of this Section 4.06(d) and in
lieu of the automatic forms of payment described in Section 4.06(a):

(i)    a Member may elect to receive his or her retirement allowance or vested
benefit in the optional form of payment described in Section 4.06(b)(i);
(ii)    a Member who retires under the provisions of Section 4.01, 4.02, 4.03 or
4.04 may elect to receive his or her retirement allowance in one of the optional
forms of payment described in Section 4.06(b)(ii) or in the form of Option 1,
Option 2 or Option 3 under 4.06(b)(iii); and
(iii)    a Member who terminates service and is entitled to a vested benefit
under Section 4.05 and whose Annuity Starting Date is on or after
January 1, 2008, may elect to receive his or her retirement allowance or vested
benefit in the form of Option 3 under Section 4.06(b)(iii), provided his or her
spouse is the only contingent annuitant.

14/168    27



--------------------------------------------------------------------------------




A married Member’s or a married former Member’s election of a Life Annuity form
of payment under Section 4.06(b)(i) or any optional form of payment under
Section 4.06(b)(ii) and Section 4.06(b)(iii), which does not provide for monthly
payments to his or her spouse for life after the Member’s or former Member’s
death, in an amount equal to at least 50% but not more than 100% of the monthly
amount payable under that form of payment to the Member or former Member and
which is not of Equivalent Actuarial Value to the Automatic Joint and Survivor
Annuity described in Section 4.06(a)(i), shall be effective only with Spousal
Consent; provided such Spousal Consent to the election has been received by the
Plan Administration Committee.
Any election made under Section 4.06(a) or Section 4.06(b) shall be made on a
form approved by the Plan Administration Committee and may be made during the
180-day period ending on the Member’s Annuity Starting Date, but not prior to
the date the Member or former Member receives the written explanation described
in Section 4.06(c). Any such election shall become effective on the Member’s or
former Member’s Annuity Starting Date, provided the appropriate form is filed
with and received by the Plan Administration Committee and may not be modified
or revoked after his or her Annuity Starting Date. Any election made under
Section 4.06(a) or Section 4.06(b) after having been filed, may be revoked or
changed by the Member or former Member only by written notice received by the
Plan Administration Committee before his or her election becomes effective on
his or her Annuity Starting Date. Any subsequent elections and revocations may
be made at any time and from time to time during the 180-day period ending on
the Member’s or former Member’s Annuity Starting Date. A revocation shall be
effective when the completed notice is received by the Plan Administration
Committee. A re-election shall be effective on the Member’s or former Member’s
Annuity Starting Date. If, however, the Member or the spouse or the contingent
annuitant designated in the election dies before the election has become
effective, the election shall thereby be revoked.
Notwithstanding the provisions of Paragraph (c) above, a Member may, after
having received the notice, affirmatively elect to have his or her retirement
allowance or vested benefit commence sooner than 30 days following his or her
receipt of the notice, provided all of the following requirements are met:
(i)    the Plan Administration Committee clearly informs the Member that he or
she has a period of at least 30 days after receiving the notice to decide when
to have his or her retirement allowance or vested benefit begin, and if
applicable, to choose a particular optional form of payment;
(ii)    the Member affirmatively elects a date for his or her retirement
allowance or vested benefit to begin, and if applicable, an optional form of
payment, after receiving the notice;
(iii)    the Member is permitted to revoke his or her election until the later
of his or her Annuity Starting Date or seven days following the day he or she
received the notice;
(iv)    payment does not commence less than seven days following the day after
the notice is received by the Member; and
(v)    in the event a Member who is scheduled to commence receipt of a
retirement allowance prior to his or her Normal Retirement Date or who retires
on a Normal or Postponed Retirement Date elects an Annuity Starting Date that
precedes the date he

14/168    28



--------------------------------------------------------------------------------




or she received the notice (the “retroactive Annuity Starting Date”), the
following requirements are met:
(A)
the Member’s benefit must satisfy the provisions of Code Sections 415 and
417(e)(3), both at the retroactive Annuity Starting Date and at the actual
commencement date;

(B)
a payment equal in amount to the payments that would have been received by the
Member had his or her benefit actually commenced on his retroactive Annuity
Starting Date, plus interest at the annual rate of interest on 30-year Treasury
Securities published by the Commissioner of Internal Revenue in the calendar
month preceding the applicable Stability Period applicable for each Plan Year in
which interest is paid, compounded annually, shall be paid to the Member on his
or her actual commencement date; and

(C)
the Member elects within the 120 day period following the Member’s termination
of employment with the Company and all Associated Companies to receive benefits
as of a retroactive Annuity Starting Date.

(D)
Spousal Consent to the retroactive Annuity Starting Date is required for such
election to be effective unless:

(I)
the amount of the survivor annuity payable to the spouse determined as of the
retroactive Annuity Starting Date under the form elected by the Member is no
less than the amount the spouse would have received under the Qualified Joint
and Survivor Annuity if the date payments commence were substituted for the
retroactive Annuity Starting Date; or

(II)
the Member is not married on the actual commencement date and the Member’s
spouse is not treated as his spouse under a qualified domestic relations order
on the Retroactive Annuity Starting Date.

(e)
Delayed Commencement of Normal Retirement Allowance

(i)    In the event a Member who has retired or otherwise terminated employment
with the Company and all Associated Companies prior to his Normal Retirement
Date has not filed an election designating an Annuity Starting Date prior to the
91st day preceding his Normal Retirement Date, the Plan Administration Committee
shall mail the notice described in Section 4.06(c) to the Member’s last known
address as indicated on Plan records at least 30 days prior to the Member’s
Normal Retirement Date. The Member’s Normal Retirement Date shall be deemed to
be the Member’s Annuity Starting Date. In the absence of a benefit election
filed by the Member prior to his Normal Retirement Date in accordance with the
provisions of Section 4.06(d), distribution of the Member’s retirement allowance
shall be deemed to commence to the Member on his Normal Retirement Date in the
normal form applicable to the Member as determined on the basis of Plan records.
Such payments shall be held in the Plan’s trust and deemed forfeited until claim
has been made by the Member.
(ii)    In the event the Member subsequently files a claim for payment, payment
shall commence to the Member as soon as practicable in the amount that would
have been payable to the Member if payments had commenced on the Member’s Normal

14/168    29



--------------------------------------------------------------------------------




Retirement Date. In addition, one lump sum payment shall be paid to the Member
equal to the sum of the monthly payments that the Member would have received
during the period beginning on his Normal Retirement Date and ending with the
month preceding his actual commencement date, together with interest at the
annual rate of interest on 30-year Treasury Securities published by the
Commissioner of Internal Revenue in the calendar month preceding the applicable
Stability Period applicable for each Plan Year in which interest is paid,
compounded annually. The amount of the monthly payments shall be determined as
of the Member’s Normal Retirement Date on the basis of the actual form of
payment in which the Member’s retirement allowance is payable under
Section 4.06(a) or Section 4.06(b). The lump sum shall be paid on or as soon as
practicable following the date the Member’s retirement allowance commences.
In the event a Member’s marital status used to compute the Member’s retirement
allowance under Section 4.06(a) was not accurate, the amount of the Member’s
retirement allowance payable under this Section 4.06(e) shall be adjusted to
reflect the Member’s correct marital status.
(iii)    In the event a Member entitled to a retirement allowance under the
provisions of Section 4.06(e)(i) above dies prior to the commencement of his
retirement allowance, upon claim by the Member’s personal representative, or if
none, his estate, one lump sum payment shall be paid to the claimant equal to
the lump sum amount calculated under Section 4.06(e)(ii) above that would have
been paid to the Member for the period commencing on the Member’s Normal
Retirement Date and ending with the month prior to his death, plus interest on
that amount at the annual rate of interest on 30-year Treasury Securities
published by the Commissioner of Internal Revenue in the calendar month
preceding the applicable Stability Period applicable for each Plan year in which
interest is paid, compounded annually, from the Member’s Normal Retirement Date
to the date of payment of the lump sum amount to the Member’s personal
representative, or if none, to his estate.
(iv)    In the event a Member who is entitled to a retirement allowance under
the provisions of Section 4.06(e)(i) above dies prior to commencement of his
retirement allowance and is survived by a spouse to whom he was married on his
Normal Retirement Date, the Member’s surviving spouse shall be entitled to the
survivor portion of the Member’s retirement allowance under the provisions of
Section 4.06(a)(i), assuming the Member commenced payment under
Section 4.06(a)(i) effective on his Normal Retirement Date. Such survivor
retirement allowance shall commence as soon as practicable following the
surviving spouse’s claim for the retirement allowance. In addition, one lump sum
payment shall be paid to the surviving spouse equal to the sum of the monthly
payments the surviving spouse would have received for the month of the Member’s
date of death through the month preceding the month in which the survivor
retirement allowance commences, together with interest at the annual rate of
interest on 30-year Treasury Securities published by the Commissioner of
Internal Revenue in the calendar month preceding the applicable Stability Period
for each Plan Year in which interest is paid, compounded annually.
(v)    In the event a Member’s retirement allowance otherwise scheduled to
commence on his Normal Retirement Date is delayed because the Plan
Administration Committee is unable to locate the Member and the Plan
Administration Committee does not mail the notice described in Section 4.06(c)
at least 30 days prior to the Member’s Normal

14/168    30



--------------------------------------------------------------------------------




Retirement Date, the Plan Administration Committee shall commence payment within
60 days after the date the Member is located. Unless the Member elects an
optional form of payment in accordance with the provisions of Section 4.06(b),
payment shall commence in the normal form applicable to the Member on his or her
Annuity Starting Date. The retirement allowance payable to the Member shall be
of Equivalent Actuarial Value to the retirement allowance otherwise payable to
the Member on his Normal Retirement Date.
In the event a Member whose retirement allowance is delayed beyond his or her
Normal Retirement Date as described above dies prior to his or her Annuity
Starting Date, and is survived by a spouse, the spouse shall be entitled to
receive a survivor annuity under the provisions of Section 4.07(a)(ii) or
Section 4.07(b)(ii), whichever is applicable, computed on the basis of the
Equivalent Actuarial Value of the retirement allowance payable to the Member on
his Normal Retirement Date.
(vi)    Notwithstanding the provisions of Section 4.06(e)(v) above, a Member
described in the preceding subparagraph whose retirement allowance will be paid
in the form of an annuity may elect, in lieu of the retirement allowance
otherwise payable under Section 4.06(e)(v) above, to receive:
(A)
a lump sum payment equal to the sum of the monthly payments the Member would
have received from his Normal Retirement Date to his Annuity Starting Date,
together with interest at the annual rate of interest on 30-year Treasury
Securities published by the Commissioner of Internal Revenue in the calendar
month preceding the applicable Stability Period applicable for each Plan Year in
which interest is paid, compounded annually. The amount of the monthly payments
shall be determined on the basis of the form of payment in which the Member’s
retirement allowance is payable under Section 4.06(a), as applicable; and

(B)
a retirement allowance in the amount that would have been payable to the Member
if payments had commenced on the Member’s Normal Retirement Date in the form
elected by the Member.

An election under this Section 4.06(e)(vi) shall be subject to the notice and
Spousal Consent requirements set forth in Section 4.06(d) applicable to the
election of an optional form of payment.
(f)
With respect to a Member who retires under the provisions of Section 4.03 or
Section 4.04, the reduction on account of the Social Security Benefit to be made
to the benefit, if any, payable in accordance with Section 4.06(a) or
Section 4.06(b) to his or her designated spouse or to his or her contingent
annuitant shall not be made until such time as the Member would have, had he or
she survived, upon proper application first been entitled to receive said Social
Security Benefit.

If a Member dies after his or her Annuity Starting Date, any payment continuing
on to his or her spouse or contingent annuitant shall be distributed at least as
rapidly as under the method of distribution being used as of the Member’s date
of death.

14/168    31



--------------------------------------------------------------------------------




4.07
Survivor’s Benefit Applicable Before Retirement

The term “Beneficiary” for purposes of this Section 4.07 shall mean any person
or any trust established by the Member or the Member’s estate, named by the
Member by written designation to receive benefits payable under the automatic
Pre‑Retirement Survivor’s Benefit and under the optional Supplemental
Pre‑Retirement Survivor’s Benefit; provided, however, that, for any married
Member the term “Beneficiary” shall automatically mean the Member’s spouse and
any prior designation to the contrary will be canceled, unless the Member, with
Spousal Consent, designates otherwise. An election of a non-spouse Beneficiary
by a married Member shall be effective only if accompanied by Spousal Consent
and such Spousal Consent has been received by the Plan Administration Committee.
If the Member dies without an effective designation of Beneficiary, the Member’s
Beneficiary for purposes of this Section 4.07 shall automatically be the
Member’s spouse, if any, or his or her estate. If the Member elects the
additional optional protection of the Supplemental Pre‑Retirement Survivor’s
Benefit, the Member’s Beneficiary thereunder shall be the same as the
Beneficiary under the Automatic Pre‑Retirement Survivor’s Benefit. The Plan
Administration Committee shall resolve any questions arising hereunder as to the
meaning of “Beneficiary” on a basis uniformly applicable to all Members
similarly situated.
(a)
Automatic Vested Spouse’s Benefit

(i)    Automatic Vested Spouse’s Benefit Applicable Before Termination of
Employment. The surviving spouse of a Member who has completed five years of
Eligibility Service but who has not yet completed ten years of Eligibility
Service and attained age 55 shall automatically receive a benefit payable under
the Automatic Vested Spouse’s Benefit of this Section 4.07(a)(i) in the event
said Member should die after the effective date of coverage hereunder and before
termination of employment. The benefit payable to the Member’s spouse shall be
equal to 50% of the benefit the Member would have received if he or she had
terminated his or her employment on his or her date of death, survived to Normal
Retirement Date, and on the day before he or she would have reached Normal
Retirement Date had elected to begin receiving his or her vested benefit in the
form of the Automatic Joint and Survivor Annuity under Section 4.06(a)(i)(2).
However, notwithstanding the preceding sentence with respect to a Member who had
met the eligibility requirements set forth in Section 4.04(a)(ii) and who died
in active employment prior to the 55th anniversary of his or her birth, the
benefit payable to the Member’s spouse shall be the survivor portion of the
Automatic Joint and Survivor Annuity under Section 4.06(a)(i)(1). Such benefit
shall be payable for the life of the spouse commencing on what would have been
the Member’s Normal Retirement Date. However, the Member’s spouse may elect, by
written application filed with the Plan Administration Committee, to have
payments begin as of the first day of any calendar month on or after the date
the former Member would have reached the 55th anniversary of his or her birth
provided, however, if the Member dies after having met the requirements set
forth in Section 4.04(a)(ii) for a special early retirement allowance, the
Member’s spouse may elect to have payments begin under this Automatic Vested
Spouse’s Benefit as of the first day of any month following the Member’s death.
If the Member’s spouse elects to commence payment of the Automatic Vested
Spouse’s Benefit prior to what would have been the Member’s Normal Retirement
Date, the amount of such benefit payable to the spouse shall be based on (i) the
reduced vested benefit to which the Member would have been entitled, had the
Member elected to have payments commence to himself on such earlier date in

14/168    32



--------------------------------------------------------------------------------




accordance with the provisions of Section 4.05(b) or (ii) in the case of a
Member who dies after having met the requirements for a special early retirement
allowance as set forth Section 4.04(a)(ii), the reduced early retirement
allowance to which the Member would have been entitled had he or she elected to
have payments commence to himself on such earlier date in accordance with the
provisions of Section 4.04(b).
Coverage hereunder shall be applicable to a married Member in active service who
has satisfied the eligibility requirements for a vested benefit under
Section 4.05 and shall become effective on the date the Member marries and shall
cease on the earlier of (i) the date such active Member reaches the 55th
anniversary of his or her birth and completes ten years of Eligibility Service,
(ii) the date such active Member reaches the 65th anniversary of his or her
birth, (iii) the date such active Member’s marriage is legally dissolved by a
divorce decree, or (iv) the date such active Member’s spouse dies. Coverage
under Section 4.07(b)(i) shall commence on the date a Member in active service
reaches the earlier of (i) the 55th anniversary of his or her birth, or if
later, the date he or she completes ten years of Eligibility Service or (ii) the
65th anniversary of his or her birth.
(ii)    Automatic Vested Spouse’s Benefit Applicable Upon Termination of
Employment. In the case of a former Member who is married and entitled to a
vested benefit under Section 4.05, the provisions of this Section 4.07(a)(ii)
shall apply to the period between the date his or her services are terminated or
the date, if later, the former Member is married and his or her Annuity Starting
Date, or other cessation of coverage as later specified in this
Section 4.07(a)(ii).
In the event of a married former Member’s death during any period in which these
provisions have not been waived or revoked by the former Member and his or her
spouse, the benefit payable to the former Member’s spouse shall be equal to 50%
of the vested benefit the former Member would have received on his or her Normal
Retirement Date if he or she had elected to receive such benefit in the form of
the Automatic Joint and Survivor Annuity under Section 4.06(a)(i).
The spouse’s benefit shall be payable for the life of the spouse commencing on
what would have been the former Member’s Normal Retirement Date. However, the
former Member’s spouse may elect, by written application filed with the Plan
Administration Committee, to have payments begin as of the first day of any
calendar month on or after the date the former Member would have reached the
55th anniversary of his or her birth. If the former Member’s spouse elects to
commence payment of this Automatic Vested Spouse’s Benefit prior to what would
have been the former Member’s Normal Retirement Date, the amount of such benefit
payable to the spouse shall be based on the reduced vested benefit to which the
former Member would have been entitled, had the former Member elected to have
payments commence to himself on such earlier date in accordance with the
provisions of Section 4.05(b).
The vested benefit payable to a former Member whose spouse is covered under this
Section 4.07(a)(ii), or if applicable, the benefit payable to his or her spouse
upon his or her death shall be reduced by the applicable percentages shown
below. Such reduction shall commence on and after the first of the month
coincident with or following the effective date of coverage hereunder and cease
when coverage ceases; provided, however, no reduction shall be made with respect
to any period before the later of (1) the date the Plan Administration Committee
furnishes the Member the notice of his or her right to waive the

14/168    33



--------------------------------------------------------------------------------




Automatic Vested Spouse’s Benefit or (2) the commencement of the election period
specified below.
ANNUAL REDUCTION FOR SPOUSE’S COVERAGE
AFTER TERMINATION OF EMPLOYMENT
Age    Reduction


Less than 40    1/10 of 1% per year
40 but prior to 50    2/10 of 1% per year
50 but prior to 55    3/10 of 1% per year
55 but prior to 60    5/10 of 1% per year
60 but less than 65    1% per year
The Plan Administration Committee shall furnish to each former Member a written
explanation which describes (1) the terms and conditions of the Automatic Vested
Spouse’s Benefit, (2) the former Member’s right to make, and the effect of, an
election to waive the Automatic Vested Spouse’s Benefit, (3) the rights of the
former Member’s spouse, and (4) the right to make, and the effect of, a
revocation of such a waiver. Such written explanation shall be furnished to each
former Member before the first anniversary of the date he or she terminated
service and shall be furnished to such former Member even though he or she is
not married.
The period during which the former Member may make an election to waive the
Automatic Vested Spouse’s Benefit provided under this Section 4.07(a)(ii) shall
begin no later than the date his or her employment terminates and end on his or
her Annuity Starting Date, or if earlier, his or her date of death. Any waiver,
revocation or re-election of the Automatic Vested Spouse’s Benefit shall be made
on a form provided by the Plan Administration Committee and any waiver or
revocation shall require Spousal Consent. If, upon termination of employment,
the former Member waives coverage hereunder in accordance with administrative
procedures established by the Plan Administration Committee for all Members
similarly situated, such waiver shall be effective as of the Member’s Severance
Date. Any later re-election or revocation shall be effective on the first day of
the month coincident with or next following the date the completed form is
received by the Plan Administration Committee. If a former Member dies during
the period after a waiver or revocation is in effect there shall be no benefits
payable under the provisions of this Section 4.07.
Except as described above in the event of a waiver or revocation, coverage under
this Section 4.07(a)(ii) shall cease to be effective upon a former Member’s
Annuity Starting Date, or upon the date a former Member’s marriage is legally
dissolved by a divorce decree, or upon the death of the spouse, whichever event
shall first occur.
(b)
Automatic Pre‑Retirement Survivor’s Benefit

(i)    Automatic Pre‑Retirement Survivor’s Benefit Applicable Before a Member
Retires. Under the Provisions of Section 4.01, Section 4.02, Section 4.03 or
Section 4.04, the Beneficiary of a Member who has reached the 65th anniversary
of his or her birth or who has reached the 55th anniversary of his or her birth
and completed ten years of Eligibility Service, shall automatically receive a
Pre‑Retirement Survivor’s Benefit payable under the provisions of this
Section 4.07(b)(i) in the event said Member

14/168    34



--------------------------------------------------------------------------------




should die before he or she retires under the provisions of Section 4.01, 4.02,
4.03 or 4.04 or reaches his or her Annuity Starting Date pursuant to the
provisions of Section 4.02(d), if earlier. The benefit payable during the life
of, and to, the Beneficiary shall be equal to one‑half of the Member’s Accrued
Benefit, without optional modification in accordance with the provisions of
Section 4.06, accrued to the date of his or her death, adjusted to take into
account the Member’s Social Security Benefit. The Social Security Benefit shall
be determined on the assumption that the Member had no earnings after his or her
date of death, and if his or her death occurs prior to the time the Member is or
would upon proper application first be entitled to receive such Social Security
Benefit, such adjustment shall nevertheless be made at the Member’s date of
death. If the Beneficiary is more than five years younger than the Member, the
benefit payable to the Beneficiary shall be reduced by one‑half of 1% for each
full year the Beneficiary is more than five years younger.
Coverage hereunder shall be effective on the first day of the calendar month
coincident with or next following the date the Member reaches his or her 55th
birthday and completes ten years of Eligibility Service, or if earlier, his or
her Normal Retirement Date. In the case of a married Member coverage under
Section 4.07(a)(i) shall cease on the date coverage under this
Section 4.07(b)(i) is effective as set forth in the preceding sentence.
(ii)    Automatic Pre‑Retirement Survivor’s Benefit Applicable Between Early
Retirement Date or Special Early Retirement Date and the Member’s Annuity
Starting Date. In the case of a Member retired early under Section 4.03 or
Section 4.04 of the Plan with the payment of the early retirement allowance
deferred to commence at a date later than his or her Early Retirement Date or
Special Early Retirement Date, whichever is applicable, the provisions of this
Section 4.07(b)(ii) shall apply to the period between his or her Early
Retirement Date or Special Early Retirement Date and his or her Annuity Starting
Date. The Member shall, at his or her Early Retirement Date or Special Early
Retirement Date, complete such forms as are required under this
Section 4.07(b)(ii) and coverage hereunder shall be effective as of his or her
Early Retirement Date or Special Early Retirement Date.
In the event of the Member’s death during the period in which these provisions
are in effect, the benefit payable during the life of, and to, the Beneficiary
shall be equal to one‑half of the Member’s Accrued Benefit, without optional
modification in accordance with the provisions of Section 4.06, accrued to the
date of his or her Early Retirement Date or Special Early Retirement Date,
whichever is applicable, adjusted to take into account the Member’s Social
Security Benefit. If the Member’s death occurs prior to the time the Member is
or would upon proper application first be entitled to receive such Social
Security Benefit, such adjustment shall nevertheless be made at the Member’s
date of death. If the Beneficiary is more than five years younger than the
Member, the benefit payable to the Beneficiary shall be reduced by one‑half of
1% for each full year the Beneficiary is more than five years younger.
The Automatic Pre‑Retirement Survivor’s Benefit shall be payable for the life of
the Beneficiary commencing on what would have been the Member’s Normal
Retirement Date or date of death, if later. However, if a Member dies prior to
his or her Normal Retirement Date, the Beneficiary of the Member may elect, by
written application filed with the Plan Administration Committee, to have such
payments begin as of the first day of any calendar month following the Member’s
date of death and prior to what would have been the

14/168    35



--------------------------------------------------------------------------------




Member’s Normal Retirement Date. If the Beneficiary elects to commence payment
of the Automatic Pre‑Retirement Survivor’s Benefit prior to what would have been
the Member’s Normal Retirement Date the amount of such benefit shall be
determined in accordance with Sections 4.07(b)(i) and (ii) above, as applicable,
and without reduction for such early commencement.
Notwithstanding the foregoing, in the event the Member’s Beneficiary is someone
other than his or her spouse, payment of the automatic Pre‑Retirement Survivor’s
Benefit shall commence within one year of the Member’s date of death and in the
event such commencement date is prior to the 55th anniversary of the Member’s
birth, the benefit payable to the Beneficiary shall be of Equivalent Actuarial
Value to the benefit otherwise payable hereunder to the Beneficiary on the date
the Member would have attained age 55.
(c)
Optional Supplemental Pre‑Retirement Survivor’s Benefit

(i)    Optional Supplemental Pre‑Retirement Survivor’s Benefit Applicable Before
a Member Retires Under the Provisions of Section 4.01, Section 4.02,
Section 4.03 or Section 4.04. A Member, who has reached the 65th anniversary of
his or her birth or who has reached the 55th anniversary of his or her birth and
completed ten years of Eligibility Service, may elect to receive a reduced
retirement allowance upon his or her retirement in order to provide that, if he
or she should die after his or her election becomes effective but before he or
she retires under the provisions of Section 4.01, Section 4.02, 4.03 or 4.04 or
reaches his or her Annuity Starting Date pursuant to the provisions of
Section 4.02(d), a benefit shall be paid to the Beneficiary designated by him or
her in accordance with the following terms and conditions.
The Member may elect to reduce the retirement allowance to which he or she would
otherwise be entitled at retirement under Section 4.01, 4.02, 4.03 or 4.04 by
one‑half of 1% per year for each year between the date on which the election
becomes effective and the earliest of the Member’s Early Retirement Date,
Special Early Retirement Date, Annuity Starting Date, or the date the election
is revoked as provided in Section 4.07(i).
If the Member makes such an election and dies before he or she retires under the
provisions of Section 4.01, 4.02, 4.03 or 4.04, the benefit payable during the
life of, and to, the Beneficiary shall be equal to 25% of the Member’s Accrued
Benefit without optional modification in accordance with the provisions of
Section 4.06, accrued to the date of his or her death adjusted (1) to take into
account the Member’s Social Security Benefit and (2) as provided below. The
Social Security Benefit shall be determined on the assumption that the Member
had no earnings after his or her date of death, and if his or her death occurs
prior to the time the Member is or would upon proper application first be
entitled to receive such Social Security Benefit, such adjustment shall
nevertheless be made at the Member’s date of death. The benefit payable to the
Beneficiary shall be reduced by one‑half of 1% per year for each year between
the date on which the election became effective and the date of the Member’s
death. If the Beneficiary is more than five years younger than the Member, the
benefit payable to the Beneficiary shall be further reduced by one‑half of 1%
for each full year the Beneficiary is more than five years younger.
If the Member makes an election under this Section 4.07(c)(i) at or prior to the
time he or she is first eligible to do so, it shall become effective on the
first day of the calendar

14/168    36



--------------------------------------------------------------------------------




month coincident with or next following the date the Member reaches his or her
55th birthday and completes ten years of Eligibility Service, or if earlier, his
or her Normal Retirement Date. A Member will be deemed to have waived coverage
under this Section 4.07(c)(i) if he or she does not file the appropriate forms
with the Plan Administration Committee when first eligible to do so. If the
Member does not make such election until after he or she is first eligible to do
so, it shall become effective one year after the first day of the calendar month
coincident with or next following (1) the date the notice is received by the
Plan Administration Committee or (2) the date specified in such notice, if
later.
(ii)    Optional Supplemental Pre‑Retirement Survivor’s Benefit Applicable
Between Early Retirement Date or Special Early Retirement Date and the Member’s
Annuity Starting Date. In the case of a Member retired early under the
provisions of Section 4.03 or Section 4.04 of the Plan with the payment of the
early retirement allowance deferred to commence at a date later than his or her
Early Retirement Date or Special Early Retirement Date, the provisions of this
Section 4.07(c)(ii) shall apply to the period between his or her Early
Retirement Date or Special Early Retirement Date and his or her Annuity Starting
Date.
The Member may elect to reduce the early retirement allowance to which he or she
would otherwise be entitled under Section 4.03 or Section 4.04 by one‑half of 1%
per year for each year between his or her Early Retirement Date or Special Early
Retirement Date and the earlier of the date the election is revoked pursuant to
Section 4.07(i) or his or her Annuity Starting Date.
If the Member makes such an election and dies during the period the election is
in effect, the benefit payable during the life of, and to, his or her
Beneficiary shall be equal to 25% of the Member’s Accrued Benefit, without
optional modification in accordance with the provisions of Section 4.06, accrued
to his or her Early Retirement Date or Special Early Retirement Date, adjusted
(1) to take into account the Member’s Social Security Benefit and (2) as
provided below. If the Member’s death occurs prior to the time the Member is or
would upon proper application first be entitled to receive such Social Security
Benefit, such adjustment shall nevertheless be made at the Member’s date of
death. The benefit payable to the Beneficiary shall be reduced by one‑half of 1%
per year for each year between the date on which the election became effective
and the date of the Member’s death. If the Beneficiary is more than five years
younger than the Member, the benefit payable to the Beneficiary shall be further
reduced by one‑half of 1% for each full year the Beneficiary is more than five
years younger.
The Member shall, at his or her Early Retirement Date or Special Early
Retirement Date, complete such forms as are required under this
Section 4.07(c)(ii), and if he or she so elects, coverage hereunder shall be
effective as of his or her Early Retirement Date or Special Early Retirement
Date. A Member will be deemed to have waived coverage under this
Section 4.07(c)(ii) if he or she does not file the appropriate forms with the
Plan Administration Committee at his or her Early Retirement Date or Special
Early Retirement Date. If the Member subsequently makes an election hereunder,
it shall become effective one year after the first day of the calendar month
coincident with or next following (1) the date the notice is received by the
Plan Administration Committee or (2) the date specified in such notice, if
later.

14/168    37



--------------------------------------------------------------------------------




The optional Supplemental Pre‑Retirement Survivor’s Benefit shall be payable for
the life of the Beneficiary commencing on what would have been the Member’s
Normal Retirement Date or date of death, if later. However, if a Member dies
prior to his or her Normal Retirement Date, the Beneficiary may elect, by
written application filed with the Plan Administration Committee, to have such
payments begin as of the first day of any calendar month coincident with or next
following the Member’s date of death and prior to what would have been the
Member’s Normal Retirement Date. If the Beneficiary elects to commence payment
of the optional Supplemental Pre‑Retirement Survivor’s Benefit prior to what
would have been the Member’s Normal Retirement Date and after what would have
been the 55th anniversary of the Member’s birth, the amount of such benefit
shall be determined in accordance with Section 4.07(c)(i) and (ii) above, as
applicable and without reduction for such early commencement. If the Beneficiary
elects to commence payment of the optional Supplemental Pre‑Retirement
Survivor’s Benefit prior to what would have been the 55th anniversary of the
Member’s birth, the benefit payable to the Beneficiary shall be of Equivalent
Actuarial Value to the benefit otherwise payable to Beneficiary on the date the
Member would have attained age 55. Notwithstanding any foregoing provision to
the contrary, payment of the optional Supplemental Pre‑Retirement Survivor
Benefit must commence as of the same date payment of the Automatic
Pre‑Retirement Survivor Benefit commences.
Notwithstanding the foregoing, in the event the Member’s Beneficiary is someone
other than his or her spouse, payment of the optional Supplemental
Pre‑Retirement Survivor’s Benefit shall commence within one year of the Member’s
date of death and in the event such commencement date is prior to the 55th
anniversary of the Member’s birth, the benefit payment to the Beneficiary shall
be of Equivalent Actuarial Value to the benefit otherwise payable hereunder to
the Beneficiary on the date the Member would have attained age 55.
(d)
Notwithstanding any provision of Section 4.07(b) or Section 4.07(c) to the
contrary, in no event shall the sum of the Automatic Pre‑Retirement Survivor’s
Benefit payable under the provisions of Section 4.07(b) and the optional
Supplemental Pre‑Retirement Survivor’s Benefit payable under the provisions of
Section 4.07(c) to a Beneficiary be less than the amount of benefit the spouse
would have received if the retirement allowance to which the Member was entitled
at his or her date of death (i) had commenced on the date the spouse elects to
have such Pre‑Retirement Survivor’s Benefit payments commence, (ii) in the form
of an Automatic Joint and Survivor Annuity under Section 4.06(a)(i), and (iii)
the Member had died immediately thereafter. However, if within the 180-day
period prior to his or her Annuity Staring Date a Member has elected an optional
form of payment which provides for monthly payments to his or her spouse for
life in an amount equal to more than 50% but not more than 100% of the monthly
amount payable under the option for the life of the Member and such option is of
Equivalent Actuarial Value to the Automatic Joint and Survivor Annuity referred
to in the preceding sentence, such optional form of payment shall be used to
compute the amount payable to the spouse.

(e)
Benefits Payable to an Estate or Trust. If a Member’s Beneficiary under this
Section 4.07 is his or her estate or a trust, the benefits otherwise payable
under Section 4.07(b), and if elected, under Section 4.07(c) shall be commuted
into a single lump sum amount, which amount shall be determined by multiplying
the benefits otherwise payable by the appropriate factor in Tables 4 or 5 of
Appendix A and calculated by assuming the Beneficiary had been a person of the
same age as the Member at the Member’s date of death. In no event shall the
amount of the lump sum be less than the amount required by applicable law. The
payment of such single lump sum amount shall represent the full and total
payment of all benefits due


14/168    38



--------------------------------------------------------------------------------




under the Plan. The Plan Administration Committee shall resolve any questions
arising hereunder on a basis uniformly applicable to all Members similarly
situated.
(f)
If the Member’s Beneficiary dies during the period coverage is effective under
Sections 4.07(b) and Section 4.07(c), the Beneficiary designation shall thereby
be canceled. However, coverage under Section 4.07(b), and if elected, under
Section 4.07(c) shall nevertheless continue in full effect. The Member’s
Beneficiary thereafter shall be in accordance with his or her subsequent
designation of a new Beneficiary or in accordance with the term “Beneficiary” as
defined herein.

If the Member’s Beneficiary is his or her spouse and if the Member’s marriage to
said spouse is legally dissolved by a divorce decree, the Beneficiary
designation under Sections 4.07(b) and 4.07(c) shall remain in effect until a
subsequent Beneficiary designation is submitted by the Member to the Plan
Administration Committee or until the Member remarries. Coverage under
Section 4.07(b), and if elected, under Section 4.07(c) shall continue in full
effect.
A Member may change his or her Beneficiary designation at any time after
receiving the written explanation described in Section 4.07(g), subject to
Spousal Consent. Any such change shall become effective on the first day of the
calendar month coincident with or next following the (i) date the notice of
change is received by the Plan Administration Committee or (ii) the date
specified in such notice, if later, and the original designation shall remain in
effect until such date.
(g)
The Plan Administration Committee shall furnish to each Member a written
explanation in non-technical language which describes (i) the terms and
conditions of the Automatic Pre‑Retirement Survivor’s Benefit and the Optional
Supplemental Pre‑Retirement Survivor’s Benefit, (ii) the Member’s right to make
an election to designate a Beneficiary other than his or her spouse and the
effect of such election, (iii) the right to revoke, prior to the Annuity
Starting Date, such designation and the effect of such revocation, and (iv) the
rights of the Member’s spouse, if any. The Plan Administration Committee shall
furnish this written explanation to each Member during the period beginning one
year prior to the earlier of (i) the date the Member retires pursuant to the
provision of Section 4.04(a)(ii), (ii) the date the Member reaches the 55th
anniversary of his or her birth and completes ten years of Eligibility Service,
or (iii) the Member’s Normal Retirement Date, and ending within one year after
such date.

(h)
A Member may revoke an election made under Section 4.07(c) at any time prior to
his or her Annuity Starting Date. There shall be no further reduction to the
Member’s retirement allowance for any period during which an election under
Section 4.07(c) is not in effect. The Member may make a new election at any time
thereafter and any subsequent election shall become effective one year after the
first day of the calendar month coincident with or next following the (i) date
the notice is received by the Plan Administration Committee or (ii) the date
specified in such notice, if later.

If the Member dies prior to the time an election under Section 4.07(c) becomes
effective, the election shall thereby be canceled.
Any designation of a Beneficiary and any election made under Section 4.07
(including any waiver or revocation of either of them) shall be made on a form
approved by and filed with

14/168    39



--------------------------------------------------------------------------------




the Plan Administration Committee and in accordance with the term “Beneficiary”
as defined in this Section 4.07.
(i)
HEART Act Military Service Death Benefits

Notwithstanding the other provisions of this Section 4.07 any contributions,
benefits and service credit required to comply with the Heroes Earnings
Assistance and Relief Tax Act of 2008 (HEART Act) shall be conferred upon an
eligible Member or Beneficiary as follows:
(a)
For benefit accrual purposes, the Company will treat an Employee who dies while
performing qualified military service as if the individual has resumed
employment in accordance with the individual’s reemployment rights under Chapter
43 of Title 38, United States Code, on the day preceding death or disability (as
the case may be) and terminated employment on the actual date or death.

(b)
If a Member dies while performing qualified military service (as defined in Code
Section 414(u)), the Beneficiaries of the Member are entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan as if the Member had resumed
employment on the day immediately preceding the date of death and then
terminated employment on the date of death. Moreover, the Plan will credit the
Member’s qualified military service as service for vesting purposes, as though
the Participant had resumed employment under the Uniformed Services Employment
and Reemployment Rights Act of 1994, as amended, immediately prior to the
Participant's death.

4.08
Maximum Benefits Under Code Section 415

(a)
Annual Benefit

(1)
Annual Benefit. For purposes of this Section, “annual benefit” means a benefit
that is payable annually in the form of a straight life annuity. Except as
provided below, where a benefit is payable in a form other than a straight life
annuity, the benefit shall be adjusted to an actuarially equivalent straight
life annuity that begins at the same time as such other form of benefit and is
payable on the first day of each month, before applying the limitations of this
Section. For a Participant who has or will have distributions commencing at more
than one Annuity Starting Date, the “annual benefit” shall be determined as of
each such Annuity Starting Date (and shall satisfy the limitations of this
Section as of each such date), actuarially adjusting for past and future
distributions of benefits commencing at the other Annuity Starting Dates. For
this purpose, the determination of whether a new Annuity Starting Date has
occurred shall be made without regard to Regulation 1.401(a)-20, Q&A 10(d), and
with regard to Regulation 1.415(b)1(b)(1)(iii)(B) and (C). No actuarial
adjustment to the benefit shall be made for (i) survivor benefits payable to a
surviving spouse under a qualified joint and survivor annuity to the extent such
benefits would not be payable if the Participant’s benefit were paid in another
form; (ii) benefits that are not directly related to retirement benefits (such
as a qualified disability benefit, preretirement incidental death benefits, and
postretirement medical benefits); or (iii) the inclusion in the form of benefit
of an automatic benefit increase feature, provided the form of benefit is not
subject to Code Section 417(e)(3) and would otherwise satisfy the limitations of
this Section, and the Plan provides that the amount payable under the form of
benefit in any “limitation year” shall not exceed the limits of this Section


14/168    40



--------------------------------------------------------------------------------




applicable at the Annuity Starting Date, as increased in subsequent years
pursuant to Code Section 415(d). For this purpose, an automatic benefit increase
feature is included in a form of benefit if the form of benefit provides for
automatic, periodic increases to the benefits paid in that form.
The determination of the “annual benefit” shall take into account social
security supplements described in Code Section 411(a)(9) and benefits
transferred from another defined benefit plan, other than transfers of
distributable benefits pursuant Regulation 1.411(d)-4, Q&A-3(c), but shall
disregard benefits attributable to Employee contributions or rollover
contributions.
The “annual benefit” otherwise payable to a Participant under the Plan at any
time shall not exceed the “maximum permissible benefit” described by
Section 4.08(b). If the benefit the Participant would otherwise accrue in a
“limitation year” would produce an “annual benefit” in excess of the “maximum
permissible benefit,” then the benefit shall be limited (or the rate of accrual
reduced) to the extent necessary so that the benefit does not exceed the
“maximum permissible benefit.”
(2)
Grandfather Provision. The application of the provisions of this Section shall
not cause the “maximum permissible benefit’ for any Participant to be less than
the Participant’s accrued benefit under all the defined benefit plans of an
“employer” or a “predecessor employer” as of the end of the last “limitation
year” beginning before July 1, 2007, under provisions of the plans that were
both adopted and in effect before April 5, 2007. The preceding sentence applies
only if the provisions of such defined benefit plans that were both adopted and
in effect before April 5, 2007, satisfied the applicable requirements of
statutory provisions, Regulations, and other published guidance relating to Code
Section 415 in effect as of the end of the last “limitation year” beginning
before July 1, 2007, as described in Regulation 1.415(a)‑1(g)(4).

(3)
High Three‑Year Average Compensation. For purposes of the Plan’s provisions
reflecting Code Section 415(b)(3) (i.e., limiting the “annual benefit” payable
to no more than 100% of the Participant’s average annual compensation), a
Participant’s average compensation shall be the average compensation for the
three consecutive years of service with the “employer” that produces the highest
average, except that a Participant’s compensation for a year of service shall
not include compensation in excess of the limitation under Code Section
401(a)(17) that is in effect for the calendar year in which such year of service
begins. If the Participant has less than three consecutive years of service,
compensation shall be averaged over the Participant’s longest consecutive period
of service, including fractions of years, but not less than one year. In the
case of a Participant who is rehired by the “employer” after a severance of
employment, the Participant’s high three‑year average compensation shall be
calculated by excluding all years for which the Participant performs no services
for and receives no compensation from the “employer” (the “break period”), and
by treating the years immediately preceding and following the “break period” as
consecutive.

(b)
Maximum Permissible Benefit

(1)
Maximum Benefit. Notwithstanding the foregoing and subject to the exceptions and
adjustments below, the “maximum permissible benefit” payable to a Participant
under this Plan in any “limitation year” shall equal the lesser of (A) and (B)
below:


14/168    41



--------------------------------------------------------------------------------




(A)
Defined Benefit Dollar Limitation. $160,000, as adjusted, effective January 1 of
each year, under Code Section 415(d) in such manner as the Secretary of the
Treasury shall prescribe, and payable in the form of a straight life annuity.
Such dollar limitation as adjusted under Code Section 415(d) will apply to
“limitation years” ending with or within the calendar year for which the
adjustment applies.

Post-Severance Adjustment to Dollar Limit. In the case of a Participant who has
had a severance from employment with the “employer,” the defined benefit dollar
limitation applicable to the Participant in any “limitation year” beginning
after the date of severance shall not be automatically adjusted under Code
Section 415(d).
OR
(B)
Defined Benefit Compensation Limitation. One hundred percent of the
Participant’s “415 compensation” averaged over the three consecutive “limitation
years” (or actual number of “limitation years” for Employees who have been
employed for less than three consecutive “limitation years”) during which the
Employee had the greatest aggregate “415 compensation” from the “employer.”

Post-Severance Adjustment to Compensation Limit. In the case of a Participant
who has had a severance from employment with the “employer,” the defined benefit
compensation limitation applicable to the Participant in any “limitation year”
beginning after the date of severance shall not be automatically adjusted under
Code Section 415(d).
(2)
Limitation Year. For purposes of this Section and for applying the limitations
of Code Section 415, the “limitation year” shall be the Plan Year. All qualified
plans maintained by the “employer” must use the same “limitation year.” If the
“limitation year” is amended to a different 12-consecutive month period, the new
“limitation year” must begin on a date within the “limitation year” in which the
amendment is made.

(c)
Adjustments to Annual Benefit and Limitations

(1)
Adjustment for Early Payment (Limitation Years beginning on or after
July 1 ,2007).

(A)
If the Annuity Starting Date for the Participant’s benefit is prior to age 62
and occurs in a “limitation year” beginning on or after July 1, 2007, and the
Plan does not have an immediately commencing straight life annuity payable at
both age 62 and the age of benefit commencement, the “defined benefit dollar
limitation” for the Participant’s Annuity Starting Date is the annual amount of
a benefit payable in the form of a straight life annuity commencing at the
Participant’s Annuity Starting Date that is the actuarial equivalent of the
“defined benefit dollar limitation” (adjusted under Section 4.08(c)(6) for years
of participation less than 10, if required) with actuarial equivalence computed
using a 5% interest rate assumption and the “applicable mortality table” for the
Annuity Starting Date (and expressing the Participant’s age based on completed
calendar months as of the Annuity Starting Date).


14/168    42



--------------------------------------------------------------------------------




(B)
If the Annuity Starting Date for the Participant’s benefit is prior to age 62
and occurs in a “limitation year” beginning on or after July 1, 2007, and the
Plan has an immediately commencing straight life annuity payable at both age 62
and the age of benefit commencement, the “defined benefit dollar limitation” for
the Participant’s Annuity Starting Date is the lesser of the limitation
determined under the preceding sentence and the “defined benefit dollar
limitation” (adjusted under Section 4.08(c)(6) for years of participation less
than 10, if required) multiplied by the ratio of the annual amount of the
immediately commencing straight life annuity under the Plan at the Participant’s
Annuity Starting Date to the annual amount of the immediately commencing
straight life annuity under the Plan at age 62, both determined without applying
the limitations of this Section and without applying the provisions of Section
4.08(c)(5).

(C)
Notwithstanding any other provisions of this Subsection (1) or Subsection (2)
below, the age-adjusted dollar limit applicable to a Participant shall not
decrease on account of an increase in age or the performance of addition
service.

(2)
Adjustment for Early Payment (Limitation Years beginning prior to July 1, 2007).
If the “annual benefit” of a Participant begins prior to age 62, and occurs in a
“limitation year” beginning before July 1, 2007, the “defined benefit dollar
limitation” of Section 4.08(b)(1)(A) applicable to the Participant at the
earlier age (adjusted under Section 4.08(c)(6) for years of participation less
than 10, if required) is the actuarial equivalent of the dollar limitation under
Code Section 415(b)(1)(A) (as adjusted under Code Section 415(d)), with
actuarial equivalence computed using whichever of the following produces the
smaller annual amount: (i) the interest rate and mortality table or other
tabular factor specified in the Plan for determining Actuarial Equivalence for
early retirement purposes, or (ii) a 5% interest rate assumption and the
“applicable mortality table.” Notwithstanding any other provisions of this
Subsection (2) or Subsection (1) above, the age-adjusted dollar limit applicable
to a Participant shall not decrease on account of an increase in age or the
performance of addition service.

(3)
Adjustment for Late Payment (Limitation Years beginning on or after
July 1, 2007).

(A)
If the Annuity Starting Date for the Participant’s benefit is after age 65 and
occurs in a “limitation year” beginning on or after July 1, 2007, and the Plan
does not have an immediately commencing straight life annuity payable at both
age 65 and the age of benefit commencement, the “defined benefit dollar
limitation” at the Participant’s Annuity Starting Date is the annual amount of a
benefit payable in the form of a straight life annuity commencing at the
Participant’s Annuity Starting Date that is the actuarial equivalent of the
“defined benefit dollar limitation” (adjusted under Plan Section 4.08(c)(6) for
years of participation less than 10, if required), with actuarial equivalence
computed using a 5% interest rate assumption and the applicable mortality table
for that Annuity Starting Date as defined in Section 1.20 of the Plan (and
expressing the Participant’s age based on completed calendar months as of the
Annuity Starting Date).

(B)
If the Annuity Starting Date for the Participant’s benefit is after age 65 and
occurs in a “limitation year” beginning on or after July 1, 2007, and the Plan
has an immediately commencing straight life annuity payable at both age 65 and
the age of benefit commencement, the “defined benefit dollar limitation” at the
Participant’s Annuity Starting Date is the lesser of the limitation determined


14/168    43



--------------------------------------------------------------------------------




under the preceding sentence and the “defined benefit dollar limitation”
(adjusted under Section 4.08(c)(6) for years of participation less than 10, if
required) multiplied by the ratio of the annual amount of the adjusted
immediately commencing straight life annuity under the Plan at the Participant’s
Annuity Starting Date to the annual amount of the adjusted immediately
commencing straight life annuity under the Plan at age 65, both determined
without applying the limitations of this Section and without applying the
provisions of Section 4.08(c)(6). For this purpose, the adjusted immediately
commencing straight life annuity under the Plan at the Participant’s Annuity
Starting Date is the annual amount of such annuity payable to the Participant,
computed disregarding the Participant’s accruals after age 65 but including
actuarial adjustments even if those actuarial adjustments are used to offset
accruals; and the adjusted immediately commencing straight life annuity under
the Plan at age 65 is the annual amount of such annuity that would be payable
under the Plan to a hypothetical Participant who is age 65 and has the same
accrued benefit as the Participant.
(4)
Adjustment for Late Payment (Limitation Years beginning before July 1, 2007). If
the “annual benefit” of a Participant begins after age 65, and occurs in a
“limitation year” beginning before July 1, 2007, the “defined benefit dollar
limitation” of Section 4.08(b)(1)(A) applicable to the Participant at the later
age (adjusted under Section 4.08(c)(6) for years of participation less than 10,
if required) is the actuarial equivalent of the dollar limitation under Code
Section 415(b)(1)(A) (as adjusted under Code Section 415(d)), with actuarial
equivalence computed using whichever of the following produces the smaller
annual amount: (i) the interest rate an mortality table or other tabular factor
specified in the Plan for determining Actuarial Equivalence for early retirement
purposes, or (ii) a 5% interest rate assumption and the “applicable mortality
table.”

(5)
No Mortality Adjustment for Certain Payments. Notwithstanding the other
requirements of Paragraphs (1), (2), (3) and (4) of this Subsection (c), in
adjusting the “defined benefit dollar limitation” for the Participant’s Annuity
Starting Date under Paragraphs (1)(A), (2), (3)(A) and (4) of this Subsection
(c), no adjustment shall be made to reflect the probability of a Participant’s
death between the Annuity Starting Date and age 62, or between age 65 and the
Annuity Starting Date, as applicable, if benefits are not forfeited upon the
death of the Participant prior to the Annuity Starting Date. To the extent
benefits are forfeited upon death before the Annuity Starting Date, such an
adjustment shall be made. For this purpose, no forfeiture shall be treated as
occurring upon the Participant’s death if the Plan does not charge Participants
for providing a qualified preretirement survivor annuity, as defined in Code
Section 417(c) upon the Participant’s death.

(6)
Adjustment for Less Than 10 Years of Participation or Service. If a Participant
has fewer than 10 years of participation in the Plan, then the “defined benefit
dollar limitation” of Section 4.08(b)(1)(A) shall be multiplied by a fraction,
the numerator of which is the number of years (or part thereof) of participation
in the Plan, and the denominator of which is 10. However, in no event shall such
fraction be less than 1/10th.

Furthermore, if a Participant has fewer than 10 years of service with the
“employer,” then the “defined benefit compensation limitation” of Section
4.08(b)(1)(B) shall be

14/168    44



--------------------------------------------------------------------------------




multiplied by a fraction, the numerator of which is the number of years (or part
thereof) of service with the “employer,” and the denominator of which is 10.
However, in no event shall such fraction be less than 1/10th.
For purposes of this Subsection, “year of participation” means each accrual
computation period for which the following conditions are met: (i) the
Participant is credited with at least the number of Hours of Service for benefit
accrual purposes, required under the terms of the Plan to accrue a benefit for
the accrual computation period, and (ii) the Participant is included as a
Participant under the eligibility provisions of the Plan for at least one day of
the accrual computation period. If these two conditions are met, the portion of
a “year of participation” credited to the Participant shall equal the amount of
benefit accrual service credited to the Participant for such accrual computation
period. A Participant who is permanently and totally disabled within the meaning
of Code Section 415(c)(3)(C)(i) for an accrual computation period shall receive
a “year of participation” with respect to the period. In addition, for a
Participant to receive a “year of participation” (or part thereof) for an
accrual computation period, the Plan must be established no later than the last
day of such accrual computation period. In no event will more than one “year of
participation” be credited for any 12‑month period.
(7)
Actuarial Equivalence. For purposes of adjusting the “annual benefit” to a
straight life annuity, the equivalent “annual benefit” shall be (A) for
“limitation years” beginning on or after July 1, 2007, the greater of the annual
amount of the straight life annuity commencing at the same Annuity Starting
Date, and the annual amount of a straight life annuity commencing at the same
Annuity starting date that has the same actuarial present value as the
Participant’s form of benefit computed using a 5% interest rate assumption and
the “applicable mortality table,” and (B) for “limitation years” beginning
before July 1, 2007, the annual amount of a straight life annuity commencing at
the same Annuity Starting Date that has the same actuarial present value as the
Participant’s form of benefit computed using whichever of the following produces
the greater annual amount: (i) the interest rate and mortality table or other
tabular factor specified in the Plan for adjusting benefits in the same form;
and (ii) a 5% interest rate assumption and the “applicable mortality table.” If
the “annual benefit” is paid in a form other than a nondecreasing life annuity
payable for a period not less than the life of a Participant or, in the case of
a Pre‑Retirement Survivor Annuity, the life of the surviving spouse, the
“applicable interest rate” shall be substituted for “5% interest rate” in the
preceding sentence.

For Annuity Starting Dates which occur during a Plan Year beginning
December 31, 2003, but not after December 31, 2005, for purposes of adjusting
the “annual benefit” to a straight life annuity, if the “annual benefit” is paid
in any form other than a nondecreasing life annuity payable for a period not
less than the life of a Participant or, in the case of a Pre-Retirement Survivor
Annuity, the life of the surviving spouse, then the equivalent “annual benefit”
shall be the greater of (i) the equivalent “annual benefit” computed using the
Plan interest rate and Plan mortality table (or other tabular factor) in effect
as of the date of the distribution, or (ii) the equivalent “annual benefit”
computed using 5.5% and the “applicable mortality table.”
For Annuity Starting Dates which occur during a Plan Year beginning after
December 31, 2005, for purposes of adjusting the “annual benefit” to a straight
life annuity, if the “annual benefit” is paid in any form other than a
nondecreasing life

14/168    45



--------------------------------------------------------------------------------




annuity payable for a period not less than the life of a Participant or, in the
case of a Pre-Retirement Survivor Annuity, the life of the surviving spouse,
then the equivalent “annual benefit” shall be the greatest of (i) the equivalent
“annual benefit” computed using the Plan interest rate and Plan mortality table
(or other tabular factor), (ii) the equivalent “annual benefit” computed using
5.5% and the “applicable mortality table,” or (iii) 105% of the equivalent
“annual benefit” computed using the “applicable interest rate” and the
“applicable mortality table.”
For Annuity Starting Dates which occur during a Plan Year beginning in or after
December  31, 2008, clause (iii) of the preceding paragraph does not apply if
the Plan is maintained by an eligible employer defined in Code Section
408(p)(2)(C)(i).
Notwithstanding the last sentence of the previous paragraph, in the case of any
Participant or Beneficiary receiving a distribution after December 31, 2003, and
before January 1, 2005, the amount payable in any form other than a
nondecreasing life annuity payable for a period not less than the life of a
Participant or, in the case of a Pre‑Retirement Survivor Annuity, the life of
the surviving spouse, shall not be less than the amount that would have been so
payable had the amount payable been determined using the “applicable interest
rate” in effect as of the last day of the last Plan Year beginning before
January 1, 2004.
For purposes of this Subsection (7), the “applicable mortality table” for Plan
Years prior to January 1, 2009, is described by IRS Revenue Ruling 2001-62, and
for subsequent years, the “applicable mortality table” is described by IRS
Revenue Ruling 2007-67. For purposes of this Subsection (7), the “applicable
interest rate” means the interest rate set forth in Section 1.20 of the Plan.
(8)
Time of Adjustment. For purposes of Sections 4.08(a), 4.08(c)(1) and 4.08(c)(3),
no adjustments under Code Section 415(d) shall be taken into account before the
“limitation year” for which such adjustment first takes effect.

(9)
Benefits Not Subject to Adjustment. For purposes of Section 4.08(a), no
actuarial adjustment to the benefit is required for (i) the value of a qualified
joint and survivor annuity, (ii) benefits that are not directly related to
retirement benefits (such as a qualified disability benefit, pre‑retirement
death benefits, and post‑retirement medical benefits), and (C) the value of
post‑retirement cost‑of‑living increases made in accordance with Code
Section 415(d) and Regulation 1.415‑3(c)(2)(iii). The “annual benefit” does not
include any benefits attributable to after-tax voluntary Employee contributions
or rollover contributions, or the assets transferred from a qualified plan that
was not maintained by the “employer.”

(d)
Annual Benefit Not in Excess of $10,000

This Plan may pay an “annual benefit” to any Participant in excess of the
Participant’s “maximum permissible benefit” if the “annual benefit” under this
Plan and all other defined benefit plans maintained by the “employer” does not
in the aggregate exceed $10,000 for the “limitation year” or for any prior
“limitation year” and the “employer” has not at any time maintained a defined
contribution plan, a welfare benefit fund under which amounts attributable to
post‑retirement medical benefits are allocated to separate accounts of key
employees (as defined in Code Section 419(A)(d)(3)), or an individual medical
account in which the Participant participated. For purposes of this paragraph,
if this Plan provides for

14/168    46



--------------------------------------------------------------------------------




voluntary or mandatory Employee contributions, such contributions will not be
considered a separate defined contribution plan maintained by the “employer.”
However, if a Participant has fewer than 10 years of service with the
“employer,” then the $10,000 threshold of the previous paragraph shall be
multiplied by a fraction, the numerator of which is the number of years (or part
thereof) of service with the “employer,” and the denominator of which is 10.
However, in no event shall such fraction be less than 1/10th.
(e)
Other Rules

(1)
Benefits Under Terminated Plans. If a defined benefit plan maintained by the
“employer” has terminated with sufficient assets for the payment of benefit
liabilities of all terminated plan participants and a Participant in the plan
has not yet commenced benefits under the plan, the benefits provided pursuant to
the annuities purchased to provide the Participant’s benefits under the
terminated plan at each possible Annuity Starting Date shall be taken into
account in applying the limitations of this Section. If there are not sufficient
assets for the payment of all Participants’ benefit liabilities, the benefits
taken into account shall be the benefits that are actually provided to the
Participant under the terminated plan.

(2)
Benefits Transferred From the Plan. If a Participant’s benefits under a defined
benefit plan maintained by the “employer” are transferred to another defined
benefit plan maintained by the “employer” and the transfer is not a transfer of
distributable benefits pursuant to Regulation 1.411(d)-4, Q&A-3(c), the
transferred benefits are not treated as being provided under the transferor plan
(but are taken into account as benefits provided under the transferee plan). If
a Participant’s benefits under a defined benefit plan maintained by the
“employer” are transferred to another defined benefit plan that is not
maintained by the “employer” and the transfer is not a transfer of distributable
benefits pursuant to Regulation 1.411(d)-4, Q&A-3(c), then the transferred
benefits are treated by the “employer’s” plan as if such benefits were provided
under annuities purchased to provide benefits under a plan maintained by the
“employer” that terminated immediately prior to the transfer with sufficient
assets to pay all Participants’ benefit liabilities under the plan. If a
Participant’s benefits under a defined benefit plan maintained by the “employer”
are transferred to another defined benefit plan in a transfer of distributable
benefits pursuant to Regulation 1.411(d)-4, Q&A-3(c), the amount transferred is
treated as a benefit paid from the transferor plan.

(3)
Formerly Affiliated Plans of the Employer. A “formerly affiliated plan of an
employer” shall be treated as a plan maintained by the “employer,” but the
formerly affiliated plan shall be treated as if it had terminated immediately
prior to the cessation of affiliation with sufficient assets to pay
Participants’ benefit liabilities under the Plan and had purchased annuities to
provide benefits. A “formerly affiliated plan of the employer” means a plan
that, immediately prior to the cessation of affiliation, was actually maintained
by the “employer” and, immediately after the cessation of affiliation, is not
actually maintained by the “employer.” For this purpose, cessation of
affiliation means the event that causes an entity to no longer be considered the
“employer,” such as the sale of a member controlled group of corporations, as
defined in Code Section 414(b), as modified by Code Section 415(h), to an
unrelated corporation, or that causes a plan to not actually be maintained by
the “employer,” such as transfer of plan sponsorship outside a controlled group.


14/168    47



--------------------------------------------------------------------------------




(4)
Plans of a “Predecessor Employer”. If the “employer” maintains a defined benefit
plan that provides benefits accrued by a Participant while performing services
for a “predecessor employer,” then the Participant’s benefits under a plan
maintained by the “predecessor employer” shall be treated as provided under a
plan maintained by the “employer.” However, for this purpose, the plan of the
“predecessor employer” shall be treated as if it had terminated immediately
prior to the event giving rise to the “predecessor employer” relationship with
sufficient assets to pay participants’ benefit liabilities under the plan, and
had purchased annuities to provide benefits; the “employer” and the “predecessor
employer” shall be treated as if they were a single employer immediately prior
to such event and as unrelated employers immediately after the event; and if the
event giving rise to the predecessor relationship is a benefit transfer, the
transferred benefits shall be excluded in determining the benefits provided
under the plan of the “predecessor employer”. A former entity that antedates the
“employer” is also a “predecessor employer” with respect to a Participant if,
under the facts and circumstances, the “employer” constitutes a continuation of
all or a portion of the trade or business of the former entity.

(5)
Employer. For purposes of this Section, “employer” means any employer that
adopts the Plan, and all members of a controlled group of corporations of such
employer, as defined in Code Section 414(b), as modified by Code Section
415(h)), all commonly controlled trades or businesses or such employer (as
defined in Code Section 414(c), as modified, except in the case of a
brother-sister group of trades or businesses under common control, by Code
Section 415(h)), or affiliated service groups (as defined in Code Section
414(m)) of which the adopting employer is a part, and any other entity required
to be aggregated with the employer pursuant to Code Section 414(o).

(6)
Adjustment if in Two Defined Benefit Plans. If the Participant is, or has ever
been, a participant in another qualified defined benefit plan (without regard to
whether the plan has been terminated) maintained by the “employer” or a
“predecessor employer”, the sum of the Participant’s “annual benefits” from all
such plans may not exceed the “maximum permissible benefit.” Where the
Participant’s employer-provided benefits under all such defined benefit plans
(determined as of the same age) would exceed the “maximum permissible benefit”
applicable at that age, the rate of accrual in this Plan will be reduced to the
extent necessary so that the total “annual benefits” payable at any time under
all such plans will not exceed the “maximum permissible benefit.”

(7)
Special Rules. The limitations of this Section shall be determined and applied
taking into account the rules in Regulation 1.415(f)-1(d), (e) and (h).

(8)
Compensation. For purposes of this Section 4.08, “compensation” and “415
compensation” shall mean, with respect to any Member, the wages, salaries, and
other amounts paid in respect of such Member by the Company or an Associated
Company for personal services actually rendered and including any elective
amounts that are not includible in gross income of the Member by reason of
Section 125, 132(f), 402(g), or 457(b) of the Code and shall exclude other
deferred compensation, stock options, and other distributions which receive
special tax benefits under the Code. In addition, “compensation” shall also
include compensation paid by the later of: (a) 2½ months after severance from
employment, or (b) the end of the limitation year that includes the date of
severance from employment if:


14/168    48



--------------------------------------------------------------------------------




(a)
absent a severance from employment, such payments would have been paid to the
Employee while the Employee continued in employment with the Company and was for
regular compensation for services rendered during the Employee’s regular working
hours; or

(b)
compensation was paid for services outside the Employee’s regular working hours
(such as overtime or shift differential), commissions, bonuses or other similar
compensation.

4.09
No Duplication

Except as hereinafter provided, there shall be deducted from any retirement
allowance or vested benefit payable under this Plan the part of any pension or
comparable benefit, including any lump sum payment, provided by employer
contributions which Rayonier Inc., any Participating Unit, (including any former
Participating Unit divested by Rayonier Inc.), any Associated Company or any
affiliate of the Company is obligated to pay or has paid to or under any defined
benefit plan or other agreement which provides for benefits comparable to those
benefits paid under a defined benefit plan (except for any pension plan or other
agreement which provides for the payment of that portion of any benefits accrued
under the Plan but not payable from the Plan on account of Code
Sections 401(a)(17)(B) or 4.08) with respect to any service rendered on or after
March 1, 1994, which is Benefit Service for purposes of computation of benefits
under this Plan.
4.10
Payment of Benefits

(a)
Unless otherwise provided under an optional benefit elected pursuant to
Section 4.06, the survivor’s benefits available under Section 4.07, or the
provisions of Section 4.10(e)(ii), all retirement allowances, vested benefits or
other benefits payable under the Plan will be paid in monthly installments as of
the end of each month beginning with (i) the month in which a Member has reached
his or her Normal Retirement Date and has retired from active service, (ii) the
month in which a Member has reached his or her Postponed Retirement Date and has
retired from active service, (iii) the month in which a Member, upon proper
application, has requested commencement of his or her vested benefit or early
retirement allowance, or (iv) the month in which benefits under an optional
benefit under Section 4.06 or the survivor’s benefits under Section 4.07 become
payable, whichever is applicable. Such monthly installments shall cease with the
payment for the month in which the recipient dies. In no event shall a
retirement allowance or vested benefit be payable to a Member who continues in
or resumes active service with the Company or an Associated Company for any
period between his or her Normal Retirement Date and Postponed Retirement Date,
except as provided in Sections 4.02(d), and 4.10(e).

(b)
Effective January 1, 1998, through March 27, 2005, in any case, a lump sum
payment equal to the vested benefit payable under Section 4.05 or the vested
spouse’s benefit payable under Section 4.07(a) multiplied by the appropriate
factor contained in Table 4, 5, or 6 of Appendix A shall be made in lieu of any
vested benefit payable to a former Member or any vested spouse’s benefit payable
to a spouse of a Member or a former Member, if the lump sum present value of
such benefit amounts to $5,000 or less. In no event, however, with respect to
any Member who terminates employment prior to September 1, 1995, shall that
adjustment factor produce a lump sum that is less than the amount determined by
using the interest rate assumption used by the Pension Benefit Guaranty
Corporation for valuing benefits for determining lump sum payments under single
employer plans that terminate on January 1 of the Plan Year in which the annuity
Starting Date occurs. With respect to any


14/168    49



--------------------------------------------------------------------------------




Member who terminates employment on or after September 1, 1995, the lump sum
present value shall be based on the IRS Mortality Table and the IRS Interest
Rate. The lump sum payment may be made at any time on or after the date the
Member has terminated employment or died, but in any event prior to the date his
or her benefit payment would have otherwise commenced.
Effective March 28, 2005, a lump sum payment shall be made in lieu of the vested
benefit payable under Section 4.05 in the event:
(i)    the Member’s Annuity Starting Date occurs on or after his Normal
Retirement Date and the present value of his benefit determined as of his
Annuity Starting Date amounts to $5,000 or less, or
(ii)    the Member’s Annuity Starting Date occurs prior to his Normal Retirement
Date and the present value of his benefit determined as of his Annuity Starting
Date amounts to $1,000 or less.
In determining the amount of a lump sum payment payable under this paragraph,
the lump sum present value shall mean a benefit, in the case of a lump sum
benefit payable prior to the first day of the calendar month coincident with or
next following the 55th anniversary of the Member’s birth, of equivalent value
to the benefit which would otherwise have been provided commencing at the first
day of the calendar month coincident with or next following the 55th anniversary
of the Member’s birth. The determination as to whether a lump sum payment is due
shall be made as soon as practicable following the Member’s termination of
service. Any lump sum benefit payable shall be made as soon as practicable
following the determination that the amount qualifies for distribution under the
provisions of this Section 4.10. In no event shall a lump sum payment be made
following the date retirement benefit payments have commenced as an annuity.
Effective March 28, 2005, in the event the lump sum present value of a Member’s
vested benefit exceeds $1,000 but does not exceed $5,000, the Member may elect
to receive a lump sum payment of such benefit. The election shall be made in
accordance with such administrative rules as the Plan Administration Committee
shall prescribe. The Member may elect to receive the lump sum payment as soon as
practicable following his termination of employment or as of the first day of
any later month that precedes his Normal Retirement Date. Spousal Consent to the
Member’s election of the lump sum is not required. A Member who is entitled to
elect a distribution under this paragraph shall not be entitled to receive
payment in any other form of payment offered under the Plan.
Notwithstanding the provisions of Section 4.07, a lump sum payment shall be paid
to the spouse in lieu of the monthly vested spouse’s benefit payable under
Section 4.07(a) if the lump sum present value of the benefit amounts to $5,000
or less. The lump sum payment shall be made as soon as practicable following the
determination that the amount qualifies for distribution under this Section. In
no event shall a lump sum payment be made following the date payments have
commenced to the surviving spouse as an annuity.
For purposes of this Section 4.10(b), the lump sum present value shall be based
on the IRS Interest Rate and the IRS Mortality Table.
In the event a Member is not entitled to any retirement allowance or vested
benefit upon his termination of employment, he shall be deemed “cashed-out”
under the provisions of this

14/168    50



--------------------------------------------------------------------------------




Section 4.10(b) as of the date he terminated service. However, if a Member
described in the preceding sentence is subsequently restored to service, the
provisions of Sections 3.06 and 4.11 shall apply to him without regard to such
sentence.
(c)
In the event that the Plan Administration Committee shall find that a person to
whom benefits are payable is unable to care for his or her affairs because of
illness or accident or is a minor or has died, then, unless claim shall have
been made therefor by a legal representative, duly appointed by a court of
competent jurisdiction, the Plan Administration Committee may direct that any
benefit payment due him or her be paid to his or her spouse, a child, a parent
or other blood relative, or to a person with whom he or she resides, and any
such payment made shall be a complete discharge of the liabilities of the Plan
therefor.

(d)
Before any benefit shall be payable to a Member, a former Member, or other
person who is or may become entitled to a benefit hereunder, such Member, former
Member, or other person shall file with the Plan Administration Committee such
information as it shall require to establish his or her rights and benefits
under the Plan.

(e)
(i)    Except as otherwise provided in this Article 4, payment of a Member’s
retirement allowance or a former Member’s vested benefit shall begin as soon as
administratively practicable following the latest of (1) the Member’s Normal
Retirement Age or (2) the date he or she terminates service with the Company and
all Associated Companies (but not more than 60 days after the close of the Plan
Year in which the latest of (1) or (2) occurs).

(ii)    Notwithstanding anything contained in the Plan to the contrary, in the
case of a Member who owns either (1) more than 5% of the outstanding stock of
the Company or (2) stock possessing more than 5% of the total combined voting
power of all stock of the Company, the Member’s retirement allowance shall begin
no later than the April 1 following the calendar year in which he or she attains
age 70½.
Effective January 1, 2000, payment of any other Member’s retirement allowance or
vested benefit shall begin no later than April 1 of the calendar year following
the calendar year in which the later of the Member’s retirement or attainment of
age 70½ occurs. Before January 1, 2000, the payment of a retirement allowance or
vested benefit for a Member in active service who is not a 5‑percent owner as
described above shall begin no later than April 1 of the calendar year following
the calendar year in which he or she attains age 70½. A Member who attained
age 70½ prior to January 1, 1988, and who is not a 5‑percent owner as described
above shall not receive payment while in active service under the provisions of
this paragraph.
4.11
Reemployment of Former Member or Retired Member

(a)
Cessation of Benefit Payments. If a former Member or a retired Member entitled
to or in receipt of a vested benefit or retirement allowance is reemployed by
the Company or by an Associated Company in a capacity other than as a
Non‑Benefits Worker, any benefit payments he or she is receiving shall cease,
except as otherwise provided in Section 4.02(c) and Section 4.10(e). If a former
Member or a retired Member returns to the Company or an Associated Company as a
Non‑Benefits Worker, benefit payments shall continue and Paragraphs (b) and (c)
shall not apply.


14/168    51



--------------------------------------------------------------------------------




(b)
Optional Forms of Pension Benefits

(i)    If the Member is reemployed in a capacity other than as a Non‑Benefits
Worker any previous election of an optional benefit under Section 4.06 or a
survivor’s benefit under Section 4.07 shall be revoked and the terms and
conditions of Paragraph (ii) below shall apply.
(ii)    Any Member who is at least age 55 with ten or more years of Eligibility
Service when he or she is reemployed in a capacity other than as a Non‑Benefits
Worker shall, with respect to the vested benefit or retirement allowance earned
prior to his or her reemployment and with respect to any additional benefits
earned during reemployment, be covered by the provisions of Section 4.07(b) –
Pre‑Retirement Survivor’s Benefit – and be eligible to elect coverage under
Section 4.07(c) Supplemental Pre‑Retirement Survivor’s Benefit. Coverage under
Section 4.07(b) shall be effective on the first day of the calendar month
coincident with or next following the date of his or her reemployment and any
previous election shall remain in effect until such date. If, within 30 days
after reemployment, the Member elects coverage under Section 4.07(c), such
coverage shall be effective as of the first day of the calendar month coincident
with or next following the date of his or her reemployment. If the Member does
not make an election under Section 4.07(c) within 30 days after his or her
reemployment or he or she waives such coverage, any later election shall become
effective one year after the first day of the calendar month coincident with or
next following the date notice is received by the Plan Administration Committee
or on the date specified in such notice, if later.
Any Member or former Member with five or more years of Eligibility Service who
is less than age 55 when he or she is reemployed shall be covered by the
provisions of Section 4.07(a)(i) – Automatic Vested Spouse’s Benefit – until he
or she attains age 55 and such coverage shall be effective on the first day of
the calendar month coincident with or next following the date of his or her
reemployment and any previous election shall remain in effect until such date.
Such former Member and any other Member or former Member shall be covered by the
provisions of Section 4.07(b) – Pre‑Retirement Survivor’s Benefit – and shall be
eligible to elect coverage under Section 4.07(c) Supplemental Pre‑Retirement
Survivor’s Benefit upon the later of the date he or she attains age 55, the date
he or she completes ten years of Eligibility Service, or his or her Normal
Retirement Date, and such coverage shall be in accordance with the provisions of
such Sections and shall apply with respect to his or her retirement allowance or
vested benefit earned prior to his or her reemployment, as well as any
additional benefits earned during reemployment.
(c)
Benefit Payments at Subsequent Termination or Retirement

(i)    In accordance with the procedure established by the Plan Administration
Committee on a basis uniformly applicable to all Members similarly situated,
upon the subsequent retirement of a Member in service after his or her Normal
Retirement Date, payment of such Member’s retirement allowance shall resume no
later than the third month after the final month during the reemployment period
in which he or she is credited with at least eight days of service.
(ii)    Upon the subsequent retirement or termination of employment of a retired
or former Member, the Plan Administration Committee shall, in accordance with
rules uniformly applicable to all Members similarly situated, determine the
amount of vested benefit

14/168    52



--------------------------------------------------------------------------------




or retirement allowance which shall be payable to such Member at such subsequent
retirement or termination. Such vested benefit or retirement allowance shall not
be less than the sum of (1) the original amount of vested benefit or retirement
allowance previously earned by such Member in accordance with the terms of the
Plan in effect during such previous employment adjusted to reflect the election
of any survivor’s benefits pursuant to Section 4.07(a)(ii) or 4.07(c) and
reduced by an amount of equivalent value to the benefits, if any, he or she
received before the earlier of the date of his or her restoration to service or
his or her Normal Retirement Date and (2) any additional vested benefit or
retirement allowance earned during his or her period of reemployment, such
amounts to be adjusted to reflect the election during reemployment of any
survivor’s benefits pursuant to Section 4.07(a)(ii) or 4.07(c). Notwithstanding
anything to the contrary contained in this Plan, with respect to an Employee who
has incurred a break in service, the vested benefit or retirement allowance for
Benefit Service credited prior to the date of reemployment shall not be
recalculated or increased until the Member, regardless of his or her vested
status, has completed at least 12 months of Eligibility Service following his or
her reemployment, and in such event, the recalculated vested benefit or
retirement allowance, prior to any optional modification in accordance with the
provisions of Section 4.06, shall be reduced by an amount of equivalent value to
any payments previously received by the former Member or retired Member before
the earlier of his or her restoration to service or his or her Normal Retirement
Date; provided that no such reduction shall reduce such retirement allowance or
vested benefit below the amount determined pursuant to clause (1) of the
preceding sentence.
(d)
Questions Relating to Reemployment of Former Members or Retired Members. If, at
subsequent termination of employment or retirement, any question shall arise
under this Section 4.11 as to the calculation or recalculation of a reemployed
former Member’s or retired Member’s vested benefit or retirement allowance or
election of an optional form of benefit under the Plan, such question shall be
resolved by the Plan Administration Committee on a basis uniformly applicable to
all Members similarly situated.

4.12
Top-heavy Provisions

(a)
The following definitions apply to the terms used in this Section:

(i)    “applicable determination date” means the last day of the preceding Plan
Year;
(ii)    “top-heavy ratio” means the ratio of (A) the present value of the
cumulative Accrued Benefits under the Plan for key employees to (B) the present
value of the cumulative Accrued Benefits under the Plan for all key employees
and non-key employees; provided, however, that if an individual has not
performed services for the Company at any time during the one-year period ending
on the applicable determination date, any accrued benefit for such individual
(and the account of such individual) shall not be taken into account; and
provided further, that the present values of Accrued Benefits under the Plan for
an employee as of the applicable determination date shall be increased by the
distributions made with respect to the employee under the Plan and any plan
aggregated with the Plan under Code Section 416(g)(2) during the one-year period
(five-year period in the case of a distribution made for a reason other than
severance from employment, death, or disability) ending on the applicable
determination date and any distributions made with respect to the employee under
a

14/168    53



--------------------------------------------------------------------------------




terminated plan which, had it not been terminated, would have been in the
required aggregation group;
(iii)    “applicable valuation date” means the date within the preceding Plan
Year as of which annual Plan costs are or would be computed for minimum funding
purposes;
(iv)    “key employee” means any employee or former employee (including any
deceased employee) who at any time during the Plan Year that includes the
applicable determination date was an officer of the Company or an Associated
Company having remuneration greater than $130,000 ( as adjusted under Code
Section 416(i)(1) for Plan Years beginning after December 31, 2002), a 5-percent
owner (as defined in Code Section 416(i)(1)(B)(i)) of the Company or an
Associated Company, or a 1-percent owner (as defined in Code Section
416(i)(1)(B)(ii)) of the Company or an Associated Company having remuneration
greater than $150,000. The determination of who is a key employee shall be made
in accordance with Code Section 416(i) and the applicable regulations and other
guidance of general applicability issued thereunder;
(v)    “non-key employee” means any employee who is not a key employee;
(vi)    “average remuneration” means the average annual remuneration of a Member
for the five consecutive years of his Eligibility Service after December
31, 1983, during which he received the greatest aggregate remuneration, as
limited by Code Section 401(a)(17), from the Company or an Associated Company,
excluding any remuneration for service after the last Plan Year with respect to
which the Plan is top-heavy;
(vii)    “required aggregation group” means each other qualified plan of the
Company or an Associated Company (including plans that terminated within the
five-year period ending on the applicable determination date) in which there are
members who are key employees or which enables the Plan to meet the requirements
of Code Sections 401(a)(4) or 410; and
(viii)    “permissive aggregation group” means each plan in the required
aggregation group and any other qualified plan(s) of the Company or an
Associated Company in which all members are non-key employees, if the resulting
aggregation group continues to meet the requirements of Code Sections 401(a)(4)
and 410.
(b)
For purposes of this Section, the Plan shall be “top-heavy” with respect to any
Plan Year if as of the applicable determination date the top-heavy ratio exceeds
60%. The top-heavy ratio shall be determined as of the applicable valuation date
in accordance with Code Sections 416(g)(3) and (4)(B) on the basis of the same
mortality and interest rate assumptions used to value the Plan. For purposes of
determining whether the Plan is top-heavy, the present value of Accrued Benefits
under the Plan will be combined with the present value of accrued benefits or
account balances under each other plan in the required aggregation group, and,
in the Company’s discretion, may be combined with the present value of accrued
benefits or account balances under any other qualified plan(s) in the permissive
aggregation group. The accrued benefit of a non-key employee under the Plan or
any other defined benefit plan in the aggregation group shall be determined (i)
under the method, if any, that uniformly applies for accrual purposes under all
plans maintained by the Company or an Associated Company, or (ii) if there is no
such method, as if such benefit accrued not more rapidly than


14/168    54



--------------------------------------------------------------------------------




the slowest accrual rate permitted under the fractional rule described in Code
Section 411(b)(1)(C).
(c)
The following provisions shall be applicable to Members for any Plan Year with
respect to which the Plan is top-heavy:

(i)    In lieu of the vesting requirements specified in Section 4.05, a Member
shall be vested in, and have a nonforfeitable right to, a percentage of his
Accrued Benefit determined, as set forth in the following vesting schedule:
Years of Eligibility Service    Percentage Vested
Less than 2 years    0%
2 years    20
3 years    40
4 years    60
5 or more years    100
(ii)    The Accrued Benefit of a Member who is a non-key employee shall not be
less than 2% of his average remuneration multiplied by the number of years of
his Eligibility Service, not in excess of 10, during the Plan Years for which
the Plan is top-heavy. For purposes of the preceding sentence, years of
Eligibility Service shall be disregarded to the extent that such years of
Eligibility Service occur during a Plan Year when the Plan benefits (within the
meaning of Code Section 410(b)) no key employee or former key employee. That
minimum benefit shall be payable at a Member’s Normal Retirement Date. If
payments commence at a time other than the Member’s Normal Retirement Date, the
minimum accrued benefit shall be of equivalent actuarial value to that minimum
benefit.
(d)
If the Plan is top-heavy with respect to a Plan Year and ceases to be top-heavy
for a subsequent Plan Year, the following provisions shall be applicable:

(i)    The Accrued Benefit in any such subsequent Plan Year shall not be less
than the minimum Accrued Benefit provided in Paragraph (c)(ii) above, computed
as of the end of the most recent Plan Year for which the Plan was top-heavy.
(ii)    If a Member has completed three years of Eligibility Service on or
before the last day of the most recent Plan Year for which the Plan was
top-heavy, the vesting schedule set forth in Paragraph (c)(i) above shall
continue to be applicable.
(iii)    If a Member has completed at least two, but less than three, years of
Eligibility Service on or before the last day of the most recent Plan Year for
which the Plan was top-heavy, the vesting provisions of Section 4.04 shall again
be applicable; provided, however, that in no event shall the vested percentage
of a Member’s Accrued Benefit be less than the percentage determined under
Paragraph (c)(i) above as of the last day of the most recent Plan Year for which
the Plan was top-heavy.
4.13
Payment of Medical Benefits for Benefits for Certain Members Who Retire Under
the Plan

This Section 4.13 defines the basis of providing medical benefits to eligible
Members or their eligible dependents as defined below for those expenses
incurred by such Members or their eligible dependents on or after the date
specified by the Board of Directors.

14/168    55



--------------------------------------------------------------------------------




(a)
In order to be eligible for the benefits provided hereunder, a person must be a
Plan Member who retired under the Plan provisions during the period designated
by the Plan Administration Committee and be currently eligible for
post-retirement medical benefits under a plan maintained by the Company and
hereinafter referred to as the “Medical Plan” or be an eligible dependent of
such a Member. To the extent they are not otherwise reimbursed from Company
assets, covered medical expenses incurred during the applicable period shown
below by such a Member or his or her eligible dependents shall be reimbursed
hereunder.

(b)
The level of medical benefits covered under the provisions of this Section 4.13
shall be the medical coverage in effect under the terms of the Medical Plan.
Except as provided in Article 10, such medical coverage or benefit plan may be
withdrawn or amended from time to time as the Company shall determine.

(c)
Except as provided in Section 4.13(e), all contributions made to the trust to
provide medical benefits under this Section 4.13 shall be maintained in a
separate account and such assets may not be used for or diverted to any purpose
other than to provide said medical benefits; provided, however, none of the
assets so set aside may be used to provide medical benefits for a Member, former
Member or their dependents if the Member or former Member is a “key employee” as
determined in accordance with the provisions of Code Sections 416(i)(1) and (5).
Similarly, none of the assets accumulated to provide the retirement allowances
or vested benefits set forth in the foregoing provisions of this Article 4 may,
prior to the termination of the Plan and satisfaction of all the liabilities for
such retirement allowances or vested benefits, be used or diverted to provide
medical benefits under this Section 4.13. The assets, if any, accumulated to
provide medical benefits under this Section 4.13 may be invested pursuant to the
provisions of Article 7.

(d)
It is the intention of the Company to continue providing medical benefits under
this Section 4.13 and to make contributions to the Trustee to fund such medical
benefits in such amounts as the Company shall deem necessary or appropriate. The
aggregate contributions made to fund the medical benefits provided under this
Section, when added to the actual contributions for any life insurance
protection provided under the Plan, shall not exceed 25% of the total actual
contributions made to the Plan (other than contributions to fund past service
credits) after the later of the adoption or effective date of this Section. Any
forfeitures of a Member’s interest in the medical benefit accounts as provided
hereunder prior to any discontinuance of medical benefits by the Board of
Directors shall be applied to reduce any subsequent Company contributions made
pursuant to this Section 4.13.

(e)
Except as provided in Article 10, the Board of Directors may discontinue
providing medical benefits under this Section 4.13 for any reason at any time,
in which event the assets allocated to provide medical benefits hereunder, if
any remain, shall, to the extent they are not otherwise reimbursed from Company
assets, be used to continue medical benefits to Members who are eligible for
them prior to the discontinuance date as long as any assets remain. However, if,
after the satisfaction of all medical benefits provided hereunder, there remain
any assets, the program shall be deemed to be terminated and such remainder
shall be returned to the Company, in accordance with Code Section 401(h)(5).

4.14
Transfers From Hourly Plans Maintained by the Company or an Associated Company

At the discretion and direction of the Plan Administration Committee, the Plan
may accept from a hourly pension plan maintained by the Company or an Associated
Company which is qualified

14/168    56



--------------------------------------------------------------------------------




under Code Section 401(a) a transfer of (i) liabilities with respect to the
accrued benefit under such hourly plan of a Member who has employment with the
Company rendered otherwise than as an Employee recognized as Benefit Service
pursuant to the provisions of Section 2.02(c) of the Plan and (ii) with respect
to such liabilities, any assets determined by the Company to be applicable.
All such transfers shall be made in accordance with the provisions of the Code
and ERISA.
4.15
Direct Rollover of Certain Distributions

Notwithstanding any other provision of this Plan, with respect to any
distribution from this Plan which is (i) payable to a “distributee” and
(ii) determined by the Plan Administration Committee to be an “eligible rollover
distribution,” such distributee may elect, at the time and in the manner
prescribed by the Plan Administration Committee, to have the Plan make a “direct
rollover” of all or part of such distribution to an “eligible retirement plan”
specified by the distributee which accepts such rollover. The following
definitions apply to the terms used in this Section:
(a)
A “distributee” means a Member or former Member. In addition, the Member’s or
former Member’s surviving spouse and the Member’s or former Member’s spouse or
former spouse who is the alternate payee under a qualified domestic relations
order as defined in Code Section 414(p), are distributees with regard to the
interest of the spouse or former spouse. With regard to eligible rollover
distributions paid directly to an eligible retirement plan described in Code
Sections 408(a) or 408(b), effective for Plan Years beginning on or after
January 1, 2010, a distributee also includes the Member’s or former Member’s
designated non-spouse Beneficiary.

(b)
An “eligible rollover distribution” is any distribution of all or any portion of
the retirement allowance or vested benefit owing to the credit of a distributee,
except that the following distributions shall not be eligible rollover
distributions: (i) any distribution that is one of a series of substantially
equal periodic payments (not less frequently than annually) made for the life or
life expectancy of the distributee or the joint lives or joint life expectancies
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more, (ii) any distribution to the extent such
distribution is required under Code Section 401(a)(9), (iii) the portion of a
distribution not includible in gross income, and (iv) any distribution where all
otherwise eligible distributions are expected to total less than $200 during a
year.

A portion of a distribution shall not fail to be an “eligible rollover
distribution” merely because the portion consists of after‑tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to (i) an traditional individual retirement account or
annuity described in Code Section 408(a) or (b) (a “traditional IRA”) or a Roth
individual retirement account or annuity described in Code Section 408(A) (a
“Roth IRA”), or (ii) to a qualified defined contribution, defined benefit, or
annuity plan described in Code section 401(a) or 403(a) or to an annuity
contract described in Code section 403(b), if such plan or contract provides for
separate accounting for amounts so transferred (including interest thereon),
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible.;
(c)
An “eligible retirement plan” is an eligible plan under Code Section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a


14/168    57



--------------------------------------------------------------------------------




state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan, a traditional IRA, a Roth
IRA, an annuity plan described in Code Section 403(a), an annuity contract
described in Code Section 403(b), or a qualified defined benefit or defined
contribution plan described in Code Section 401(a), that accepts the
distributee’s eligible rollover distribution. The foregoing definition of an
eligible retirement plan also applies in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relations order, as defined in Code section 414(p).
(d)
A “direct rollover” is a payment by the Plan directly to the eligible retirement
plan specified by the distributee.

In the event that the provisions of this Section 4.15 or any part thereof cease
to be required by law as a result of subsequent legislation or otherwise, this
Section 4.15 or applicable part thereof shall be ineffective without necessity
of further amendment of the Plan.


4.16
Mandatory Distributions

(a)
General Rules.

(1)
Effective Date. The provisions of this Section are effective January 1, 2004;
however, except as otherwise provided herein, the provisions of this Section
will first apply for purposes of determining required minimum distributions for
calendar years beginning on and after January 1, 2006.

(2)
Requirements of Treasury Regulations Incorporated. All distributions required
under this Section shall be determined and made in accordance with Code Section
401(a)(9), including the incidental death benefit requirement in Code Section
401(a)(9)(G), and the Regulations thereunder.

(3)
Precedence. Subject to the joint and survivor annuity requirements of the Plan,
the requirements of this Section shall take precedence over any inconsistent
provisions of the Plan.

(4)
TEFRA Section 242(b)(2) Elections.

(i)    Notwithstanding the other provisions of this Section, other than Section
4.16(a)(2), distributions may be made on behalf of any Member, including a
five-percent owner, who has made a designation in accordance with Section
242(b)(2) of the Tax Equity and Fiscal Responsibility Act (TEFRA) and in
accordance with all of the following requirements (regardless of when such
distributions commence):
(A)
The distribution by the Plan is one which would not have disqualified such plan
under Code Section 401(a)(9) as in effect prior to amendment by the Deficit
Reduction Act of 1984.

(B)
The distribution is in accordance with a method of distribution designated by
the Member whose interest in the plan is being distributed or, if the Member is
deceased, by a Beneficiary of such Member.


14/168    58



--------------------------------------------------------------------------------




(C)
Such designation was in writing, was signed by the Member or Beneficiary, and
was made before January 1, 1984.

(D)
The Member had accrued a benefit under the Plan as of December 31, 1983.

(E)
The method of distribution designated by the Member or the Beneficiary specifies
the time at which distribution will commence, the period over which
distributions will be made, and in the case of any distribution upon the
Member’s death, the Beneficiaries of the Member listed in order of priority.

(ii)    A distribution upon death will not be covered by the transitional rule
of this Subsection unless the information in the designation contains the
required information described above with respect to the distributions to be
made upon the death of the Member.
(iii)    For any distribution which commences before January 1, 1984, but
continues after December 31, 1983, the Member, or the Beneficiary, to whom such
distribution is being made, will be presumed to have designated the method of
distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in (i)(A) and (i)(E) of this Subsection.
(iv)    If a designation is revoked, any subsequent distribution must satisfy
the requirements of Code Section 401(a)(9) and the Regulations thereunder. If a
designation is revoked subsequent to the date distributions are required to
begin, the Plan must distribute by the end of the calendar year following the
calendar year in which the revocation occurs the total amount not yet
distributed which would have been required to have been distributed to satisfy
Code Section 401(a)(9) and the Regulations thereunder, but for the Code Section
242(b)(2) election. For calendar years beginning after December 31, 1988, such
distributions must meet the minimum distribution incidental benefit
requirements. Any changes in the designation will be considered to be a
revocation of the designation. However, the mere substitution or addition of
another Beneficiary (one not named in the designation) under the designation
will not be considered to be a revocation of the designation, so long as such
substitution or addition does not alter the period over which distributions are
to be made under the designation, directly or indirectly (for example, by
altering the relevant measuring life).
(v)    In the case in which an amount is transferred or rolled over from one
plan to another plan, the rules in Regulation 1.401(a)(9)-8, Q&A-14 and Q&A‑15,
shall apply.
(b)
Time and Manner of Distribution.

(1)
Required Beginning Date. The Member’s entire interest will be distributed, or
begin to be distributed, to the Member no later than the Member’s “Required
Beginning Date.”


14/168    59



--------------------------------------------------------------------------------




(2)
Death of Member Before Distributions Begin. If the Member dies before
distributions begin, the Member’s entire interest will be distributed, or begin
to be distributed, no later than as follows:

(i)    Life Expectancy Rule, Spouse is Beneficiary. If the Member’s surviving
spouse is the Member’s sole “Designated Beneficiary,” then distributions to the
surviving spouse will begin by December 31st of the calendar year immediately
following the calendar year in which the Member died, or by December 31st of the
calendar year in which the Member would have attained age 70 1/2, if later.
For purposes of this Section 4.16(b) and Section 4.16(e), distributions are
considered to begin on the Member’s “Required Beginning Date”. If annuity
payments irrevocably commence to the Member before the Member’s “Required
Beginning Date” (or to the Member’s surviving spouse before the date
distributions are required to begin to the surviving spouse under Section
4.16(b)(2)(i)), the date distributions are considered to begin is the date
distributions actually commence.
(3)
Form of Distribution. Unless the Member’s interest is distributed in the form of
an annuity purchased from an insurance company or in a single sum on or before
the “Required Beginning Date,” as of the first “Distribution Calendar Year”
distributions will be made in accordance with Sections 4.16(c), 4.16(d), and
4.16(e). If the Member’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Code Section 401(a)(9) and the Regulations
thereunder. Any part of the Member’s interest which is in the form of an
individual account described in Code Section 414(k) will be distributed in a
manner satisfying the requirements of Code Section 401(a)(9) and the Regulations
thereunder applicable to individual accounts.

(c)
Determination of Amount to be Distributed Each Year.

(1)
General Annuity Requirements. A Member who is required to begin payments as a
result of attaining his or her “Required Beginning Date,” whose interest has not
been distributed in the form of an annuity purchased from an insurance company
or in a single sum before such date, may receive such payments in the form of
annuity payments under the Plan. Payments under such annuity must satisfy the
following requirements:

(i)    The annuity distributions will be paid in periodic payments made at
intervals not longer than one year;
(ii)    The distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Section 4.16(d) or 4.16(e);
(iii)    Once payments have begun over a period certain, a Member may elect a
change in the period certain with associated modifications in the annuity
payments provided the following conditions are satisfied:
(A)
If, in a stream of annuity payments that otherwise satisfies Code Section
401(a)(9), a Member elects to change the annuity payment period and the annuity
payments are modified in association with that change, this modification will
not cause the distributions to fail to satisfy Code Section


14/168    60



--------------------------------------------------------------------------------




401(a)(9) provided the conditions set forth in Subsection (B) below are
satisfied, and one of the following applies:
(1)
The modification occurs at the time that the Member retires or in connection
with a Plan termination;

(2)
The annuity payments prior to modification are annuity payments paid over a
period certain without life contingencies; or

(3)
The annuity payments after modification are paid under a qualified joint and
survivor annuity over the joint lives of the Member and a “Designated
Beneficiary,” the Member’s spouse is the sole “Designated Beneficiary,” and the
modification occurs in connection with the Member becoming married to such
spouse.

(B)
In order to modify a stream of annuity payments in accordance with this
Subsection, all of the following conditions must be satisfied:

(1)
The future payments under the modified stream satisfy Code Section 401(a)(9) and
this Section (determined by treating the date of the change as a new Annuity
Starting Date and the actuarial present value of the remaining payments prior to
modification as the entire interest of the Member);

(2)
For purposes of Code Sections 415 and 417, the modification is treated as a new
Annuity Starting Date;

(3)
After taking into account the modification, the annuity stream satisfies Code
Section 415 (determined at the original Annuity Starting Date, using the
interest rates and mortality tables applicable to such date); and

(4)
The end point of the period certain, if any, for any modified payment period is
not later than the end point available under Code Section 401(a)(9) to the
Member at the original Annuity Starting Date.

(iv)    Payments will either be nonincreasing or increase only to the extent
permitted by one of the following conditions:
(A)
By an annual percentage increase that does not exceed the annual percentage
increase in a cost-of-living index that for a 12-month period ending in the year
during which the increase occurs or the prior year;

(B)
By a percentage increase that occurs at specified times (e.g., at specified
ages) and does not exceed the cumulative total of annual percentage increases in
an “Eligible Cost-of-Living Index” since the Annuity Starting Date, or if later,
the date of the most recent percentage increase. In cases providing such a
cumulative increase, an actuarial increase may not be provided to reflect the
fact that increases were not provided in the interim years;


14/168    61



--------------------------------------------------------------------------------




(C)
To the extent of the reduction in the amount of the Member’s payments to provide
for a survivor benefit upon death, but only if the Beneficiary whose life was
being used to determine the distribution period described in Section 4.16(d)
dies or is no longer the Member’s Beneficiary pursuant to a qualified domestic
relations order within the meaning of Section 414(p);

(D)
To allow a Beneficiary to convert the survivor portion of a joint and survivor
annuity into a single sum distribution upon the Member’s death;

(E)
To pay increased benefits that result from a Plan amendment or other increase in
the Member’s Accrued Benefit under the Plan;

(F)
By a constant percentage, applied not less frequently than annually, at a rate
that is less than 5% per year;

(G)
To provide a final payment upon the death of the Member that does not exceed the
excess of the actuarial present value of the Member’s accrued benefit (within
the meaning of Code Section 411(a)(7)) calculated as of the Annuity Starting
Date using the applicable interest rate and the applicable mortality table under
Code Section 417(e) over the total of payments before the death of the Member;
or

(H)
As a result of dividend or other payments that result from “Actuarial Gains,”
provided:

(i)    Actuarial gain is measured not less frequently than annually;
(ii)    The resulting dividend or other payments are either paid no later than
the year following the year for which the actuarial experience is measured or
paid in the same form as the payment of the annuity over the remaining period of
the annuity (beginning no later than the year following the year for which the
actuarial experience is measured);
(iii)    The “Actuarial Gain” taken into account is limited to “Actuarial Gain”
from investment experience;
(iv)    The assumed interest rate used to calculate such “Actuarial Gains” is
not less than 3%; and
(v)    The annuity payments are not also being increased by a constant
percentage as described in Subsection (F) above.
(2)
Amount Required to be Distributed by Required Beginning Date.

(i)    In the case of a Member whose interest in the Plan is being distributed
as an annuity pursuant to Subsection (1) above, the amount that must be
distributed on or before the Member’s “Required Beginning Date” (or, if the
Member dies before distributions begin, the date distributions are required to
begin under Section 4.16(b)(2)(i)) is the payment that is required for one
payment interval. The second payment need not be made until the end of the next
payment interval even if that payment interval ends in the next calendar year.
Payment intervals

14/168    62



--------------------------------------------------------------------------------




are the periods for which payments are received, e.g., bi‑monthly, monthly,
semi‑annually, or annually. All of the Member’s benefit accruals as of the last
day of the first “Distribution Calendar Year” will be included in the
calculation of the amount of the annuity payments for payment intervals ending
on or after the Member’s “Required Beginning Date.”
(ii)    In the case of a single sum distribution of a Member’s entire accrued
benefit during a “Distribution Calendar Year,” the amount that is the required
minimum distribution for the “Distribution Calendar Year” (and thus not eligible
for rollover under Code Section 402(c)) is determined under this paragraph. The
portion of the single sum distribution that is a required minimum distribution
is determined by treating the single sum distribution as a distribution from an
individual account Plan and treating the amount of the single sum distribution
as the Member’s account balance as of the end of the relevant valuation calendar
year. If the single sum distribution is being made in the calendar year
containing the “Required Beginning Date” and the required minimum distribution
for the Member’s first “Distribution Calendar Year” has not been distributed,
the portion of the single sum distribution that represents the required minimum
distribution for the Member’s first and second “Distribution Calendar Year” is
not eligible for rollover.
(3)
Additional Accruals After First Distribution Calendar Year. Any additional
benefits accruing to the Member in a calendar year after the first “Distribution
Calendar Year” will be distributed beginning with the first payment interval
ending in the calendar year immediately following the calendar year in which
such amount accrues. Notwithstanding the preceding, the Plan will not fail to
satisfy the requirements of this paragraph and Code Section 401(a)(9) merely
because there is an administrative delay in the commencement of the distribution
of the additional benefits accrued in a calendar year, provided that the actual
payment of such amount commences as soon as practicable. However, payment must
commence no later than the end of the first calendar year following the calendar
year in which the additional benefit accrues, and the total amount paid during
such first calendar year must be no less than the total amount that was required
to be paid during that year under this paragraph.

(4)
Death after distributions begin. If a Member dies after distribution of the
Member’s interest begins in the form of an annuity meeting the requirements of
this Section, then the remaining portion of the Member’s interest will continue
to be distributed over the remaining period over which distributions commenced.

(d)
Requirements For Annuity Distributions That Commence During Member’s Lifetime.

(1)
Joint Life Annuities Where the Beneficiary Is Not the Member’s Spouse. If
distributions commence under a distribution option that is in the form of a
joint and survivor annuity for the joint lives of the Member and the Member’s
spouse, the minimum distribution incidental benefit requirement will not be
satisfied as of the date distributions commence unless, under the distribution
option, the periodic annuity payment payable to the survivor does not at any
time on and after the Member’s “Required Beginning Date” exceed the annuity
payable to the Member. In the case of an annuity that provides for increasing
payments, the requirement of this paragraph will not be violated merely because
benefit payments to the Beneficiary increase, provided the increase is
determined in the same manner for the Member and the


14/168    63



--------------------------------------------------------------------------------




Beneficiary. If the form of distribution combines a joint and survivor annuity
for the joint lives of the Member and the Member’s spouse and a period certain
annuity, the preceding requirements will apply to annuity payments to be made to
the “Designated Beneficiary” after the expiration of the period certain.
(2)
Joint Life Annuities Where the Beneficiary Is Not the Member’s Spouse. If the
Member’s interest is being distributed in the form of a joint and survivor
annuity for the joint lives of the Member and a Beneficiary other than the
Member’s spouse, the minimum distribution incidental benefit requirement will
not be satisfied as of the date distributions commence unless under the
distribution option, the annuity payments to be made on and after the Member’s
“Required Beginning Date” will satisfy the conditions of this paragraph. The
periodic annuity payment payable to the survivor must not at any time on and
after the Member’s “Required Beginning Date” exceed the applicable percentage of
the annuity payment payable to the Member using the table set forth in
Regulations Section 1.401(a)(9)‑6 Q&A-2. The applicable percentage is based on
the adjusted Member/Beneficiary age difference. The adjusted Member/Beneficiary
age difference is determined by first calculating the excess of the age of the
Member over the age of the Beneficiary based on their ages on their birthdays in
a calendar year. If the Member is younger than age 70, the age difference
determined in the previous sentence is reduced by the number of years that the
Member is younger than age 70 on the Member’s birthday in the calendar year that
contains the Annuity Starting Date. In the case of an annuity that provides for
increasing payments, the requirement of this paragraph will not be violated
merely because benefit payments to the Beneficiary increase, provided the
increase is determined in the same manner for the Member and the Beneficiary. If
the form of distribution combines a joint and survivor annuity for the joint
lives of the Member and a nonspouse Beneficiary and a period certain annuity,
the preceding requirements will apply to annuity payments to be made to the
“Designated Beneficiary” after the expiration of the period certain.

(3)
Period Certain Annuities. Unless the Member’s spouse is the sole “Designated
Beneficiary” and the form of distribution is a period certain and no life
annuity, the period certain for an annuity distribution commencing during the
Member’s lifetime may not exceed the applicable distribution period for the
Member under the Uniform Lifetime Table set forth in Regulation 1.401(a)(9)-9
for the calendar year that contains the Annuity Starting Date. If the Annuity
Starting Date precedes the year in which the Member reaches age 70, the
applicable distribution period for the Member is the distribution period for age
70 under the Uniform Lifetime Table set forth in Regulation 1.401(a)(9)-9 plus
the excess of 70 over the age of the Member as of the Member’s birthday in the
year that contains the Annuity Starting Date. If the Member’s spouse is the
Member’s sole “Designated Beneficiary” and the form of distribution is a period
certain and no life annuity, the period certain may not exceed the longer of the
Member’s applicable distribution period, as determined under this Section
4.16(d)(3), or the joint life and last survivor expectancy of the Member and the
Member’s spouse as determined under the Joint and Last Survivor Table set forth
in Regulation 1.401(a)(9)-9, using the Member’s and spouse’s attained ages as of
the Member’s and spouse’s birthdays in the calendar year that contains the
Annuity Starting Date.


14/168    64



--------------------------------------------------------------------------------




(e)
Requirements For Minimum Distributions Where Member Dies Before Date
Distributions Begin.

(1)
Member Survived by Designated Beneficiary and Life Expectancy Rule. If the
Member dies before the date distribution of his or her interest begins and there
is a “Designated Beneficiary,” the Member’s entire interest will be distributed,
beginning no later than the time described in Section 4.16(b)(2)(i), over the
life of the “Designated Beneficiary” or over a period certain not exceeding:

(i)    Unless the Annuity Starting Date is before the first “Distribution
Calendar Year,” the “Life Expectancy” of the “Designated Beneficiary” determined
using the Beneficiary’s age as of the Beneficiary’s birthday in the calendar
year immediately following the calendar year of the Member’s death; or
(ii)    If the Annuity Starting Date is before the first Distribution Calendar
Year, the “Life Expectancy” of the “Designated Beneficiary” determined using the
Beneficiary’s age as of the Beneficiary’s birthday in the calendar year that
contains the Annuity Starting Date.
(f)
Definitions.

(1)
Actuarial Gain. “Actuarial Gain” means the difference between an amount
determined using the actuarial assumptions (i.e., investment return, mortality,
expense, and other similar assumptions) used to calculate the initial payments
before adjustment for any increases and the amount determined under the actual
experience with respect to those factors. Actuarial Gain also includes
differences between the amount determined using actuarial assumptions when an
annuity was purchased or commenced and such amount determined using actuarial
assumptions used in calculating payments at the time the Actuarial Gain is
determined.

(2)
Designated Beneficiary. “Designated Beneficiary” means the individual who is
designated as the Beneficiary under Section 5.5 of the Plan and is the
designated beneficiary under Code Section 401(a)(9) and Regulation
1.401(a)(9)-4.

(3)
Distribution Calendar Year. “Distribution Calendar Year” means a calendar year
for which a minimum distribution is required. For distributions beginning before
the Member’s death, the first Distribution Calendar Year is the calendar year
immediately preceding the calendar year which contains the Member’s “Required
Beginning Date.” For distributions beginning after the Member’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin pursuant to Section 4.16(b).

(4)
Eligible Cost-of-Living Index. An “Eligible Cost-of-Living Index” means an index
described below:

(i)    A consumer price index that is based on prices of all items (or all items
excluding food and energy) and issued by the Bureau of Labor Statistics,
including an index for a specific population (such as urban consumers or urban
wage earners and clerical workers) and an index for a geographic area or areas
(such as a given metropolitan area or state); or

14/168    65



--------------------------------------------------------------------------------




(ii)    A percentage adjustment based on a cost-of-living index described in
Subsection (i) above, or a fixed percentage, if less. In any year when the
cost-of-living index is lower than the fixed percentage, the fixed percentage
may be treated as an increase in an Eligible Cost-of-Living Index, provided it
does not exceed the sum of:
(A)
The cost-of-living index for that year, and

(B)
The accumulated excess of the annual cost-of-living index from each prior year
over the fixed annual percentage used in that year (reduced by any amount
previously utilized under this Subsection (ii)).

(5)
Life Expectancy. “Life Expectancy” means the life expectancy as computed by use
of the Single Life Table in Regulation 1.401(a)(9)-9.

(6)
Required Beginning Date. “Required Beginning Date” means the April 1st of the
calendar year following the later of:

(i)    the calendar year in which the Member attains age 70 1/2, or
(ii)    if the Member is not a “five-percent owner” at any time during the Plan
Year ending with or within the calendar year in which the Member attains age
70 1/2, then the calendar year in which the Member retires. “5-percent owner”
means a Member who is a 5-percent owner as defined in Code Section 416 at any
time during the Plan Year ending with or within the calendar year in which such
owner attains age 70 1/2. Once required minimum distributions have begun to a
“5-percent owner,” they must continue to be distributed, even if the Member
ceases to be a “5-percent owner” in a subsequent year.
(g)
Effective Date of Application of Regulations and Transitional Rules.

(1)
The provisions of this Section will apply with respect to distributions under
the Plan made for calendar years beginning on or after January 1, 2006.

(2)
With respect to distributions under the Plan for calendar years beginning on or
after January 1, 2002, and prior to January 1, 2006, the Plan will use the
provisions of the 1987 proposed Regulations except that the parallel provisions
of the 2002 temporary and proposed regulations are effective for “Distribution
Calendar Years” that are on or after January 1, 2003, and prior to
January 1, 2006.

(h)
Applicability Across the Plan.

The mandatory distribution rules found in this Section 4.16 shall apply to all
Members (anyone participating) in this Plan, including Members receiving
benefits under Appendices B, C, D, E, and F.
4.17
Benefit Restrictions Under Code Section 436

(a)
Effective Date and Application of Section.

(1)
The provisions of this Section 4.17 apply to Plan Years beginning after
December 31, 2007. However, the effective date of the provisions relating to


14/168    66



--------------------------------------------------------------------------------




Regulation 1.436-1 are applicable to the Plan Years beginning on or after
January 1, 2010.
(2)
Notwithstanding anything in this Section to the contrary, the provision of Code
Section 436 and the Regulations thereunder are incorporated herein by reference.

(3)
For Plans that have a valuation date other than the first day of the Plan Year,
the provisions of Code Section 436 and this Article will applied in accordance
with Regulations.

(b)
Funding-Based Limitation on Shutdown Benefits and Other Unpredictable Contingent
Event Benefits

(1)
In general. If a Member is entitled to an “unpredictable contingent event
benefit” payable with respect to any event occurring during any Plan Year, then
such benefit shall not be paid if the “adjusted funding target attainment
percentage” for such Plan Year (A) is less than 60%, or (B) is 60% or more, but
would be less than 60% if the “adjusted funding target attainment percentage”
were redetermined applying an actuarial assumption that the likelihood of
occurrence of the “unpredictable contingent event” during the Plan Year is 100%.

(2)
Exemption. Paragraph (1) shall cease to apply with respect to any Plan Year,
effective as of the first day of the Plan Year, upon payment by the Company of
the contribution described in Regulation 1.436-1(f)2)(iii).

(c)
Limitations on Plan Amendments Increasing Liability for Benefits

(1)
In general. No amendment which has the effect of increasing liabilities of the
Plan by reason of increases in benefits, establishment of new benefits, changing
the rate of benefit accrual, or changing the rate at which benefits become
nonforfeitable shall take in a Plan Year if the “adjusted funding target
attainment percentage” for such Plan Year is:

(A)
less than 80%, or

(B)
80% or more, but would be less than 80% if the benefits attributable to the
amendment were taken into account in determining the “adjusted funding target
attainment percentage.”

(2)
Exemption if contribution made. Paragraph (c)(1) above shall cease to apply with
respect to a Plan amendment upon payment by the Employer of a contribution
described in Regulation 1.436-1(f)(2)(iv).

(3)
Exception for certain benefit increases. The limitation set forth in Paragraph
(c)(1) does not apply to any amendment to the Plan that provides for a benefit
increase under a plan formula which is not based on a Compensation, provided
that the rate of such increase is not in excess of the contemporaneous rate of
increase in average wages of Members covered by the amendment. Paragraph (c)(1)
shall not apply to any other amendment permitted under Regulation 1.436‑1(c)(4).

(d)
Limitations on Accelerated Benefit Distributions


14/168    67



--------------------------------------------------------------------------------




(1)
Funding percentage less than 60%. Notwithstanding any other provisions of the
Plan, if the Plan's “adjusted funding target attainment percentage” for a Plan
Year is less than 60%, then a Member or Beneficiary is not permitted to elect,
and the Plan shall not pay, a single sum payment or other optional form of
benefit that includes a “prohibited payment” with an Annuity Starting Date on or
after applicable “Section 436 measurement date,” and the Plan shall not make any
payment for the purchase of an irrevocable commitment from an insurer to pay
benefits or any other payment or transfer that is a “prohibited payment.” The
limitation set forth in this Paragraph (d)(1) does not apply to any payment of a
benefit which under Code Section 411(a)(11) may be immediately distributed
without the consent of the Member.

(2)
Bankruptcy. Notwithstanding any other provisions of the Plan, a Member or
Beneficiary is not permitted to elect, and the Plan shall not pay, a single sum
payment or other optional form of benefit that includes a “prohibited payment”
with an Annuity Starting Date that occurs during any period in which the Company
is a debtor in a case under Title 11, United States Code, or similar federal or
state law. The preceding sentence shall not apply to payments made within a Plan
Year with an Annuity Starting Date that occurs on or after the date on which the
enrolled actuary of the Plan certifies that the “adjusted funding target
attainment percentage” of the Plan is not less than 100%. In addition, during
such period in which the Company is a debtor, the Plan shall not make any
payment for the purchase of an irrevocable commitment from an insurer to pay
benefits or any other payment or transfer that is a “prohibited payment,” except
for payments that occur on a date within a Plan Year that is on or after the
date on which the Plan's enrolled actuary certifies that the Plan's “adjusted
funding target attainment percentage” for that Plan Year is not less than 100%.
The limitation set forth in this Paragraph (2) does not apply to any payment of
a benefit which under Code Section 411(a)(11) may be immediately distributed
without the consent of the Member.

(3)
Limited payment if percentage at least 60% but less than 80%.

(A)
In general. Notwithstanding any other provision of the Plan, if the Plan's
“adjusted funding target attainment percentage” for a Plan Year is 60% or
greater but less than 80%, then a Member or Beneficiary is not permitted to
elect, and the Plan shall not pay any “prohibited payment” with an Annuity
Starting Date on or after the Applicable “Section 436 measurement date,” and the
Plan shall not make any payment for the purchase of an irrevocable commitment
from an insurer to pay benefits or any other payment or transfer that is a
“prohibited payment.” The preceding sentence shall not apply if the present
value (determined in accordance with Code Section 417(e)(3)) of the portion of
the benefit that is being paid in a “prohibited payment” (which portion is
determined under Paragraph (B)(ii) below) does not exceed the lesser of:

(i)
50% of the present value (determined in accordance with Code Section 417(e)(3))
of the benefit payable in the optional form of benefit that includes the
prohibited payment; or

(ii)
100% of the PBGC maximum benefit guarantee amount (as defined in Regulation
1.436‑1(d)(3)(iii)(C)).


14/168    68



--------------------------------------------------------------------------------




The limitation set forth in this Subsection (3) does not apply to any payment of
a benefit which under Code Section 411(a)(11) may be immediately distributed
without the consent of the Member.
(B)
Bifurcation if optional form unavailable.

(i)
Requirement to offer bifurcation. If an optional form of benefit that is
otherwise available under the terms of the Plan is not available as of the
Annuity Starting Date because of the application of Regulation 1.436‑1(d)(3)(i),
then the Member or Beneficiary may elect to:

(1)
Receive the unrestricted portion of that optional form of benefit (determined
under the rules of Regulation 1.436-1(d)(3)(iii)(D)) at that Annuity Starting
Date, determined by treating the unrestricted portion of the benefit as if it
were the Participant’s or Beneficiary’s entire benefit under the Plan;

(2)
Commence benefits with respect to the Member or Beneficiary’s entire benefit
under the Plan in any other optional form of benefit available under the Plan at
the same Annuity Starting Date that satisfies Subsection (A)(i) or (ii) above;
or

(3)
Defer commencement of the payments in accordance with any general right to defer
commencement of benefits under the Plan.

(ii)
Rules relating to bifurcation. If the Member or Beneficiary elects payment of
the unrestricted portion of the benefit as described in Regulation
1.436‑1(d)(3)(ii)(A)(1), then the Member or Beneficiary may elect payment of the
remainder of the Member’s or Beneficiary’s benefits under the Plan in any
optional form of benefit at that Annuity Starting Date otherwise available under
the Plan that would not have included a “prohibited payment” if that optional
form applied to the entire benefit of the Member or Beneficiary. The rules of
Regulation 1.417(e)-1 are applied separately to the separate optional forms for
the “unrestricted portion of the benefit” and the remainder of the benefit (the
“restricted portion”).

(iii)
Plan alternative that anticipates election of payment that includes a prohibited
payment. With respect to every optional form of benefit that includes a
“prohibited payment” and that is not permitted to be paid under Regulation
1.436-1(d)(3)(i), for which no additional information from the Member or
Beneficiary (such as information regarding a Social Security leveling optional
form of benefit) is needed to make that determination, rather than wait for the
Member or Beneficiary to elect such optional form of benefit, the Plan will
provide for separate elections with respect to the restricted and unrestricted
portions of that optional form of benefit.

(C)
Other Rules.

(i)
One time application. Only one “prohibited payment” meeting the requirements of
Subsection (3)(a) above may be made with respect to any


14/168    69



--------------------------------------------------------------------------------




Participant during any period of consecutive Plan Years to which the limitations
under Regulation 1.436-1(d) apply.
(ii)
Treatment of Beneficiaries. For purposes of this Section 4.17(d)(3), benefits
provided with respect to a Member and any Beneficiary of the Member (including
an alternate payee, as defined in Code Section 414(p)(8)) are aggregated. If the
only benefits paid under the Plan with respect to the Member are death benefits
payable to the Beneficiary, then the determination of the “prohibited payment”
is applied by substituting the lifetime of the Beneficiary for the lifetime of
the Member. If the Accrued Benefit of a Member is allocated to such an alternate
payee and one or more other persons, then the “unrestricted amount” is allocated
among such persons in the same manner as the accrued benefit is allocated,
unless a qualified domestic relations order (as defined in Code Section
414(p)(1)(A)) with respect to the Member or the alternate payee provides
otherwise.

(iii)
Treatment of annuity purchases and plan transfers. This Paragraph (iii) applies
for purposes of applying Subsection (d)(3)(A) above and determining the
unrestricted portion of a payment. In the case of a prohibited payment described
in Regulation 1.436‑1(j)(6)(i)(B) (relating to purchase from an insurer), the
present value of the portion of the benefit that is being paid in a prohibited
payment is the cost to the plan of the irrevocable commitment and, in the case
of a prohibited payment described in Regulation 1.436-1(j)(6)(i)(C) (relating to
certain plan transfers), the present value of the portion of the benefit that is
being paid in a prohibited payment is the present value of the liabilities
transferred (determined in accordance with Code Section 414(l)). In addition,
the present value of the accrued benefit is substituted for the present value of
the benefit payable in the optional form of benefit that includes the prohibited
payment in Regulation 1.436-1(d)(3)(i)(A).

(4)
Exception. This Subsection (d) shall not apply for any Plan Year if the terms of
the Plan (as in effect for the period beginning on September 1, 2005, and ending
with such Plan Year) provide for no benefit accruals with respect to any Member
during such period.

(5)
Right to delay commencement. If a Member or Beneficiary requests a distribution
in an optional form of benefit that includes a “prohibited payment” that is not
permitted to be paid under Section 4.17(d)(1), (2) or (3), then the Member
retains the right to delay commencement of benefits in accordance with the terms
of the Plan and applicable qualification requirements (such as Code Sections
411(a)(11) and 401(a)(9)).

(e)
Limitation on Benefit Accruals for Plans with Severe Funding Shortfalls

(1)
In general. If the Plan's “adjusted funding target attainment percentage” for a
Plan Year is less than 60%, benefit accruals under the Plan shall cease as of
the “Section 436 measurement date.” In addition, if the Plan is required to
cease benefit accruals under this Section 4.17(e), then the Plan is not
permitted to be amended in a manner that would increase the liabilities of the
Plan by reason of an increase in benefits or establishment of new benefits.


14/168    70



--------------------------------------------------------------------------------




(2)
Exemption. Paragraph (1) above shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year, upon payment by the
Company of a contribution described in Regulation 1.436-1(f)(2)(v).

(3)
Temporary modification of limitation. In the case of the first Plan Year
beginning during the period beginning on October 1, 2008, and ending on
September 30, 2009, the provisions of Paragraph (e)(1) above shall be applied by
substituting the Plan’s “adjusted funding target attainment percentage” for the
preceding Plan Year for such percentage for such Plan Year, but only if the
“adjusted funding target attainment percentage” for the preceding year is
greater.

(f)
Methods to Avoid or Terminate Benefit Limitations

See Code Sections 436(b)(2), (c)(2), (e)(2), and (f) and Regulation 1.436‑1(f)
for rules relating to Company contributions and other methods to avoid or
terminate the application of the limitations set forth in Sections 4.17(b), (c)
and (d) for a Plan Year. In general, the methods the Company may use to avoid or
terminate one or more of the benefit limitations under Sections 4.17 (b), (c)
and (d) for a Plan Year include Company contributions and elections to increase
the amount of plan assets which are taken into account in determining the
“adjusted funding target attainment percentage,” making a Company contribution
that is specifically designated as a current year contribution that is made to
avoid or terminate application of certain of the benefit limitations, or
providing security to the Plan.
(g)
Special Rules

(1)
Rules of operation for periods prior to and after certification of Plan’s
“adjusted funding target attainment percentage.”

(A)
In general. Code Section 436(h) and Regulation 1.436 1(h) set forth a series of
presumptions that apply (i) before the Plan's enrolled actuary issues a
certification of the Plan's “adjusted funding target attainment percentage” for
the Plan Year and (ii) if the Plan's enrolled actuary does not issue a
certification of the Plan's “adjusted funding target attainment percentage” for
the Plan Year before the first day of the 10th month of the Plan Year (or if the
Plan's enrolled actuary issues a range certification for the Plan Year pursuant
to Regulation 1.436 1(h)(4)(ii) but does not issue a certification of the
specific “adjusted funding target attainment percentage” for the Plan by the
last day of the Plan Year). For any period during which a presumption under Code
Section 436(h) and Regulation 1.436 1(h) applies to the Plan, the limitations
under Sections 4.17(b), (c), (d) and (e) are applied to the Plan as if the
“adjusted funding target attainment percentage” for the Plan Year were the
presumed “adjusted funding target attainment percentage” determined under the
rules of Code Section 436(h) and Regulation 1.436 1(h)(1), (2), or (3). These
presumptions are set forth in the following subsections.

(B)
Presumption of continued underfunding beginning first say of Plan Year. If a
limitation under Subsection (b), (c), (d), or (e) of this Section 4.17 applied
to the Plan on the last day of the preceding Plan Year, then commencing on the
first day of the current Plan Year and continuing until the Plan’s enrolled
actuary issues a certification of the “adjusted funding target attainment
percentage” for the Plan


14/168    71



--------------------------------------------------------------------------------




for the current Plan Year, or, if earlier, the date Subsections (C) and (D)
below applies to the Plan:
(i)
The “adjusted funding target attainment percentage” of the Plan for the current
Plan Year is presumed to be the “adjusted funding target attainment percentage”
in effect on the last day of the preceding Plan Year; and

(ii)
The first day of the current Plan Year is a “Section 436 measurement date.”

(C)
Presumption of underfunding beginning first day of fourth month. If the Plan's
enrolled actuary has not issued a certification of the “adjusted funding target
attainment percentage” for the Plan Year before the first day of the fourth
month of the Plan Year and the Plan’s “adjusted funding target attainment
percentage” for the preceding Plan Year was either at least 60% but less than
70% or at least 80% but less than 90%, or is described in Regulation
1.436‑1(h)(2)(ii), then, commencing on the first day of the fourth month of the
current Plan Year and continuing until the Plan's enrolled actuary issues a
certification of the “adjusted funding target attainment percentage” for the
Plan for the current Plan Year, or, if earlier, the date Subsection (D) below
applies to the Plan:

(i)
The “adjusted funding target attainment percentage” of the Plan for the current
Plan Year is presumed to be the Plan's ‘adjusted funding target attainment
percentage” for the preceding Plan Year reduced by 10 percentage points; and

(ii)
The first day of the fourth month of the current Plan Year is a “Section 436
measurement date.”

(D)
Presumption of Underfunding On and After First Day of 10th Month. If the Plan’s
enrolled actuary has not issued a certification of the “adjusted funding target
attainment percentage” for the Plan Year before the first day of the 10th month
of the Plan Year (or if the Plan's enrolled actuary has issued a range
certification for the Plan Year pursuant to Regulation 1.436‑1(h)(4)(ii) but has
not issued a certification of the specific “adjusted funding target attainment
percentage” for the Plan by the last day of the Plan Year), then, commencing on
the first day of the 10th month of the current Plan Year and continuing through
the end of the Plan Year:

(i)
The “adjusted funding target attainment percentage” of the Plan for the current
Plan Year is presumed to be less than 60%; and

(ii)
The first day of the 10th month of the current Plan Year is a “Section 436
measurement date.”

(2)
New plans, plan termination, certain frozen plans, and other special rules.

(A)
New plan exception. The limitations in Subsections (b), (c) and (e) of this
Section 4.17 do not apply to a new Plan for the first five Plan Years of the
Plan, determined under the rules of Code Section 436(i) and
Regulation 1.436‑1(a)(3)(i).


14/168    72



--------------------------------------------------------------------------------




(B)
Plan termination exception. The limitations on “prohibited payments” in
Subsections (b) and (d) of this Section 4.17 do not apply to prohibited payments
that are made to carry out the termination of the Plan in accordance with
applicable law. Any other limitations under this Section 4.17 do not cease to
apply as a result of termination of the Plan.

(C)
Exception to limitations on prohibited payments under certain frozen plans. The
limitations on prohibited payments set forth in Subsections (b) and (d) of this
Section 4.17 do not apply for a Plan Year if the terms of the Plan, as in effect
for the period beginning on September 1, 2005, and continuing through the end of
the Plan Year, provide for no benefit accruals with respect to any Participants.
This Paragraph (C) shall cease to apply as of the date any benefits accrue under
the Plan or the date on which a Plan amendment that increases benefits takes
effect.

(4)
Special rules relating to unpredictable contingent event benefits and plan
amendments increasing benefit liability. During any period in which none of the
presumptions under this Section 4.17(g) apply to the Plan and the Plan's
enrolled actuary has not yet issued a certification of the Plan’s “adjusted
funding target attainment percentage” for the Plan Year, the limitations under
Subsection (b) and (c) of this Section 4.17 shall be based on the inclusive
presumed “adjusted funding target attainment percentage” for the Plan,
calculated in accordance Regulation 1.436‑1(g)(2)(iii).

(3)
Special rules under PRA 2010.

(A)
Payments under Social Security leveling options. For purposes of determining
whether the limitations under Subsection (d) of this Section 4.17 apply to
payments under a Social Security leveling option, within the meaning of Code
Section 436(j)(3)(C)(i), the “adjusted funding target attainment percentage” for
a Plan Year shall be determined in accordance with the “Special Rule for Certain
Years” under Code Section 436(j)(3) and any Regulation or other published
guidance thereunder issued by the Internal Revenue Service.

(B)
Limitation on benefit accruals. For purposes of determining whether the accrual
limitation under Subsection (e) of this Section 4.17 applies to the Plan, the
“adjusted funding target attainment percentage” for a Plan Year shall be
determined in accordance with the “Special Rule for Certain Years” under Code
Section 436(j)(3) (except as provided under Section 203(b) of the Preservation
of Access to Care for Medicare Beneficiaries and Pension Relief Act of 2010 (PRA
2010), if applicable).

(4)
Special rules under MAP‑21. The Plan may use the special rules relating to
pension funding stabilization as set forth in the provisions of the Moving Ahead
for Progress in the 21st Century Act (MAP‑21) and as provided by guidance issued
in Regulations or other guidance from the Internal Revenue Service, such as
Notice 2012‑61.

(5)
Notice requirement. See ERISA Section 101(j) for rules requiring the plan
administrator of a single employer defined benefit pension plan to provide a
written notice to Members and Beneficiaries within 30 days after certain
specified dates if the


14/168    73



--------------------------------------------------------------------------------




Plan has become subject to a limitation described in Section 4.17(b)(1), (d)(1),
(d)(2) or (d)(3).
(h)
Treatment of Plan as of Close of Prohibited or Cessation Period.

(1)
Application to prohibited payments and accruals.

(A)
Resumption of prohibited payments. If a limitation on prohibited payments under
Subsection (d) of this Section 4.17 applied to a Plan as of a “Section 436
measurement date,” but that limit no longer applies to the Plan as of a later
“Section 436 measurement date,” then the limitation does not apply to benefits
with “annuity starting dates” that are on or after that later “Section 436
measurement date.”

After the Code “Section 436 measurement date” on which the limitation on
“prohibited payments” under Sections 4.17(d)(1) and (3) cease to apply to the
Plan, Participants or Beneficiaries who had an “annuity starting date” within
the period during which that limitation applied to the Plan shall not be
permitted to modify the form of benefit previously elected to a single sum
payment at a new “annuity starting date” for the remaining value of the
Participant or Beneficiary's benefit under the Plan.
(B)
Resumption of benefit accruals. If a limitation on benefit accruals under
Subsection (e) of this Section 4.17 applied to a Plan as of a “Section 436
measurement date,” but that limit no longer applies to the Plan as of a later
“Section 436 measurement date,” then benefit accruals shall resume prospectively
and that limitation does not apply to benefit accruals that are based on service
on or after that later “Section 436 measurement date,” except to the extent that
the Plan provides that benefit accruals will not resume when the limitation
ceases to apply. The Plan will comply with the rules relating to partial years
of participation and the prohibition on double proration under Department of
Labor Regulation 29 CFR Section 2530.204-2(c) and (d).

In addition, benefit accruals that were not permitted to accrue because of the
application of Subsection (e) of this Section 4.17 shall be restored when that
limitation ceases to apply if the continuous period of the limitation was 12
months or less and the Plan's enrolled actuary certifies that the “adjusted
funding target attainment percentage” for the Plan Year would not be less than
60% taking into account any restored benefit accruals for the prior Plan Year.
(2)
Shutdown and other “unpredictable contingent event benefits.” If an
“unpredictable contingent event benefits” with respect to an unpredictable
contingent event that occurs during the Plan Year are not permitted to be paid
after the occurrence of the event because of the limitations of Subsection (b)
of this Section 4.17, but are permitted to be paid later in the same Plan Year
(as a result of additional contributions or pursuant to the enrolled actuary’s
certification of the “adjusted funding target attainment percentage” for the
Plan Year that meets the requirements of Regulation 1.436-1(g)(5)(ii)(B)), then
that unpredictable contingent event benefits shall be paid, retroactive to the
period that benefit would have been payable under the terms of the Plan
(determined without regard to Subsection (b) of this Section 4.17). If the
“unpredictable contingent event benefit” does not become payable during the same


14/168    74



--------------------------------------------------------------------------------




Plan Year in accordance with the preceding sentence, then the Plan is treated as
if it does not provide that benefit.
(3)
Treatment of Plan amendments that do not take effect. If a Plan amendment does
not take effect as of the effective date of the amendment because of the
limitations of Subsection (c) or (e) of this Section 4.17, but is permitted to
take effect later in the Plan Year (as a result of additional contributions or
pursuant to the enrolled actuary’s certification of the “adjusted funding target
attainment percentage” for the Plan Year that meets the requirements of
Regulation 1.436-1(g)(5)(ii)(C)), then the Plan amendment must automatically
take effect as of the first day of the Plan Year (or, if later, the original
effective date of the amendment). If the Plan amendment cannot take effect
during the Plan Year, then it must be treated as if it were never adopted,
unless the Plan amendment provides otherwise.

(i)
Definitions

For purposes of this Section 4.17, the following terms shall have the meanings
ascribed to them in this Section 4.17(i). Terms not defined in this Section have
the meaning assigned to them in the “Definitions” section of the Plan.
(a)
Adjusted funding target attainment percentage. The term “adjusted funding target
attainment percentage” means the adjusted funding target attainment percentage
as defined in Regulation 1.436-1(j)(1).

(b)
Prohibited payment. The term “prohibited payment” means a prohibited payment as
defined in Regulation 1.436‑1(j)(6).

(c)
Section 436 measurement date. A “Section 436 measurement date” means the section
436 date as defined in Regulation 1.436-1(j)(8).

(d)
Unpredictable contingent event benefit. The term “unpredictable contingent event
benefit” means an unpredictable contingent event as defined in Regulation
1.436‑1(j)(9).






14/168    75



--------------------------------------------------------------------------------




ARTICLE 5 – ADMINISTRATION OF PLAN


5.01
Appointment of Plan Administration Committee

The responsibility for carrying out all phases of the administration of the Plan
except those phases connected with the management of assets, shall be placed in
a Plan Administration Committee of not less than three persons appointed from
time to time by the Board of Directors to serve at the pleasure of the Board of
Directors. The Board of Directors may also designate alternate members to act in
the absence of the regular members. The Board of Directors shall designate a
Chairman of the Plan Administration Committee from among the regular members and
a Secretary who may be, but need not be, one of its members. Any member of the
Plan Administration Committee may resign by delivering his or her written
resignation to the Board of Directors and the Secretary of the Plan
Administration Committee.
5.02
Pension and Savings Plan Committee

The responsibility for the management of the assets of the Plan shall be placed
in a Pension and Savings Plan Committee of not less than three persons appointed
from time to time by the Board of Directors to serve at the pleasure of the
Board of Directors. The Board of Directors may also designate alternate members
to act in the absence of the regular members. The Board of Directors shall
designate a Chairman of the Pension and Savings Plan Committee from among the
regular members and a Secretary who may be, but need not be, one of the members
of the Pension and Savings Plan Committee. Any member of the Pension and Savings
Plan Committee may resign by delivering his or her written resignation to the
Board of Directors and the Secretary of the Pension and Savings Plan Committee.




5.03
Named Fiduciaries

The Plan Administration Committee and the Pension and Savings Plan Committee
(hereinafter collectively referred to as the (“Committees”) are designated as
named fiduciaries within the meaning of Section 402(a) of ERISA. In addition,
the Company and any officer of the Company appointed as a named fiduciary by the
Plan Administration Committee shall also be “named fiduciaries” within the
meaning of Section 402(a) of ERISA.


5.04
Meetings and Action of Majority

The Committees shall hold meetings upon such notice, at such place or places,
and at such time or times as each may respectively determine. The action of at
least a majority of the members, or alternate members, of a Committee expressed
from time to time by a vote at a meeting or in writing without a meeting shall
constitute the action of that Committee and shall have the same effect for all
purposes as if assented to by all members of such Committee at the time in
office. No member of either Committee shall receive any compensation for his or
her service as such.

14/168    76



--------------------------------------------------------------------------------




5.05
Duties of Committees

Each Committee may authorize one or more of its number or any agent to execute
or deliver any instrument or make any payment on its behalf; may retain counsel,
employ agents and such clerical, accounting and actuarial services as it may
require in carrying out the provisions of the Plan for which it has
responsibility; may allocate among its members or to other persons all or such
portion of its duties hereunder as it, in its sole discretion, shall decide.
5.06
Management of Plan Assets

The Pension and Savings Plan Committee shall be responsible for managing the
assets under the Plan. If it deems such action to be advisable, the Committee,
subject to the provisions of the trust instrument(s) adopted for use in
implementing the Plan pursuant to Section 7.01 hereof, may:
(a)
provide direction to the trustee(s) thereunder, including, but not by way of
limitation, the direction of investment of all or part of the Plan assets and
the establishment of investment criteria, and

(b)
appoint and provide for use of investment advisors and investment managers.

In discharging its responsibility, the Committee shall evaluate and monitor the
investment performance of the trustee(s) and investment manager, if any.
5.07
Establishment of Rules and Rights of Plan Administration Committee

Subject to the limitations of the Plan, the Plan Administration Committee from
time to time shall establish rules or regulations for the administration of the
Plan and the transaction of its business. The Plan Administration Committee
shall have full discretionary authority, except as to matters which the Board of
Directors from time to time may reserve to itself, to interpret the Plan and to
make factual determinations regarding any and all matters arising hereunder,
including but not limited to, the right to determine eligibility for benefits
and to construe the terms of the Plan including the right to remedy possible
ambiguities, inequities, inconsistencies or omissions. The Plan Administration
Committee shall also have the right to exercise powers otherwise exercisable by
the Board of Directors hereunder to the extent that the exercise of such powers
does not involve the management of Plan assets. In addition, the Plan
Administration Committee shall have the further right to exercise such powers as
may be delegated to the Plan Administration Committee by the Board of Directors.
The Plan Administration Committee may delegate to any duly authorized officer,
in writing, any or all of its authority and its right to exercise powers
otherwise exercised or delegated by the Board of Directors.
Subject to applicable Federal and State Law, all interpretations, determinations
and decisions of a duly authorized officer, the Plan Administration Committee or
the Board of Directors in respect of any matter hereunder shall be final,
conclusive and binding on all parties affected thereby.
5.08
Prudent Conduct and Limitation of Liability

The members of the Committees and any officer appointed pursuant to Section 5.03
shall use that degree of care, skill, prudence and diligence in carrying out
their duties that a prudent man, acting in a like capacity and familiar with
such matters, would use in the conduct of an enterprise of a like character and
with like aims. A member of either Committee and any officer appointed

14/168    77



--------------------------------------------------------------------------------




pursuant to Section 5.03 shall not be liable for the breach of fiduciary
responsibility of another fiduciary unless:
(a)
the person participates knowingly in, or knowingly undertakes to conceal, an act
or omission of such other fiduciary, knowing such act or omission is a breach;
or

(b)
by the person’s failure to discharge such person’s duties solely in the interest
of the Members and other persons entitled to benefits under the Plan, for the
exclusive purpose of providing benefits and defraying reasonable expenses of
administering the Plan not met by the Company, the person has enabled such other
fiduciary to commit a breach; or

(c)
the person has knowledge of a breach by such other fiduciary and does not make
reasonable efforts to remedy the breach; or

(d)
in the case of a member of either Committee, if the Committee of which the
person is a member improperly allocates responsibilities among its members or to
others and the person fails to review prudently such allocation.

5.09
Claims and Review Procedure

(a)
Applications for benefits and inquiries concerning the Plan (or concerning
present or future rights to benefits under the Plan) shall be submitted to the
Company in writing. An application for benefits shall be submitted on the
prescribed form and shall be signed by the Member, or in the case of a benefit
payable after his death, by his Beneficiary.

(b)
In the event that an application for benefits is denied in whole or in part, the
Company shall notify the applicant in writing of the denial and of the right to
review of the denial. The written notice shall set forth, in a manner calculated
to be understood by the applicant, specific reasons for the denial, specific
references to the provisions of the Plan on which the denial is based, a
description of any information or material necessary for the applicant to
perfect the application, an explanation of why the material is necessary, and an
explanation of the review procedure under the Plan.

The written notice shall be given to the applicant within a reasonable period of
time (not more than 90 days) after the Company received the application, unless
special circumstances require further time for processing and the applicant is
advised of the extension. In no event shall the notice be given more than 180
days after the Company received the application.
(c)
An applicant whose application for benefits was denied in whole or in part, or
the applicant’s duly authorized representative, may appeal the denial by
submitting to the Plan Administration Committee a request for a review of the
application within 60 days after receiving written notice of the denial from the
Company. The Company shall give the applicant or his representative an
opportunity to review pertinent materials, other than legally privileged
documents, in preparing the request for review. The request for a review shall
be in writing and addressed to the Plan Administration Committee. The request
for a review shall set forth all of the grounds on which it is based, all facts
in support of the request and any other matters that the applicant deems
pertinent. The Plan Administration Committee may require the applicant to submit
such additional facts, documents, or other materials as it may deem necessary or
appropriate in making its review.


14/168    78



--------------------------------------------------------------------------------




(d)
The Plan Administration Committee shall act on each request for a review within
60 days after receipt, unless special circumstances require further time for
processing and the applicant is advised of the extension. In no event shall the
decision on review be rendered more than 120 days after the Plan Administration
Committee received the request for a review. The Plan Administration Committee
shall give prompt written notice of its decision to the applicant and or the
Company. In the event that the Plan Administration Committee confirms the denial
of the application for benefits in whole or in part, the notice shall set forth,
in a manner calculated to be understood by the applicant, the specific reasons
for the decision and specific references to the provisions of the Plan on which
the decision is based.

(e)
The Plan Administration Committee shall adopt such rules, procedures, and
interpretations of the Plan as it deems necessary or appropriate in carrying out
its responsibilities under this Section 5.09.

(f)
No legal action for benefits under the Plan shall be brought unless and until
the claimant (i) has submitted a written application for benefits in accordance
with Paragraph (a), (ii) has been notified by the Company that the application
is denied, (iii) has filed a written request for a review of the application in
accordance with Paragraph (c), and (iv) has been notified in writing that the
Plan Administration Committee has affirmed the denial of the application;
provided, however, that legal action may be brought after the Company or the
Plan Administration Committee has failed to take any action on the claim within
the time by Paragraphs (b) and (d) above.




14/168    79



--------------------------------------------------------------------------------




ARTICLE 6 – CONTRIBUTIONS


6.01
Company Contributions

It is the intention of the Company to continue the Plan and make regular
contributions to the Trustee each year in such amounts as are necessary to
maintain the Plan on a sound actuarial basis and to meet minimum funding
standards as prescribed by any applicable law. However, subject to the
provisions of Article 8, the Company may reduce or suspend its contributions for
any reason at any time. Any forfeitures shall be used to reduce the Company
contributions otherwise payable, and will not be applied to increase the
benefits any Member or other person would otherwise receive under the Plan.
6.02
Return of Contributions

(a)
The Company’s contributions to the Plan are conditioned upon their deductibility
under Code Section 404. In the event that all or part of the Company’s
deductions under Code Section 404 for contributions to the Plan are disallowed
by the Internal Revenue Service, the portion of the contributions to which such
disallowance applies shall be returned to the Company without interest, but
reduced by any investment loss attributable to those contributions. Such return
shall be made within one year after the disallowance of deduction.

(b)
The Company may recover without interest the amount of its contributions to the
Plan made on account of a mistake in fact, reduced by any investment loss
attributable to those contributions if recovery is made within one year after
the date of those contributions.






14/168    80



--------------------------------------------------------------------------------




ARTICLE 7 – MANAGEMENT OF FUNDS


7.01
Trustee

All the funds of the Plan shall be held by a Trustee or Trustees, which may
include any member(s) of the Pension and Savings Plan Committee, appointed from
time to time by said Committee or the Company, in one or more trusts under a
trust instrument or instruments approved or authorized by said Committee or the
Company for use in providing the benefits of the Plan and paying any expenses of
the Plan not paid directly by the Company; provided, however, that the Pension
and Savings Plan Committee may, in its discretion, also enter into any type of
contract with any insurance company or companies selected by it for providing
benefits under the Plan.
Notwithstanding any other provision contained in this Plan, the Trustee at the
direction of the Plan Administration Committee shall transfer the interest, if
any, of a Member’s Accrued Benefit to another trust forming part of a pension,
profit sharing, or stock bonus plan that meets the requirements of Code Section
401(a), provided that the trust to which such transfers are made permits the
transfer to be made. However, the transfer of amounts from this Plan to a
nonqualified foreign trust will be treated as a distribution from this Plan.
Likewise, a transfer of assets and liabilities from this Plan to a plan that
satisfies Section 1165 of the Puerto Rico Code will also be treated as
distribution from this Plan.
7.02
Exclusive Benefit Rule

Prior to the satisfaction of all liabilities with respect to persons entitled to
benefits, except for the payment of expenses, no part of the corpus or income of
the funds shall be used for, or diverted to, purposes other than for the
exclusive benefit of Members and other persons who are or may become entitled to
benefits hereunder, under the Prior Salaried Plan, or under any trust instrument
or under any insurance contract made pursuant to this Plan. Subject to
applicable Federal and State law, no person shall have any interest in or right
to any part of the corpus or income of the funds, except as and to the extent
expressly provided in the Plan and in any trust instrument or under any
insurance contract made pursuant to this Plan. Subject to applicable Federal and
State law, the Company shall have no liability for the payment of benefits under
the Plan nor for the administration of the funds paid over to the Trustee(s) or
insurer(s) except as expressly provided under this Plan.
The Company may not transfer sponsorship of this Plan to any unrelated entity
unless such transfer is in connection with the transfer of business assets or
operations from the Company to the unrelated entity.
7.03
Investment in Company Securities or Real Property

Except as permitted by applicable Federal law, no part of the corpus or income
of the trust shall be invested in securities of the Company or of any Associated
Company or in real property and related personal property which is leased to the
Company or any Associated Company or in the securities of the Trust or Trustees
or their subsidiary companies, if any.

14/168    81



--------------------------------------------------------------------------------






7.04    Appointment of Investment Managers
The Pension and Savings Plan Committee may, in its discretion, appoint one or
more investment managers (within the meaning of Section 3(38) of ERISA) to
manage (including the power to acquire and dispose of) all or part of the assets
of the Plan, as the Committee shall designate. In that event, authority over and
responsibility for the management of the assets so designated shall be the sole
responsibility of that investment manager.



14/168    82



--------------------------------------------------------------------------------




ARTICLE 8 – CERTAIN RIGHTS AND LIMITATIONS


The following provisions shall apply in all cases whenever a Member or any other
person is affected thereby.


8.01
Termination of the Plan

(a)
The Board of Directors may terminate the Plan for any reason at any time. In
case of termination of the Plan, the rights of Members to the benefits accrued
under the Plan to the date of the termination, to the extent then funded or
protected by law, if greater, shall be nonforfeitable. The funds of the Plan
shall be used for the exclusive benefit of persons entitled to benefits under
the Plan as of the date of termination, except as provided in Section 6.02.
However, any funds not required to satisfy all liabilities of the Plan for
benefits because of erroneous actuarial computation shall be returned to the
Company except as otherwise provided in Section 8.06. The Plan Administration
Committee shall determine on the basis of an actuarial valuation the share of
the funds of the Plan allocable to each person entitled to benefits under the
Plan in accordance with Section 4044 of ERISA or corresponding provision of any
applicable law in effect at the time. In the event of a partial termination of
the Plan, the provisions of this Section shall be applicable only to the Members
affected by that partial termination.

(b)
Plan Merger or Consolidation. The Board of Directors may, in its sole
discretion, merge this Plan with another qualified plan, subject to any
applicable legal requirements. However, the Plan may not be merged or
consolidated with, nor may its assets or liabilities be transferred to, any
other plan unless each Member or other person entitled to a benefit under the
Plan would, if the resulting plan were then terminated, receive a benefit
immediately after the merger, consolidation, or transfer which is equal to or
greater than the benefit he or she would have been entitled to receive
immediately before the merger, consolidation, or transfer, if the Plan had then
terminated; provided that, subject to the provisions of Article 10 on or after
the date of the first occurrence of a Change in Control (i) no transfer of
assets or liabilities, except as specifically permitted under Section 8.01(a),
between the Plan and any Employee Benefit Plan, as hereinafter defined, (ii) no
spin-off of Plan assets or Plan liabilities to any Employee Benefit Plan, (iii)
no withdrawal of Plan assets, in the event such withdrawal is permitted under
applicable law or (iv) no merger or consolidation of the Plan with any Employee
Benefit Plan shall be permitted.

For purposes of this Section 8.01(b), Employee Benefit Plan has the same meaning
as the term “employee benefit plan” has under Section 3(3) of ERISA.
8.02
Limitation Concerning Highly Compensated Employees or Highly Compensated Former
Employees

(a)
The provisions of this Section shall apply (i) in the event the Plan is
terminated, to any Member who is a highly compensated employee or highly
compensated former employee (as those terms are defined in Code Section 414(q))
of the Company or an Associated Company and (ii) in any other event, to any
Member or former Member who is one of the 25 highly compensated employees or
highly compensated former employees of the Company or Associated Company with
the greatest compensation in any Plan Year. The amount of the annual payments to
any one of the Members or former Member to whom this Section applies


14/168    83



--------------------------------------------------------------------------------




shall not be greater than an amount equal to the payments that would be made on
behalf of the Member or former Member under a single life annuity that is of
Equivalent Actuarial Value to the sum of the Member’s or former Member’s Accrued
Benefit and any other benefits payable to the Member and former Member under the
Plan.
(b)
If, (i) after payment of an Accrued Benefit or other benefits to any one of the
Members or to whom this Section applies, the value of Plan assets equals or
exceeds 110% of the value of current liabilities (as that term is defined in
Code Section 412(1)(7)) of the Plan, (ii) the value of the Accrued Benefit and
other benefits of any one of the Members or former Members to whom this Section
applies is less than 1% of the value of current liabilities of the Plan, or
(iii) the value of the Accrued Benefit and other benefits of any one of the
Members or former Members to whom this Section applies does not exceed $3,500
($5,000 effective January 1, 1998), the provisions of Paragraph (a) above will
not be applicable to the payment of benefits to the Member or former Member.

(c)
Notwithstanding Paragraph (a) of this Section, in the event the Plan is
terminated, the restriction of this Section shall not be applicable if the
benefits payable to any highly compensated employee and any highly compensated
former employee is limited to a benefit that is nondiscriminatory under Code
Section 401(a)(4).

(d)
If it should subsequently be determined by statute, court decision acquiesced in
by the Commissioner of Internal Revenue, or ruling by the Commissioner of
Internal Revenue, that the provisions of this Section are no longer necessary to
qualify the Plan under the Code, this Section shall be ineffective without the
necessity of further amendment to the Plan.

8.03
Conditions of Employment Not Affected by Plan

The establishment of the Plan shall not be construed as conferring any legal
rights upon any Employee or other person for a continuation of employment, nor
shall it interfere with the rights of the Company to discharge any Employee or
other person and to treat him or her without regard to the effect which such
treatment might have upon him or her under the Plan.
8.04
Offsets

Unless the Board of Directors otherwise provides under written rules uniformly
applicable to all Employees similarly situated, the Plan Administration
Committee shall deduct from the amount of any retirement allowance or vested
benefit under the Plan, any amount paid or payable to or on account of any
Member under the provisions of any present or future law, pension or benefit
scheme of any sovereign government, or any political subdivision thereof or any
fund or organization or government agency or department on account of which
contributions have been made or premiums or taxes paid by the Company, any
Participating Unit, or any Associated Company with respect to any service which
is Benefit Service for purposes of computation of benefits under the Plan;
provided, however, that pensions payable for government service or benefits
under Title II of the Social Security Act are not to be used to reduce the
benefits otherwise provided under this Plan except as specifically provided
herein.

14/168    84



--------------------------------------------------------------------------------






8.05    Denial of Benefits
The Plan Administration Committee may prescribe rules on a basis uniformly
applicable to all Employees similarly situated under which an Employee whose
employment is terminated because of dishonesty, conviction of a felony or other
conduct prejudicial to the Company may be denied any benefit or benefits for
which he or she would otherwise be eligible under the Plan, except his or her
retirement allowance pursuant to Section 4.01 or his or her vested benefit
pursuant to Section 4.05; provided, however, that such denial is not contrary to
applicable law.
8.06
Change in Control

In the event of a Change in Control the following restrictions shall apply:
(a)
Notwithstanding any other provision of the plan, in the event of a Change in
Control, neither the Board of Directors, its designee, the Plan Administration
Committee nor the Trustee may merge or consolidate the Plan with any other plan,
transfer any Plan assets to any other retirement or welfare benefit plan,
transfer any other welfare or retirement benefit plan’s liabilities to the Plan,
spin-off or split-off any part of the Plan or group of Members in the Plan, or
reduce future Plan benefits, or cause or permit the Plan to acquire any security
or real or personal property of the Company or any Associated Company, during
the five-year period commencing on the date on which the Change in Control
occurs.

(b)
Notwithstanding any other provision of the Plan, in the event of a Change in
Control, neither the Board of Directors nor its designee may, during the
five-year period commencing on the date on which the Change in Control occurs,
designate any new Participating Units or designate any new groups of Employees
as eligible to participate in the Plan.

(c)
Notwithstanding any other provision of the Plan, if at any time during the
five-year period commencing on the date on which a Change in Control occurs, the
Plan is terminated, any Member who was an Employee on the date of the Change in
Control shall, if not previously vested, become fully vested in all Plan
benefits. If the Plan has surplus assets, all of the surplus assets shall be
allocated to Plan Members who were Members as of the date on which a Change in
Control occurs (including Members who terminated employment with entitlement to
a retirement allowance and Members who are, on the date on which a Change in
Control occurs, receiving a retirement allowance) on pro rata basis, in relation
to the benefits accrued prior to the date of Change in Control and none of this
surplus may be recovered by the Company, any successor or any Associated
Company. For purposes of this Section 8.06(c) the amount of surplus assets will
be determined as part of the process of purchasing non-participating group
annuity contracts in connection with the termination of the Plan. In purchasing
such annuities, the Plan shall seek competitive bids from at least three
unrelated insurance companies. In no event shall the increase in the Retirement
Allowance payable pursuant to this paragraph cause the retirement allowance to
exceed the limitations in Section 4.08 of the Plan.

(d)
Notwithstanding any other provision of the Plan, if at any time during the
five-year period commencing on the date on which a Change in Control occurs (i)
a Substantial Reduction in Force (as hereinafter defined) occurs or (ii) any
action prohibited by Paragraph (a) or (b) of this Section 8.06 is taken, then
any Member who was an Employee on the date of the Change in Control shall, if
not previously vested, become fully vested in all Plan benefits.


14/168    85



--------------------------------------------------------------------------------




Furthermore, if, as of the date either of the events described in (i) or (ii)
above occurs, the fair market value of the Plan’s assets exceeds the Plan’s
current liability pursuant to Code Section 412(l)(7) (based on the Plan’s
actuarial assumptions on the date the Change in Control occurs except that the
interest rate shall be the maximum rate permitted under Code Section 412) the
amount of such excess assets shall be applied to increase, as described below,
the Accrued Benefit of all Plan Members who were Members as of the date on which
a Change in Control occurs. For purposes of determining the increase in Accrued
Benefit under this Section 8.06(d), Plan Member includes both Members who are
Employees as well as former Employees, or Beneficiaries of former Employees
either entitled to future benefits or currently in receipt of Plan benefits. The
Equivalent Actuarial Value of each Plan Member’s Accrued Benefit shall be
increased by the amount determined by multiplying (a) the Plan’s excess assets
as defined in this Section 8.06(d) by (b) the ratio that the Current Liability
of each Plan Member bears to the sum of the Current Liability of all Plan
Members. Such increased present value will be converted into an enhanced Accrued
Benefit for each Plan Member. In no event, however, shall such increase cause a
Plan Member’s Accrued Benefit to exceed the limitation of Section 4.08 of the
Plan.
For purposes of this Section 8.06,
(i)    a “Substantial Reduction in Force” shall mean the Involuntary Separation
from employment, following a Change in Control, of the percentage of Members set
forth below who were Employees when the Change in Control occurred:
(1)
10% or more within any consecutive 12-month period.

(2)
15% or more within any consecutive 24-month period.

(3)
20% or more within any consecutive 36-month period.

(4)
25% or more within any consecutive 48-month period.

(5)
30% or more within a 60-month period; and

(ii)    “Involuntary Separation” shall mean the termination of a Member’s
employment with the Company as a result of Company action such as a discharge, a
resignation after a reduction in pay, position or responsibilities, a retirement
after the Company has requested such Member to resign or retire, a layoff, or
any relocation of the work location of a Member to a place more than 35 miles
from such Member’s principal residence; provided, however, that an Involuntary
Separation shall not be deemed to have occurred if a Member resigns or retires
other than in response to a Company request, or is terminated for serious
misconduct in connection with such Member’s work.
(iii)    In the event of a Change in Control, the Eligibility Service and
Benefit Service of any Employee who receives any form of salary continuation
under the Executive Severance Plan shall be increased by 36 months and 3 years
shall be added to such Employee’s attained age at his date of termination of
employment, solely for purposes of benefit eligibility and determining the
amount of reduction in benefit on account of payment commencing prior to the
Employee’s Normal Retirement Date. In addition, the term Compensation shall
include the amounts payable under the Executive Severance Plan as Scheduled
Severance Pay, as set forth in Section 4 of the Executive

14/168    86



--------------------------------------------------------------------------------




Severance Plan, and as Bonus Severance, as set forth in Section 4 of the
Executive Severance Plan. Scheduled Severance Pay shall be treated as base pay
paid in equal amounts over the period for which it is to be paid, in accordance
with the Applicable Tier Multiplier as set forth in Section 8 of the Executive
Severance Plan. In addition, if the Employee’s Applicable Tier Multiplier is
less than 3, the Employee’s Final Average Compensation shall be equal to the
greater of his rate of base pay at the date of his termination of employment or
the amount otherwise determined in accordance with Section 1.18 of the Plan.
Notwithstanding the foregoing, in the event the Plan would fail to satisfy Code
Section 401(a)(4) if all benefits to be provided under this Section 8.06(d)(iii)
were included in the non-discrimination testing, the Highly Compensated
Employees who receive benefits under this Section 8.06(d)(iii) in the highest
rate group shall have their benefits reduced (but not below what they would have
accrued without regard to this Section 8.06(d)(iii)) so as to cause the
aggregate accrual percentages in that rate group to be equal to the aggregate
accrual percentages in the next highest rate group. This process will be
repeated until the non-discrimination test is passed.
(e)
In the event the Internal Revenue Service makes a final determination that the
utilization of surplus assets of the Plan (or any portion thereof) in accordance
with Paragraph (c) or (d) of this Section 8.06 cannot be accomplished in any
manner without disqualifying the Plan, the Company shall utilize such assets
which cannot be so utilized to provide benefits to those Members who were
Employees on the date of the Change in Control in any manner that the Company
deems to be in the best interests of such Members and which would not disqualify
the Plan. Such utilization may include the transfer of such assets to another
employee benefit plan of the Company, including a voluntary employees’
beneficiary association as described in Code Section 501(c)(9); provided,
however, that in no event shall any such assets be transferred to any entity
other than a trust devoted exclusively to providing benefits to employees and
retirees who were Plan Members as of the date of the Change in Control.


14/168    87



--------------------------------------------------------------------------------




8.07
Prevention of Escheat

If the Plan Administration Committee cannot ascertain the whereabouts of any
person to whom a payment is due under the Plan, the Plan Administration
Committee may, no later than two years from the date such payment is due, mail a
notice of such due and owing payment to the last known address of such person as
shown on the records of the Plan Administration Committee or the Company. If
such person has not made written claim therefor within three months of the date
of the mailing, the Plan Administration Committee may, if it so elects and upon
receiving advice from counsel to the Plan, direct that such payment and all
remaining payments otherwise due such person be canceled on the records of the
Plan and the amount thereof applied to reduce the contributions of the Company.
Upon such cancellation, the Plan shall have no further liability therefor except
that, in the event such person or his or her Beneficiary later notifies the Plan
Administration Committee of his or her whereabouts and requests the payment or
payments due to him or her under the Plan, the amount so applied shall be paid
to him or her in accordance with the provisions of the Plan.



14/168    88



--------------------------------------------------------------------------------




ARTICLE 9 – NONALIENATION OF BENEFITS


(a)
Except as required by any applicable law or by Paragraph (e), no benefit under
the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge except any election to make
a contribution necessary to provide post-retirement medical benefits under any
Plan maintained by the Company, and any attempt so to do shall be void, except
as specifically provided in the Plan, nor shall any such benefit be in any
manner liable for or subject to garnishment, attachment, execution or levy or
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled to such benefit.

(b)
Subject to applicable Federal and State law, in the event that the Plan
Administration Committee shall find that any Member or other person who is or
may become entitled to benefits hereunder has become bankrupt or that any
attempt has been made to anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge any of his or her benefits under the Plan, except as
specifically provided in the Plan, or if any garnishment, attachment, execution,
levy or court order for payment of money has been issued against any of his or
her benefits under the Plan, then such benefit shall cease and terminate. In
such event the Plan Administration Committee shall hold or apply the payments to
or for the benefit of such Member or other person who is or may become entitled
to benefits hereunder, his or her spouse, children, parents or other blood
relatives, or any of them.

(c)
Notwithstanding the foregoing provisions of the Plan, payment shall be made in
accordance with the provisions of any judgment, decree, or domestic relations
order which:

(i)    creates for, or assigns to, a spouse, former spouse, child or other
dependent of a Member the right to receive all or a portion of the Member’s
benefits under the Plan for the purpose of providing child support, alimony
payments or marital property rights to that spouse, child or dependent,
(ii)    is made pursuant to the domestic relations law of any State (as such
term is defined in Section 3(10) of ERISA,
(iii)    does not require the Plan to provide any type of benefit, or any
option, not otherwise provided under the Plan, and
(iv)    otherwise meets the requirements of Section 206(d) of ERISA to be a
“qualified domestic relations order” as determined by the Plan Administration
Committee.
If the lump sum present value of any series of payments made under the criteria
set forth in Paragraphs (i) through (iv) above amounts to $3,500 ($5,000
effective January 1, 1998) or less, then a lump sum payment of Equivalent
Actuarial Value (determined in the manner described in Section 4.10) shall be
made in lieu of the series of payments.
(d)
The Plan Administration Committee shall resolve any questions arising under this
Article 9 on a basis uniformly applicable to all persons similarly situated.




14/168    89



--------------------------------------------------------------------------------




(e)
A Member’s benefits under the Plan shall be offset by the amount the Member is
required to pay to the Plan under the circumstances set forth in Code
Section 401(a)(13).




14/168    90



--------------------------------------------------------------------------------




ARTICLE 10 – AMENDMENTS


10.01
Subject to Section 10.02, the Board of Directors or its delegate reserves the
right at any time and from time to time, and retroactively if deemed necessary
or appropriate to conform with governmental regulations or other policies, to
modify or amend in whole or in part any or all of the provisions of the Plan;
provided that no such modification or amendment shall make it possible for any
part of the funds of the Plan to be used for, or diverted to, purposes other
than for the exclusive benefit of Members, spouses, or contingent annuitants or
other persons who are or may become entitled to benefits hereunder prior to the
satisfaction of all liabilities with respect to them; and that no modification
or amendment shall be made which has the effect of decreasing the Accrued
Benefit of any Member or of reducing the nonforfeitable percentage of the
Accrued Benefit of a Member attributable to Company contributions below that
nonforfeitable percentage thereof computed under the Plan as in effect on the
later of the date on which the amendment is adopted or becomes effective. Any
action to amend the Plan by the Board of Directors shall be taken in such manner
as may be permitted under the by-laws of the Company and any action to amend the
Plan by a delegate of the Board of Director shall be in writing.



10.02
Notwithstanding the above, on or after the date a Change in Control first
occurs, Section 8.01, Section 8.06 and this Article 10, as they pertain to
events occurring on or after the date such Change in Control occurs, may not be
further amended by the Board of Directors without written consent of not less
than three‑quarters of the Members and other persons then receiving benefits
under the Plan.






14/168    91



--------------------------------------------------------------------------------






SIGNATURE PAGE




IN WITNESS WHEREOF, the Company has caused this amended and restated Plan
document to be executed this 27th day of June 2014, but effective as of
January 1, 2014, unless the context indicates otherwise.


RAYONIER, INC.


 
 
 
 
 
 
 
 
/s/ JAMES L. POSZE
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
James L. Posze
 
 
 
 
Print Name
 
 
 
 
 
 
 
 
 
Sr. VP, HR
 
 
 
Print Title
 
 
 
 
 
 




14/168    92



--------------------------------------------------------------------------------




APPENDIX A


TABLE OF FACTORS































































































14/168    93



--------------------------------------------------------------------------------









































































































14/168    94



--------------------------------------------------------------------------------




APPENDIX B


RETIREMENT PLAN FOR SALARIED EMPLOYEES OF
RAYONIER INC.
(WOOD PRODUCTS FACILITIES HOURLY EMPLOYEES)


INTRODUCTION


This Appendix B, effective as of June 27, 2014, is applicable with respect to
former employees of


(i)
Rayonier Inc. at the Baxley Sawmill, Lumber City, Swainsboro and Inland
Facilities (herein referred to as the “Company”); and

(ii)
the Company’s predecessor ITT Rayonier Incorporated, a subsidiary of ITT
Corporation, at the Bunnell Lumber Division (known as Wadsworth Lumber Division
prior to October 15, 1979), the Camak Lumber Division, the Manning South
Carolina Division (on and after April 1, 1980), and the Baxley Sawmill Division
(on and after January 1, 1982),

who are entitled to a Pension Benefit (as defined in this Appendix) under the
Employees Retirement Income Plan for Rayonier Incorporated Hourly Employees at
the Wood Products Facilities as of June 27, 2014 (referred to herein as the
“Wood Products Plan”), and their spouses and beneficiaries as recognized by the
Wood Products Plan.


Effective March 1, 2011, the Wood Products Plan was closed to new employees
hired on or after March 1, 2011. Certain assets relating to the Wood Products
Facilities were sold effective March 1, 2013. Participants whose employment with
the Company was terminated as a result of the asset sale became fully vested in
their benefits as of March 1, 2013. Participants who remained employed by
Rayonier Inc. or its Associated Companies following the close of the Wood
Products Facilities, continued to earn benefit eligibility service in the Woods
Products Plan.


The Wood Products Plan has been merged into the Plan as of June 27, 2014.
Immediately following the merger, some of the former Wood Products participants
shall be part of a spinoff that will establish the Retirement Plan for Salaried
Employees of Rayonier Advanced Materials Inc.


This Appendix B constitutes an integral part of the Plan and sets forth the
particulars regarding the accrued benefits, distribution requirements, payment
options and protected benefits, if any, available under the Woods Product Plan.
The provisions set forth in this Appendix shall have precedence over any
contrary provisions of the Plan.

14/168    95



--------------------------------------------------------------------------------




SECTION 1 – DEFINITIONS


The following definitions apply only to this Appendix. Capitalized terms used in
this Appendix that are not defined in this Section 1 shall have the meaning
ascribed to them in Article I of the Plan or elsewhere in the main body of the
Plan.


1.01
“Affiliated Company” Any company which, prior to March 1, 1994, is a component
member of a controlled group of corporations within the meaning of Code Section
1563(a), determined without regard to Code Section 1563(a)(4) or (e)(3)(C),
which controlled group of corporations includes as a component member ITT
Corporation. On or after March 1, 1994, the term applies to any company which is
a component member of a controlled group of corporations, which controlled group
of corporations includes as a component member Rayonier Inc. The term
“Affiliated Company” shall also include any trade or business under common
control (as defined in Code Section 414(c)) with the Company, any member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Company, and any other entity required to be aggregated with the Company
pursuant to the regulations under Code Section 414(o).

1.02
“Company” Prior to March 1, 1994, the word “Company” shall mean ITT Rayonier
Incorporated, a subsidiary of ITT Corporation, at the Bunnell Lumber Division
(known as Wadsworth Lumber Division prior to October 15, 1979); the Camak Lumber
Division; the Manning, South Carolina Division (on and after April 1, 1980); and
the Baxley Sawmill Division (on and after January 1, 1982). Effective March 1,
1994, the word “Company” shall mean Rayonier Inc. at the Baxley Sawmill, Lumber
City, Swainsboro and Inland (on or after April 3, 1995) Facilities. As of March
1, 2013, the word “Company” shall have the same meaning ascribed to it in the
Plan.

1.03
“Continuous Service” Service recognized for purposes of determining eligibility
for an early Pension Benefit, a Disability Benefit, a vested Pension Benefit, or
a surviving spouse’s benefit in accordance with Section 4.04 of this Appendix,
determined as provided in Section 2.02 of this Appendix.

1.04
“Disability Benefit” The payments made pursuant to this Plan to Participants who
upon termination of employment with the Company due to Total and Permanent
Disability are entitled to receive benefits under this Plan.

1.05
“Employee” An hourly paid employee of the Company who is included in Schedule
Two.

1.06
“Participant” Any person participating in the Wood Products Plan, as provided in
Section 2 of this Appendix. The term “former Participant” refers to a
Participant who is no longer an Employee but who is entitled or will be entitled
to receive benefits from the Wood Products Plan on or after June 27, 2014.

1.07
“Pension Benefit” The payments payable pursuant to the Wood Products Plan to
Participants who, upon termination of employment with the Company under the
provisions of Section 3 or Section 5 of this Appendix, are entitled to receive
benefits under the Wood Products Plan. This term shall also include the payments
made to spouses and contingent annuitants who are entitled to receive benefits
under the Wood Products Plan under the provisions of Section 4.03 or 4.04 of
this Appendix.


14/168    96



--------------------------------------------------------------------------------




1.08
“Pensioner” A Participant who is retired from the employment of the Company and
who is currently receiving or is currently entitled to receive Pension Benefits
or Disability Benefits under the terms of the Wood Products Plan or any other
plan maintained by the Company or an Affiliated Company.

1.09
“Public Disability Benefit” Disability payments or lump sum payments under any
workers’ compensation or occupational diseases law, excluding fixed statutory
payments for the loss of any bodily member, lump-sum payments for disfigurement,
and except for reimbursement of legal fees, medical expenses, and expenses for
training and rehabilitation, whether actual or anticipated. The amount of the
deduction to be made from monthly Disability Benefits in respect to any lump-sum
payments under any workers’ compensation or occupational diseases law shall be
determined by dividing the lump-sum payment by the maximum number of months or
fractions thereof in the period provided by statute or regulation, provided the
amount of such deduction shall be limited to the amount of monthly Disability
Benefit and shall be applicable for the number of months and fractions thereof
in such maximum period.

1.10
“Retire, Retirement” Termination of employment of a Participant with the Company
under the provisions of Section 3 of this Appendix, or commencement of payments
of a vested Pension Benefit to a former Participant under the provisions of
Section 5 of this Appendix. These terms shall not include or refer to
termination of employment due to quitting, discharge, absence or failure to
report for duty or to give notice, except as provided in Section 5, all as
provided from time to time by Company rules of uniform application.

1.11
“Schedule One” The tables of factors attached to this Appendix which are used in
determining the amount of the various forms of benefits payable under the Wood
Products Plan. Factors for ages other than those included shall be based on the
same actuarial assumptions used to compute those tables.

1.12
“Schedule Two” An attachment to this Appendix containing the names of those
Pensioners, surviving spouses and contingent annuitants whose benefits in the
Wood Products Plan were merged into the Plan as of June 27, 2014, and made part
of the Plan by this Appendix.

1.13
“Schedule Three” An attachment to this Appendix containing the names of those
former Participants in the Wood Products Plan whose benefits in the Wood
Products Plan were spun off from this Plan and made part of the Retirement Plan
for Salaried Employees of Rayonier Advanced Materials Inc. as of June 27, 2014,
immediately following the merger of the Wood Products Plan into this Plan.

1.14
“Total and Permanent Disability” A Participant shall be deemed to be totally and
permanently disabled if (1) through some unintentional cause, he has been
totally disabled by bodily injury or disease or by mental derangement so as to
be prevented thereby from engaging in any regular occupation or employment for
remuneration or profit, and (2) such total disability is expected to be
permanent and continuous during the remainder of his life, provided such
disability is not incurred in service in the armed forces of any country. Each
such element shall be determined by the Company on the basis of qualified
medical evidence.


14/168    97



--------------------------------------------------------------------------------




SECTION 2 – PARTICIPATION AND SERVICE


2.01
Participation

As of June 27, 2014, there are no Employees or active Participants in the Wood
Products Plan. Each former Participant who is entitled to a benefit under the
Wood Products Plan as of June 27, 2014, shall become an inactive Member in this
Plan, and shall be considered a Member of the Plan only for the purposes of
administration and distribution of the benefits earned and owing under the Woods
Product Plan. All benefits accrued and owing to a former Participant, or the
spouse or Beneficiary of a former Participant, under the Wood Products Plan as
of June 27, 2014, shall be administered and paid by the Plan in accordance with
this Appendix and the Plan.
Any former Participant in the Wood Products Plan that terminated employment with
the Company and was subsequently rehired by Rayonier Inc. or an Associated
Company on or after March 1, 2011, was not allowed to resume participation in
the Wood Products Plan or accrue any additional benefit under the Wood Products
Plan.
A list of former Participants (or their spouse or Beneficiaries) entitled to
benefits under the Wood Products Plan as of June 27, 2014, is attached as
Schedule Two. A list of former Participants entitled to benefits under the Wood
Products Plan whose benefits were spun off to the Retirement Plan for Salaried
Employees of Rayonier Advanced Materials Inc. as of June 27, 2014, immediately
following the merger of the Wood Products Plan into this Plan, is attached as
Schedule Three.
2.02
Continuous Service

(1)
Except as otherwise provided in the Wood Products Plan, for the purpose of
meeting the eligibility requirements of the Wood Products Plan for retirement,
disability retirement, vesting, or a surviving spouse’s benefit in accordance
with Section 4.04 of this Appendix, there shall be recognized as Continuous
Service the total number of years and fractions thereof of uninterrupted
employment as an Employee, measured from the date employment commences to the
date employment terminates; and, in addition, the total number of years and
fractions thereof of uninterrupted employment as an hourly employee of the
Wadsworth Lumber Company or the Camak Lumber Company, measured from the date
employment commences to the date employment terminates. Notwithstanding the
foregoing, with respect to any calendar year in which an Employee completes at
least 1,000 Hours there shall be included in his Continuous Service a full year
of Continuous Service. Upon reemployment after a Break in Service, a Participant
shall be considered a new Employee for purposes of this Plan, except as
otherwise provided in this Section 2.02 or in Section 2.04 below.

(2)
If an Employee who has not completed the eligibility requirements for a vested
Pension Benefit has a Break in Service and he resumes employment with the
Company on or after January 1, 1985, and if the length of his consecutive Breaks
in Service is less than the greater of (i) five years or (ii) his Continuous
Service prior to the Break in Service, his years and fractions thereof of
Continuous Service prior to the Break in Service shall be restored for all
purposes of the Plan after he completes one year of Continuous Service since his
date of reemployment, and he shall again become a Participant retroactive to his
date of


14/168    98



--------------------------------------------------------------------------------




reemployment. If an Employee who has not completed the eligibility requirements
for a vested Pension Benefit has a Break in Service and he resumes employment
with the Company on or after January 1, 1985, and if the length of his
consecutive Breaks in Service equals or exceeds the greater of (i) five years or
(ii) his Continuous Service prior to the Break in Service, his Continuous
Service prior to the Break in Service is never restored. If an Employee returned
from a Break in Service prior to January 1, 1985, the Break in Service rules as
in effect on the date he returned to service shall determine whether or not his
Continuous Service prior to such Break is restored. If an Employee is entitled
to a vested Pension Benefit at the time he terminates employment end if such
Employee subsequently resumes employment with the Company, the provisions of
Section 2.04 below shall be applicable.
(3)
There shall be a Break in Service in any calendar year, other than the year in
which the Employee is hired, in which he does not complete at least 500 Hours;
provided that no Break in Service shall occur unless the Employee’s employment
with the Company or an Affiliated Company is terminated. For purposes of this
Section 2.02, the length of an Employee’s Break in Service shall be determined
on the following basis:

(a)
If the Employee completes at least 500 Hours in the calendar year in which his
employment terminates, the date his Break in Service begins shall be the January
1 of the next following calendar year; otherwise the date his Break in Service
begins shall be the date on which his employment terminates.

(b)
If the Employee completes at least 500 Hours in the calendar year in which he is
reemployed, the date his Break in Service ceases is the January 1 of the
calendar year in which he reemployed; otherwise the date his Break in Service
ceases is the date on which he is reemployed.

(4)
Certain service rendered prior to March 1, 1994, in the employ of any division,
subsidiary or Affiliated Company of ITT Corporation, or in the employ of any
division, subsidiary, or Affiliated Company of Rayonier Inc. on or after March
1, 1994, but prior to June 27, 2014, or as other than an Employee as defined in
Section 1.05 of this Appendix, is considered Continuous Service with the Company
for purposes of meeting the eligibility requirements Section 8 of this Appendix.

(5)
The period of any leave of absence granted in respect of service with the Armed
Forces of the United States shall be considered as Continuous Service and shall
not be considered as a termination of employment, provided the Employee shall
have returned to the service of the Company or an Affiliated Company in
accordance with reemployment rights under applicable law and shall have complied
with all of the requirements of such law as to reemployment.

(6)
The period of any leave of absence granted with respect to the birth, adoption,
or placement of a child, or care for a spouse or other immediate family member
with a serious illness, or for the Employee’s own illness pursuant to the Family
and Medical Leave Act of 1993 and its regulations shall be considered as
Continuous Service and shall not be considered as a termination of employment,
provided the Employee shall have complied with all of the requirements of such
law and of the Company.


14/168    99



--------------------------------------------------------------------------------




2.03
Credited Service

For purposes of determining the amount of a former Participant’s benefits under
this Appendix, the Plan Administration Committee will recognize the “Credited
Service” credited to a former Participant under the Wood Products Plan in effect
as of June 27, 2014, or, if earlier, the date the former Participant ceased to
be a Participant.
2.04
Reemployment

(1)
If a Pensioner is reemployed by the Company, all benefit payments, if they have
commenced, shall be discontinued and any election of an optional benefit in
effect shall become void. If he is married, his spouse shall be eligible for a
Pension Benefit pursuant to Section 4.04 of this Appendix if he should die
during his period of reemployment. Upon his subsequent retirement, benefits
shall be determined under the applicable provisions of this Plan at such time
based upon his Credited Service prior to his original retirement and his
Credited Service accumulated during the period of reemployment, provided that
such benefits shall be reduced by the value of the benefit, if any, other than a
Disability Benefit, which he received prior to the earlier of his date of
reemployment or his normal retirement date. The part of the Participant’s
Pension Benefit payable upon subsequent retirement with respect to the Credited
Service he accrued prior to his original retirement, however, shall never be
less than the amount of his previous Pension Benefit modified to reflect any
option in effect on his later retirement. If a Participant has benefit accruals
after his normal retirement date and completes less than 40 Hours of service in
any month, the amount of Pension Benefit payable in accordance with the
preceding two sentences shall never be less than the amount of benefit to which
the Participant would have been entitled as of his normal retirement date,
increased by the value of the monthly payments he did not receive for those
months; the amount of any such monthly payment shall be redetermined each year,
as if the Participant had retired as of the first day of the Plan Year during
which the payment would have been made, to take into account additional
accruals. For purposes of the preceding sentence, the value of those unreceived
monthly payments shall be determined on the basis of the same underlying
actuarial assumptions used to produce the factors in Schedule One. The
provisions of this paragraph shall be administered in accordance with Title 29
of the Code of Federal Regulations, Section 2530.203-3, where applicable.

(2)
If, after having qualified for a vested Pension Benefit, a former Participant is
reemployed by the Company, his participation in the Plan shall be immediately
resumed at the time of reemployment. The Participant’s Continuous Service shall
be restored, and he shall continue to be qualified for a vested Pension Benefit.
Upon his subsequent retirement or termination of employment, his Pension Benefit
shall be determined under the applicable provisions of this Plan at such time,
based on his Credited Service accumulated during the period of reemployment, and
if he did not receive a lump sum settlement upon his initial termination of
service, his Credited Service in effect when his previous employment was
terminated.

(3)
If a former Participant who had not previously qualified for a vested Pension
Benefit has a Break in Service and is reemployed by the Company, and if the
length of his consecutive Breaks in Service is less than the greater of (i) five
years or (ii) his Continuous Service prior to the Break in Service, his years
and fractions thereof of Continuous Service prior to the Break in Service shall
be restored for all purposes of the Plan after he completes one year of
Continuous Service since his date of reemployment, and he shall again become a
Participant


14/168    100



--------------------------------------------------------------------------------




retroactive to his date of reemployment. If a former Participant who had not
previously qualified for a vested Pension Benefit has a Break in Service and he
is reemployed by the Company, and if the length of his consecutive Breaks in
Service equals or exceeds the greater of (i) five years or (ii) his Continuous
Service prior to the Break in Service, his Continuous Service prior to the Break
in Service is never restored.
(4)    The reemployment of a Pensioner shall not result in a duplication of any
benefits.

14/168    101



--------------------------------------------------------------------------------




SECTION 3 – TIME OF RETIREMENT


3.01
Normal Retirement

The normal retirement date for each Participant shall be the first day of the
month following the month in which the Participant attains age 65.
3.02
Early Retirement

A Participant who has attained age 55 but not his normal retirement and has
completed at least ten years of Continuous Service, whose employment is
terminated for any reason, may elect to retire on an early Pension Benefit on
the first day of the month next following receipt by the Plan Administration
Committee of the Participant’s written election to so retire early.
3.03
Disability

Any Participant who has attained age 50 and has completed at least 15 years of
Continuous Service, who incurs a Total and Permanent Disability, may retire on
the first day of the month following the month as of which the Participant is
determined to be so disabled by the Company based on qualified medical evidence.
3.04
Delayed Retirement

A former Participant may delay distribution of his or her Pension Benefit until
distribution is required to begin pursuant to Section 4.16 of the Plan (the
required minimum distribution rules).

14/168    102



--------------------------------------------------------------------------------




SECTION 4 – PENSION BENEFITS


4.01
Normal Pension Benefit

A Participant who attained age 65 while an Employee could retire from service
and receive a monthly Pension Benefit or he could postpone his retirement and
receive a monthly Pension Benefit that commenced upon his termination of
employment with the Company and all Affiliated Companies. Prior to adjustment in
accordance with Subsection (1) of Section 4.03 below, the monthly Pension
Benefit payable to a Participant shall he computed as a monthly Pension Benefit
payable for the life of the Participant equal to the product of the benefit rate
noted below and his years of Credited Service for retirements occurring during
the periods specified below:
Date of Retirement or Termination of Employment
 
 
 
 
 
On or After
But Before
For Credited Service
Benefit Rate
1/1/91
6/1/01
Prior to 1/1/82
$
4.00


 
 
On or after 1/1/82
9.00


 
 
 
 
6/1/01
1/1/02
Prior to 1/1/82
$
4.00


 
 
On or after 1/1/82
11.00


 
 
 
 
1/1/02
1/1/03
Prior to 1/1/82
$
4.00


 
 
On or after 1/1/82
13.00


 
 
 
 
1/1/03
1/1/04
Prior to 1/1/82
$
4.00


 
 
On or after 1/1/82
 
 
 
and prior to 1/1/03
14.00


 
 
On or after 1/1/03
15.00


 
 
 
 
1/1/04
1/1/05
Prior to 1/1/82
$
4.00


 
 
On or after 1/1/82 and prior to 1/1/03
14.00


 
 
On or alter 1 1.03
17.00


 
 
 
 
1/1/2005
–
Prior to 1/1/82
$
4.00


 
 
On or after 1/1/82
 
 
 
And prior to 1/1/03
14.00


 
 
On or after 1/1/03
18.00






14/168    103



--------------------------------------------------------------------------------




The total years of Credited Service shall be those years immediately preceding
his date of retirement and shall not exceed 35 years. In the event a Participant
remained in service after his normal retirement date and completed less than 40
Hours of service in any month, the Pension Benefit payable to the Participant
upon retirement at his postponed retirement date shall never be less than the
amount of benefit to which the Participant would have been entitled as of his
normal retirement date, increased by the value of the monthly payments he did
not receive for those months. The amount of any such monthly payment shall be
redetermined each year, as if the Participant had retired as of the last day of
the Plan Year preceding the Plan Year during which the payment would have been
made, to take into account additional accruals. For purposes of the preceding
sentence, the value of any unreceived monthly payments shall he determined on
the basis of the same underlying actuarial assumptions used to produce the
factors in Schedule One to this Appendix.
4.02
Early Pension Benefit

(1)
The monthly Pension Benefit payable to a Participant upon early retirement in
accordance with Section 3.02 of this Appendix shall be a deferred benefit
commencing on the first day of the month next following the Participant’s normal
retirement date. The Participant may elect to receive his early Pension Benefit
commencing on the last day of the month in which his early retirement date
occurs or on the last day of any month thereafter but before the Participant’s
normal retirement date, which commencement date shall be specified by the
Participant in a written application filed with the Plan Administration
Committee and shall be subject to the notice and timing requirements described
in Subsection (3) of Section 4.03 below.

(2)
Prior to adjustment in accordance with Subsection (1) of Section 4.03 below, a
Participant’s early Pension Benefit shall be equal to the monthly Pension
Benefit determined in accordance with Section 4.01 above and computed on the
basis of the benefit formula in effect on his early retirement date and his
years of Credited Service, not in excess of 35 years, immediately preceding his
early retirement date. Such early Pension Benefit shall be reduced by 1/180th
for each of the first 60 months by which the date of commencement of his benefit
precedes his normal retirement date and further reduced by 1/360th for each
month in excess of 60 months by which the date of commencement of his benefit
precedes his normal retirement date.

4.03
Forms of Pensions

(1)
Normal Form - Married

(a)
The Pension Benefit payable to a married Participant who retires under Section
3.01 or 3.02 of this Appendix, or who delays distribution under Section 3.04 of
this Appendix, or terminates service and is entitled to receive a vested Pension
Benefit pursuant to Section 5.01 of this Appendix, shall, unless he elects
otherwise, be equal to the Pension Benefit computed m accordance with Section
4.01 above, 4.02 above, or Paragraph (1) or (2) of Section 5.02 of this
Appendix, as the case may be, multiplied by the appropriate factor contained in
Table 1 of Schedule One to this Appendix, and shall be payable during the
Participant’s life, with the provision that after his death a Pension Benefit at
one-half the rate of the Pension Benefit payable to the Participant shall be
paid during the life of, and to, his spouse, provided the spouse


14/168    104



--------------------------------------------------------------------------------




shall have been married to the Participant on his Annuity Starting Date. The
spouse shall not be entitled to receive a benefit under this Paragraph unless
the Participant’s death occurs after his Annuity Starting Date.
(b)
A married Participant entitled to, but not in receipt of, a Pension Benefit as
of August 23, 1984, who terminated service on or after November 1, 1975, but
before January 1, 1976, may elect, during the period beginning on August 23,
1984, and ending on his Annuity Starting Date, to have his Pension Benefit
payable in accordance with the provisions of Paragraph (a) above.

(2)
Normal Form — Unmarried

The Pension Benefit payable to an unmarried Participant who retires under
Section 3.01, 3.02 or 3.04 of this Appendix, or who terminates service and is
entitled to receive a vested Pension Benefit pursuant to Section 5.01 of the
Appendix, shall, unless he elects otherwise, be equal to the benefit determined
in accordance with Section 4.01 above, Section 4.02 above, or Paragraph (1) or
(2) of Section 5.02 of this Appendix, as the case may be.
(3)
Normal Form - Disability Retirement

The Pension Benefit payable to a Participant who retires under Section 3.03 of
this Appendix on account of Total and Permanent Disability shall be determined
in accordance with Sections 7.02 and 7.03 of this Appendix.
(4)
Optional Forms

(a)
Forms Available

Subject to (b), (c), (d), and (e) of this Subsection (4):
(1)
A married Participant eligible to receive a Pension Benefit under the Wood
Products Plan may elect to receive his benefit in accordance with Option 1
below, subject to Spousal Consent.

(2)
Any Participant eligible to receive a Pension Benefit under Section 4.01 or 4.02
above may elect to receive his benefit in accordance with Option 2 or Option 4
below.

(3)
Any Participant eligible to receive a Pension Benefit under Section 4.01 or 4.02
above and whose Annuity Starting Date is on or after January 1, 2008, may elect
to receive his benefit in accordance with Option 3 below.

(4)
Any married Participant eligible to receive a vested Pension Benefit under
Section 5.01 of this Appendix and whose Annuity Starting Date is on or after
January 1, 2008, may elect to receive his benefit in accordance with Option 3
below with his spouse as contingent annuitant.

Option 1.
Life Annuity Option. A Pension Benefit payable during his life, with no benefit
payable after his death.


14/168    105



--------------------------------------------------------------------------------




Option 2.
50% Contingent Annuitant Option. A modified Pension Benefit payable during his
life, with the provision that after his death a benefit at one-half the rate of
such modified benefit shall be paid during the life of, and to, the contingent
annuitant named in his election, if such person survives him.

Option 3.
75% Contingent Annuitant Option. A modified Pension Benefit payable during his
life, with the provision that after his death a benefit at three-quarters the
rate of such modified benefit shall be paid during the life of, and to, the
contingent annuitant named in his election, if such person survives him.

Option 4.
100% Contingent Annuitant Option. A modified Pension Benefit payable during his
life, with the provision that after his death it shall be paid during the life
of, and to, the contingent annuitant granted in his election, if such person
survives him.

(b)
Election and Revocation

The Plan Administration Committee shall provide to each Participant, no less
than 30 days and no more than 180 days before the Annuity Starting Date, a
written explanation of (i) the general terms and conditions of the normal forms
of benefit described in Subsections (1) and (2) above, (ii) a general
explanation of the eligibility conditions and other material features of the
optional forms available under the Wood Products Plan, including the relative
values of such options, (iii) any rights the Participant might have to defer
commencement of his Pension Benefit, (iv) the requirement for spousal consent as
provided below, and (v) the Participant’s right to make, and to revoke,
elections under this Subsection (4). An election of an optional form of benefit
under this Subsection (4) shall be made by written notice received by the Plan
Administration Committee during the 180-day period ending on the Annuity
Starting Date.
(c)
Accelerated Commencement Date

A Participant may, after having received the written explanation of the terms
and conditions of the normal and optional forms of benefit affirmatively elect
to have his Pension Benefit commence sooner than 30 days following his receipt
of the notice, provided all of the following requirements are met:
(i)    the Plan Administration Committee clearly informs the Participant that he
has a period of at least 30 days after receiving the notice to decide when to
have his Pension Benefit begin, and if applicable, to choose a particular
optional form of payment;
(ii)    the Participant affirmatively elects a date for his Pension Benefit to
begin, and if applicable, an optional form of payment, after receiving the
notice;
(iii)    the Participant permitted to revoke his election until the later of his
Annuity Starting Date or seven days following the day he received the notice;

14/168    106



--------------------------------------------------------------------------------




(iv)    payment does not commence less than 7 days following the day after the
notice is received by the Participant; and
(v)    in the event a Participant who is scheduled to commence receipt of a
Pension Benefit prior to his or her normal retirement date or who retires on a
normal or postponed retirement date elects an Annuity Starting Date that
precedes the date he or she received the notice (the “retroactive Annuity
Starting Date”), the following requirements are met:
(A)
the Participant’s benefit must satisfy the provisions of Code Sections 415 and
417(e)(3), both at the retroactive Annuity Starting Date and at the actual
commencement date;

(B)
a payment equal in amount to the payments that would have been received by the
Participant had his benefit actually commenced on his retroactive Annuity
Starting Date, plus interest at the annual rate of interest on 30-year Treasury
Securities published by the Commissioner of Internal Revenue in the calendar
month preceding the applicable Stability Period applicable for each Plan Year in
which interest is paid, compounded annually, shall he paid to the Participant on
his actual commencement date; and

(C)
The Participant elects within the 120 day period following the Participant’s
termination of employment with the Company and all Affiliated Companies to
receive benefits as of a retroactive Annuity Starting Date.

(D)
spousal consent to the retroactive Annuity Starting Date is required for such
election to be effective unless:

(I)
the amount of the survivor annuity payable to the spouse determined as of the
retroactive Annuity Starting Date under the form elected by the Participant is
no less than the amount the spouse would have received under the Qualified Joint
and Survivor Annuity if the date payments commence were substituted for the
retroactive Annuity Starting Date; or

(II)
the Participant is not married on the actual commencement date, and the
Participant’s spouse on the retroactive Annuity Starting Date is not treated as
his spouse under a qualified domestic relations order.

(E)
Notwithstanding the foregoing, Subsections (A) through (D) above shall not apply
to a Participant in receipt of a Disability Benefit pursuant to Section 7.02 of
this Appendix.

(d)
Effective Date of Election

The election of an optional benefit shall become effective on the Participant’s
Annuity Starting Date, unless a Participant who remains in service after his
normal retirement date elects by written notice to the Plan Administration
Committee to have Option 2 become effective on the first day of the month next
following receipt by the Plan Administration Committee of such notice, provided
that, if he is married, he must first

14/168    107



--------------------------------------------------------------------------------




make an effective waiver of spousal coverage in accordance with Section 4.04(6)
of this Appendix. The Participant may revoke his option by written notice to the
Plan Administration Committee prior to his Annuity Starting Date. An election
shall be deemed to be revoked in the event the contingent annuitant named under
Option 2, Option 3, or Option 4 above shall die prior to the Annuity Starting
Date. If a Participant who has elected an option shall die prior to the
effective date of his election, his contingent annuitant under Option 2, Option
3, or Option 4 above shall not be entitled to any payments under the Wood
Products Plan. A Participant may change the contingent annuitant under Option 2,
Option 3, or Option 4 named in his election at any time prior to his Annuity
Starting Date. Notwithstanding the foregoing, an election upon retirement of
Option 1, or an election of Option 2, Option 3, or Option 4 by a married
Participant where his spouse is not the contingent annuitant, shall be effective
only if (i) it is made within 180 days of the Annuity Starting Date, (ii) the
spouse consents in writing to such election, (iii) such election designates a
specific contingent annuitant (or form of benefit) which may not be changed
without further spousal consent (or, alternatively, the consent of the spouse
expressly permits a change in designation without requiring further spousal
consent), and (iv) the spouse’s consent acknowledges the effect of such election
on the spouse and is witnessed by notary public, The requirement for spousal
consent shall be waived by the Plan Administration Committee if it is
established that there has been a legal separation, the spouse cannot be
located, or for such other circumstances as shall he prescribed by applicable
regulations.
(e)
Adjustment to Pension Benefit

The Pension Benefit of a Participant who elects Option 2 shall be equal to the
benefit otherwise payable multiplied by the appropriate factor contained in
Table 1 of Schedule One to this Appendix, determined as of the Annuity Starting
Date. The Pension Benefit of a Participant who elects Table 2 or Table 3 shall
be equal to the benefit otherwise payable multiplied by the appropriate factor
contained in Table 2 and Table 3, respectively, of Schedule One determined as of
the Annuity Starting Date. If the contingent annuitant under Option 2, Option 3,
or Option 4 above is other than the Participant’s spouse, the benefit payable to
the contingent annuitant cannot exceed a certain percentage of the benefit
payable to the Participant, as determined in accordance with Code Section
401(a)(9)(G) and its Regulations. If, after the Annuity Starting Date, the
contingent annuitant under Option 2, Option 3, or Option 4 shall die prior to
the Participant, the monthly installments payable to such Participant during
retirement shall be in the modified amount determined in accordance with such
option.
(f)
Delayed Commencement of Normal Retirement Benefit

(i)    In the event a Participant who has retired or otherwise terminated
employment with the Company and all Affiliated Companies prior to his normal
retirement date has not filed an election designating an Annuity Starting Date
prior to the 181st day preceding his normal retirement date, the Plan
Administration Committee shall mail the notice described in Section 4.03(4)(b)
of this Appendix to the Participant’s last known address as indicated on plan
records at least 30 days prior to the Participant’s normal retirement date. The
Participant’s normal

14/168    108



--------------------------------------------------------------------------------




retirement date shall be deemed to be the Participant’s Annuity Starting Date.
In the absence of a benefit election filed by the Participant prior to his
normal retirement date in accordance with the provisions of Section 4.03(4),
distribution of the Participant’s Pension Benefit shall be deemed to commence to
the Participant on his normal retirement date in the normal form applicable to
the Participant as determined on the basis of Plan records. Such payments shall
be held in the Plan’s trust and deemed forfeited until claim has been made by
the Participant.
(ii)    In the event the Participant subsequently files a claim for payment,
payment shall commence to the Participant as soon as practicable in the amount
that would have been payable to the Participant if payments had commenced on the
Participant’s normal retirement date. In addition, one lump sum payment shall be
paid to the Participant equal to the sum of the monthly payments that the
Participant would have received during the period beginning on his normal
retirement date and ending with the month preceding his actual commencement
date, together with interest the annual rate of interest on 30-year Treasury
Securities published by the Commissioner of Internal Revenue in the calendar
month preceding the applicable Stability Period applicable for each Plan Year in
which interest is paid, compounded annually. The amount of the monthly payments
shall be determined as of the Participant’s normal retirement date on the basis
of the actual form of payment in which the Participant’s Pension Benefit is
payable under Section 4.03 of this Appendix. The lump sum shall be paid on or as
soon as practicable following the date the Participant’s Pension Benefit
commences. In the event a Participant’s marital status used to compute the
Participant’s Pension Benefit under Paragraph (i) above was not accurate, the
amount of the Participant’s Pension Benefit payable under this Paragraph (ii)
shall be adjusted to reflect the Participant’s correct marital status.
(iii)     In the event a Participant entitled to a Pension Benefit under the
provisions of Paragraph (i) above dies prior to the commencement of his Pension
Benefit, upon claim by the Participant’s personal representative, or if none,
his estate, one lump sum payment shall be paid to the claimant equal to the lump
sum amount calculated under Paragraph (ii) above that would have been paid to
the Participant for the period commencing on the Participant’s normal retirement
date and ending with the month prior to his death, plus interest on that amount
at the annual rate of interest on 30-year Treasury Securities published by the
Commissioner of Internal Revenue in the calendar month preceding the applicable
Stability Period applicable for each Plan Year in which interest is paid,
compounded annually, from the Participant’s Normal Retirement Date to the date
of payment of the lump sum amount to the Participant’s personal representative,
or if none, to his estate.
(iv)    In the event a Participant who is entitled to a Pension Benefit under
the provisions of Paragraph ( i) above dies prior to commencement of his Pension
Benefit and is survived by a spouse to whom he was married on his normal
retirement date, the Participant’s surviving spouse shall be entitled to the
survivor portion of the Participant’s Pension Benefit under the provisions of
Section 4.01(1) above, assuming the Participant commenced payment under Section
4.03

14/168    109



--------------------------------------------------------------------------------




above on his normal retirement date. Such survivor Pension Benefit shall
commence as soon as practicable following the surviving spouse’s claim for the
Pension Benefit. In addition, one lump sum payment shall be paid to the
surviving spouse equal to the sum of the monthly payments the surviving spouse
would have received for the month of the Participant’s date of death through the
month preceding the month in which the survivor Pension Benefit commences,
together with interest at the annual rate of interest on 30-year Treasury
Securities published by the Commissioner of Internal Revenue in the calendar
month preceding the applicable Stability Period applicable for each Plan Year in
which interest is paid, compounded annually.
(v)    In the event a Participant’s Pension Benefit otherwise scheduled to
commence on his normal retirement date is delayed because the Plan
Administration Committee is unable to locate the Participant and the Plan
Administration Committee does not mail the notice described in Subsection
4.03(4)(b) of this Appendix at least 30 days prior to the Participant’s normal
retirement date, the Plan Administration Committee shall commence payment within
60 days after the date the Participant is located. Unless the Participant elects
an optional form of payment in accordance with the provisions of this Subsection
4.03(4), payment shall commence in the normal form applicable to the Participant
on his or her Annuity Starting Date. The Pension Benefit payable to the
Participant shall be of equivalent actuarial value, based on the actuarial
assumptions used to compute the tables in Schedule One to this Appendix, to the
Pension Benefit otherwise payable to the Participant on his normal retirement
date. In the event a Participant whose Pension Benefit is delayed beyond his or
her normal retirement date, as described above dies prior to his or her Annuity
Starting Date, and is survived by a spouse, the spouse shall be entitled to
receive a survivor annuity under the provisions of Section 4.04 of this Appendix
computed on the basis of the equivalent actuarial value, based on the actuarial
assumptions used to compute the tables in Schedule One, of the Pension Benefit
payable to the Participant on his normal retirement date.
(vi)    Notwithstanding the provisions of Subsection (4)(f)(v) above, a
Participant described in the preceding subparagraph whose Pension Benefit will
be paid in the form of an annuity may elect, in lieu of the Pension Benefit
otherwise payable under Subsection (4)(f)(v), to receive:
(A)
a lump sum payment equal to the sum of the monthly payments the Participant
would have received from his normal retirement date to his Annuity Starting
Date, together with interest at the annual rate of interest on 30-year Treasury
Securities published by the Commissioner of Internal Revenue in the calendar
month preceding the applicable Stability Period applicable for each Plan Year in
which interest is paid, compounded annually. The amount of the monthly payments
shall be determined on the basis of the form of payment in which the
Participant’s Pension Benefit is payable under Section 4.03(4)(a) of this
Appendix, as applicable; and


14/168    110



--------------------------------------------------------------------------------




(B)
A Pension Benefit in the amount that would have been payable to the Participant
if payments had commenced on the Participant’s normal retirement date in the
form elected by the Participant.

An election under this Subsection (vi) shall be subject to the notice and
spousal consent requirements set forth in Subsections (4)(b) and (4)(c) above
applicable to the election of an optional form of payment.
4.04
Death Benefit Payable to Spouse

(1)
Eligibility

The spouse of a Participant shall be eligible for a Pension Benefit payable to,
and for the lifetime of, such spouse if the Participant should die:
(a)
while in active service after completing the eligibility requirements Pension
Benefit, provided that the Participant had not, by timely written notice to the
Plan Administration Committee and with his spouse’s consent, elected to waive
such benefit, or

(b)
after retirement with entitlement to any Pension Benefit (other than a
Disability Benefit), but prior to his Annuity Starting Date, or

(c)
after termination of employment on or after August 23, 1984, with entitlement to
a vested Pension Benefit, but prior to his Annuity Starting Date, provided that
the Participant had not, by timely written notice to the Plan Administration
Committee and with his spouse’s consent, elected to waive such benefit.

(2)
Date of Commencement

The Pension Benefit payable to the spouse covered under Subparagraph (1) above
shall begin as of the month in which the Participant’s normal retirement date
would have occurred (or next following the month in which the Participant’s date
of death occurred, if later). However:
(a)
if the Participant dies in active service after having met the requirements for
an early Pension Benefit, or after retiring early but before payments commence,
the spouse may elect to begin receiving payments as of any month following the
month in which the Participant’s date of death occurred and prior to what would
have been his normal retirement date; and

(b)
in the case of the death of any other Participant prior to attaining his normal
retirement date, the spouse may elect to begin receiving payments as of any
month following the month in which the Participant’s 55th birthday would have
occurred ( or following the month in which his date of death occurred, if later)
and prior to what would have been his normal retirement date.

(3)
Amount of Benefit to Spouse


14/168    111



--------------------------------------------------------------------------------




Prior to its reduction in accordance with Subsection (4) below, if applicable,
the Pension Benefit payable to the spouse covered under Subsection (1) above
shall be equal to the amount of benefit the spouse would have received if the
Pension Benefit to which the Participant was entitled at his date of death had
commenced as of the month next following the month in which his normal
retirement date would have occurred (or next following the month in which his
date of death occurred, if later) in accordance with Section 4.03(1) of this
Appendix, and the Participant had died immediately thereafter. However, if a
Participant had elected Option 3 or Option 4 of Section 4.03(4) within the
180‑day period preceding his Annuity Starting Date, with his spouse as his
contingent annuitant, the Pension Benefit payable to the spouse shall be
calculated in accordance with the provisions of such elected Option, in lieu of
the provisions of Section 4.03(1). The Pension Benefit payable to the spouse
shall be further adjusted to reflect its commencement prior to the Participant’s
normal retirement date if the spouse elects early commencement in accordance
with Section 4.04(2) above, the amount of Pension Benefit payable to the spouse
shall be based on the amount of early Pension Benefit or vested Pension Benefit
to which the Participant would have been entitled if he had requested benefit
commencement at that earlier date, reduced in accordance with Section 4.02(2) of
this Appendix or Section 5.01(2) of this Appendix, whichever is applicable.
(4)
Charge for Coverage

The Pension Benefit payable to a former Participant whose spouse is covered
under Subsection (1)(c) above, or if applicable, to his spouse upon his death,
shall be equal to the vested Pension Benefit to which he would otherwise be
entitled, reduced by the applicable percentages shown below for the period, or
periods, that coverage under Subsection (1 )(c) above was in effect;
Annual Reduction for Spouse’s Coverage After Termination of Employment
Other than Retirement


Age
Reduction
60 – 64
1% per year
55 – 59
5/10 of I% per year
50 – 54
3/10 of 1% per year
40 – 49
2/10 of 1% per year
Prior to 40
1/10 of 1% per year



Such annual reduction shall be prorated to include months in which coverage was
in effect for at least one day. No reduction shall be made with respect to any
period (a) while in active service or (b) after retirement but before payments
commence. Under rules uniformly applicable to all former Participants similarly
situated, the Plan Administration Committee reserves the right to waive the
reduction for spouse’s coverage until the former Participant is given a
reasonable period of time to waive such coverage and thereby avoid the charge.

14/168    112



--------------------------------------------------------------------------------




(5)
Effective Date of Coverage

Coverage under Subsection (1)(a) above shall become effective upon completing
the eligibility requirements for any Pension Benefit. Coverage under Subsection
(1)(b) above shall become effective on a Participant’s retirement date under
Section 3 of this Appendix. Coverage under Subsection (1)(c) above shall become
effective on a Participant’s termination of employment on or after August 23,
1984, under Section 5.01 of this Appendix. If the Participant or his spouse dies
prior to the time such coverage becomes effective, no benefit shall be payable.
Coverage under Subsection (1) above shall cease to be effective (a) upon a
Participant’s Annuity Starting Date, (b) upon the date a Participant’s divorce
or election of an optional benefit under Section 4.03 above becomes effective,
(c) upon the death of either the Participant or the spouse, or (d) upon an
effective waiver of coverage pursuant to Subsection (6) below, whichever ever
shall first occur.
(6)
Waiver of Coverage

The Plan Administration Committee shall furnish to each Participant who either
attains his normal retirement date or terminates employment with entitlement to
a vested Pension Benefit a written explanation in nontechnical language which
describes (a) the terms and conditions of the spouse’s Pension Benefit, (b) the
Participant’s right to make, and the effect of, an election to waive the
spouse’s Pension Benefit, (c) the rights of the Participant’s spouse, and (d)
the right to make, and the effect of, a revocation of such a waiver. Such
written explanation shall be furnished (a) in the case of a Participant who
wishes to make an in-service election of Option 2 in accordance with the
provisions of Subsection (4)(b) of Section 4.03 of this Appendix, within the
period beginning one year prior to his attainment of his normal retirement date
and ending one year after his attainment thereof; and (b) in the case of a
Participant who terminates employment with entitlement to a vested Pension
Benefit, within the period beginning one year prior to his termination of
employment and ending one year after such termination. An election to waive the
spouse’s Pension Benefit, or any revocation of that election, may be made at any
time during the period (a) which begins on the date a Participant’s employment
terminates, or (b) which begins on the first day of the Plan Year in which the
Participant will attain his normal retirement date (in the case of a Participant
remaining in active service), and ends on the date of the Participant’s death.
An election to waive the spouse’s Pension Benefit or any revocation of that
election shall be made on a form provided by the Plan Administration Committee,
and any such waiver of coverage shall be effective only if (a) the spouse
consents in writing to such election and (b) the spouse’s consent acknowledges
the effect of such election on the spouse and is witnessed by a notary public.
The requirement for spousal consent shall be waived by the Plan Administration
Committee if it is established that there has been a legal separation, that the
spouse cannot be located, or for such other circumstances as shall be prescribed
by applicable regulations. The election or revocation shall be effective when
the completed form is filed with the Plan Administration Committee.
(7)
Election of Coverage by Former Participants

Notwithstanding the provisions of Subsection 4.04(1) above, a former Participant
whose employment terminated on or after January 1, 1976, and prior to August 23,
1984, and who is entitled to a vested Pension Benefit pursuant to the provisions
of Section 5 of this Appendix, but who is not yet in receipt thereof, may elect,
on or after August 23, 1984, and

14/168    113



--------------------------------------------------------------------------------




prior to the commencement of such vested Pension Benefit, to have the provisions
of this Section 4.04 apply to him.

14/168    114



--------------------------------------------------------------------------------




SECTION 5 – VESTED PENSION BENEFITS


5.01
Eligibility

Effective March 1, 2013, with the exception of the following paragraph of this
Section, any Participant who has completed at least five years of Continuous
Service and whose employment is terminated for any reason other than death or
retirement, shall, upon proper application, be entitled to a vested Pension
Benefit commencing on the last day of the month in which his normal retirement
date occurs.
A Participant whose employment terminated as a result of the asset sale that was
effective March 1, 2013, shall be fully vested regardless of his years of
Continuous Service.
5.02
Benefit Formula

(1)
Prior to adjustment in accordance with Subsection 4.03(1) of this Appendix, the
monthly Pension Benefit payable to a Participant who has met the requirements of
Section 5.01 above shall be equal to the Pension Benefit computed in accordance
with Section 4.01 of this Appendix as in effect at the time his employment is
terminated and based on his Credited Service at the time of such termination,
not in excess of 35 years.

(2)
A former Participant entitled to receive a vested Pension Benefit shall, on or
after his attainment of age 55, be eligible to receive a vested Pension Benefit
commencing on the last day of the month next following the month in which the
Plan Administration Committee receives written application therefor, which shall
be equal to the vested Pension Benefit determined in accordance with Paragraph
(1) above, reduced by 1/180th for each of the first 60 months by which the date
benefit payments commence precedes his normal retirement date, and further
reduced by 1/360th for each month in excess of 60 months by which the date
benefit payments commence precedes his normal retirement date.


14/168    115



--------------------------------------------------------------------------------




SECTION 6 – BENEFIT PAYMENTS


6.01
Period of Payment

Subject to the provisions of Section 6.05 below, the first Pension Benefit or
Disability Benefit will be paid for:
(1)
the month in which the Participant retires, or if later, the month following the
month in which application is filed for benefits;

(2)
in the case of a surviving spouse or contingent annuitant who is eligible for a
Pension Benefit under the provisions of Subsection (1) or (4) of Section 4.03 of
this Appendix, the month in which the Participant dies, or if later, the month
following the month in which application is filed for benefits;

(3)
the month following the month in which the Participant dies, or if later, the
month following the month in which application is filed for benefits, but not
earlier than the month following the month in which his 65th birthday would have
occurred, in the case of a married Participant who dies before such date with a
surviving spouse who is eligible for a Pension Benefit under the provisions of
Section 4.04(1) of this Appendix, unless the surviving spouse elects earlier
commencement in accordance with Section 4.04(2); or

(4)
in the case of a Participant who elects to defer his early Pension Benefit or a
former Participant entitled to a vested Pension Benefit, the month following the
month in which he files an application for benefits, but not earlier than the
month following the month in which his 55th birthday occurs.

Notwithstanding the foregoing, if late application is filed in the case of
clause (1) above, a payment equal to the monthly payments which would have been
payable to the retired Participant since the month in which the Participant
retires shall be paid to such person. If late application is filed in the case
of clause (2) above, a payment equal to the monthly payments which would have
been payable to the Participant’s spouse or contingent annuitant since the month
in which the Participant dies (or would have attained age 65, if applicable)
shall be paid to such person. If late application is filed in the case of clause
(3) above, a payment equal to the monthly payments which would have been payable
to the Participant’s spouse since the month following the month in which the
Participant would have attained age 63, or the month following the month in
which the Participant dies, if later, shall be paid to such spouse. If, in the
case of clause (4) above, application is filed after the 65th birthday of the
Participant or former Participant, a payment equal to the monthly payments which
would have been payable to the Participant or former Participant since the month
following the month in which his 65th birthday occurs shall he paid to him. If
late application is filed in any case, payments shall not be made to a
Participant, former Participant, spouse or contingent annuitant for any month
preceding such application during which the Participant or former Participant is
employed by the Company or an Affiliated Company. Monthly benefit payments will
be paid on the last day of each month. The last monthly benefit check to the
Pensioner shall be paid for the month preceding the month in which the Pensioner
dies or ceases to be totally and permanently disabled. The last benefit check
payable to a spouse or contingent annuitant under Section 4.03 or 4.04 of this
Appendix will be paid for the month proceeding the month in which the spouse or
contingent annuitant dies. Any benefit

14/168    116



--------------------------------------------------------------------------------




payment owing to a deceased Pensioner, spouse or contingent annuitant may be
paid to a person or persons determined by the Plan Administration Committee to
be equitably entitled thereto, and such payment shall be a complete discharge of
any liability under the Wood Products Plan and the Plan. All benefit checks must
be endorsed personally by the payee, or by his duly qualified legal
representative. If a Participant dies after his Annuity Starting Date, any
payments continuing on to his spouse or contingent annuitant shall be
distributed at least as rapidly as under the method of distribution being used
as of the Participant’s date of death.

14/168    117



--------------------------------------------------------------------------------




SECTION 7 – DISABILITY BENEFITS


7.01
Benefit Formula

There shall be payable to a Participant retired in accordance with Section 3.03
of this Appendix a monthly Disability Benefit equal to the Pension Benefit
computed in accordance with Section 4.01 of this Appendix as in effect at the
time of his retirement due to Total and Permanent Disability; provided, however,
that the total years of Credited Service shall be those years immediately
preceding retirement due to Total and Permanent Disability and shall not exceed
35 years. If the Participant is awarded a Public Disability Benefit, the
Disability Benefit under this Section payable prior to his normal retirement
date shall be reduced by the amount of the Company-provided Public Disability
Benefit.
7.02
Payment of Benefit Prior to Normal Retirement Date

The Disability Benefit payable to a Participant prior to attaining his normal
retirement date shall be computed in accordance with Section 7.01 above, without
any adjustment, and shall be payable in that form until the Participant attains
his normal retirement date (or until his date of death, if earlier). If the
Participant dies before attaining his normal retirement date, a Pension Benefit
shall be paid during the life of, and to, his surviving spouse, if any, equal to
the Pension Benefit payable to the Participant multiplied by (i) the appropriate
factor contained in Table 1 of Schedule One based on the ages of the Participant
and his surviving spouse as of the first day of the month in which the
Participant’s death occurs, and then (ii) 50 percent.
7.03
Recomputation at Normal Retirement Date

When a Disability Pensioner attains his normal retirement date, his Disability
Benefit shall he payable in accordance with Sections 4.03(1)(a) or 4.03(2) of
this Appendix, whichever is applicable; however, a married participant may elect
Option 1 or elect Option 4 with his spouse as contingent annuitant provided that
the requirements of Subparagraph (4) of Section 4.03 are met. Notwithstanding
the provisions of the preceding sentence, if the benefit payable to a
Participant who retired on or after October 1, 1981, was increased so as to
satisfy the minimum benefit provisions of this Section 7 as in effect on his
date of disability retirement, then the recomputation of his benefit at normal
retirement date shall be based on the amount of such minimum benefit (prior to
the application of any adjustment factor).
7.04
Benefit Discontinuance

In the event that such Participant’s Disability Benefit is discontinued as
herein provided and he is not restored to service as an employee, he shall be
entitled to retire on an early Pension Benefit as of the first day of the
calendar month next following such discontinuance or to receive a vested Pension
Benefit commencing on the last day of the month in which his normal retirement
date occurs, provided that, in the case of early retirement, at the date of his
disability retirement he had completed the eligibility requirements for such
benefit. In either case, the benefit shall be computed on the basis of his
Credited Service at the time of his disability retirement (counting each month
of Credited Service as one-twelfth of a year).

14/168    118



--------------------------------------------------------------------------------




7.05
Medical Examination

Any Participant who has not reached his normal retirement date and who is
claiming to be totally and permanently disabled may be required by the Company
to submit to examination in a clinic or by a physician or physicians selected by
the Company, and any question as to existence of such disability shall be
settled on the basis of such examination. Should any Pensioner refuse to submit
to such medical examination, his Disability Benefit shall be discontinued until
his withdrawal of such refusal, and should his refusal continue for a year, all
rights in and to the Disability Benefit shall cease; provided that he shall be
entitled to have his original Disability Benefit restored, prior to his normal
retirement date, if, on the basis of a medical examination by a physician or
physicians designated by the Company, the Company finds that he has again lost
earning capacity because of the same disability.

14/168    119



--------------------------------------------------------------------------------




SECTION 8
EMPLOYMENT WITH RAYONIER INC.
OTHER THAN AS AN EMPLOYEE OF THE COMPANY


8.01
Employment with the Company as a Salaried Employee

1.
Anything contained herein to the contrary notwithstanding, the provisions of
this Section 8.01 shall apply to

(a)
Any Participant who ceases to be an Employee as defined in Section 1.05 of this
Appendix and who (i) remains in the employ of the Company as a salaried
employee, or (ii) terminates employment with the Company on or after June 27,
2014, and is later reemployed by the Company as a salaried employee.

(b)
Any salaried employee in the employ of the Company who (i) ceases such
employment and simultaneously becomes an Employee as defined in Section 1.05 of
this Appendix, or (ii) terminates employment with the Company on or after
June 27, 2014, and is later reemployed by the Company as such an Employee.

2.
Upon (a) transfer of a Participant from employment as an Employee to other
employment with the Company as a salaried employee, or (b) upon termination of
employment with the Company as an Employee, and later reemployment by an
applicable Company as a salaried employee, the Employee’s participation under
the Plan shall be continued, or reinstated in accordance with the provisions of
Section 2.02(2) of this Appendix with respect to Breaks in Service. Any
employment rendered on and after the date of such transfer or reemployment shall
be recognized under the Plan for the sole purpose of determining eligibility for
benefits under the Plan, and the benefits payable under the Plan shall be
determined on the basis of the terms of the Plan as in effect on the date of
transfer or termination of employment, and only on the basis of Credited Service
accrued while he was an Employee as defined in Section 1.05 of this Appendix.

3.
All employment rendered by an Employee in the employ of an applicable Company as
a salaried employee prior to his employment as an Employee as defined in Section
1.05 of this Appendix shall be included as Continuous Service as defined under
this Appendix for sole purpose of determining eligibility for membership and
benefits, but not for the purpose of determining the amount of any benefit;
provided, however, that the period of such employment that is to be included as
Continuous Service pursuant to this Paragraph 3 shall not be more than the
Continuous Service included for similar eligibility purposes for other Employees
under the Plan as defined in Section 2.02 of this Appendix (subject to the
following sentence; and further provided that the provisions of Paragraph (2) of
Section 2.02 with respect to Breaks in Service shall apply. In the case of an
employee of the Company who is covered by the Plan or the ITT Salaried Plan (as
defined in section 4.01(b)(4) of the Plan) (any or all of them), (any of such
plans hereinafter referred to in this Appendix as the “Salaried Plan”), his
Continuous Service immediately after the date of such transfer or reemployment
shall be equal to:

(a)
the number of full years of eligibility service credited to him under the
Salaried Plan prior to his employment as an Employee, plus


14/168    120



--------------------------------------------------------------------------------




(b)
a fractional year of Continuous Service determined by crediting him with 45
Hours for each week in any fractional year of eligibility service credited to
him under the Salaried Plan prior to his employment as an Employee; the Hours so
determined shall be credited for purposes of Section 2.02 of this Appendix to
the Plan Year in which such transfer or reemployment occurs.

8.02.
Employment with any Division, Subsidiary or Affiliated Company of ITT
Corporation or Rayonier Inc.

1.
Anything contained herein to the contrary notwithstanding, the provisions of
this Section 8.02 shall apply to (a) any Participant who, on or after November
1, 1975, ceases to be an Employee as defined in Section 1.05 of this Appendix
and is employed prior to March 1, 1994, by any division, subsidiary, or
Affiliated Company of ITT Corporation or by any division, subsidiary, or
Affiliated Company of Rayonier Inc. on or after March 1, 1994, including the
Company as other than an Employee, and (b) any employee in the employ of any
division, subsidiary, or Affiliated Company of ITT Corporation with respect to
the period of employment prior to March 1, 1994, or by any division, subsidiary,
or Affiliated Company of Rayonier Inc. on or after March 1, 1994, including the
Company as other than an Employee as defined in Section 1.05 of this Appendix
who ceases such employment (hereinafter referred to as “other ITT/Rayonier
service”) on or after November 1, 1975, and who is employed as an Employee after
such date.

(2)
Upon employment prior to March 1, 1994, by any division, subsidiary, or
Affiliated Company of ITT Corporation as other than an Employee, or by any
division, subsidiary, or Affiliated Company of Rayonier Inc. on or after that
date, the former Employee’s participation under the Plan shall be continued, or
reinstated in accordance with the provisions of Section 2.02(2) of this Appendix
with respect to Breaks in Service. Any other ITT/Rayonier service with ITT
Corporation prior to March 1, 1994, or Rayonier Inc. on or after that date shall
be recognized under the Plan for the sole purpose of determining eligibility for
benefits under the Plan and the benefits payable under the Plan shall be
determined on the basis of the terms of the Plan as in effect on the date he
ceased to be an Employee as defined in Section 1.05 of this Appendix, and only
on the basis of Credited Service accrued while he was such an Employee.

(3)
All other ITT/Rayonier service prior to his employment as an Employee shall be
included as Continuous Service as defined under this Plan for the sole purpose
of determining eligibility for membership and benefits but not for the purpose
of determining the amount of any benefit; provided, however, that the period of
such other ITT/Rayonier service shall not be more than the Continuous Service
included for similar eligibility purposes for other Employees under the Plan as
defined under Section 2.02 of this Appendix, and further provided that the
provisions of Paragraph (2) of Section 2.02 with respect to Breaks in Service
shall apply. If such other ITT/Rayonier service was recognized under a pension
plan that determines service on an “elapsed time” basis, it shall be converted
to Continuous Service in a manner consistent with the provisions of Section
8.01(3) of this Appendix, governing the crediting of prior employment under the
Salaried Plan.

8.03
Suspension of the Right to Receive Pension Benefits

(1)
Upon transfer or reemployment of a former Employee as provided in either Section
8.01 or 8.02 of this Appendix, his benefit payments, if they have commenced,
shall be discontinued, and no payments to such an Employee shall commence under
the Plan during his period of


14/168    121



--------------------------------------------------------------------------------




employment with the Company or an Affiliated Company, but in no event shall
payments be discontinued if such discontinuance would violate regulations
promulgated by the applicable Federal agencies.
(2)
If a former Employee who was a Pensioner shall die during his period of
employment under Section 8.01 or 8.02 of this Appendix, any payments under the
Plan to his spouse or contingent annuitant (if an optional benefit has become
effective with respect to his discontinued benefit payment) shall commence and
shall be payable as if he were not employed on the date of his death by the
Company or an Affiliated Company. If any other former Employee shall die during
his period of employment, any payments under the Plan to his spouse or
contingent annuitant shall commence and shall be payable in accordance with the
provisions of the Plan on the date he ceased to be an Employee as defined in
Section 1.05 of this Appendix.

(3)
Upon his subsequent retirement or termination, a former Employee whose benefit
payments were discontinued shall be entitled to his original Pension Benefit.
Upon the retirement or termination of any other former Employee, his Pension
Benefit shall be determined under the provisions of the Plan on the date he
ceased to be an Employee as defined in Section 1.05 of this Appendix.

8.04
Employment with the Company or an Affiliated Company as a Leased Employee

Any person who is considered a “leased employee” in accordance with Code Section
414(n), by virtue of his performance of services for the Company or an
Affiliated Company, shall not be eligible to participate in the Plan. However,
if such a person subsequently becomes an Employee as defined in Section 1.05 of
this Appendix, or if an Employee as defined in Section 1.05 subsequently becomes
employed as a leased employee, any service rendered with the Company or an
Affiliated Company as a leased employee, subject to the provisions of Code
Section 414(n)(4), shall be counted for the sole purpose of determining
eligibility for membership and benefits, but not for the purpose of determining
the amount of any benefit. The period of such employment shall not be more than
the Continuous Service included for similar eligibility purposes for other
Employees under the Plan, as defined in Section 2.02 of this Appendix, and
further provided that the provisions of Section 2.02(2) with respect to Breaks
in Service shall apply.



14/168    122



--------------------------------------------------------------------------------




APPENDIX B


SCHEDULE ONE

14/168    123



--------------------------------------------------------------------------------









14/168    124



--------------------------------------------------------------------------------









14/168    125



--------------------------------------------------------------------------------




APPENDIX B
SCHEDULE ONE
TABLE 4


FACTORS FOR DETERMINING LUMP SUM PAYMENT EQUAL TO PRESENT VALUE OF ANNUAL
PENSION PAYABLE
COMMENCING AT AGE 65 FOR LUMP SUMS PAID PRIOR TO MARCH 28,2005


AGE
FACTOR
AGE
FACTOR
24
0.266
50
2.289
25
0.289
51
2.491
26
0.314
52
2.710
27
0.341
53
2.950
28
0.370
54
3.212
29
0.402
55
3.498
30
0.436
56
3.812
31
0.474
57
4.156
32
0.515
58
4.533
33
0.559
59
4.949
34
0.607
60
5.406
35
0.659
61
5.912
36
0.715
62
6.471
37
0.777
63
7.092
38
0.844
64
7.782
39
0.916
65
8.552
40
0.995
66
8.364
41
1.081
67
8.172
42
1.174
68
7.977
43
1.276
69
7.781
44
1.387
70
7.582
45
1.507
71
7.381
46
1.638
72
7.179
47
1.780
73
6.975
48
1.936
74
6.770
49
2.105
75
6.565



84GBB@ 8112%





14/168    126



--------------------------------------------------------------------------------




APPENDIX C


RETIREMENT PLAN FOR SALARIED EMPLOYEES OF
RAYONIER INC.
(The Vanillin Operation of the Northwest Chemical Products Division of Rayonier
Inc.)


This Appendix C, effective as of September 1, 1995, is applicable with respect
to employees or former employees of Rayonier Inc. (or its predecessor ITT
Rayonier Incorporated) who are entitled to a pension benefit under The Vanillin
Operation of the Northwest Chemical Products Division of Rayonier Inc. Pension
Plan for Hourly Employees as of August 31, 1995, and their spouses and
beneficiaries. This Appendix C constitutes an integral part of the Plan and sets
forth the particulars concerning:


(i)    The definition of “Accrued Benefit,” “Annuity Starting Date,” “Equivalent
Actuarial Value,” “Final Average Compensation,” “Normal Retirement Date,”
“Public Disability Benefit,” “Total and Permanent Disability” and “Vanillin
Plan.”
(ii)    The determination of Eligibility Service as referred to in Section 2.01
of the Plan.
(iii)    The determination of Benefit Service as referred to in Section 2.02 of
the Plan.
(iv)    The eligibility requirements for membership as referred to in Article 3
of the Plan.
(v)    The determination of the amount of normal retirement allowance as
referred to in Section 4.01(b) of the Plan.
(vi)    The determination of the amount of postponed retirement allowance as
referred to in Section 4.02(b) and (c) of the Plan.
(vii)    The eligibility requirements for the standard early retirement
allowance referred to in Section 4.03(a) of the Plan.
(viii)    The determination of the amount of the standard early retirement
allowance referred to in Section 4.03(b) of the Plan.
(ix)    The eligibility requirements for a disability retirement allowance.
(x)    The determination of the amount of a disability retirement allowance.
(xi)    The eligibility requirements for a vested benefit as referred to in
Section 4.05(a) of the Plan.
(xii)    The determination of the amount of vested benefit as referred to in
Section 4.05(b) of the Plan.
(xiii)    The forms of benefit payment after retirement as referred to in
Section 4.06 of the Plan.
(xiv)    The survivor’s benefit applicable before retirement as referred to in
Section 4.07 of the Plan.
(xv)    The provisions for payment of benefits as referred to in Section 4.10(a)
of the Plan.

14/168    127



--------------------------------------------------------------------------------




(xvi)    The determination of the amount of an automatic lump sum payment as
referred to in Section 4.10(b) of the Plan.
(xvii)    The effect of reemployment on the election of an optional form of
benefit as referred to in Section 4.11(b) of the Plan.
(xviii)    The determination of the amount of benefit payable to a reemployed
Member upon his or her subsequent retirement as referred to in Section 4.11(c)
of the Plan.
(xix)    The minimum adjusted benefit payable under the Plan.
Effective 11:59 p.m. on June 27, 2014, the Members and benefits represented by
this Appendix shall be spun off from the Plan and transferred to the Retirement
Plan for Salaried Employees of Rayonier Advanced Materials Inc. Following such
spinoff and transfer, this Appendix shall cease to be part of the Plan.


Unless otherwise indicated, the section and paragraph references in this
Appendix are to sections and paragraphs contained within this Appendix.







14/168    128



--------------------------------------------------------------------------------




ARTICLE 1 – DEFINITIONS


1.01
Accrued Benefit shall mean, as of any date of determination, the retirement
allowance computed under Section 4.01(b) on the basis of the Member’s Benefit
Service and applicable components of the Plan formula as of the determination
date.

1.02
Annuity Starting Date shall mean the first day of the first period for which an
amount is due on behalf of a Member or former Member as an annuity or any other
form of payment under the Plan; provided, however, that in the case of a Member
who retires under Section 4.04, Annuity Starting Date shall mean his or her
Normal Retirement Date.

1.16
Equivalent Actuarial Value shall mean equivalent value of a benefit under the
Plan determined on the basis of the applicable factors set forth in Schedule I,
except as otherwise specified in the Plan. In any other event, Equivalent
Actuarial Value shall be determined on the same actuarial basis utilized to
compute the factors set forth in Schedule I.

1.18
Final Average Compensation shall mean the Member’s “Pensionable Compensation”
under the Vanillin Plan as of August 31, 1995.

1.25
Normal Retirement Date shall mean the last day of the calendar month in which
the former employee attains age 65, which is his Normal Retirement Age.

1.43
Public Disability Benefit shall mean disability payments or lump sum payments
under any workers’ compensation or occupational diseases law, except fixed
statutory payments for the loss of any bodily member and except lump-sum
payments for disfigurement. The amount of the deduction to be made from monthly
disability retirement allowances in respect to any lump-sum payments under any
workers’ compensation or occupational diseases law shall be determined by
dividing the lump-sum payment by the maximum number of months or fractions
thereof in the period provided by statute or regulation, provided the amount of
such deduction shall be limited to the amount of monthly disability retirement
allowance and shall be applicable for the number of months and fractions thereof
in such maximum period.

1.44
Total and Permanent Disability shall mean the total and permanent disablement of
a Member if (a) through some unintentional cause, he or she has been totally
disabled by bodily injury or disease or by mental derangement so as to be
prevented thereby from engaging in any regular occupation or employment for
remuneration or profit, and (b) such total disability is expected to be
permanent and continuous during the remainder of his or her life, provided such
disability is not incurred in service in the armed forces of any country, each
as determined by the Company on the basis of qualified medical evidence.

1.45
Vanillin Plan shall mean The Vanillin Operation of the Northwest Chemical
Products Division of Rayonier Inc. Pension Plan for Hourly Employees as in
effect on the date specified in the Plan.




14/168    129



--------------------------------------------------------------------------------




ARTICLE 2 – SERVICE


2.01
Eligibility Service

(a)
Eligibility Service On and After September 1, 1995. Except as otherwise provided
in this Article 2, all uninterrupted employment with the Company or with an
Associated Company rendered on and after September 1, 1995 and prior to the date
such Member’s employment terminates shall be recognized as Eligibility Service
for all Plan purposes. Notwithstanding the foregoing, with respect to any
calendar year in which the employee completes at least 1,000 Hours of Service
there shall be included in his or her Eligibility Service a full year of
Eligibility Service.

(b)
Hours of Service. “Hours of Service” shall include hours worked and hours for
which a person is compensated by the Company or by an Associated Company for the
performance of duties for the Company or an Associated Company, although he or
she has not worked (such as: paid holidays, paid vacation, paid sick leave, paid
time off and back pay for the period for which it was awarded), and each hour
shall be computed as only one hour, even though he or she is compensated at more
than the straight time rate. This definition of “Hours of Service” shall be
applied in a consistent and non-discriminatory manner in compliance with 29 Code
of Federal Regulations, Section 2530.200b‑2(b) and (c) as promulgated by the
United States Department of Labor and as may hereafter be amended.

(c)
Certain Absences to be Recognized as Eligibility Service. Except as otherwise
indicated in this Article 2, the period of any leave of absence granted in
respect of service with the armed forces of the United States shall be
recognized as Eligibility Service under the Plan and shall not be considered as
a break in service, provided the employee shall have returned to the service of
the Company or an Associated Company in accordance with reemployment rights
under applicable law and shall have complied with all of the requirements of
such law as to reemployment. If an employee fails to return to active employment
upon expiration of the approved absence set forth in the prior sentence, such
period of approved absence shall not be considered as Eligibility Service under
the Plan.

(d)
Breaks in Service. If an employee does not complete more than 500 Hours of
Service in any calendar year, other than the calendar year in which the employee
was hired, he or she shall incur a one-year break in service; provided that no
break in service shall occur unless the employee’s employment with the Company
or an Associated Company is terminated. For purposes of this Section 2.01, the
length of an employee’s break in service shall be determined on the following
basis:

(i)    If the employee completes at least 500 Hours of Service in the calendar
year in which his or her employment terminates, the date his or her break in
service begins shall be the January 1 of the next following calendar year;
otherwise, the date his or her break in service begins shall be the date on
which his or her employment terminates.
(ii)    If the employee completes at least 500 Hours of Service in the calendar
year in which he or she is reemployed, the date his or her break in service
ceases is the January 1 of the calendar year in which he or she is reemployed;
otherwise, the date his or her break in service ceases is the date on which he
or she is reemployed.

14/168    130



--------------------------------------------------------------------------------






Solely for purposes of determining whether such an employee has incurred a break
in service, hours shall include each Hour of Service for which such employee
would otherwise have been credited under paragraph (a) above were it not for the
employee’s absence due to Parental Leave. Hours of Service credited under the
preceding sentence shall not exceed the number of hours needed to avoid a break
in service in the computation period in which the Parental Leave began, and in
any event shall not exceed 501 hours; if no hours are needed to avoid a break in
service in such computation period, then the provisions of the preceding
sentence shall apply as though the Parental Leave began in the immediately
following computation period.
(e)
Bridging Breaks in Service. If an employee has a break in service, except as
otherwise provided in Section 4.11, employment both before and after the
employee’s absence shall be immediately recognized as Eligibility Service,
subject to the provisions of this Section 2.01, upon his or her return to the
employ of the Company or an Associated Company.

(f)
Eligibility Service Prior to September 1, 1995. Notwithstanding any foregoing
provisions to the contrary, a Member’s Eligibility Service shall include the
“Continuous Service” credited to such Member under the Vanillin Plan as of
August 31, 1995.

2.02
Benefit Service

For purposes of determining the amount of a Member’s retirement allowance or
vested benefit under this Appendix, there shall be recognized as Benefit Service
the “Credited Service” credited to such Member under the Vanillin Plan as of
August 31, 1995.





14/168    131



--------------------------------------------------------------------------------




ARTICLE 3 – MEMBERSHIP


Any former employee of Rayonier Inc. (or its predecessor ITT Rayonier
Incorporated) who is entitled to a pension benefit under the Vanillin Plan as of
August 31, 1995 shall become a Member of the Plan on September 1, 1995, but he
or she shall not accrue any Benefit Service for purposes of this Appendix after
such date, and unless he or she is reemployed by the Company or an Associated
Company, he or she shall not accrue any Eligibility Service under the Plan after
such date. Such Member, or his or her spouse or beneficiary, shall be eligible
for and shall receive from this Plan benefits in the same amount and payable in
accordance with the same terms as the pension benefit to which he or she was
entitled under the Vanillin Plan as of August 31, 1995.





14/168    132



--------------------------------------------------------------------------------




ARTICLE 4 – BENEFITS


4.01
Normal Retirement Allowance

(b)
Benefit. Prior to adjustment in accordance with Sections 4.06(a) and 4.07(b),
the annual normal retirement allowance payable on a lifetime basis upon
retirement at a Member’s Normal Retirement Date shall be equal to 70% of the
Member’s Average Final Compensation, minus 50% of his or her Social Security
Benefit; provided, however, that if the Member has completed less than 40 years
of Benefit Service, the resulting monthly retirement allowance shall be reduced
in proportion that the number of years of his or her Benefit Service bears
to 40. The annual normal retirement allowance shall not be less than the
greatest annual early retirement allowance which would have been payable to a
Member had he or she retired under Section 4.03 at any time before his or her
Normal Retirement Date, but based on the Federal Social Security Act in effect
at the time of the Member’s actual retirement, or Normal Retirement Date, if
earlier.

4.02
Postponed Retirement Allowance

(b)
Benefit. Except as hereinafter provided and prior to adjustment in accordance
with Section 4.06(a) and 4.07(b), the annual postponed retirement allowance
payable on a lifetime basis upon retirement at a Member’s Postponed Retirement
Date shall be equal to the greater of:

(i)    an amount determined in accordance with Section 4.01(b) but based on the
Member’s Benefit Service, Social Security Benefit and Average Final Compensation
as of his or her Postponed Retirement Date; or
(ii)    the annual normal retirement allowance to which the Member would have
been entitled under Section 4.01(b) had he or she retired on his or her Normal
Retirement Date, increased by an amount which is the Equivalent Actuarial Value
of the monthly payments which would have been payable with respect to each month
in which he or she completed less than 40 Hours of Service. Any monthly payment
determined under this paragraph (b)(ii) with respect to any such month in which
the Member completed less than 40 Hours of Service shall be computed as if the
Member had retired on his or her Normal Retirement Date.
(c)
Benefit for Member in Active Service After He or She Attains Age 70½. In the
event a Member’s retirement allowance is required to begin under Section 4.10
while the Member is in active service, the January 1 immediately following the
calendar year in which the Member attained age 70½ shall be the Member’s Annuity
Starting Date for purposes of this Article 4 and the Member shall receive a
postponed retirement allowance commencing on that January 1 in an amount
determined as if he or she had retired on such date. As of each succeeding
January 1 prior to the Member’s actual Postponed Retirement Date and as of his
or her actual Postponed Retirement Date, the Member’s retirement allowance shall
be reduced by the Equivalent Actuarial Value of the total payments of his or her
postponed retirement allowance made with respect to each month of continued
employment in which he or she completed at least 40 Hours of Service which were
paid prior to each such recomputation, provided that no such reduction shall
reduce the Member’s postponed


14/168    133



--------------------------------------------------------------------------------




retirement allowance below the amount of postponed retirement allowance payable
to the Member immediately prior to the recomputation of such retirement
allowance.
4.03
Standard Early Retirement Allowance

(a)
Eligibility. A Member who has not reached his or her Normal Retirement Date but
has, prior to his or her termination of employment reached the 55th anniversary
of his or her birth and completed ten years of Eligibility Service, is eligible
to retire on a standard early retirement allowance on the last day of the
calendar month in which the Member terminates employment, which date shall be
the Member’s Early Retirement Date.

(b)
Benefit. Except as hereinafter provided and prior to adjustment in accordance
with Sections 4.06(a) and 4.07(b) the standard early retirement allowance shall
be an allowance deferred to commence on the first day of the calendar month next
following the Member’s Normal Retirement Date and shall be equal to the Member’s
Accrued Benefit earned up to his or her Early Retirement Date, computed on the
basis of his or her Benefit Service, Final Average Compensation and Social
Security Benefit as of his or her Early Retirement Date, with the Social
Security Benefit determined on the assumption that the Member had no earnings
after his or her Early Retirement Date. The Member may, however, elect to
receive an early retirement allowance commencing on the first day of the
calendar month next following his or her Early Retirement Date or on the first
day of any calendar month before his or her Normal Retirement Date specified in
his or her later request therefor in a reduced amount which, prior to adjustment
in accordance with Sections 4.06(a) and 4.07(b), shall be equal to his or her
Accrued Benefit, reduced by 1/3 of 1% per month for each month by which the
commencement date of his or her retirement allowance precedes his or her Normal
Retirement Date.

4.04
Disability Retirement Allowance

(a)
Eligibility. A Member who has reached the 50th anniversary of his or her birth
and completed 15 years of Eligibility Service, who incurs a Total and Permanent
Disability, is eligible to retire on a disability retirement allowance on the
last day of the calendar month as of which the Member is determined to be so
disabled by the Company based on a qualified medical evidence.

(b)
Benefit. The disability retirement allowance shall commence on the first day of
the calendar month next following the date the Member meets the eligibility
requirements in paragraph (a) above, and prior to the Member’s Normal Retirement
Date, shall be equal to his or her Accrued Benefit earned up to his or her date
of disability, computed on the basis of his or her Benefit Service, Final
Average Compensation and Social Security Benefit as of his or her date of
disability, with the Social Security Benefit determined on the basis of the
Federal Social Security Act as in effect on the Member’s date of disability.
Notwithstanding the preceding sentence, if a Member is awarded a Public
Disability Benefit, the disability retirement allowance payable prior to his or
her Normal Retirement Date shall be reduced by the amount of the
Company-provided Public Disability Benefit. On and after the first day of the
calendar month next following the Member’s Normal Retirement Date, the
disability retirement allowance shall be adjusted, if applicable, in accordance
with Sections 4.06(a) and 4.06(b).


14/168    134



--------------------------------------------------------------------------------




4.05
Vested Benefit

(a)
Eligibility. A Member shall be vested in, and have a nonforfeitable right to,
his or her Accrued Benefit upon completion of five years of Eligibility Service,
or if the Member terminated employment on or after January 1, 1993, on his or
her date of termination, if earlier.

If such Member’s services are subsequently terminated for reasons other than
death or early retirement prior to his or her Normal Retirement Date, he or she
shall be entitled to a vested benefit under the provisions of this Section 4.05.
(b)
Benefit. Prior to adjustment in accordance with Sections 4.06(a) and 4.07(a),
the vested benefit payable to a Member shall be a benefit deferred to commence
on the first day of the calendar month next following the former Member’s Normal
Retirement Date and shall be equal to 1.75% of his or her Final Average
Compensation multiplied by his or her years of Benefit Service, not in excess of
40 years, minus the lesser of:

(i)    1.25% of the Member’s Social Security Benefit multiplied by his or her
years of Benefit Service, not in excess of 40 years; or
(ii)    50% of the Member’s Social Security Benefit multiplied by a fraction,
the numerator of which is the number of years of Benefit Service to date of
termination and the denominator of which is the number of years of Benefit
Service the Member would have had, had he or she continued in service to his or
her Normal Retirement Date.
The Social Security Benefit shall be determined on the assumption that the
Member continued in service to his or her Normal Retirement Date at the Member’s
rate of compensation in effect as of his or her date of termination.
On or after the date on which the former Member shall have reached the 55th
anniversary of his or her birth, he or she may elect to receive a benefit
commencing on the first day of any calendar month next following the 55th
anniversary of his or her birth and prior to his or her Normal Retirement Date
as specified in his or her request therefor, after receipt by the Plan
Administration Committee of written application therefor made by the former
Member and filed with the Plan Administration Committee. Upon such earlier
payment, the vested benefit otherwise payable shall be reduced by 1/180th for
each month up to 60 months by which the commencement date of such payments
precedes his or her Normal Retirement Date and further reduced by 1/360th for
each such month in excess of 60 months.
4.06
Forms of Benefit Payment After Retirement

(a)
Automatic Forms of Payment

(i)    Automatic Joint and Survivor Annuity. If a Member or former Member who is
married on his or her Annuity Starting Date has not made an election of an
optional form of payment as provided in Section 4.06(b), the retirement
allowance or vested benefit payable to such Member or former Member commencing
on his or her Annuity Starting Date shall automatically be adjusted to provide
(A) a reduced benefit payable to the Member or former Member during his or her
life equal to his or her benefit otherwise payable without optional modification
computed in accordance with Section 4.01, 4.02, 4.03, 4.04 or 4.05, as the case
may be, multiplied by the

14/168    135



--------------------------------------------------------------------------------




appropriate factor contained in Table 1 of Schedule I and (B) a benefit payable
after his or her death to his or her surviving spouse equal to 50% of the
reduced benefit payable to the former Member.
(ii)    Automatic Life Annuity. If a Member or former Member is not married on
his or her Annuity Starting Date, the retirement allowance or vested benefit
computed in accordance with Section 4.01, 4.02, 4.03, 4.04 or 4.05, as the case
may be, shall be paid to the Member or former Member in the form of a lifetime
benefit payable during his or her own lifetime with no further benefit payable
to anyone after his or her death, unless the Member or former Member is eligible
for and makes an election of an optional form of payment under Section 4.06(b).
(b)
Optional Forms of Payment

(i)    Life Annuity Option. Any Member or former Member who retires or
terminates employment with the right to a retirement allowance or vested
benefit, may elect, in accordance with the provisions of Section 4.06(d), to
provide that the retirement allowance payable to him or her under Section 4.01,
4.02, 4.03, or 4.04 or the vested benefit payable to him or her under
Section 4.05 shall be in the form of a lifetime benefit payable during his or
her own lifetime with no further benefit payable to anyone after his or her
death.
(ii)    Contingent Annuity Option. Any Member or former Member who retires or
terminates employment with the right to a retirement allowance in accordance
with the provisions of Section 4.01, 4.02, or 4.03 may elect, in accordance with
the provisions of Section 4.06(d), to convert the benefit otherwise payable to
him or her without optional modification under Section 4.01, 4.02, or 4.03, as
the case may be, into Option 1 or Option 2 below in order to provide that after
his or her death, a lifetime benefit shall be payable to the person who, when
the option became effective, was designated by him or her to be his or her
contingent annuitant. The optional benefit elected shall be the Equivalent
Actuarial Value of the retirement allowance otherwise payable without optional
modification under Section 4.01, 4.02, or 4.03.
Any Member or former Member who retires or terminates employment with the right
to a retirement allowance or vested benefit and whose Annuity Starting Date is
on or after January 1, 2008, may elect, in accordance with the provisions of
Section 4.06(d), to convert the retirement allowance or vested benefit otherwise
payable to him or her without optional modification into Option 3 below in order
to provide that after his or her death, a lifetime benefit shall be payable to
the person who, when the option became effective was designated by him or her to
be his or her contingent annuitant. The optional benefit elected shall be the
Equivalent Actuarial Value of the retirement allowance or vested benefit
otherwise payable without optional modification.
Option 1. A reduced retirement allowance payable during the Member’s or former
Member’s life with the provision that after his or death a benefit equal to
100% of his or her reduced retirement allowance shall be paid during the life
of, and to, his or her surviving contingent annuitant.
Option 2. A reduced retirement allowance payable during the Member’s or former
Member’s life with the provision that after his or her death a benefit

14/168    136



--------------------------------------------------------------------------------




equal to 50% of his or her reduced retirement allowance shall be paid during the
life of, and to, his or her surviving contingent annuitant.
Option 3. A reduced retirement allowance payable during the Member’s or former
Member’s life with the provision that after his or her death a benefit equal to
75% of his or her reduced retirement allowance shall be paid during the life of,
and to, his or her surviving contingent annuitant.
(c)
Required Notice. No less than 30 days and no more than 180 days before his or
her Annuity Starting Date, the Plan Administration Committee shall furnish to
each Member or former Member a written explanation in non-technical language of
the terms and conditions of the Automatic Joint and Survivor Annuity and the
Automatic Life Annuity as described in Section 4.06(a) and the optional forms of
benefits described in Section 4.06(b). Such explanation shall include (i) a
general description of the eligibility conditions for, the material features of
and the relative values of the optional forms of payment under the Plan, (ii)
any rights the Member or former Member may have to defer commencement of his or
her retirement allowance or vested benefit, (iii) the requirement for Spousal
Consent as provided in Section 4.06(d) and (iv) the right of the Member or
former Member, prior to his or her Annuity Starting Date to make and to revoke
elections under Section 4.06.

(d)
Election of Options. Subject to the provisions of this Section 4.06(d) and in
lieu of the automatic forms of payment described in Section 4.06(a):

(i)    a Member may elect to receive his or her retirement allowance or vested
benefit in the optional form of payment described in Section 4.06(b)(i);
(ii)    a Member who retires under the provisions of Section 4.01, 4.02, 4.03 or
4.04 may elect to receive his or her retirement allowance in one of the optional
forms of payment described in Section 4.06(b)(ii) or in the form of Option 1 or
Option 2 under 4.06(b)(iii); and
(iii)    a Member who retires or terminates employment with the right to a
retirement allowance or vested benefit and whose Annuity Starting Date is on or
after January 1, 2008, may elect to receive his or her retirement allowance or
vested benefit in the form of Option 3 under Section 4.06(b)(iii).
Notwithstanding the preceding sentence, a Member who retired on a disability
retirement allowance may only elect an optional form of payment to take effect
on the first day of the calendar month next following his or her Normal
Retirement Date. A married Member’s or a married former Member’s election of a
Life Annuity form of payment under Section 4.06(b)(i) or any optional form of
payment under Section 4.06(b)(ii), which does not provide for monthly payments
to his or her spouse for life after the Member’s or former Member’s death, in an
amount equal to at least 50% but not more than 100% of the monthly amount
payable under that form of payment to the Member or former Member and which is
not of Equivalent Actuarial Value to the Automatic Joint and Survivor Annuity
described in Section 4.06(a)(i), shall be effective only with Spousal Consent;
provided that such Spousal Consent to the election has been received by the Plan
Administration Committee.
Any election made under Section 4.06(a) or Section 4.06(b) shall be made on a
form approved by the Plan Administration Committee and may be made during the
180-day period ending on the Member’s Annuity Starting Date, but not prior to
the date the Member

14/168    137



--------------------------------------------------------------------------------




or former Member receives the written explanation described in Section 4.06(c).
Any such election shall become effective on the Member’s or former Member’s
Annuity Starting Date, provided the appropriate form is filed with and received
by the Plan Administration Committee and may not be modified or revoked after
his or her Annuity Starting Date. Any election made under Section 4.06(a) or
Section 4.06(b) after having been filed, may be revoked or changed by the Member
or former Member only by written notice received by the Plan Administration
Committee before his or her election becomes effective on his or her Annuity
Starting Date. Any subsequent elections and revocations may be made at any time
and from time to time during the 180-day period ending on the Member’s or former
Member’s Annuity Starting Date. A revocation shall be effective when the
completed notice is received by the Plan Administration Committee. A re-election
shall be effective on the Member’s or former Member’s Annuity Starting Date. If,
however, the Member or the spouse or the contingent annuitant designated in the
election dies before the election has become effective, the election shall
thereby be revoked.
Notwithstanding the provisions of paragraph (c) above, a Member may, after
having received the notice, affirmatively elect to have his or her retirement
allowance or vested benefit commence sooner than 30 days following his or her
receipt of the notice, provided all of the following requirements are met:
(i)    the Plan Administration Committee clearly informs the Member that he or
she has a period of at least 30 days after receiving the notice to decide when
to have his or her retirement allowance or vested benefit begin, and if
applicable, to choose a particular optional form of payment;
(ii)    the Member affirmatively elects a date for his or her retirement
allowance or vested benefit to begin, and if applicable, an optional form of
payment, after receiving the notice;
(iii)    the Member is permitted to revoke his or her election until the later
of his or her Annuity Starting Date or seven days following the day he or she
received the notice;
(iv)    payment does not commence less than seven days following the day after
the notice is received by the Member; and
(v)    in the event a Member who is scheduled to commence receipt of a
retirement allowance prior to his or her Normal Retirement Date or who retires
on a Normal or Postponed Retirement Date elects an Annuity Starting Date that
precedes the date he or she received the notice (the “retroactive Annuity
Starting Date”), the following requirements are met:
(A)
the Member’s benefit must satisfy the provisions of Code Sections 415 and
417(e)(3), both at the retroactive Annuity Starting Date and at the actual
commencement date;

(B)
a payment equal in amount to the payments that would have been received by the
Member had his or her benefit actually commenced on his retroactive Annuity
Starting Date, plus interest at the annual rate of interest on 30-year Treasury
Securities published by the Commissioner of Internal Revenue in the calendar
month preceding the applicable Stability Period applicable for each Plan Year in


14/168    138



--------------------------------------------------------------------------------




which interest is paid, compounded annually, shall be paid to the Member on his
or her actual commencement date; and
(C)
the Member elects within the 120 day period following the Member’s termination
of employment with the Company and all Associated Companies to receive benefits
as of a retroactive Annuity Starting Date.

(D)
Spousal Consent to the retroactive Annuity Starting Date is required for such
election to be effective unless:

(I)
the amount of the survivor annuity payable to the spouse determined as of the
retroactive Annuity Starting Date under the form elected by the Member is no
less than the amount the spouse would have received under the Qualified Joint
and Survivor Annuity if the date payments commence were substituted for the
retroactive Annuity Starting Date; or

(II)
the Member is not married on the actual commencement date and the Member’s
spouse on the retroactive Annuity Starting Date is not treated as his spouse
under a qualified domestic relations order.

(e)
Delayed Commencement of Normal Retirement Allowance

(i)    In the event a Member who has retired or otherwise terminated employment
with the Company and all Associated Companies prior to his Normal Retirement
Date has not filed an election designating an Annuity Starting Date prior to the
91st day preceding his Normal Retirement Date, the Plan Administration Committee
shall mail the notice described in Section 4.06(c) to the Member’s last known
address as indicated on Plan records at least 30 days prior to the Member’s
Normal Retirement Date. The Member’s Normal Retirement Date shall be deemed to
be the Member’s Annuity Starting Date. In the absence of a benefit election
filed by the Member prior to his Normal Retirement Date in accordance with the
provisions of Section 4.06(d), distribution of the Member’s retirement allowance
shall be deemed to commence to the Member on his Normal Retirement Date in the
normal form applicable to the Member as determined on the basis of Plan records.
Such payments shall be held in the Plan’s trust and deemed forfeited until claim
has been made by the Member.
(ii)    In the event the Member subsequently files a claim for payment, payment
shall commence to the Member as soon as practicable in the amount that would
have been payable to the Member if payments had commenced on the Member’s Normal
Retirement Date. In addition, one lump sum payment shall be paid to the Member
equal to the sum of the monthly payments that the Member would have received
during the period beginning on his Normal Retirement Date and ending with the
month preceding his actual commencement date, together with interest at the
annual rate of interest on 30-year Treasury Securities published by the
Commissioner of Internal Revenue in the calendar month preceding the applicable
Stability Period applicable for each Plan Year in which interest is paid,
compounded annually. The amount of the monthly payments shall be determined as
of the Member’s Normal Retirement Date on the basis of the actual form of
payment in which the Member’s retirement allowance is payable under
Section 4.06(a) or Section 4.06(b). The lump sum shall be paid on or as soon as
practicable following the date the Member’s retirement allowance commences.

14/168    139



--------------------------------------------------------------------------------




In the event a Member’s marital status used to compute the Member’s retirement
allowance under Section 4.06(a) was not accurate, the amount of the Member’s
retirement allowance payable under this Section 4.06(e) shall be adjusted to
reflect the Member’s correct marital status.
(iii)    In the event a Member entitled to a retirement allowance under the
provisions of Section 4.06(e)(i) above dies prior to the commencement of his
retirement allowance, upon claim by the Member’s personal representative, or if
none, his estate, one lump sum payment shall be paid to the claimant equal to
the lump sum amount calculated under Section 4.06(e)(ii) above that would have
been paid to the Member for the period commencing on the Member’s Normal
Retirement Date and ending with the month prior to his death, plus interest on
that amount at the annual rate of interest on 30-year Treasury Securities
published by the Commissioner of Internal Revenue in the calendar month
preceding the applicable Stability Period applicable for each Plan year in which
interest is paid, compounded annually, from the Member’s Normal Retirement Date
to the date of payment of the lump sum amount to the Member’s personal
representative, or if none, to his estate.
(iv)    In the event a Member who is entitled to a retirement allowance under
the provisions of Section 4.06(e)(i) above dies prior to commencement of his
retirement allowance and is survived by a spouse to whom he was married on his
Normal Retirement Date, the Member’s surviving spouse shall be entitled to the
survivor portion of the Member’s retirement allowance under the provisions of
Section 4.06(a)(i), assuming the Member commenced payment under
Section 4.06(a)(i) effective on his Normal Retirement Date. Such survivor
retirement allowance shall commence as soon as practicable following the
surviving spouse’s claim for the retirement allowance. In addition, one lump sum
payment shall be paid to the surviving spouse equal to the sum of the monthly
payments the surviving spouse would have received for the month of the Member’s
date of death through the month preceding the month in which the survivor
retirement allowance commences, together with interest at the annual rate of
interest on 30-year Treasury Securities published by the Commissioner of
Internal Revenue in the calendar month preceding the applicable Stability Period
for each Plan Year in which interest is paid, compounded annually.
(v)    In the event a Member’s retirement allowance otherwise scheduled to
commence on his Normal Retirement Date is delayed because the Plan
Administration Committee is unable to locate the Member and the Plan
Administration Committee does not mail the notice described in Section 4.06(c)
at least 30 days prior to the Member’s Normal Retirement Date, the Plan
Administration Committee shall commence payment within 60 days after the date
the Member is located. Unless the Member elects an optional form of payment in
accordance with the provisions of Section 4.06(b), payment shall commence in the
normal form applicable to the Member on his or her Annuity Starting Date. The
retirement allowance payable to the Member shall be of Equivalent Actuarial
Value to the retirement allowance otherwise payable to the Member on his Normal
Retirement Date.
In the event a Member whose retirement allowance is delayed beyond his or her
Normal Retirement Date as described above dies prior to his or her Annuity
Starting Date, and is survived by a spouse, the spouse shall be entitled to
receive a survivor annuity under the provisions of Section 4.07(a)(ii) computed
on the basis of the

14/168    140



--------------------------------------------------------------------------------




Equivalent Actuarial Value of the retirement allowance payable to the Member on
his Normal Retirement Date.
(vi)    Notwithstanding the provisions of Section 4.06(e)(v) above, a Member
described in the preceding subparagraph whose retirement allowance will be paid
in the form of an annuity may elect, in lieu of the retirement allowance
otherwise payable under Section 4.06(e)(v) above, to receive:
(A)
a lump sum payment equal to the sum of the monthly payments the Member would
have received from his Normal Retirement Date to his Annuity Starting Date,
together with interest at the annual rate of interest on 30-year Treasury
Securities published by the Commissioner of Internal Revenue in the calendar
month preceding the applicable Stability Period applicable for each Plan Year in
which interest is paid, compounded annually. The amount of the monthly payments
shall be determined on the basis of the form of payment in which the Member’s
retirement allowance is payable under Section 4.06(a), as applicable; and

(B)
a retirement allowance in the amount that would have been payable to the Member
if payments had commenced on the Member’s Normal Retirement Date in the form
elected by the Member.

An election under this Section 4.06(e)(vi) shall be subject to the notice and
spousal consent requirements set forth in Section 4.06(d) applicable to the
election of an optional form of payment.
(f)
If a Member dies after his or her Annuity Starting Date, any payment continuing
on to his or her spouse or contingent annuitant shall be distributed at least as
rapidly as under the method of distribution being used as of the Member’s date
of death.

4.07
Survivor’s Benefit Applicable Before the Annuity Starting Date

(a)
Automatic Pre‑Retirement Spouse’s Benefit

(i)    Automatic Pre‑Retirement Spouse’s Benefit Applicable Before Termination
of Employment. The surviving spouse of a Member who has completed five years of
Eligibility Service or who is receiving a disability retirement allowance under
Section 4.04 shall automatically receive a benefit payable under the automatic
Pre‑Retirement Spouse’s Benefit of this Section 4.07(a)(i) in the event said
Member should die after the effective date of coverage hereunder and before
termination of employment (or Normal Retirement Date, in the case of a Member
receiving a disability retirement allowance). The benefit payable to the
Member’s spouse shall be equal to the benefit the Member’s spouse would have
received if the retirement allowance or vested benefit the Member was entitled
to at his or her date of death had commenced as of the month next following the
month in which his or her Normal Retirement Date would have occurred (or the
month next following the month in which the Member’s date of death occurred, if
later) in the form of the Automatic Joint and Survivor Annuity under
Section 4.06(a)(i). Such benefit shall be payable for the life of the spouse
commencing on the first day of the calendar month next following what would have
been the Member’s Normal Retirement Date (or next following the month in which
the Member’s date of death occurred, if later).

14/168    141



--------------------------------------------------------------------------------




However, the Member’s spouse may elect, by written application filed with the
Plan Administration Committee, to have payments begin as of the first day of any
calendar month after the date the former Member would have reached the 55th
anniversary of his or her birth; provided, however, if the Member dies while
receiving a disability retirement allowance under Section 4.04, payments begin
under this automatic Pre‑Retirement Spouse’s Benefit as of the first day of the
month following the Member’s death.
If payment of the automatic Pre‑Retirement Spouse’s Benefit commences prior to
what would have been the Member’s Normal Retirement Date, the amount of such
benefit payable to the spouse shall be based on (i) the standard early
retirement allowance or vested benefit to which the Member would have been
entitled, had the Member elected to have payments commence to himself or herself
on such earlier date in accordance with the provisions of Section 4.03(b) or
Section 4.05(b), or in the case of a Member who dies while receiving a
disability retirement allowance under Section 4.04, the disability retirement
allowance the Member was receiving on his date of death.
Coverage hereunder shall be applicable to a married Member in active service who
has satisfied the eligibility requirements for a retirement allowance under
Section 4.01(a), 4.02(a), 4.03(a) or 4.04(a) or a vested benefit under
Section 4.05(a) and shall become effective on the date the Member marries and
shall cease on the earlier of (i) the date such active Member’s marriage is
legally dissolved by a divorce decree or (ii) the date such active Member’s
spouse dies.
(ii)    Automatic Pre‑Retirement Spouse’s Benefit Applicable Upon Termination of
Employment. In the case of a Member or former Member who is married and entitled
to a standard early retirement allowance under Section 4.03 or a vested benefit
under Section 4.05, the provisions of this Section 4.07(a)(ii) shall apply to
the period between the date his or her services are terminated or the date, if
later, the Member or former Member is married and his or her Annuity Starting
Date, or other cessation of coverage as later specified in this
Section 4.07(a)(ii).
In the event of a married Member’s or former Member’s death during any period in
which these provisions have not been waived or revoked by the Member or former
Member and his or her spouse, the benefit payable to the Member’s or former
Member’s spouse shall be equal to 50% of the standard early retirement allowance
or vested benefit the Member or former Member would have received as of the
month next following the month in which his or her Normal Retirement Date would
have occurred if he or she had elected to receive such benefit in the form of
the Automatic Joint and Survivor Annuity under Section 4.06(a).
The spouse’s benefit shall be payable for the life of the spouse commencing on
the first day of the calendar month next following what would have been the
Member’s or former Member’s Normal Retirement Date. However, the Member’s or
former Member’s spouse may elect, by written application filed with the Plan
Administration Committee, to have payments begin as of the first day of any
calendar month after the date the Member or former Member would have reached the
55th anniversary of his or her birth (or his or her date of death, if later). If
the Member’s or former Member’s spouse elects to commence payment of this
automatic Pre‑Retirement Spouse’s Benefit prior to what would have been the
Member’s or former Member’s Normal

14/168    142



--------------------------------------------------------------------------------




Retirement Date, the amount of such benefit payable to the spouse shall be based
on the standard early retirement allowance or vested benefit to which the Member
or former Member would have been entitled, had the Member or former Member
elected to have payments commence to himself or herself on such earlier date in
accordance with the provisions of Section 4.03(b) or Section 4.05(b).
However, if a Member or former Member had elected Option 1 or Option 3 under
Section 4.06(b)(ii) within the 180-day period preceding his or her Annuity
Starting Date, with his or her spouse as contingent annuitant, the amount of
benefit payable to the spouse shall be based on the provisions of such elected
Option, in lieu of the provisions of this Section 4.07(a)(ii).
The vested benefit payable to a former Member whose spouse is covered under this
Section 4.07(a)(ii), or if applicable, the benefit payable to his or her spouse
upon his or her death shall be reduced by the applicable percentages shown
below. Such reduction shall apply to each month during which coverage is in
effect for at least one day; provided, however, no reduction shall be made with
respect to any period before the later of (1) the date the Plan Administration
Committee furnishes the former Member the notice of his or her right to waive
the automatic Pre‑Retirement Spouse’s Benefit or (2) the commencement of the
election period specified in Section 4.07(b) below.
ANNUAL REDUCTION FOR SPOUSE’S COVERAGE
AFTER TERMINATION OF EMPLOYMENT
OTHER THAN RETIREMENT


Age    Reduction


Less than 40    1/10 of 1% per year
40 but prior to 50    2/10 of 1% per year
50 but prior to 55    3/10 of 1% per year
55 but prior to 60    5/10 of 1% per year
60 but less than 65    1% per year
(b)
The Plan Administration Committee shall furnish to each former Member a written
explanation which describes (i) the terms and conditions of the automatic
Pre‑Retirement Spouse’s Benefit, (ii) the former Member’s right to make, and the
effect of, an election to waive the automatic Pre‑Retirement Spouse’s Benefit,
(iii) the rights of the or former Member’s spouse, and (iv) the right to make,
and the effect of, a revocation of such a waiver. Such written explanation shall
be furnished to each former Member before the first anniversary of the date he
or she terminated service, and shall be furnished to such Member even though he
or she is not married.

(c)
The period during which the former Member may make an election to waive the
automatic Pre‑Retirement Spouse’s Benefit provided under Section 4.07(a)(ii)
shall begin no later than the date his or her employment terminates and end on
his or her Annuity Starting Date, or if earlier, his or her date of death. Any
waiver, revocation or re-election of the automatic Pre‑Retirement Spouse’s
Benefit shall be made on a form provided by the Plan Administration Committee
and any waiver or revocation shall require Spousal Consent. If, upon termination
of employment, the former Member waives coverage hereunder in accordance with
administrative procedures established by the Plan Administration


14/168    143



--------------------------------------------------------------------------------




Committee for all Members similarly situated, such waiver shall be effective as
of the former Member’s Severance Date. Any later re-election or revocation shall
be effective when the completed form is received by the Plan Administration
Committee. If a former Member dies during the period when a waiver is in effect,
there shall be no benefits payable to his or her spouse under the provisions of
this Section 4.07.
Except as described above in the event of a waiver or revocation, coverage under
Section 4.07(a)(ii) shall cease to be effective upon a Member’s or former
Member’s Annuity Starting Date, or upon the date a Member’s or former Member’s
marriage is legally dissolved by a divorce decree, or upon the death of the
spouse, whichever event shall first occur.
(d)
Any election made under Section 4.07 (including any waiver or revocation
thereof) shall be made on a form approved by and filed with the Plan
Administration Committee.

4.10
Payment of Benefits

(a)
Unless otherwise provided under an optional benefit elected pursuant to
Section 4.06, the survivor’s benefits available under Section 4.07 or the
provisions of Section 4.10(e)(ii), all retirement allowances, vested benefits or
other benefits payable will be paid in monthly installments for each month
beginning with (i) the month next following the month in which the Member has
reached his or her Normal Retirement Date and has retired from active service,
(ii) the month next following the month in which a Member has reached his or her
Postponed Retirement Date and retired from active service, (iii) the month next
following the month in which a Member or former Member files a proper
application requesting commencement of his or her vested benefit, standard early
retirement allowance or disability retirement allowance, or (iv) the month in
which benefits under an optional benefit under Section 4.06 or the survivor’s
benefits under Section 4.07 become payable, whichever is applicable. Such
monthly installments shall cease with the payment for the month in which the
recipient dies. In no event shall a retirement allowance or vested benefit be
payable to a Member who continues in or resumes active service with the Company
or an Associated Company for any period between his or her Normal Retirement
Date and Postponed Retirement Date, except as provided in Sections 4.02(c) and
4.10(e).

(b)
Effective January 1, 1998, through March 27, 2005, in any case, a lump sum
payment equal to the retirement allowance or vested benefit payable under
Section 4.01, 4.02, 4.03, 4.04, or 4.05 or the Pre-Retirement Spouse’s Benefit
payable under Section 4.07(a) multiplied by the appropriate factor contained in
Table 3 of Schedule I shall be made in lieu of any retirement allowance or
vested benefit payable to a Member or former Member or any Pre-Retirement
Spouse’s Benefit payable to a spouse of a Member or a former Member, if the lump
sum present value of such benefit amounts to $5,000 or less. In no event shall
that adjustment factor produce a lump sum that is less than the amount
determined by using the IRS Mortality Table and IRS Interest Rate. The lump sum
payment shall be made as soon as administratively practicable following the date
the Member has terminated employment or died, but in any event prior to the date
his or her benefit payment would have otherwise commenced.

Effective March 28, 2005, a lump sum payment shall be made in lieu of all
benefits in the event:

14/168    144



--------------------------------------------------------------------------------




(i)    the Member’s Annuity Starting Date occurs on or after his Normal
Retirement Date and the present value of his benefit determined as of his
Annuity Starting Date amounts to $5,000 or less, or
(ii)    the Member’s Annuity Starting Date occurs prior to his Normal Retirement
Date and the present value of his benefit determined as of his Annuity Starting
Date amounts to $1,000 or less.
In determining the amount of a lump sum payment payable under this paragraph,
the lump sum present value shall mean a benefit, in the case of a lump sum
benefit payable prior to a Member’s Normal Retirement Date, of equivalent value
to the benefit which would otherwise have been provided commencing at the
Member’s Normal Retirement Date. The determination as to whether a lump sum
payment is due shall be made as soon as practicable following the Member’s
termination of service. Any lump sum benefit payable shall be made as soon as
practicable following the determination that the amount qualifies for
distribution under the provisions of Section 4.10 of this Appendix. In no event
shall a lump sum payment be made following the date retirement benefit payments
have commenced as an annuity.
Effective March 28, 2005, in the event the lump sum present value of a Member’s
retirement allowance or vested benefit exceeds $1,000 but does not exceed
$5,000, the Member may elect to receive a lump sum payment of such allowance or
benefit. The election shall be made in accordance with such administrative rules
as the Plan Administration Committee shall prescribe. The Member may elect to
receive the lump sum payment as soon as practicable following his termination of
employment or as of the first day of any later month that precedes his Normal
Retirement Date. Spousal Consent to the Member’s election of the lump sum is not
required. A Member who is entitled to elect a distribution under this paragraph
shall not be entitled to receive payment in any other form of payment offered
under the Plan.
Notwithstanding the provisions of Section 4.07 of this Appendix, a lump sum
payment shall be paid to the spouse in lieu of the monthly Pre-Retirement
Spouse’s Benefit payable under Section 4.07(a) if the lump sum present value of
the benefit amounts to $5,000 or less. The lump sum payment shall be made as
soon as practicable following the determination that the amount qualifies for
distribution under this Section. In no event shall a lump sum payment be made
following the date payments have commenced to the surviving spouse as an
annuity.
For purposes of this Section, the lump sum present value shall be determined by
using the IRS Mortality Table and IRS Interest Rate.
In the event a Member is not entitled to any retirement allowance or vested
benefit upon his termination of employment, he shall be deemed cashed-out under
the provisions of this Section 4.10(b) as of the date he terminated service.
However, if a Member described in the preceding sentence is subsequently
restored to service, the provisions of Sections 3.06 of the Plan and Section
4.11 of this Appendix shall apply to him without regard to such sentence.
4.11
Reemployment of Former Member or Retired Member

(b)
Optional Forms of Pension Benefits. If the Member is reemployed, any previous
election of an optional benefit under Section 4.06 or a survivor’s benefit under
Section 4.07 shall be revoked.


14/168    145



--------------------------------------------------------------------------------




(c)
Benefit Payments at Subsequent Termination or Retirement

(i)    In accordance with the procedure established by the Plan Administration
Committee on a basis uniformly applicable to all Members similarly situated,
upon the subsequent retirement of a Member in service after his or her Normal
Retirement Date, payment of such Member’s retirement allowance shall resume no
later than the third month after the final month during the reemployment period
in which he or she is credited with at least 40 Hours of Service.
(ii)    Upon the subsequent retirement or termination of employment of a retired
or former Member, the Plan Administration Committee shall, in accordance with
rules uniformly applicable to all Members similarly situated, determine the
amount of vested benefit or retirement allowance which shall be payable to such
Member at such subsequent retirement or termination. Such vested benefit or
retirement allowance shall be reduced by an amount of Equivalent Actuarial Value
to the benefits, if any, other than disability retirement allowance payments, he
or she received before the earlier of the date of his or her restoration to
service or his or her Normal Retirement Date, provided that no such reduction
shall reduce such retirement allowance or vested benefit below the original
amount of retirement allowance or vested benefit earned but not received or
retirement allowance or vested benefit previously received by such Member in
accordance with the terms of the Plan in effect during such previous employment,
adjusted to reflect the election of any survivor’s benefits pursuant to
Section 4.07(a)(ii).
4.16
Minimum Adjusted Benefit

(a)
The adjustment factor applied to a retirement allowance or vested benefit
payable to any Member or former Member who terminates employment on or after
October 1, 1985, or to the Beneficiary of such Member or former Member, shall
not result in a retirement allowance or vested benefit which is less than the
adjusted retirement allowance or vested benefit which would have been payable to
such Member, former Member or Beneficiary under the provisions of the Vanillin
Plan as in effect on September 30, 1985 based on Benefit Service rendered up to
and including September 30, 1985.

(b)
The adjustment factor applied to a retirement allowance or vested benefit
payable to any Member or former Member who terminates employment on or after
January 1, 1989, or to the Beneficiary of such Member or former Member, shall
not result in a retirement allowance or vested benefit which is less than the
adjusted retirement allowance or vested benefit which would have been payable to
such Member, former Member or Beneficiary under the provisions of the Vanillin
Plan as in effect on December 31, 1988 based on Benefit Service rendered up to
and including December 31, 1988.




14/168    146



--------------------------------------------------------------------------------




APPENDIX C
SCHEDULE I


Actuarial Equivalent Value factors to be used with respect to Members who retire
or terminate at the Vanillin Operation of the Northwest Chemical Products
Division of Rayonier Inc. location, subject to the provisions of Section 4.06 of
this Appendix C.





14/168    147



--------------------------------------------------------------------------------




APPENDIX D
RETIREMENT PLAN FOR SALARIED EMPLOYEES OF
RAYONIER INC.
(Southern Wood Piedmont Company)
This Appendix D, effective as of September 1, 1995, is applicable with respect
to employees or former employees of Southern Wood Piedmont Company who are
entitled to a pension benefit under the Southern Wood Piedmont Company Pension
Plan for Non‑Union Hourly Employees as of August 31, 1995 and their spouses and
beneficiaries. This Appendix D constitutes an integral part of the Plan and sets
forth the particulars concerning:


(i)    The definition of “Accrued Benefit,” “Annuity Starting Date,” “Equivalent
Actuarial Value,” “Normal Retirement Date,” “Public Disability Benefit,”
“Southern Wood Plan,” and “Total and Permanent Disability.”
(ii)    The determination of Eligibility Service as referred to in Section 2.01
of the Plan.
(iii)    The determination of Benefit Service as referred to in Section 2.02 of
the Plan.
(iv)    The eligibility requirements for membership as referred to in Article 3
of the Plan.
(v)    The determination of the amount of normal retirement allowance as
referred to in Section 4.01(b) of the Plan.
(vi)    The determination of the amount of postponed retirement allowance as
referred to in Section 4.02(b) and (c) of the Plan.
(vii)    The eligibility requirements for the standard early retirement
allowance referred to in Section 4.03(a) of the Plan.
(viii)    The determination of the amount of the standard early retirement
allowance referred to in Section 4.03(b) of the Plan.
(ix)    The eligibility requirements for a disability retirement allowance.
(x)    The determination of the amount of a disability retirement allowance.
(xi)    The eligibility requirements for a vested benefit as referred to in
Section 4.05(a) of the Plan.
(xii)    The determination of the amount of vested benefit as referred to in
Section 4.05(b) of the Plan.
(xiii)    The forms of benefit payment after retirement as referred to in
Section 4.06 of the Plan.
(xiv)    The survivor’s benefit applicable before retirement as referred to in
Section 4.07 of the Plan.
(xv)    The provisions for payment of benefits as referred to in Section 4.10(a)
of the Plan.
(xvi)    The determination of the amount of an automatic lump sum payment as
referred to in Section 4.10(b) of the Plan.

14/168    148



--------------------------------------------------------------------------------




(xvii)    The effect of reemployment on the election of an optional form of
benefit as referred to in Section 4.11(b) of the Plan.
(xviii)    The determination of the amount of benefit payable to a reemployed
Member upon his or her subsequent retirement as referred to in Section 4.11(c)
of the Plan.
(xix)    The minimum adjusted benefit payable under the Plan.
Effective 11:59 p.m. on June 27, 2014, the Members and benefits represented by
this Appendix shall be spun off from the Plan and transferred to the Retirement
Plan for Salaried Employees of Rayonier Advanced Materials Inc. Following such
spinoff and transfer, this Appendix shall cease to be part of the Plan.


Unless otherwise indicated, the section and paragraph references in this
Appendix are to sections and paragraphs contained within this Appendix.









14/168    149



--------------------------------------------------------------------------------




ARTICLE 1 – DEFINITIONS
1.01
Accrued Benefit shall mean the accrued benefit under the Southern Wood Plan as
of August 31, 1995.

1.02
Annuity Starting Date shall mean the first day of the first period for which an
amount is due on behalf of a Member or former Member as an annuity or any other
form of payment under the Plan; provided, however, that in the case of a Member
who retires under Section 4.04, Annuity Starting Date shall mean his or her
Normal Retirement Date.

1.16
Equivalent Actuarial Value shall mean equivalent value of a benefit under the
Plan determined on the basis of the applicable factors set forth in Schedule I,
except as otherwise specified in the Plan. In any other event, Equivalent
Actuarial Value shall be determined on the same actuarial basis utilized to
compute the factors set forth in Schedule I.

1.25
Normal Retirement Date shall mean the last day of the calendar month in which
the employee or former employee attains age 65, which is his Normal Retirement
Age.

1.43
Public Disability Benefit shall mean disability payments or lump sum payments
under any workers’ compensation or occupational diseases law, except fixed
statutory payments for the loss of any bodily member and except lump-sum
payments for disfigurement. The amount of the deduction to be made from monthly
disability retirement allowances in respect to any lump-sum payments under any
workers’ compensation or occupational diseases law shall be determined by
dividing the lump-sum payment by the maximum number of months or fractions
thereof in the period provided by statute or regulation, provided the amount of
such deduction shall be limited to the amount of monthly disability retirement
allowance and shall be applicable for the number of months and fractions thereof
in such maximum period.

1.44
Southern Wood Plan shall mean the Southern Wood Piedmont Company Pension Plan
for Non‑Union Hourly Employees as in effect on the date specified in the Plan.

1.45
Total and Permanent Disability shall mean the total and permanent disablement of
a Member if (a) through some unintentional cause, he or she has been totally
disabled by bodily injury or disease or by mental derangement so as to be
prevented thereby from engaging in any regular occupation or employment for
remuneration or profit, and (b) such total disability is expected to be
permanent and continuous during the remainder of his or her life, provided such
disability is not incurred in service in the armed forces of any country, each
as determined by the Company on the basis of qualified medical evidence.




14/168    150



--------------------------------------------------------------------------------




ARTICLE 2 – SERVICE
2.01
Eligibility Service

(a)
Eligibility Service On and After September 1, 1995. Except as otherwise provided
in this Article 2, all uninterrupted employment with the Company or with an
Associated Company rendered on and after September 1, 1995, and prior to the
date such Member’s employment terminates, or his Normal Retirement Date, if
earlier, shall be recognized as Eligibility Service for all Plan purposes.
Notwithstanding the foregoing, with respect to any calendar year in which the
employee completes at least 1,000 Hours of Service there shall be included in
his or her Eligibility Service a full year of Eligibility Service.

(b)
Hours of Service. “Hours of Service” shall include hours worked and hours for
which a person is compensated by the Company or by an Associated Company for the
performance of duties for the Company or an Associated Company, although he or
she has not worked (such as: paid holidays, paid vacation, paid sick leave, paid
time off and back pay for the period for which it was awarded), and each hour
shall be computed as only one hour, even though he or she is compensated at more
than the straight time rate. This definition of “Hours of Service” shall be
applied in a consistent and non-discriminatory manner in compliance with 29 Code
of Federal Regulations, Section 2530.200b‑2(b) and (c) as promulgated by the
United States Department of Labor and as may hereafter be amended.

(c)
Certain Absences to be Recognized as Eligibility Service. Except as otherwise
indicated in this Article 2, the period of any leave of absence granted in
respect of service with the armed forces of the United States shall be
recognized as Eligibility Service under the Plan and shall not be considered as
a break in service, provided the employee shall have returned to the service of
the Company or an Associated Company in accordance with reemployment rights
under applicable law and shall have complied with all of the requirements of
such law as to reemployment. If an employee fails to return to active employment
upon expiration of the approved absence set forth in the prior sentence, such
period of approved absence shall not be considered as Eligibility Service under
the Plan.

(d)
Breaks in Service. If an employee does not complete more than 500 Hours of
Service in any calendar year, other than the calendar year in which the employee
was hired, he or she shall incur a one-year break in service; provided that no
break in service shall occur unless the employee’s employment with the Company
or an Associated Company is terminated. For purposes of this Section 2.01, the
length of an employee’s break in service shall be determined on the following
basis:

(i)    If the employee completes at least 500 Hours of Service in the calendar
year in which his or her employment terminates, the date his or her break in
service begins shall be the January 1 of the next following calendar year;
otherwise, the date his or her break in service begins shall be the date on
which his or her employment terminates.
(ii)    If the employee completes at least 500 Hours of Service in the calendar
year in which he or she is reemployed, the date his or her break in service
ceases is the January 1 of the calendar year in which he or she is reemployed;
otherwise, the date his or her break in service ceases is the date on which he
or she is reemployed.
Solely for purposes of determining whether such an employee has incurred a break
in service, hours shall include each Hour of Service for which such employee
would otherwise

14/168    151



--------------------------------------------------------------------------------




have been credited under paragraph (a) above were it not for the employee’s
absence due to Parental Leave. Hours of Service credited under the preceding
sentence shall not exceed the number of hours needed to avoid a break in service
in the computation period in which the Parental Leave began, and in any event
shall not exceed 501 hours; if no hours are needed to avoid a break in service
in such computation period, then the provisions of the preceding sentence shall
apply as though the Parental Leave began in the immediately following
computation period.
(e)
Bridging Breaks in Service. If an employee has a break in service, except as
otherwise provided in Section 4.11, employment both before and after the
employee’s absence shall be immediately recognized as Eligibility Service,
subject to the provisions of this Section 2.01, upon his or her return to the
employ of the Company or an Associated Company.

(f)
Eligibility Service Prior to September 1, 1995. Notwithstanding any foregoing
provisions to the contrary, a Member’s Eligibility Service shall include the
“Continuous Service” credited to such Member under the Southern Wood Plan as of
August 31, 1995.

2.02
Benefit Service

For purposes of determining the amount of a Member’s retirement allowance or
vested benefit under this Appendix, there shall be recognized as Benefit Service
the “Credited Service” credited to such Member under the Southern Wood Plan as
of August 31, 1995.





14/168    152



--------------------------------------------------------------------------------




ARTICLE 3 – MEMBERSHIP


Any former employee of Southern Wood Piedmont Company who is entitled to a
pension benefit under the Southern Wood Plan as of August 31, 1995, shall become
a Member of the Plan on September 1, 1995, but he or she shall not accrue any
Benefit Service for purposes of this Appendix after such date, and unless he or
she is employed or reemployed by the Company or an Associated Company, he or she
shall not accrue any Eligibility Service under the Plan after such date. Such
Member, or his or her spouse or beneficiary, shall be eligible for and shall
receive from this Plan benefits in the same amount and payable in accordance
with the same terms as the pension benefit to which he or she was entitled under
the Southern Wood Plan as of August 31, 1995.





14/168    153



--------------------------------------------------------------------------------




ARTICLE 4 – BENEFITS


4.01
Normal Retirement Allowance

(b)
Benefit. Prior to adjustment in accordance with Sections 4.06(a) and 4.07(b),
the annual normal retirement allowance payable on a lifetime basis upon
retirement at a Member’s Normal Retirement Date shall be equal to his Accrued
Benefit.

4.02
Postponed Retirement Allowance

(b)
Benefit. Except as hereinafter provided and prior to adjustment in accordance
with Section 4.06(a) and 4.07(b), the annual postponed retirement allowance
payable on a lifetime basis upon retirement at a Member’s Postponed Retirement
Date shall be equal to the annual normal retirement allowance to which the
Member would have been entitled under Section 4.01(b) had he or she retired on
his or her Normal Retirement Date, increased by an amount which is the
Equivalent Actuarial Value of the monthly payments which would have been payable
with respect to each month in which he or she completed less than 40 Hours of
Service. Any monthly payment determined under this paragraph (b) with respect to
any such month in which he or she completed less than 40 Hours of Service shall
be computed as if the Member had retired on his or her Normal Retirement Date.

(c)
Benefit for Member in Active Service After He or She Attains Age 70½. In the
event a Member’s retirement allowance is required to begin under Section 4.10
while the Member is in active service, the January 1 immediately following the
calendar year in which the Member attained age 70½ shall be the Member’s Annuity
Starting Date for purposes of this Article 4 and the Member shall receive a
postponed retirement allowance commencing on that January 1 in an amount
determined as if he or she had retired on such date. As of each succeeding
January 1 prior to the Member’s actual Postponed Retirement Date and as of his
or her actual Postponed Retirement Date, the Member’s retirement allowance shall
be reduced by the Equivalent Actuarial Value of the total payments of his or her
postponed retirement allowance made with respect to each month of continued
employment in which he or she completed at least 40 Hours of Service which were
paid prior to each such recomputation, provided that no such reduction shall
reduce the Member’s postponed retirement allowance below the amount of postponed
retirement allowance payable to the Member immediately prior to the
recomputation of such retirement allowance.

4.03
Standard Early Retirement Allowance

(a)
Eligibility. A Member who has not reached his or her Normal Retirement Date but
has, prior to his or her termination of employment reached the 62nd anniversary
of his or her birth and completed 20 years of Eligibility Service, is eligible
to retire on a standard early retirement allowance on the last day of the
calendar month in which the Member terminates employment, which date shall be
the Member’s Early Retirement Date.

(b)
Benefit. Except as hereinafter provided and prior to adjustment in accordance
with Sections 4.06(a) and 4.07(b) the standard early retirement allowance shall
be an allowance deferred to commence on the first day of the calendar month next
following the Member’s Normal Retirement Date and shall be equal to the Member’s
Accrued Benefit. The Member may, however, elect to receive an early retirement
allowance commencing on the first day of


14/168    154



--------------------------------------------------------------------------------




the calendar month next following his or her Early Retirement Date or on the
first day of any calendar month before his or her Normal Retirement Date
specified in his or her later request therefor in a reduced amount which, prior
to adjustment in accordance with Sections 4.06(a) and 4.07(b), shall be equal to
his or her Accrued Benefit, reduced by 1/180th for each month by which the
commencement date of his or her retirement allowance precedes his or her Normal
Retirement Date.
4.04
Disability Retirement Allowance

(a)
Eligibility. A Member who has reached the 50th anniversary of his or her birth
and completed 15 years of Eligibility Service, who incurs a Total and Permanent
Disability, is eligible to retire on a disability retirement allowance on the
last day of the calendar month as of which the Member is determined to be so
disabled by the Company based on a qualified medical evidence; provided,
however, that any Member who on December 31, 1970 was a member of (i) the
Pension Agreement entered into as of April 7, 1965 between Southern Wood
Piedmont Company and the Oil, Chemical and Atomic Workers International Union,
AFL‑CIO, Local 3‑116 or (ii) the Southern Wood Piedmont Company Pension Plan and
Trust for Hourly‑Paid Employees at Wilburn, Florida; Jacksonburg, Alabama and
Homerville, Georgia may retire in accordance with the eligibility requirements
for a disability benefit under such plan.

(b)
Benefit. The disability retirement allowance shall commence on the first day of
the calendar month next following the date the Member meets the eligibility
requirements in paragraph (a) above, and prior to the Member’s Normal Retirement
Date, shall be equal to his or her Accrued Benefit, without any adjustment.
Notwithstanding the preceding sentence, if a Member is awarded a Public
Disability Benefit, the disability retirement allowance payable prior to his or
her Normal Retirement Date shall be reduced by the amount of the
Company-provided Public Disability Benefit. On and after the first day of the
calendar month next following the Member’s Normal Retirement Date, the
disability retirement allowance shall be adjusted, if applicable, in accordance
with Sections 4.06(a) and 4.06(b).

4.05
Vested Benefit

(a)
Eligibility. A Member shall be vested in, and have a nonforfeitable right to,
his or her Accrued Benefit upon completion of five years of Eligibility Service,
or if the Member terminated employment on or after January 1, 1988 but prior to
January 1, 1990 for any reason other than death or retirement, on his or her
date of termination, if earlier.

(b)
Benefit. Prior to adjustment in accordance with Sections 4.06(a) and 4.07(a),
the vested benefit payable to a Member shall be a benefit deferred to commence
on the first day of the calendar month next following the former Member’s Normal
Retirement Date and shall be equal to his or her Accrued Benefit. On or after
the date on which the former Member shall have reached the 62nd anniversary of
his or her birth, he or she may elect to receive a benefit commencing on the
first day of any calendar month following the 62nd anniversary of his or her
birth and prior to his or her Normal Retirement Date as specified in his or her
request therefor, after receipt by the Plan Administration Committee of written
application therefor made by the former Member and filed with the Plan
Administration Committee. Upon such earlier payment, the vested benefit
otherwise payable shall be reduced by 1/180th for each month by which the
commencement date of such payments precedes his or her Normal Retirement Date.


14/168    155



--------------------------------------------------------------------------------




4.06
Forms of Benefit Payment After Retirement

(a)
Automatic Forms of Payment

(i)    Automatic Joint and Survivor Annuity. If a Member or former Member who is
married on his or her Annuity Starting Date has not made an election of an
optional form of payment as provided in Section 4.06(b), the retirement
allowance or vested benefit payable to such Member or former Member commencing
on his or her Annuity Starting Date shall automatically be adjusted to provide
(A) a reduced benefit payable to the Member or former Member during his or her
life equal to his or her benefit otherwise payable without optional modification
computed in accordance with Section 4.01, 4.02, 4.03, 4.04 or 4.05, as the case
may be, multiplied by the appropriate factor contained in Table 1 of Schedule I
and (B) a benefit payable after his or her death to his or her surviving spouse
equal to 50% of the reduced benefit payable to the Member or former Member.
(ii)    Automatic Life Annuity. If a Member or former Member is not married on
his or her Annuity Starting Date, the retirement allowance or vested benefit
computed in accordance with Section 4.01, 4.02, 4.03, 4.04 or 4.05, as the case
may be, shall be paid to the Member or former Member in the form of a lifetime
benefit payable during his or her own lifetime with no further benefit payable
to anyone after his or her death, unless the Member or former Member is eligible
for and makes an election of an optional form of payment under Section 4.06(b).
(iii)    A married former Member entitled to, but not in receipt of, a
retirement allowance or vested benefit as of August 23, 1984, who terminated
service on or after September 2, 1974, but before January 1, 1976, may elect,
during the period beginning on August 23, 1984, and ending on his or her Annuity
Starting Date, to have his or her retirement allowance or vested benefit payable
in accordance with the provisions of this Section 4.06(a).
(b)
Optional Forms of Payment

(i)    Life Annuity Option. Any Member or former Member who retires or
terminates employment with the right to a retirement allowance or vested benefit
may elect, in accordance with the provisions of Section 4.06(d), to provide that
the retirement allowance payable to him or her under Section 4.01, 4.02, 4.03,
or 4.04 or the vested benefit payable to him or her under Section 4.05 shall be
in the form of a lifetime benefit payable during his or her own lifetime with no
further benefit payable to anyone after his or her death.
(ii)    Contingent Annuity Option. Any Member or former Member who retires or
terminates employment with the right to a retirement allowance in accordance
with the provisions of Section 4.01, 4.02, or 4.03 may elect, in accordance with
the provisions of Section 4.06(d), to convert the benefit otherwise payable to
him or her without optional modification under Section 4.01, 4.02, or 4.03, as
the case may be, into Option 1 or Option 2 below in order to provide that after
his or her death, a lifetime benefit shall be payable to the person who, when
the option became effective, was designated by him or her to be his or her
contingent annuitant. The optional benefit elected shall be the Equivalent
Actuarial Value of the retirement allowance otherwise payable without optional
modification under Section 4.01, 4.02, or 4.03.

14/168    156



--------------------------------------------------------------------------------




Any Member or former Member who retires or terminates employment with the right
to a retirement allowance or vested benefit and whose Annuity Starting Date is
on or after January 1, 2008, may elect, in accordance with the provisions of
Section 4.06(d), to convert the retirement allowance or vested benefit otherwise
payable to him or her without optional modification into Option 3 below in order
to provide that after his or her death, a lifetime benefit shall be payable to
the person who, when the option became effective was designated by him or her to
be his or her contingent annuitant. The optional benefit elected shall be the
Equivalent Actuarial Value of the retirement allowance or vested benefit
otherwise payable without optional modification.
Option 1. A reduced retirement allowance payable during the Member’s or former
Member’s life with the provision that after his or death a benefit equal to 100%
of his or her reduced retirement allowance shall be paid during the life of, and
to, his or her surviving contingent annuitant.
Option 2. A reduced retirement allowance payable during the Member’s or former
Member’s life with the provision that after his or her death a benefit equal to
50% of his or her reduced retirement allowance shall be paid during the life of,
and to, his or her surviving contingent annuitant.
Option 3. A reduced retirement allowance payable during the Member’s or former
Member’s life with the provision that after his or her death a benefit equal to
75% of his or her reduced retirement allowance shall be paid during the life of,
and to, his or her surviving contingent annuitant.
(c)
Required Notice. No less than 30 days and no more than 180 days before his or
her Annuity Starting Date, the Plan Administration Committee shall furnish to
each Member or former Member a written explanation in non-technical language of
the terms and conditions of the Automatic Joint and Survivor Annuity and the
Automatic Life Annuity as described in Section 4.06(a) and the optional forms of
benefits described in Section 4.06(b). Such explanation shall include (i) a
general description of the eligibility conditions for, the material features of
and the relative values of the optional forms of payment under the Plan, (ii)
any rights the Member or former Member may have to defer commencement of his or
her retirement allowance or vested benefit, (iii) the requirement for Spousal
Consent as provided in Section 4.06(d) and (iv) the right of the Member or
former Member, prior to his or her Annuity Starting Date to make and to revoke
elections under Section 4.06.

(d)
Election of Options. Subject to the provisions of this Section 4.06(d) and in
lieu of the automatic forms of payment described in Section 4.06(a):

(i)    a Member may elect to receive his or her retirement allowance or vested
benefit in the optional form of payment described in Section 4.06(b)(i);
(ii)    a Member who retires under the provisions of Section 4.01, 4.02, 4.03 or
4.04 may elect to receive his or her retirement allowance in one of the optional
forms of payment described in Section 4.06(b)(ii) or in the form of Option 1 or
Option 2 under 4.06(b)(iii); and
(iii)    a Member who retires or terminates employment with the right to a
retirement allowance or vested benefit and whose Annuity Starting Date is on or
after January 1,

14/168    157



--------------------------------------------------------------------------------




2008, may elect to receive his or her retirement allowance or vested benefit in
the form described under Option 3 of Section 4.06(b)(iii).
Notwithstanding the preceding sentence, a Member who retired on a disability
retirement allowance may only elect an optional form of benefit to take effect
on the first day of the calendar month next following his or her Normal
Retirement Date. A married Member’s or a married former Member’s election of a
Life Annuity form of payment under Section 4.06(b)(i) or any optional form of
payment under Section 4.06(b)(ii), which does not provide for monthly payments
to his or her spouse for life after the Member’s or former Member’s death, in an
amount equal to at least 50% but not more than 100% of the monthly amount
payable under that form of payment to the Member or former Member and which is
not of Equivalent Actuarial Value to the Automatic Joint and Survivor Annuity
described in Section 4.06(a)(i), shall be effective only with Spousal Consent;
provided that such Spousal Consent to the election has been received by the Plan
Administration Committee.
Any election made under Section 4.06(a) or Section 4.06(b) shall be made on a
form approved by the Plan Administration Committee and may be made during the
180-day period ending on the Member’s Annuity Starting Date, but not prior to
the date the Member or former Member receives the written explanation described
in Section 4.06(c). Any such election shall become effective on the Member’s or
former Member’s Annuity Starting Date, provided the appropriate form is filed
with and received by the Plan Administration Committee and may not be modified
or revoked after his or her Annuity Starting Date. Any election made under
Section 4.06(a) or Section 4.06(b) after having been filed, may be revoked or
changed by the Member or former Member only by written notice received by the
Plan Administration Committee before his or her election becomes effective on
his or her Annuity Starting Date. Any subsequent elections and revocations may
be made at any time and from time to time during the 180-day period ending on
the Member’s or former Member’s Annuity Starting Date. A revocation shall be
effective when the completed notice is received by the Plan Administration
Committee. A re-election shall be effective on the Member’s or former Member’s
Annuity Starting Date. If, however, the Member or the spouse or the contingent
annuitant designated in the election dies before the election has become
effective, the election shall thereby be revoked.
Notwithstanding the provisions of paragraph (c) above, a Member may, after
having received the notice, affirmatively elect to have his or her retirement
allowance or vested benefit commence sooner than 30 days following his or her
receipt of the notice, provided all of the following requirements are met:
(i)    the Plan Administration Committee clearly informs the Member that he or
she has a period of at least 30 days after receiving the notice to decide when
to have his or her retirement allowance or vested benefit begin, and if
applicable, to choose a particular optional form of payment;
(ii)    the Member affirmatively elects a date for his or her retirement
allowance or vested benefit to begin, and if applicable, an optional form of
payment, after receiving the notice;
(iii)    the Member is permitted to revoke his or her election until the later
of his or her Annuity Starting Date or seven days following the day he or she
received the notice;

14/168    158



--------------------------------------------------------------------------------




(iv)    payment does not commence less than seven days following the day after
the notice is received by the Member; and
(v)    in the event a Member who is scheduled to commence receipt of a
retirement allowance prior to his or her Normal Retirement Date or who retires
on a Normal or Postponed Retirement Date elects an Annuity Starting Date that
precedes the date he or she received the notice (the “retroactive Annuity
Starting Date”), the following requirements are met:
(A)
the Member’s benefit must satisfy the provisions of Code Sections 415 and
417(e)(3), both at the retroactive Annuity Starting Date and at the actual
commencement date;

(B)
a payment equal in amount to the payments that would have been received by the
Member had his or her benefit actually commenced on his retroactive Annuity
Starting Date, plus interest at the annual rate of interest on 30-year Treasury
Securities published by the Commissioner of Internal Revenue in the calendar
month preceding the applicable Stability Period applicable for each Plan Year in
which interest is paid, compounded annually, shall be paid to the Member on his
or her actual commencement date; and

(C)
the Member elects within the 120 day period following the Member’s termination
of employment with the Company and all Associated Companies to receive benefits
as of a retroactive Annuity Starting Date.

(D)
Spousal Consent to the retroactive Annuity Starting Date is required for such
election to be effective unless:

(I)
the amount of the survivor annuity payable to the spouse determined as of the
retroactive Annuity Starting Date under the form elected by the Member is no
less than the amount the spouse would have received under the Qualified Joint
and Survivor Annuity if the date payments commence were substituted for the
retroactive Annuity Starting Date; or

(II)
the Member is not married on the actual commencement date and the Member’s
spouse on the retroactive Annuity Starting Date is not treated as his spouse
under a qualified domestic relations order.

(e)
Delayed Commencement of Normal Retirement Allowance

(i)    In the event a Member who has retired or otherwise terminated employment
with the Company and all Associated Companies prior to his Normal Retirement
Date has not filed an election designating an Annuity Starting Date prior to the
91st day preceding his Normal Retirement Date, the Plan Administration Committee
shall mail the notice described in Section 4.06(c) to the Member’s last known
address as indicated on Plan records at least 30 days prior to the Member’s
Normal Retirement Date. The Member’s Normal Retirement Date shall be deemed to
be the Member’s Annuity Starting Date. In the absence of a benefit election
filed by the Member prior to his Normal Retirement Date in accordance with the
provisions of Section 4.06(d), distribution of the Member’s retirement allowance
shall be deemed to commence to the Member on his Normal Retirement Date in the
normal form applicable to the

14/168    159



--------------------------------------------------------------------------------




Member as determined on the basis of Plan records. Such payments shall be held
in the Plan’s trust and deemed forfeited until claim has been made by the
Member.
(ii)    In the event the Member subsequently files a claim for payment, payment
shall commence to the Member as soon as practicable in the amount that would
have been payable to the Member if payments had commenced on the Member’s Normal
Retirement Date. In addition, one lump sum payment shall be paid to the Member
equal to the sum of the monthly payments that the Member would have received
during the period beginning on his Normal Retirement Date and ending with the
month preceding his actual commencement date, together with interest at the
annual rate of interest on 30-year Treasury Securities published by the
Commissioner of Internal Revenue in the calendar month preceding the applicable
Stability Period applicable for each Plan Year in which interest is paid,
compounded annually. The amount of the monthly payments shall be determined as
of the Member’s Normal Retirement Date on the basis of the actual form of
payment in which the Member’s retirement allowance is payable under
Section 4.06(a) or Section 4.06(b). The lump sum shall be paid on or as soon as
practicable following the date the Member’s retirement allowance commences.
In the event a Member’s marital status used to compute the Member’s retirement
allowance under Section 4.06(a) was not accurate, the amount of the Member’s
retirement allowance payable under this Section 4.06(e) shall be adjusted to
reflect the Member’s correct marital status.
(iii)    In the event a Member entitled to a retirement allowance under the
provisions of Section 4.06(e)(i) above dies prior to the commencement of his
retirement allowance, upon claim by the Member’s personal representative, or if
none, his estate, one lump sum payment shall be paid to the claimant equal to
the lump sum amount calculated under Section 4.06(e)(ii) above that would have
been paid to the Member for the period commencing on the Member’s Normal
Retirement Date and ending with the month prior to his death, plus interest on
that amount at the annual rate of interest on 30-year Treasury Securities
published by the Commissioner of Internal Revenue in the calendar month
preceding the applicable Stability Period applicable for each Plan year in which
interest is paid, compounded annually, from the Member’s Normal Retirement Date
to the date of payment of the lump sum amount to the Member’s personal
representative, or if none, to his estate.
(iv)    In the event a Member who is entitled to a retirement allowance under
the provisions of Section 4.06(e)(i) above dies prior to commencement of his
retirement allowance and is survived by a spouse to whom he was married on his
Normal Retirement Date, the Member’s surviving spouse shall be entitled to the
survivor portion of the Member’s retirement allowance under the provisions of
Section 4.06(a)(i), assuming the Member commenced payment under
Section 4.06(a)(i) effective on his Normal Retirement Date. Such survivor
retirement allowance shall commence as soon as practicable following the
surviving spouse’s claim for the retirement allowance. In addition, one lump sum
payment shall be paid to the surviving spouse equal to the sum of the monthly
payments the surviving spouse would have received for the month of the Member’s
date of death through the month preceding the month in which the survivor
retirement allowance commences, together with interest at the annual rate of
interest on 30-year Treasury Securities published by the Commissioner of
Internal

14/168    160



--------------------------------------------------------------------------------




Revenue in the calendar month preceding the applicable Stability Period for each
Plan Year in which interest is paid, compounded annually.
(v)    In the event a Member’s retirement allowance otherwise scheduled to
commence on his Normal Retirement Date is delayed because the Plan
Administration Committee is unable to locate the Member and the Plan
Administration Committee does not mail the notice described in Section 4.06(c)
at least 30 days prior to the Member’s Normal Retirement Date, the Plan
Administration Committee shall commence payment within 60 days after the date
the Member is located. Unless the Member elects an optional form of payment in
accordance with the provisions of Section 4.06(b), payment shall commence in the
normal form applicable to the Member on his or her Annuity Starting Date. The
retirement allowance payable to the Member shall be of Equivalent Actuarial
Value to the retirement allowance otherwise payable to the Member on his Normal
Retirement Date.
In the event a Member whose retirement allowance is delayed beyond his or her
Normal Retirement Date as described above dies prior to his or her Annuity
Starting Date, and is survived by a spouse, the spouse shall be entitled to
receive a survivor annuity under the provisions of Section 4.07(a)(ii) computed
on the basis of the Equivalent Actuarial Value of the retirement allowance
payable to the Member on his Normal Retirement Date.
(vi)    Notwithstanding the provisions of Section 4.06(e)(v) above, a Member
described in the preceding subparagraph whose retirement allowance will be paid
in the form of an annuity may elect, in lieu of the retirement allowance
otherwise payable under Section 4.06(e)(v) above, to receive:
(A)
a lump sum payment equal to the sum of the monthly payments the Member would
have received from his Normal Retirement Date to his Annuity Starting Date,
together with interest at the annual rate of interest on 30-year Treasury
Securities published by the Commissioner of Internal Revenue in the calendar
month preceding the applicable Stability Period applicable for each Plan Year in
which interest is paid, compounded annually. The amount of the monthly payments
shall be determined on the basis of the form of payment in which the Member’s
retirement allowance is payable under Section 4.06(a), as applicable; and

(B)
a retirement allowance in the amount that would have been payable to the Member
if payments had commenced on the Member’s Normal Retirement Date in the form
elected by the Member.

An election under this Section 4.06(e)(vi) shall be subject to the notice and
spousal consent requirements set forth in Section 4.06(d) applicable to the
election of an optional form of payment.
(f)
If a Member dies after his or her Annuity Starting Date, any payment continuing
on to his or her spouse or contingent annuitant shall be distributed at least as
rapidly as under the method of distribution being used as of the Member’s date
of death.


14/168    161



--------------------------------------------------------------------------------




4.07
Survivor’s Benefit Applicable Before the Annuity Starting Date

(a)
Automatic Pre‑Retirement Spouse’s Benefit

(i)    Automatic Pre‑Retirement Spouse’s Benefit Applicable Before Termination
of Employment. The surviving spouse of a Member who has completed five years of
Eligibility Service or who is receiving a disability retirement allowance under
Section 4.04 shall automatically receive a benefit payable under the automatic
Pre‑Retirement Spouse’s Benefit of this Section 4.07(a)(i) in the event said
Member should die after the effective date of coverage hereunder and before
termination of employment (or Normal Retirement Date, in the case of a Member
receiving a disability retirement allowance). The benefit payable to the
Member’s spouse shall be equal to the benefit the Member’s spouse would have
received if the retirement allowance or vested benefit the Member was entitled
to at his or her date of death had commenced as of the month next following the
month in which his or her Normal Retirement Date would have occurred (or the
month next following the month in which the Member’s date of death occurred, if
later) in the form of the Automatic Joint and Survivor Annuity under
Section 4.06(a)(i). Such benefit shall be payable for the life of the spouse
commencing on the first day of the calendar month next following what would have
been the Member’s Normal Retirement Date (or next following the month in which
the Member’s date of death occurred, if later). However, the Member’s spouse may
elect, by written application filed with the Plan Administration Committee, to
have payments begin as of the first day of any calendar month after the date the
former Member would have reached the 62nd anniversary of his or her birth;
provided, however, if the Member dies while receiving a disability retirement
allowance under Section 4.04, payments begin under this automatic Pre‑Retirement
Spouse’s Benefit as of the first day of the month following the Member’s death.
If payment of the automatic Pre‑Retirement Spouse’s Benefit commences prior to
what would have been the Member’s Normal Retirement Date, the amount of such
benefit payable to the spouse shall be based on (i) the standard early
retirement allowance or vested benefit to which the Member would have been
entitled, had the Member elected to have payments commence to himself or herself
on such earlier date in accordance with the provisions of Section 4.03(b) or
Section 4.05(b), or in the case of a Member who dies while receiving a
disability retirement allowance under Section 4.04, the disability retirement
allowance the Member was receiving on his date of death.
Coverage hereunder shall be applicable to a married Member in active service who
has satisfied the eligibility requirements for a retirement allowance under
Section 4.01(a), 4.02(a), 4.03(a) or 4.04(a) or vested benefit under
Section 4.05(a) and shall become effective on the date the Member marries and
shall cease on the earlier of (i) the date such active Member’s marriage is
legally dissolved by a divorce decree or (ii) the date such active Member’s
spouse dies.
(ii)    Automatic Pre‑Retirement Spouse’s Benefit Applicable Upon Termination of
Employment. In the case of a Member or former Member who is married and entitled
to a standard early retirement allowance under Section 4.03 or a vested benefit
under Section 4.05, the provisions of this Section 4.07(a)(ii) shall apply to
the period between the date his or her services are terminated or the date, if
later, the Member or

14/168    162



--------------------------------------------------------------------------------




former Member is married and his or her Annuity Starting Date, or other
cessation of coverage as later specified in this Section 4.07(a)(ii).
In the event of a married Member’s or former Member’s death during any period in
which these provisions have not been waived or revoked by the Member or former
Member and his or her spouse, the benefit payable to the Member’s or former
Member’s spouse shall be equal to 50% of the standard early retirement allowance
or vested benefit the Member or former Member would have received as of the
month next following the month in which his or her Normal Retirement Date would
have occurred if he or she had elected to receive such benefit in the form of
the Automatic Joint and Survivor Annuity under Section 4.06(a).
The spouse’s benefit shall be payable for the life of the spouse commencing on
the first day of the calendar month next following what would have been the
Member’s or former Member’s Normal Retirement Date. However, the Member’s or
former Member’s spouse may elect, by written application filed with the Plan
Administration Committee, to have payments begin as of the first day of any
calendar month after the date the Member or former Member would have reached the
62nd anniversary of his or her birth (or his or her date of death, if later). If
the Member’s or former Member’s spouse elects to commence payment of this
automatic Pre‑Retirement Spouse’s Benefit prior to what would have been the
Member’s or former Member’s Normal Retirement Date, the amount of such benefit
payable to the spouse shall be based on the standard early retirement allowance
or vested benefit to which the Member or former Member would have been entitled,
had the Member or former Member elected to have payments commence to himself or
herself on such earlier date in accordance with the provisions of
Section 4.03(b) or Section 4.05(b).
However, if a Member or former Member had elected Option 1 or Option 3 under
Section 4.06(b)(ii) within the 180-day period preceding his or her Annuity
Starting Date, with his or her spouse as contingent annuitant, the amount of
benefit payable to the spouse shall be based on the provisions of such elected
Option, in lieu of the provisions of this Section 4.07(a)(ii).
The vested benefit payable to a former Member whose spouse is covered under this
Section 4.07(a)(ii), or if applicable, the benefit payable to his or her spouse
upon his or her death shall be reduced by the applicable percentages shown
below. Such reduction shall apply to each month during which coverage is in
effect for at least one day; provided, however, no reduction shall be made with
respect to any period before the later of (1) the date the Plan Administration
Committee furnishes the former Member the notice of his or her right to waive
the automatic Pre‑Retirement Spouse’s Benefit or (2) the commencement of the
election period specified in Section 4.07(b) below.

14/168    163



--------------------------------------------------------------------------------




ANNUAL REDUCTION FOR SPOUSE’S COVERAGE
AFTER TERMINATION OF EMPLOYMENT
OTHER THAN RETIREMENT


Age    Reduction


Less than 40    1/10 of 1% per year
40 but prior to 50    2/10 of 1% per year
50 but prior to 55    3/10 of 1% per year
55 but prior to 60    5/10 of 1% per year
60 but less than 65    1% per year
(b)
The Plan Administration Committee shall furnish to each former Member a written
explanation which describes (i) the terms and conditions of the automatic
Pre‑Retirement Spouse’s Benefit, (ii) the former Member’s right to make, and the
effect of, an election to waive the automatic Pre‑Retirement Spouse’s Benefit,
(iii) the rights of the former Member’s spouse, and (iv) the right to make, and
the effect of, a revocation of such a waiver. Such written explanation shall be
furnished to each former Member before the first anniversary of the date he or
she terminated service, and shall be furnished to such former Member even though
he or she is not married.

The period during which the former Member may make an election to waive the
automatic Pre‑Retirement Spouse’s Benefit provided under Section 4.07(a)(ii)
shall begin no later than the date his or her employment terminates and end on
his or her Annuity Starting Date, or if earlier, his or her date of death. Any
waiver, revocation or re-election of the automatic Pre‑Retirement Spouse’s
Benefit shall be made on a form provided by the Plan Administration Committee
and any waiver or revocation shall require Spousal Consent. If, upon termination
of employment, the former Member waives coverage hereunder in accordance with
administrative procedures established by the Plan Administration Committee for
all Members similarly situated, such waiver shall be effective as of the former
Member’s Severance Date. Any later re-election or revocation shall be effective
on the first day of the month coincident with or next following the date the
completed form is received by the Plan Administration Committee. If a former
Member dies during the period after a waiver is in effect, there shall be no
benefits payable to his or her spouse under the provisions of this Section 4.07
unless an effective election under Section 4.07(b) is in effect.
Except as described above in the event of a waiver or revocation, coverage under
Section 4.07(a)(ii) shall cease to be effective upon a Member’s or former
Member’s Annuity Starting Date, or upon the date a Member’s or former Member’s
marriage is legally dissolved by a divorce decree, or upon the death of the
spouse, whichever event shall first occur.
(c)
Any election made under Section 4.07 (including any waiver or revocation
thereof) shall be made on a form approved by and filed with the Plan
Administration Committee.

(d)
Notwithstanding the provisions of Section 4.07(a), a Member or former Member
whose employment terminated on or after January 1, 1976, and prior to August 23,
1984, and who is entitled to a retirement allowance or vested benefit pursuant
to the provisions of Section 4.03 or 4.05, but who is not yet in receipt
thereof, may elect, on or after August 23, 1984, and prior to the commencement
of such retirement allowance or vested benefit, to have the provisions of
Section 4.07(a)(ii) apply to him or her.


14/168    164



--------------------------------------------------------------------------------




4.10
Payment of Benefits

(a)
Unless otherwise provided under an optional benefit elected pursuant to
Section 4.06, the survivor’s benefits available under Section 4.07 or the
provisions of Section 4.10(e)(ii), all retirement allowances, vested benefits or
other benefits payable will be paid in monthly installments for each month
beginning with (i) the month next following the month in which the Member has
reached his or her Normal Retirement Date and has retired from active service,
(ii) the month next following the month in which a Member has reached his or her
Postponed Retirement Date and has retired from service, (iii) the month next
following the month in which a Member or former Member, files a proper
application requesting commencement of his or her vested benefit, standard early
retirement allowance or disability retirement allowance, or (iv) the month in
which benefits under an optional benefit under Section 4.06 or the survivor’s
benefits under Section 4.07 become payable, whichever is applicable. Such
monthly installments shall cease with the payment for the month in which the
recipient dies. In no event shall a retirement allowance or vested benefit be
payable to a Member who continues in or resumes active service with the Company
or an Associated Company for any period between his or her Normal Retirement
Date and Postponed Retirement Date, except as provided in Sections 4.02(c) and
4.10(e).

(b)
Effective January 1, 1998, through March 27, 2005, in any case, a lump sum
payment equal to the retirement allowance or vested benefit payable under
Section 4.01, 4.02, 4.03, 4.04 or 4.05 or the Pre-Retirement Spouse’s Benefit
payable under Section 4.07(a) multiplied by the appropriate factor contained in
Table 3 of Schedule I shall be made in lieu of any retirement allowance or
vested benefit payable to a Member or former Member or any Pre-Retirement
Spouse’s Benefit payable to a spouse of a Member or a former Member, if the lump
sum present value of such benefit amounts to $5,000 or less. In no event shall
that adjustment factor produce a lump sum that is less than the amount
determined by using the IRS Mortality Table and IRS Interest Rate. The lump sum
payment shall be made as soon as administratively practicable following the date
the Member has terminated employment or died, but in any event prior to the date
his or her benefit payment would have otherwise commenced.

Effective March 28, 2005, a lump sum payment shall be made in lieu of all
benefits in the event:
(i)    the Member’s Annuity Starting Date occurs on or after his Normal
Retirement Date and the present value of his benefit determined as of his
Annuity Starting Date amounts to $5,000 or less, or
(ii)    the Member’s Annuity Starting Date occurs prior to his Normal Retirement
Date and the present value of his benefit determined as of his Annuity Starting
Date amounts to $1,000 or less.
In determining the amount of a lump sum payment payable under this paragraph,
the lump sum present value shall mean a benefit, in the case of a lump sum
benefit payable prior to a Member’s Normal Retirement Date, of equivalent value
to the benefit which would otherwise have been provided commencing at the
Member’s Normal Retirement Date. The determination as to whether a lump sum
payment is due shall be made as soon as practicable following the Member’s
termination of service. Any lump sum benefit payable shall be made as soon as
practicable following the determination that the amount qualifies for
distribution

14/168    165



--------------------------------------------------------------------------------




under the provisions of this Section 4.10. In no event shall a lump sum payment
be made following the date retirement benefit payments have commenced as an
annuity.
Effective March 28, 2005, in the event the lump sum present value of a Member’s
retirement allowance or vested benefit exceeds $1,000 but does not exceed
$5,000, the Member may elect to receive a lump sum payment of such allowance or
benefit. The election shall be made in accordance with such administrative rules
as the Plan Administration Committee shall prescribe. The Member may elect to
receive the lump sum payment as soon as practicable following his termination of
employment or as of the first day of any later month that precedes his Normal
Retirement Date. Spousal Consent to the Member’s election of the lump sum is not
required. A Member who is entitled to elect a distribution under this paragraph
shall not be entitled to receive payment in any other form of payment offered
under the Plan.
Notwithstanding the provisions of Section 4.07 of this Appendix, a lump sum
payment shall be paid to the spouse in lieu of the monthly Pre-Retirement
Spouse’s Benefit payable under Section 4.07(a) if the lump sum present value of
the benefit amounts to $5,000 or less. The lump sum payment shall be made as
soon as practicable following the determination that the amount qualifies for
distribution under this Section. In no event shall a lump sum payment be made
following the date payments have commenced to the surviving spouse as an
annuity.
For purposes of this Section, the lump sum present value shall be determined by
using the IRS Mortality Table and IRS Interest Rate.
In the event a Member is not entitled to any retirement allowance or vested
benefit upon his termination of employment, he shall be deemed “cashed-out”
under the provisions of this Section 4.10(b) as of the date he terminated
service. However, if a Member described in the preceding sentence is
subsequently restored to service, the provisions of Sections 3.06 of the Plan
and Section 4.11 of this Appendix shall apply to him without regard to such
sentence.
4.11
Reemployment of former Member or retired Member

(b)
Optional Forms of Pension Benefits. If the Member is reemployed, any previous
election of an optional benefit under Section 4.06 or a survivor’s benefit under
Section 4.07 shall be revoked.

(c)
Benefit Payments at Subsequent Termination or Retirement

(i)    In accordance with the procedure established by the Plan Administration
Committee on a basis uniformly applicable to all Members similarly situated,
upon the subsequent retirement of a Member in service after his or her Normal
Retirement Date, payment of such Member’s retirement allowance shall resume no
later than the third month after the final month during the reemployment period
in which he or she is credited with at least 40 Hours of Service.
(ii)    Upon the subsequent retirement or termination of employment of a retired
or former Member, the Plan Administration Committee shall, in accordance with
rules uniformly applicable to all Members similarly situated, determine the
amount of vested benefit or retirement allowance which shall be payable to such
Member at such subsequent retirement or termination. Such vested benefit or
retirement allowance shall be

14/168    166



--------------------------------------------------------------------------------




reduced by an amount of Equivalent Actuarial Value to the benefits, if any,
other than disability retirement allowance payments, he or she received before
the earlier of the date of his or her restoration to service or his or her
Normal Retirement Date, provided that no such reduction shall reduce such
retirement allowance or vested benefit below the original amount of retirement
allowance or vested benefit earned but not received or retirement allowance or
vested benefit previously received by such Member in accordance with the terms
of the Plan in effect during such previous employment, adjusted to reflect the
election of any survivor’s benefits pursuant to Section 4.07(a)(ii).
4.16
Minimum Adjusted Benefit

(a)
The adjustment factor applied to a retirement allowance or vested benefit
payable to any Member or former Member who terminates employment on or after
October 1, 1985, or to the Beneficiary of such Member or former Member, shall
not result in a retirement allowance or vested benefit which is less than the
adjusted retirement allowance or vested benefit which would have been payable to
such Member, former Member or Beneficiary under the provisions of the Southern
Wood Plan as in effect on September 30, 1985 based on Benefit Service rendered
up to and including September 30, 1985.

(b)
The adjustment factor applied to a retirement allowance or vested benefit
payable to any Member or former Member who terminates employment on or after
January 1, 1989, or to the Beneficiary of such Member or former Member, shall
not result in a retirement allowance or vested benefit which is less than the
adjusted retirement allowance or vested benefit which would have been payable to
such Member, former Member or Beneficiary under the provisions of the Southern
Wood Plan as in effect on December 31, 1988, based on Benefit Service rendered
up to and including December 31, 1988.


14/168    167



--------------------------------------------------------------------------------






APPENDIX D
SCHEDULE I


Actuarial Equivalent Value factors to be used with respect to Members who retire
or terminate at the Southern Wood Piedmont Company location, subject to the
provisions of Section 4.06 of this Appendix D.





14/168    168



--------------------------------------------------------------------------------




APPENDIX E


RETIREMENT PLAN FOR SALARIED EMPLOYEES OF RAYONIER INC.
(Southeast Forest Resources)
This Appendix E, effective as of January 1, 1996, is applicable with respect to
(a) employees of Rayonier Inc. at the Southeast Forest Resources who were
participants in the Employees Retirement Income Plan for Rayonier Incorporated
Hourly Employees at the Southeast Forest Resources as of December 31, 1995 and
(b) former employees of Rayonier Inc. at the Southeast Forest Resources who are
entitled to a pension benefit under the Employees Retirement Income Plan for
Rayonier Incorporated Hourly Employees at the Southeast Forest Resources as of
December 31, 1995, and their spouses and Beneficiaries. This Appendix E
constitutes an integral part of the Plan and sets forth the particulars
concerning:
(i)    The definition of “Annuity Starting Date,” “Benefit Service,”
“Eligibility Service,” “Equivalent Actuarial Value,” “Normal Retirement Date,”
“Postponed Retirement Date,” “Public Disability Benefit,” “Southeast Forest
Accrued Benefit,” “Southeast Forest Plan,” and “Total and Permanent Disability.”
(ii)    The determination of Eligibility Service as referred to in Section 2.01
of the Plan.
(iii)    The determination of Benefit Service as referred to in Section 2.02 of
the Plan.
(iv)    The eligibility requirements for membership as referred to in Article 3
of the Plan.
(v)    The determination of the amount of normal retirement allowance as
referred to in Section 4.01(b) of the Plan.
(vi)    The determination of the amount of postponed retirement allowance as
referred to in Sections 4.02(b) and (c) of the Plan
(vii)    The eligibility requirements for a standard early retirement allowance
as referred to in Section 4.03(a) of the Plan.
(viii)    The determination of the amount of a standard early retirement
allowance as referred to in Section 4.03(b) of the Plan.
(ix)    The eligibility requirements for a disability retirement allowance.
(x)    The determination of the amount of a disability retirement allowance.
(xi)    The determination of the amount of vested benefit as referred to in
Section 4.05(b) of the Plan.
(xii)    The forms of benefit payment after retirement as referred to in
Section 4.06 of the Plan.
(xiii)    The survivor’s benefit applicable before retirement as referred to in
Section 4.07 of the Plan.
(xiv)    The determination of the amount of an automatic lump sum payment as
referred to in Section 4.10(b) of the Plan.

14/168    169



--------------------------------------------------------------------------------




(xv)    The effect of reemployment on the election of an optional form of
benefit as referred to in Section 4.11(b) of the Plan.
(xvi)    The determination of the amount of benefit payable to a reemployed
Member upon his or her subsequent retirement as referred to in Section 4.11(c)
of the Plan.
(xvii)    The minimum adjusted benefit payable under the Plan.
(b)Notwithstanding the foregoing, the provisions set forth in this Appendix,
other than the provisions of Sections 2.01(a)(i), 2.02(a) and Article 3 of this
Appendix, shall only be applicable with respect to retirement allowances, vested
benefits, or other benefits attributable to a Member’s Benefit Service prior to
January 1, 1996; provided, however, that a Member’s Benefit Service on and after
January 1, 1996 shall be taken into account for purposes of the determination
under Section 4.03 of this Appendix of whether a reduction for the commencement
of benefits prior to Normal Retirement Date applies and for purposes of
calculating the percentage of disability retirement allowance payable pursuant
to Section 4.04 of this Appendix.
(c)Unless otherwise indicated, the section and paragraph references in this
Appendix are to sections and paragraphs contained within this Appendix.





14/168    170



--------------------------------------------------------------------------------




ARTICLE 1 – DEFINITIONS


1.02
Annuity Starting Date shall mean the first day of the first period for which an
amount is due on behalf of a Member or former Member as an annuity or any other
form of payment under the Plan; provided, however, that in the case of a Member
who retires under Section 4.04, Annuity Starting Date shall mean his or her
Normal Retirement Date.

1.06
Benefit Service shall mean employment recognized as such for the purposes of
determining eligibility for certain benefits and computing a benefit under the
Plan as provided under Article 2.

1.14
Eligibility Service shall mean any employment recognized as such for the
purposes of meeting the eligibility requirements for membership in the Plan and
for eligibility for certain benefits under the Plan as provided under Article 2.

1.16
Equivalent Actuarial Value shall mean equivalent value of a benefit under the
Plan determined on the basis of the applicable factors set forth in Schedule I,
except as otherwise specified in the Plan. In any other event, Equivalent
Actuarial Value shall be determined on the same actuarial basis utilized to
compute the factors set forth in Schedule I.

1.25
Normal Retirement Date shall mean the first day of the calendar month next
following the date the employee or former employee attains age 65, which is his
or her Normal Retirement Age.

1.31
Postponed Retirement Date shall mean, with respect to an Employee who does not
retire at Normal Retirement Date but who works after such date, the first day of
the calendar month next following the date on which such Employee retires from
active service. No retirement allowance shall be paid to the Employee until his
or her Postponed Retirement Date, except as otherwise provided in Article 4.

1.43
Public Disability Benefit shall mean disability payments or lump sum payments
under any workers’ compensation or occupational diseases law, except fixed
statutory payments for the loss of any bodily member, lump-sum payments for
disfigurement, and except for reimbursement of legal fees, medical expenses, and
expenses for training and rehabilitation, whether actual or anticipated. The
amount of the deduction to be made from monthly disability retirement allowances
in respect to any lump-sum payments under any workers’ compensation or
occupational diseases law shall be determined by dividing the lump-sum payment
by the maximum number of months or fractions thereof in the period provided by
statute or regulation, provided the amount of such deduction shall be limited to
the amount of monthly disability retirement allowance and shall be applicable
for the number of months and fractions thereof in such maximum period.

1.44
Southeast Forest Accrued Benefit shall mean the accrued benefit under the
Southeast Forest Plan as of December 31, 1995.

1.45
Southeast Forest Plan shall mean the Employees Retirement Income Plan for
Rayonier Incorporated Hourly Employees at the Southeast Forest Resources as in
effect on the date specified in the Plan.

1.46
Total and Permanent Disability shall mean the total and permanent disablement of
a Member if (a) through some unintentional cause, he or she has been totally
disabled by bodily injury or


14/168    171



--------------------------------------------------------------------------------




disease or by mental derangement so as to be prevented thereby from engaging in
any regular occupation or employment for remuneration or profit, and (b) such
total disability is expected to be permanent and continuous during the remainder
of his or her life, provided such disability is not incurred in service in the
armed forces of any country, each as determined by the Company on the basis of
qualified medical evidence.

14/168    172



--------------------------------------------------------------------------------







14/168    173



--------------------------------------------------------------------------------




ARTICLE 2 – SERVICE


2.01
Eligibility Service

(a)
(i)    Eligibility Service Prior to January 1, 1996. Subject to the bridging
breaks in service provisions of Section 2.01(e), a Member’s Eligibility Service
shall include the “Vesting Service” credited to such Member under the Southeast
Forest Plan as of December 31, 1995.

(ii)    Eligibility Service on and after January 1, 1996. Except as otherwise
provided in this Article 2, all uninterrupted employment with the Company or
with an Associated Company rendered on and after January 1, 1996 and prior to
the date such Member’s employment terminates, shall be recognized as Eligibility
Service for all Plan purposes. Notwithstanding the foregoing, with respect to
any calendar year in which the employee completes at least 1,000 Hours of
Service there shall be included in his or her Eligibility Service a full year of
Eligibility Service. For any calendar year in which the employee completes less
than 1,000 Hours of Service there shall be included in his or her Eligibility
Service one month of Eligibility Service for each calendar month in which he or
she works at least one day.
(b)
Hours of Service. “Hours of Service” shall include hours worked and hours for
which a person is compensated by the Company or by an Associated Company for the
performance of duties for the Company or an Associated Company, although he or
she has not worked (such as: paid holidays, paid vacation, paid sick leave, paid
time off and back pay for the period for which it was awarded), and each such
hour shall be computed as only one hour, even though he or she is compensated at
more than the straight time rate. This definition of “Hours of Service” shall be
applied in a consistent and non-discriminatory manner in compliance with 29 Code
of Federal Regulations, Section 2530.200b‑2(b) and (c) as promulgated by the
United States Department of Labor and as may hereafter be amended.

(c)
Certain Absences to be Recognized as Eligibility Service. Except as otherwise
indicated in this Article 2, the following periods of approved absence shall be
recognized as Eligibility Service under the Plan and shall not be considered as
breaks in Eligibility Service:

(i)    The period of any leave of absence granted in respect of service with the
armed forces of the United States on or after January 1, 1996, provided the
Employee shall have returned to the service of the Company or an Associated
Company in accordance with re-employment rights under applicable law and shall
have complied with all of the requirements of such law as to re-employment.
(ii)    The period on or after January 1, 1996 of any leave of absence approved
by the Company, provided the employee shall have returned to the service of the
Company or an Associated Company upon the expiration of such approved leave.
If an Employee fails to return to active employment upon expiration of the
approved absences specified in Subparagraphs (i) and (ii) above, such periods of
approved absence shall not be considered as Eligibility Service under the Plan.

14/168    174



--------------------------------------------------------------------------------




(d)
Breaks in Service. All calendar years other than the calendar year in which the
employee is hired or calendar years in which an absence specified in Paragraph
(c) above occurs and such absence is considered as Eligibility Service, in which
an employee does not work at least one day shall be considered as breaks in
Eligibility Service; provided, however, that in no event shall there be a break
in Eligibility Service unless the employee’s employment with the Company or an
Associated Company is terminated.

(e)
Bridging Breaks in Service

(i)    If an Employee has a break in service and such Employee was eligible for
a vested benefit under Section 4.05 at the time of his or her break in service,
except as otherwise provided in Section 4.11, employment both before and after
the Employee’s absence shall be immediately recognized as Eligibility Service,
subject to the provisions of this Section 2.01, upon his or her return to the
employ of the Company or an Associated Company.
(ii)    If an Employee has a break in service and such Employee was not eligible
for a vested benefit under Section 4.05 at the time of his or her break in
service, Eligibility Service shall begin from the date of his or her return to
the employ of the Company or an Associated Company. If such Employee returns to
the employ of the Company or an Associated Company and the period of the
Employee’s break is less than the greater of (1) five years or (2) the
Eligibility Service rendered prior to such break, the service prior to such
break shall be included as Eligibility Service, subject to the provisions of
this Section 2.01, only upon completion of at least 12 months of Eligibility
Service following his or her break in service. However, if the period of the
Employee’s break in service equals or exceeds the greater of (1) five years or
(2) the Eligibility Service rendered prior to such break, the service rendered
prior to such break shall not be included as Eligibility Service.
2.02
Benefit Service

(a)
Benefit Service Prior to January 1, 1996. Subject to the restoration of Benefit
Service provisions of Section 2.02(d)(ii), Benefit Service shall include the
“Benefit Service” credited to such Member under the Southeast Forest Plan as of
December 31, 1995.

(b)
Employment On or After January 1, 1996, with the Company or an Associated
Company. All uninterrupted employment with the Company or with an Associated
Company rendered or after January 1 1996, and prior to the date such Member’s
employment terminates shall be recognized as Benefit Service for the purpose of
meeting the eligibility requirements of the Plan for a standard early retirement
allowance under Section 4.03 or a disability retirement allowance under
Section 4.04, but not for the purpose of computing the amount of any retirement
allowance or vested benefit under the Plan. However, such uninterrupted
employment shall be included for the purposes of calculating the Benefit Service
with respect to which the determination is made pursuant to Section 4.03(b) of
whether a reduction for the commencement of benefits prior to Normal Retirement
Date applies and for purposes of calculating the percentage of disability
retirement allowance payable pursuant to Section 4.04(b).

(c)
Certain Absences to be Recognized as Benefit Service. Except as otherwise
indicated below, the following periods of approved absence shall be recognized
as Benefit Service and shall not be considered as breaks in Benefit Service:


14/168    175



--------------------------------------------------------------------------------




(i)    The period of any leave of absence granted in respect of service with the
armed forces of the United States on and after January 1, 1996, provided the
Employee shall have returned to the service of the Company or an Associated
Company in accordance with reemployment rights under applicable law and shall
have complied with all of the requirements of such law as to reemployment, shall
be recognized as Benefit Service for the purpose of meeting the eligibility
requirements of the Plan for a standard early retirement allowance under
Section 4.03 or a disability retirement allowance under Section 4.04 and shall
not be considered as a break in Benefit Service nor be considered as Benefit
Service for the purpose of computing the amount of any retirement allowance or
vested benefit under the Plan. However, such leave of absence shall be included
for the purposes of calculating the Benefit Service with respect to which the
determination is made pursuant to Section 4.03(b) of whether a reduction for the
commencement of benefit prior to Normal Retirement Date applies and for purposes
of calculating the percentage of disability retirement allowance payable
pursuant to Section 4.04 (b).
(ii)    With respect to an Employee who was in receipt of Worker’s Compensation
benefits on December 31, 1995 as a result of such Employee’s employment with the
Company, the continuous period on and after January 1, 1996 for which such
benefits are paid to the Employee shall be recognized as Benefit Service for all
purposes of the Plan and shall not be considered as a break in Benefit Service.
(d)
All Other Absences for Employees

(i)    No period of absence approved by the Company other than that specified in
Section 2.02(c) above shall be recognized as Benefit Service for purposes of
this Section 2.02.
(ii)    No other absence, other than the absence covered by the exception in
clause (i) above, shall be recognized as Benefit Service for purposes of this
Section 2.02 and any such absence shall be considered as a break in Benefit
Service for purposes of this Section 2.02.
If the Employee was eligible for a vested benefit under Section 4.05 at the time
of a break in service, Benefit Service under Section 2.02(a) above before the
Employee’s absence shall be immediately recognized as Benefit Service for
purposes of Section 2.02(a) above upon his or her return to service and Benefit
Service under Sections 2.02(b) and (c) above both before and after the
Employee’s absence shall be immediately recognized as Benefit Service for
purposes of Sections 2.02(b) and (c) above upon his or her return to service.
If the Employee was not eligible for a vested benefit under Section 4.05 at the
time of a break in service, Benefit Service under Section 2.02(b) above shall
begin from the date of the Employee’s return to the employ of the Company.
However, any Benefit Service prior to January 1, 1996 rendered prior to such
break in service shall be included as Benefit Service for purposes of
Section 2.02(a) above and any Benefit Service on or after January 1, 1996 shall
be included as Benefit Service for purposes of Sections 2.02 (b) and (c) above
only at the time that the Member bridges his or her Eligibility Service in
accordance with the provisions of Section 2.01(e).



14/168    176



--------------------------------------------------------------------------------




ARTICLE 3 – MEMBERSHIP


3.01
Any employee or former employee of Rayonier Inc. at the Southeast Forest
Resources (or its predecessor ITT Rayonier Incorporated at its Southeast Forest
Operations) who is a participant in the Southeast Forest Plan as of December 31,
1995 shall become a Member of the Plan on January 1, 1996, but he or she shall
not accrue any Eligibility Service or Benefit Service for purposes of this
Appendix of the Plan unless he or she is employed by the Company or an
Associated Company. Any former employee of Rayonier Inc. at the Southeast Forest
Resources (or its predecessor ITT Rayonier Incorporated at its Southeast Forest
Operations) who is entitled to receive a pension benefit or disability benefit
under the Southeast Forest Plan as of December 31, 1995, or his or her spouse or
Beneficiary, shall be eligible for and shall receive from this Plan benefits in
the same amount and payable in accordance with the same terms as the pension
benefit or disability benefit to which he or she was entitled under the
Southeast Forest Plan as of December 31, 1995.




14/168    177



--------------------------------------------------------------------------------







14/168    178



--------------------------------------------------------------------------------




ARTICLE 4 – BENEFITS


4.01
Normal Retirement Allowance

(b)
Benefit. Prior to adjustment in accordance with Sections 4.06(a) and 4.07(b),
the annual normal retirement allowance with respect to Benefit Service credited
prior to January 1, 1996 and Benefit Service credited under Section 2.02(c)(ii)
on and after January 1, 1996 payable on a lifetime basis upon retirement at such
Member’s Normal Retirement Date, shall be equal to the sum of (i) and (ii)
where:

(i)    equals his or her Southeast Forest Accrued Benefit; and
(ii)    equals $180.00 multiplied by his or her Benefit Service credited
pursuant to Section 2.02(c)(ii).
4.02
Postponed Retirement Allowance

(b)
Benefit. Except as hereinafter provided and prior to adjustment in accordance
with Sections 4.06(a) and 4.07(b), the annual postponed retirement allowance
with respect to Benefit Service credited prior to January 1, 1996 and Benefit
Service credited under Section 2.02(c)(ii) on and after January 1, 1996 payable
on a lifetime basis upon retirement at a Member’s Postponed Retirement Date
shall be equal to the annual normal retirement allowance to which the Member
would have been entitled under Section 4.01(b) based on such Benefit Service had
he or she retired on his or her Normal Retirement Date, increased by an amount
which is the Actuarial Equivalent Value of the monthly payments which would have
been payable with respect to such Benefit Service with respect to each month in
which he or she completed less than 40 Hours of Service. Any monthly payment
determined under this Paragraph (b) with respect to any such month in which he
or she completed less than 40 Hours of Service shall be computed as if the
Member had retired on his or her Normal Retirement Date.

(c)
Benefit for Member in Active Service After He or She Attains Age 70½. In the
event a Member’s retirement allowance is required to begin under Section 4.10
while the Member is in active service, the January 1 immediately following the
calendar year in which the Member attained age 70½ shall be the Member’s Annuity
Starting Date for purposes of this Article 4 and the Member shall receive a
postponed retirement allowance commencing on that January 1 in an amount
determined as if he or she had retired on such date. As of each succeeding
January 1 prior to the Member’s actual Postponed Retirement Date and as of his
or her actual Postponed Retirement Date, the Member’s retirement allowance shall
be reduced by the Equivalent Actuarial Value of the total payments of his or her
postponed retirement allowance made with respect to each month of continued
employment in which he or she completed at least 40 Hours of Service and which
were paid prior to each such recomputation, provided that no such reduction
shall reduce the Member’s postponed retirement allowance below the amount of
postponed retirement allowance payable to the Member immediately prior to the
recomputation of such retirement allowance.


14/168    179



--------------------------------------------------------------------------------




4.03
Standard Early Retirement Allowance

(a)
Eligibility. A Member who has not reached his or her Normal Retirement Date but
has, prior to his or her termination of employment reached the 55th anniversary
of his or her birth and completed 15 years of Benefit Service (as determined in
accordance with Sections 2.02 (a), (b) and (c)), is eligible to retire on a
standard early retirement allowance on the first day of the calendar month next
following termination of employment, which date shall be the Member’s Early
Retirement Date.

(b)
Benefit. Except as hereinafter provided and prior to adjustment in accordance
with Sections 4.06(a) and 4.07(b), the standard early retirement allowance with
respect to Benefit Service credited prior to January 1, 1996 and Benefit Service
credited under Section 2.02(c)(ii) on and after January 1, 1996 shall be an
allowance deferred to commence on the Member’s Normal Retirement Date and shall
be equal to the sum of (i) and (ii) where:

(i)
equals his or her Southeast Forest Accrued Benefit; and

(ii)
equals $180.00 multiplied by his or her Benefit Service credited pursuant to
Section 2.02(c)(ii).

The Member may, however, elect to receive an early retirement allowance
commencing on the last day of the month in which his or her Early Retirement
Date occurs or on the last day of any calendar month before his or her Normal
Retirement Date specified in his or her later request therefor; provided,
however, that in the event the Member had not attained age 62 and completed at
least 20 years of Benefit Service (as determined in accordance with
Sections 2.02(a), (b) and (c)) as of the date he or she terminated employment,
such retirement allowance shall be a reduced amount which, prior to adjustment
in accordance with Sections 4.06(a) and 4.07(a) shall be equal to his or her
Southeast Forest Accrued Benefit reduced by 1/180th for each month up to 60
months by which the commencement date of his or her retirement allowance
precedes his or her Normal Retirement Date and further reduced by 1/360th for
each such month in excess of 60 months.
4.04
Disability Retirement Allowance

(a)
Eligibility. A Member who has completed ten years of Benefit Service (determined
in accordance with Sections 2.02(a), (b) and (c)) who incurs a Total and
Permanent Disability is eligible to retire on a disability retirement allowance
on the first day of the calendar month next following the date the Member is
determined to be so disabled by the Company based on a qualified medical
evidence, which date shall be the Member’s Disability Retirement Date.

(b)
Benefit. Except as herein provided and prior to any adjustment in accordance
with Section 4.07(b)(ii), the disability retirement allowance shall commence on
the last day of the calendar month in which the Member’s Disability Retirement
Date occurs and shall be equal to the sum of (i) and (ii) where:

(i)    equals his or her Southeast Forest Accrued Benefit; and
(ii)    equals $180.00 multiplied by his or her Benefit Service credited
pursuant to Section 2.02(c)(ii);

14/168    180



--------------------------------------------------------------------------------




multiplied by the percentage set forth below based on his or her years of
Benefit Service (as determined in accordance with Sections 2.02(a), (b) and
(c)):
Years of Benefit Service
 
Percentage
 
 
 
 
 
10
 
50
%
 
11
 
60


 
12
 
70


 
13
 
80


 
14
 
90


 
15 or more
 
100


 
 
 
(The above percentages are to be interpolated to reflect fractional years of
Benefit Service.)



Notwithstanding the preceding sentence, if a Member is awarded a Public
Disability Benefit, the disability retirement allowance payable prior to his or
her Normal Retirement Date shall be reduced by the amount of the
Company-provided Public Disability Benefit. On and after the Member’s Normal
Retirement Date, the disability retirement allowance, which shall be calculated
without regard to any adjustment prior to the Member’s Normal Retirement Date
made pursuant to Section 4.07(b)(ii), will be adjusted, if applicable, in
accordance with Sections 4.06(a) and 4.06(b).
(c)
Benefit Discontinuance. In the event such Member’s disability retirement
allowance is discontinued as herein provided and he or she is not restored to
service as an employee, he or she shall be entitled to retire on a standard
early retirement allowance as of the first day of the calendar month next
following such discontinuance or to receive a vested benefit commencing on the
last day of the month in which his or her Normal Retirement Date occurs,
provided that, in the case of early retirement, at his or her Disability
Retirement Date he or she had completed the eligibility requirements for the
standard early retirement allowance. In either case, the standard early
retirement allowance or vested benefit shall be computed on the basis of the
Member’s Benefit Service as of the earlier of his or her Disability Retirement
Date or January 1, 1996.

(d)
Medical Examination. Any Member who has not reached his or her Normal Retirement
Date and who is claiming to be totally and permanently disabled may be required
by the Company to submit to examination in a clinic or by a physician or
physicians selected by the Company, and any question as to the existence of such
disability shall be settled on the basis of such examination. Should any Member
in receipt of a disability retirement allowance refuse to submit to such medical
examination, his or her disability retirement allowance shall be discontinued
until his or her withdrawal of such refusal, and should his or her refusal
continue for a year, all rights in and to the disability retirement allowance
shall cease; provided, however, that he or she shall be entitled to have his or
her disability retirement allowance restored, prior to his or her Normal
Retirement Date, if, on the basis of a medical examination by a physician or
physicians designated by the Company, the Company finds that he or she has again
lost earning capacity because of the same disability.


14/168    181



--------------------------------------------------------------------------------




4.05
Vested Benefit

(b)
Benefit. Prior to adjustment in accordance with Sections 4.06(a) and 4.07(a),
the vested benefit payable to a Member shall be a benefit deferred to commence
on the last day of the month in which the former Member’s Normal Retirement Date
occurs and shall be equal to the sum of (i) and (ii) where:

(i)    equals his or her Southeast Forest Accrued Benefit; and
(ii)    equals $180.00 multiplied by his or her Benefit Service credited
pursuant to Section 2.02(c)(ii).
On or after the date on which the former Member shall have reached the 55th
anniversary of his or her birth, he or she may elect to receive a benefit
commencing on the last day of any calendar month next following the 55th
anniversary of his or her birth and prior to his or her Normal Retirement Date
as specified in his or her request therefor, after receipt by the Plan
Administration Committee of written application therefor made by the former
Member and filed with the Plan Administration Committee. Upon such earlier
payment, the vested benefit otherwise payable at the former Member’s Normal
Retirement Date will be reduced by 1/180th for each month up to 60 months by
which the commencement date of such payments precedes his or her Normal
Retirement Date and further reduced by 1/360th for each such month in excess of
60 months.
4.06
Forms of Benefit Payment After Retirement

(a)
Automatic Forms of Payment

(i)    Automatic Joint and Survivor Annuity. If a Member or former Member who is
married on his or her Annuity Starting Date has not made an election of an
optional form of payment as provided in Section 4.06(b), the retirement
allowance or vested benefit payable to such Member or former Member commencing
on his or her Annuity Starting Date shall automatically be adjusted to provide
(A) a reduced benefit payable to the Member or former Member during his or her
life equal to his or her benefit otherwise payable without optional modification
computed in accordance with Section 4.01, 4.02, 4.03, 4.04 or 4.05, as the case
may be, multiplied by the appropriate factor contained in Table 1 of Schedule I
and (B) a benefit payable after his or her death to his or her surviving spouse
equal to 50% of the reduced benefit payable to the Member or former Member.
(ii)    Automatic Life Annuity. If a Member or former Member is not married on
his or her Annuity Starting Date, the retirement allowance or vested benefit
computed in accordance with Section 4.01, 4.02, 4.03, 4.04 or 4.05, as the case
may be, shall be paid to the Member or former Member in the form of a lifetime
benefit payable during his or her own lifetime with no further benefit payable
to anyone after his or her death, unless the Member or former Member is eligible
for and makes an election of an optional form of payment under Section 4.06(b).
(iii)    A married former Member entitled to, but not in receipt of, a
retirement allowance or vested benefit as of August 23, 1984 who terminated
service on or after September 2, 1974, but before January 1, 1976, may elect,
during the period beginning on August 23, 1984, and ending on his or her Annuity
Starting Date, to have his or her

14/168    182



--------------------------------------------------------------------------------




retirement allowance or vested benefit payable in accordance with the provisions
of this Section 4.06(a).
(b)
Optional Forms of Payment

(i)    Life Annuity Option. Any Member or former Member who retires or
terminates employment with the right to a retirement allowance or vested benefit
may elect, in accordance with the provisions of Section 4.06(d), to provide that
the retirement allowance payable to him or her under Section 4.01, 4.02, 4.03 or
4.04 or the vested benefit payable to him or her under Section 4.05 shall be in
the form of a lifetime benefit payable during his or her own lifetime with no
further benefit payable to anyone after his or her death.
(ii)    Contingent Annuity Option. Any Member or former Member who retires or
terminates employment with the right to a retirement allowance in accordance
with the provisions of Section 4.01, 4.02, 4.03, 4.04 or 4.05 may elect, in
accordance with the provisions of Section 4.06(d), to convert the benefit
otherwise payable to him or her without optional modification under Section
4.01, 4.02, 4.03, 4.04 or 4.05, as the case may be, into Option 1 or Option 2
below in order to provide that after his or her death, a lifetime benefit shall
be payable to the person who, when the option became effective, was designated
by him or her to be his or her contingent annuitant. The optional benefit
elected shall be the Equivalent Actuarial Value of the retirement allowance
otherwise payable without optional modification under Section 4.01, 4.02, 4.03,
4.04 or 4.05
Any Member or former Member who retires or terminates employment with the right
to a retirement allowance or vested benefit and whose Annuity Starting Date is
on or after January 1, 2008, may elect, in accordance with the provisions of
Section 4.06(d), to convert the retirement allowance or vested benefit otherwise
payable to him or her without optional modification into Option 3 below in order
to provide that after his or her death, a lifetime benefit shall be payable to
the person who, when the option became effective was designated by him or her to
be his or her contingent annuitant. The optional benefit elected shall be the
Equivalent Actuarial Value of the retirement allowance or vested benefit
otherwise payable without optional modification.

14/168    183



--------------------------------------------------------------------------------




Option 1.
A reduced retirement allowance payable during the Member’s or former Member’s
life with the provision that after his or her death a benefit equal to 100% of
his or her reduced retirement allowance shall be paid during the life of, and
to, his or her surviving contingent annuitant.

Option 2.
A reduced benefit payable during the Member’s or former Member’s life with the
provision that after his or her death a benefit equal to 50% of his or her
reduced retirement allowance shall be paid during the life of, and to, his or
her surviving contingent annuitant.

Option 3.
A reduced retirement allowance payable during the Member’s or former Member’s
life with the provision that after his or her death a benefit equal to 75% of
his or her reduced retirement allowance shall be paid during the life of, and
to, his or her surviving contingent annuitant.

(c)
Required Notice. No less than 30 days and no more than 180 days before his or
her Annuity Starting Date, the Plan Administration Committee shall furnish to
each Member or former Member a written explanation in non-technical language of
the terms and conditions of the Automatic Joint and Survivor Annuity and the
Automatic Life Annuity as described in Section 4.06(a) and the optional forms of
benefits described in Section 4.06(b). Such explanation shall include (i) a
general description of the eligibility conditions for, the material features of
and the relative values of the optional forms of payment under the Plan, (ii)
any rights the Member or former Member may have to defer commencement of his or
her retirement allowance or vested benefit, (iii) the requirement for Spousal
Consent as provided in Section 4.06(d) and (iv) the right of the Member or
former Member, prior to his or her Annuity Starting Date to make and to revoke
elections under Section 4.06.

(d)
Election of Options. Subject to the provisions of this Section 4.06(d) and in
lieu of the automatic forms of payment described in Section 4.06(a):

(i)    a Member may elect to receive his or her retirement allowance or vested
benefit in the optional form of payment described in Section 4.06(b)(i);
(ii)    a Member who retires under the provisions of Section 4.01, 4.02, 4.03,
4.04 or 4.05 may elect to receive his or her retirement allowance in one of the
optional forms of payment described in Option 1 or Option 2 under 4.06(b)(ii);
and
(iii)    a Member who retires or terminates employment with the right to a
retirement allowance or vested benefit and whose Annuity Starting Date is on or
after January 1, 2008 may elect to receive his or her retirement allowance or
vested benefit in the form described in Option 3 under Section 4.06(b)(ii).
Notwithstanding the preceding sentence, a Member who retired on a disability
retirement allowance may only elect an optional form of payment under this
Section 4.06 to take effect on his or her Normal Retirement Date. A married
Member’s or a married former Member’s election of a Life Annuity form of payment
under Section 4.06(b)(i) or any optional form of payment under
Section 4.06(b)(ii) or (iii), which does not provide for monthly payments to his
or her spouse for life after the Member’s or former Member’s death, in an amount
equal to at least 50% but not more than 100% of the monthly amount payable under
that form of payment to the Member or former Member and which is not of
Equivalent Actuarial Value to the Automatic Joint and Survivor Annuity described
in Section 4.06(a)(i), shall be effective

14/168    184



--------------------------------------------------------------------------------




only with Spousal Consent; provided that such Spousal Consent to the election
has been received by the Plan Administration Committee.
Any election made under Section 4.06(a) or Section 4.06(b) shall be made on a
form approved by the Plan Administration Committee and may be made during the
180-day period ending on the Member’s Annuity Starting Date, but not prior to
the date the Member or former Member receives the written explanation described
in Section 4.06(c). Any such election shall become effective on the Member’s or
former Member’s Annuity Starting Date, provided the appropriate form is filed
with and received by the Plan Administration Committee and may not be modified
or revoked after his or her Annuity Starting Date. Any election made under
Section 4.06(a) or Section 4.06(b) after having been filed, may be revoked or
changed by the Member or former Member only by written notice received by the
Plan Administration Committee before his or her election becomes effective on
his or her Annuity Starting Date. Any subsequent elections and revocations may
be made at any time and from time to time during the 180-day period ending on
the Member’s or former Member’s Annuity Starting Date. A revocation shall be
effective when the completed notice is received by the Plan Administration
Committee. A re-election shall be effective on the Member’s or former Member’s
Annuity Starting Date. If, however, the Member or the spouse or the contingent
annuitant designated in the election dies before the election has become
effective, the election shall thereby be revoked.
Notwithstanding the provisions of Paragraph (c) above, a Member may, after
having received the notice, affirmatively elect to have his or her retirement
allowance or vested benefit commence sooner than 30 days following his or her
receipt of the notice, provided all of the following requirements are met:
(i)    the Plan Administration Committee clearly informs the Member that he or
she has a period of at least 30 days after receiving the notice to decide when
to have his or her retirement allowance or vested benefit begin, and if
applicable, to choose a particular optional form of payment;
(ii)    the Member affirmatively elects a date for his or her retirement
allowance or vested benefit to begin, and if applicable, an optional form of
payment, after receiving the notice;
(iii)    the Member is permitted to revoke his or her election until the later
of his or her Annuity Starting Date or seven days following the day he or she
received the notice;
(iv)    payment does not commence less than seven days following the day after
the notice is received by the Member; and
(v)    in the event a Member who is scheduled to commence receipt of a
retirement allowance prior to his or her Normal Retirement Date or who retires
on a Normal or Postponed Retirement Date elects an Annuity Starting Date that
precedes the date he or she received the notice (the “retroactive Annuity
Starting Date”), the following requirements are met:
(A)
the Member’s benefit must satisfy the provisions of Code Sections 415 and
417(e)(3), both at the retroactive Annuity Starting Date and at the actual
commencement date;


14/168    185



--------------------------------------------------------------------------------




(B)
a payment equal in amount to the payments that would have been received by the
Member had his or her benefit actually commenced on his retroactive Annuity
Starting Date, plus interest at the annual rate of interest on 30-year Treasury
Securities published by the Commissioner of Internal Revenue in the calendar
month preceding the applicable Stability Period applicable for each Plan Year in
which interest is paid, compounded annually, shall be paid to the Member on his
or her actual commencement date; and

(C)
the Member elects within the 120 day period following the Member’s termination
of employment with the Company and all Associated Companies to receive benefits
as of a retroactive Annuity Starting Date.

(D)
Spousal Consent to the retroactive Annuity Starting Date is required for such
election to be effective unless:

(I)
the amount of the survivor annuity payable to the spouse determined as of the
retroactive Annuity Starting Date under the form elected by the Member is no
less than the amount the spouse would have received under the Qualified Joint
and Survivor Annuity if the date payments commence were substituted for the
retroactive Annuity Starting Date; or

(II)
the Member is not married on the actual commencement date and the Member’s
spouse on the retroactive Annuity Starting Date is not treated as his spouse
under a qualified domestic relations order.

(e)
Delayed Commencement of Normal Retirement Allowance

(i)    In the event a Member who has retired or otherwise terminated employment
with the Company and all Associated Companies prior to his Normal Retirement
Date has not filed an election designating an Annuity Starting Date prior to the
91st day preceding his Normal Retirement Date, the Plan Administration Committee
shall mail the notice described in Section 4.06(c) to the Member’s last known
address as indicated on Plan records at least 30 days prior to the Member’s
Normal Retirement Date. The Member’s Normal Retirement Date shall be deemed to
be the Member’s Annuity Starting Date. In the absence of a benefit election
filed by the Member prior to his Normal Retirement Date in accordance with the
provisions of Section 4.06(d), distribution of the Member’s retirement allowance
shall be deemed to commence to the Member on his Normal Retirement Date in the
normal form applicable to the Member as determined on the basis of Plan records.
Such payments shall be held in the Plan’s trust and deemed forfeited until claim
has been made by the Member.
(ii)    In the event the Member subsequently files a claim for payment, payment
shall commence to the Member as soon as practicable in the amount that would
have been payable to the Member if payments had commenced on the Member’s Normal
Retirement Date. In addition, one lump sum payment shall be paid to the Member
equal to the sum of the monthly payments that the Member would have received
during the period beginning on his Normal Retirement Date and ending with the
month preceding his actual commencement date, together with interest at the
annual rate of interest on 30-year Treasury Securities published by the
Commissioner of Internal Revenue in the calendar month preceding the applicable
Stability Period applicable for each Plan Year in which interest is paid,
compounded annually. The

14/168    186



--------------------------------------------------------------------------------




amount of the monthly payments shall be determined as of the Member’s Normal
Retirement Date on the basis of the actual form of payment in which the Member’s
retirement allowance is payable under Section 4.06(a) or Section 4.06(b). The
lump sum shall be paid on or as soon as practicable following the date the
Member’s retirement allowance commences.
In the event a Member’s marital status used to compute the Member’s retirement
allowance under Section 4.06(a) was not accurate, the amount of the Member’s
retirement allowance payable under this Section 4.06(e) shall be adjusted to
reflect the Member’s correct marital status.
(iii)    In the event a Member entitled to a retirement allowance under the
provisions of Section 4.06(e)(i) above dies prior to the commencement of his
retirement allowance, upon claim by the Member’s personal representative, or if
none, his estate, one lump sum payment shall be paid to the claimant equal to
the lump sum amount calculated under Section 4.06(e)(ii) above that would have
been paid to the Member for the period commencing on the Member’s Normal
Retirement Date and ending with the month prior to his death, plus interest on
that amount at the annual rate of interest on 30-year Treasury Securities
published by the Commissioner of Internal Revenue in the calendar month
preceding the applicable Stability Period applicable for each Plan year in which
interest is paid, compounded annually, from the Member’s Normal Retirement Date
to the date of payment of the lump sum amount to the Member’s personal
representative, or if none, to his estate.
(iv)    In the event a Member who is entitled to a retirement allowance under
the provisions of Section 4.06(e)(i) above dies prior to commencement of his
retirement allowance and is survived by a spouse to whom he was married on his
Normal Retirement Date, the Member’s surviving spouse shall be entitled to the
survivor portion of the Member’s retirement allowance under the provisions of
Section 4.06(a)(i), assuming the Member commenced payment under
Section 4.06(a)(i) effective on his Normal Retirement Date. Such survivor
retirement allowance shall commence as soon as practicable following the
surviving spouse’s claim for the retirement allowance. In addition, one lump sum
payment shall be paid to the surviving spouse equal to the sum of the monthly
payments the surviving spouse would have received for the month of the Member’s
date of death through the month preceding the month in which the survivor
retirement allowance commences, together with interest at the annual rate of
interest on 30-year Treasury Securities published by the Commissioner of
Internal Revenue in the calendar month preceding the applicable Stability Period
for each Plan Year in which interest is paid, compounded annually.
(v)    In the event a Member’s retirement allowance otherwise scheduled to
commence on his Normal Retirement Date is delayed because the Plan
Administration Committee is unable to locate the Member and the Plan
Administration Committee does not mail the notice described in Section 4.06(c)
at least 30 days prior to the Member’s Normal Retirement Date, the Plan
Administration Committee shall commence payment within 60 days after the date
the Member is located. Unless the Member elects an optional form of payment in
accordance with the provisions of Section 4.06(b), payment shall commence in the
normal form applicable to the Member on his or her Annuity Starting Date. The
retirement allowance payable to the Member shall be of Equivalent Actuarial
Value to the retirement allowance otherwise payable to the Member on his Normal
Retirement Date.

14/168    187



--------------------------------------------------------------------------------




In the event a Member whose retirement allowance is delayed beyond his or her
Normal Retirement Date as described above dies prior to his or her Annuity
Starting Date, and is survived by a spouse, the spouse shall be entitled to
receive a survivor annuity under the provisions of Section 4.07(a)(ii) computed
on the basis of the Equivalent Actuarial Value of the retirement allowance
payable to the Member on his Normal Retirement Date.
(vi)    Notwithstanding the provisions of Section 4.06(e)(v) above, a Member
described in the preceding subparagraph whose retirement allowance will be paid
in the form of an annuity may elect, in lieu of the retirement allowance
otherwise payable under Section 4.06(e)(v) above, to receive:
(A)
a lump sum payment equal to the sum of the monthly payments the Member would
have received from his Normal Retirement Date to his Annuity Starting Date,
together with interest at the annual rate of interest on 30-year Treasury
Securities published by the Commissioner of Internal Revenue in the calendar
month preceding the applicable Stability Period applicable for each Plan Year in
which interest is paid, compounded annually. The amount of the monthly payments
shall be determined on the basis of the form of payment in which the Member’s
retirement allowance is payable under Section 4.06(a), as applicable; and

(B)
a retirement allowance in the amount that would have been payable to the Member
if payments had commenced on the Member’s Normal Retirement Date in the form
elected by the Member.

An election under this Section 4.06(e)(vi) shall be subject to the notice and
spousal consent requirements set forth in Section 4.06(d) applicable to the
election of an optional form of payment.
(f)
If a Member dies after his or her Annuity Starting Date, any payment continuing
on to his or her spouse or contingent annuitant shall be distributed at least as
rapidly as under the method of distribution being used as of the Member’s date
of death.

4.07
Survivor’s Benefit Applicable Before the Annuity Starting Date

(a)
Automatic Pre‑Retirement Spouse’s Benefit

(i)    Automatic Pre‑Retirement Spouse’s Benefit Applicable Before Termination
of Employment. The surviving spouse of a Member who has completed five years of
Eligibility Service and who does not have an effective election of the optional
Pre‑Retirement Survivor’s Benefit under Section 4.07(b)(i) shall automatically
receive a benefit payable under the automatic Pre‑Retirement Spouse’s Benefit of
this Section 4.07(a)(i) in the event said Member should die after the effective
date of coverage hereunder and before termination of employment. The benefit
payable to the Member’s spouse shall be equal to 50% of the benefit the Member
would have received if the retirement allowance or vested benefit the Member was
entitled to at his or her date of death had commenced as of the month in which
his or her Normal Retirement Date would have occurred (or as of the month
following the month in which his or her date of death occurred, if later) in the
form of the Automatic Joint and Survivor Annuity under Section 4.06(a)(i). Such
benefit shall be payable for the life of

14/168    188



--------------------------------------------------------------------------------




the spouse commencing as of the month in which the Member’s Normal Retirement
Date would have occurred (or the month next following the month in which the
Member’s date of death occurred, if later). However, the Member’s spouse may
elect, by written application filed with the Plan Administration Committee, to
have payments begin as of the last day of any calendar month on or after the
date the former Member would have reached the 55th anniversary of his or her
birth.
If the Member’s spouse elects to commence payment of the automatic
Pre‑Retirement Spouse’s Benefit prior to what would have been the Member’s
Normal Retirement Date, the amount of such benefit payable to the spouse shall
be based on the standard early retirement allowance or vested benefit to which
the Member would have been entitled, had the Member elected to have payments
commence to himself or herself on such earlier date in accordance with the
provisions of Section 4.03(b) or Section 4.05(b).
However, if a Member or former Member had elected Option 1 or Option 3 under
Section 4.06(b)(ii) within the 180-day period preceding his or her Annuity
Starting Date, with his or her spouse as contingent annuitant, the amount of
benefit payable to the spouse shall be based on the provisions of such elected
Option, in lieu of the provisions of this Section 4.07(a)(ii).
Coverage hereunder shall be applicable to a married Member in active service who
has satisfied the eligibility requirements for a retirement allowance under
Section 4.01(a), 4.02(a) or 4.03(a) or a vested benefit under Section 4.05(a)
and shall become effective on the date the Member marries and shall cease on the
earlier of (i) the date such active Member’s marriage is legally dissolved by a
divorce decree or (ii) the date such active Member’s spouse dies.
(ii)    Automatic Pre‑Retirement Spouse’s Benefit Applicable During Disability
Retirement. The surviving spouse of a Member who is receiving a disability
retirement allowance under Section 4.04 and who does not have an effective
election of the optional Pre‑Retirement Survivor’s Benefit under
Section 4.07(b)(ii) shall automatically receive a benefit payable under the
automatic Pre‑Retirement Spouse’s Benefit of this Section 4.07(a)(ii) in the
event said Member should die after the effective date of coverage thereunder and
before Normal Retirement Date. The benefit payable to the Member’s spouse shall
be equal to 50% of the benefit the Member was receiving prior to his date of
death multiplied by the applicable factor in Table 1 of Schedule I based on the
ages of the Member and his or her spouse on the Member’s date of death. Such
benefit shall be payable for the life of the spouse commencing as of the last
day of the month of the Member’s death.
However, if a Member had elected Option 1 under Section 4.06(b)(ii) within the
180‑day period preceding his or her Annuity Starting Date, with his or her
spouse as contingent annuitant, the amount of benefit payable to the spouse
shall be based on the provisions of Option 1, in lieu of the provisions of this
Section 4.07(a)(ii).
Coverage hereunder shall be applicable to a married Member who has satisfied the
eligibility requirements for a disability retirement allowance under
Section 4.04(a) and shall become effective on the date the Member marries and
shall cease on the earliest of (i) the date such Member’s marriage is legally
dissolved by a divorce decree or (ii) the date such Member’s spouse dies.

14/168    189



--------------------------------------------------------------------------------




(iii)    Automatic Pre‑Retirement Spouse’s Benefit Applicable Upon Termination
of Employment. In the case of a Member or former Member who is married and
entitled to a standard early retirement allowance under Section 4.03 or a vested
benefit under Section 4.05, the provisions of this Section 4.07(a)(iii) shall
apply to the period between the date his or her services are terminated or the
date, if later, the Member or former Member is married and his or her Annuity
Starting Date, or other cessation of coverage as later specified in this
Section 4.07(a)(iii).
In the event of a married Member’s or former Member’s death during any period in
which these provisions have not been waived or revoked by the Member or former
Member and his or her spouse, the benefit payable to the Member’s or former
Member’s spouse shall be equal to 50% of the standard early retirement allowance
or vested benefit the Member or former Member would have received as of the
month in which his or her Normal Retirement Date would have occurred if he or
she had elected to receive such benefit in the form of the Automatic Joint and
Survivor Annuity under Section 4.06(a).
The spouse’s benefit shall be payable for the life of the spouse commencing as
of the month in which the Member’s or former Member’s Normal Retirement Date
would have occurred. However, the Member’s or former Member’s spouse may elect,
by written application filed with the Plan Administration Committee, to have
payments begin as of any month following the month in which the Member or former
Member would have reached the 55th anniversary of his or her birth (or following
the month in which his or her date of death occurred, if later). If the Member’s
or former Member’s spouse elects to commence payment of this automatic
Pre‑Retirement Spouse’s Benefit prior to what would have been the Member’s or
former Member’s Normal Retirement Date, the amount of such benefit payable to
the spouse shall be based on the standard early retirement allowance or vested
benefit to which the Member or former Member would have been entitled, had the
Member or former Member elected to have payments commence to himself or herself
on such earlier date in accordance with the provisions of Section 4.03(b) or
Section 4.05(b).
However, if a Member or former Member had elected Option 1 under
Section 4.06(b)(ii) within the 180-day period preceding his or her Annuity
Starting Date, with his or her spouse as contingent annuitant, the amount of
benefit payable to the spouse shall be based on the provisions of Option 1, in
lieu of the provisions of this Section 4.07(a)(iii).
The vested benefit payable to a former Member whose spouse is covered under this
Section 4.07(a)(iii), or if applicable, the benefit payable to his or her spouse
upon his or her death shall be reduced by the applicable percentages shown
below. Such reduction shall apply to each month during which coverage is in
effect for at least one day; provided, however, no reduction shall be made with
respect to any period before the later of (1) the date the Plan Administration
Committee furnishes the former Member the notice of his or her right to waive
the automatic Pre‑Retirement Spouse’s Benefit or (2) the commencement of the
election period specified in Section 4.07(c) below.

14/168    190



--------------------------------------------------------------------------------




ANNUAL REDUCTION FOR SPOUSE’S COVERAGE
AFTER TERMINATION OF EMPLOYMENT
OTHER THAN RETIREMENT


Age    Reduction


Less than 40    1/10 of 1% per year
40 but prior to 50    2/10 of 1% per year
50 but prior to 55    3/10 of 1% per year
55 but prior to 60    5/10 of 1% per year
60 but less than 65    1% per year
(b)
Optional Pre‑Retirement Survivor’s Benefit. The term “Beneficiary” for purposes
of this Section 4.07(b) shall mean any person named by the Member by written
designation to receive benefits payable under the optional Pre‑Retirement
Survivor’s Benefit; provided, however, that for any married Member the term
“Beneficiary” shall automatically mean the Member’s spouse and any prior
designation to the contrary will be canceled, unless the Member, with Spousal
Consent, designates otherwise. An election of a nonspouse Beneficiary by a
married Member shall be effective only if accompanied by Spousal Consent and
such Spousal Consent has been received by the Plan Administration Committee. The
Plan Administration Committee shall resolve any questions arising hereunder as
to the meaning of “Beneficiary” on a basis uniformly applicable to all Members
similarly situated.

(i)    Optional Pre‑Retirement Survivor’s Benefit in Active Service After Normal
Retirement Date. A Member in active service after his or her Normal Retirement
Date may elect a Pre‑Retirement Survivor’s Benefit with a nonspouse Beneficiary
pursuant to this Section 4.07(b)(i); provided, however, that if such Member is
married, he or she must first make an effective waiver of the automatic
Pre‑Retirement Spouse’s Benefit under Section 4.07(a)(i) pursuant to
Section 4.07(c).
In the event of a Member’s death during any period in which the Pre‑Retirement
Survivor’s Benefit provided in this Section 4.07(b)(i) is in effect, the benefit
payable to the Member’s Beneficiary shall be equal to 50% of the retirement
allowance the Member would have received on his or her date of death if he or
she had elected to receive such benefit in the form of Option 2 under
Section 4.06(b)(ii). The Pre‑Retirement Survivor’s Benefit shall be payable for
the life of the Beneficiary commencing on the last day of the month following
the Member’s death.
(ii)    Optional Pre‑Retirement Survivor’s Benefit During Disability. In the
case of a Member retired due to disability under the provisions of Section 4.04,
the provisions of this Section 4.07(b)(ii) shall apply to the period between his
or her Disability Retirement Date and his or her Normal Retirement Date.
The Member may elect the optional Pre‑Retirement Survivor’s Benefit under
Option A or B below; provided, however, that a married Member may not elect
Option A below with his spouse as Beneficiary.
Option A. The disability retirement allowance payable to the Member prior to his
or her Normal Retirement Date shall be equal to the retirement allowance the
Member would have received on his or her Disability Retirement Date if

14/168    191



--------------------------------------------------------------------------------




he or she had elected to receive such retirement allowance in the form of
Option 2 under Section 4.06(b)(ii). In the event of the Member’s death during
any period in which this Option A is in effect, the benefit payable during the
life of, and to, his or her Beneficiary shall be equal to 50% of the Member’s
disability retirement allowance calculated in accordance with the prior
sentence, and shall commence on the last day of the month following the Member’s
death.
Option B. The disability retirement allowance payable to the Member prior to his
or her Normal Retirement Date shall be equal to the retirement allowance the
Member would have received on his or her Disability Retirement Date if he or she
had elected to receive such retirement allowance in the form of Option 1 under
Section 4.06(b)(ii). In the event of the Member’s death during any period when
this Option B is in effect, the benefit payable during the life of, and to, his
or her Beneficiary shall be equal to 100% of the Member’s disability retirement
allowance calculated in accordance with the prior sentence, and shall commence
on the last day of the month following the Member’s death.
A Member who is eligible for a disability retirement allowance under
Section 4.04 may elect the optional Pre‑Retirement Survivor’s Benefit pursuant
to this Section 4.07(b)(ii); provided, however, that if such Member is married
and elects a Beneficiary other than his or her spouse, he or she must first make
an effective waiver of the automatic Pre‑Retirement Spouse’s Benefit under
Section 4.07(a)(ii) pursuant to Section 4.07(c). In order to elect the optional
Pre‑Retirement Survivor’s Benefit under this Section 4.07(b)(ii), the Member
shall, at his or her Disability Retirement Date, complete such forms as are
required under this Section 4.07(b)(ii), and if he or she elects this optional
Pre‑Retirement Survivor’s Benefit, coverage hereunder shall be effective as of
his or her Disability Retirement Date. A Member will be deemed to have waived
coverage under this Section 4.07(b)(ii) if he or she does not file the
appropriate forms with the Plan Administration Committee at his or her
Disability Retirement Date.
(c)
The Plan Administration Committee shall furnish to each Member and former Member
a written explanation which describes (i) the terms and conditions of the
automatic Pre‑Retirement Spouse’s Benefit and the optional Pre‑Retirement
Survivor Benefit, (ii) the Member’s or former Member’s right to make, and the
effect of, an election to waive the automatic Pre‑Retirement Spouse’s Benefit
and to elect the optional Pre‑Retirement Survivor’s Benefit, (iii) the rights of
the Member’s or former Member’s spouse, and (iv) the right to make, and the
effect of, a revocation of such a waiver. Such written explanation shall be
furnished (A) to each Member in active service within the period beginning one
year prior to his or her attainment of his or her Normal Retirement Date and
ending one year after his or her attainment thereof, (B) to each Member or
former Member who has terminated service before the first anniversary of the
date he or she terminated service, and (C) to each Member eligible for a
disability retirement allowance before his or her Disability Retirement Date,
and shall be furnished to such Member or former Member even though he or she is
not married.

The period during which the Member may make an election to waive the automatic
Pre‑Retirement Spouse’s Benefit provided under Section 4.07(a)(i) and to elect
in lieu thereof the optional Pre‑Retirement Survivor’s Benefit under
Section 4.07(b)(i) shall begin no later than his or her Normal Retirement Date
and end on his or her Annuity Starting Date,

14/168    192



--------------------------------------------------------------------------------




or if earlier, his or her date of death. The period during which the Member may
make an election to waive the automatic Pre‑Retirement Spouse’s Benefit provided
under Section 4.07(a)(ii) and to elect in lieu thereof the optional
Pre‑Retirement Survivor’s Benefit under Section 4.07(b)(ii) shall begin no later
than on the date he or she becomes disabled and end on his or her Disability
Retirement Date. The period during which the former Member may make an election
to waive the automatic Pre‑Retirement Spouse’s Benefit provided under
Section 4.07(a)(iii) shall begin no later than the date his or her employment
terminates and end on his or her Annuity Starting Date, or if earlier, his or
her date of death. Any waiver, revocation or re-election of the automatic
Pre‑Retirement Spouse’s Benefit shall be made on a form provided by the Plan
Administration Committee and any waiver or revocation shall require Spousal
Consent. If, upon termination of employment, the former Member waives coverage
hereunder in accordance with administrative procedures established by the Plan
Administration Committee for all Members similarly situated, such waiver shall
be effective as of the former Member’s Severance Date. Any later re-election or
revocation under Section 4.07(a)(iii) shall be effective when the completed form
is received by the Plan Administration Committee. If a Member or former Member
dies during the period when a waiver is in effect, there shall be no benefits
payable to his or her spouse under the provisions of this Section 4.07, unless
an effective election under Section 4.07(b)(i) or (ii) is in effect and the
spouse is the Beneficiary.
Except as described above in the event of a waiver or revocation, coverage under
Section 4.07(a)(i), (ii) or (iii) shall cease to be effective upon a Member’s or
former Member’s Annuity Starting Date, or upon the date a Member’s or former
Member’s marriage is legally dissolved by a divorce decree, or upon the death of
the spouse, whichever event shall first occur.
Coverage under Section 4.07(b)(i) shall cease to be effective upon a Member’s
Annuity Starting Date, upon the death of the Beneficiary, or upon the marriage
of an unmarried Member, whichever event shall first occur. Coverage under
Section 4.07(b)(ii) shall cease to be effective upon a Member’s Annuity Starting
Date, upon the death of the Beneficiary, upon the marriage of an unmarried
Member, or upon the cessation of a Member’s Total and Permanent Disability,
whichever event shall first occur.
(d)
Any election made under Section 4.07 (including any waiver or revocation
thereof) shall be made on a form approved by and filed with the Plan
Administration Committee and in accordance with the term “Beneficiary” as
defined in this Section 4.07.

(e)
Notwithstanding the provisions of Section 4.07(a), a Member or former Member
whose employment terminated on or after January 1, 1976 and prior to August 23,
1984 and who is entitled to a retirement allowance or vested benefit pursuant to
the provisions of Section 4.03 or 4.05, but who is not yet in receipt thereof,
may elect, on or after August 23, 1984 and prior to the commencement of such
retirement allowance or vested benefit, to have the provisions of
Section 4.07(a)(iii) apply to him or her.

4.10
Payment of Benefits

(a)
Unless otherwise provided under an optional benefit elected pursuant to
Section 4.06, the survivor’s benefit available under Section 4.07 or the
provisions of Section 4.10(e)(ii), all retirement allowances, vested benefits or
other benefits payable will be paid in monthly installments for each month
beginning with (i) the month in which the Member has reached his or her Normal
Retirement Date and has retired from active service, (ii) the month in


14/168    193



--------------------------------------------------------------------------------




which a Member has reached his or her Postponed Retirement Date and retired from
active service, (iii) the month next following the month in which a Member or
former Member files a proper application requesting commencement of his or her
vested benefit, standard early retirement allowance or disability retirement
allowance, or (iv) the month in which benefits under an optional benefit under
Section 4.06 or the survivor’s benefits under Section 4.07 become payable,
whichever is applicable. Such monthly installments shall cease with the payment
for the month preceding the month in which the recipient dies. In no event shall
a retirement allowance or vested benefit be payable to a Member who continues in
or resumes active service with the Company or an Associated Company for any
period between his or her Normal Retirement Date and Postponed Retirement Date,
except as provided in Sections 4.02(c) and 4.10(e).
(b)
Effective January  1, 1998 through March 27, 2005, in any case, a lump sum
payment equal to the retirement allowance or vested benefit payable under
Section 4.01, 4.02, 4.03, 4.04 or 4.05 or the Pre-Retirement Spouse’s Benefit
payable under Section 4.07(a) multiplied by the appropriate factor contained in
Table 3 of Schedule I shall be made in lieu of any retirement allowance or
vested benefit payable to a Member or former Member or any Pre-Retirement
Spouse’s Benefit payable to a spouse of a Member or a former Member, if the lump
sum present value of such benefit amounts to $5,000 or less. In no event shall
that adjustment factor produce a lump sum that is less than the amount
determined by using the IRS Mortality Table and IRS Interest Rate. The lump sum
payment shall be made as soon as administratively practicable following the date
the Member has terminated employment or died, but in any event prior to the date
his or her benefit payment would have otherwise commenced.

Effective March 28, 2005, a lump sum payment shall be made in lieu of all
benefits in the event:
(i)    the Member’s Annuity Starting Date occurs on or after his Normal
Retirement Date and the present value of his benefit determined as of his
Annuity Starting Date amounts to $5,000 or less, or
(ii)    the Member’s Annuity Starting Date occurs prior to his Normal Retirement
Date and the present value of his benefit determined as of his Annuity Starting
Date amounts to $1,000 or less.
In determining the amount of a lump sum payment payable under this paragraph,
the lump sum present value shall mean a benefit, in the case of a lump sum
benefit payable prior to a Member's Normal Retirement Date, of equivalent value
to the benefit which would otherwise have been provided commencing at the
Member's Normal Retirement Date. The determination as to whether a lump sum
payment is due shall be made as soon as practicable following the Member’s
termination of service. Any lump sum benefit payable shall be made as soon as
practicable following the determination that the amount qualifies for
distribution under the provisions of this Appendix, Section 4.10. In no event
shall a lump sum payment be made following the date retirement benefit payments
have commenced as an annuity.
Effective March 28, 2005, in the event the lump sum present value of a Member’s
retirement allowance or vested benefit exceeds $1,000 but does not exceed
$5,000, the Member may elect to receive a lump sum payment of such allowance or
benefit. The election shall be made in accordance with such administrative rules
as the Plan Administration Committee shall prescribe. The Member may elect to
receive the lump sum payment as soon as

14/168    194



--------------------------------------------------------------------------------




practicable following his termination of employment or as of the first day of
any later month that precedes his Normal Retirement Date. Spousal Consent to the
Member’s election of the lump sum is not required. A Member who is entitled to
elect a distribution under this paragraph shall not be entitled to receive
payment in any other form of payment offered under the Plan.
Notwithstanding the provisions of Section 4.07 of this Appendix, a lump sum
payment shall be paid to the spouse in lieu of the monthly Pre-Retirement
Spouse’s Benefit payable under Section 4.07(a) if the lump sum present value of
the benefit amounts to $5,000 or less. The lump sum payment shall be made as
soon as practicable following the determination that the amount qualifies for
distribution under this Section. In no event shall a lump sum payment be made
following the date payments have commenced to the surviving spouse as an
annuity.
For purposes of this Section, the lump sum present value shall be determined by
using the IRS Mortality Table and IRS Interest Rate.
In the event a Member is not entitled to any retirement allowance or vested
benefit upon his termination of employment, he shall be deemed “cashed-out”
under the provisions of Section 4.10(b) of this Appendix as of the date he
terminated service. However, if a Member described in the preceding sentence is
subsequently restored to service, the provisions of Sections 3.06 of the Plan
and Section 4.11 of this Appendix shall apply to him without regard to such
sentence.
4.11
Reemployment of Former Member or Retired Member

(b)
Optional Forms of Pension Benefits. If the Member is reemployed, any previous
election of an optional benefit under Section 4.06 or a survivor’s benefit under
Section 4.07 shall be revoked.

(c)
Benefit Payments at Subsequent Termination or Retirement

(i)    In accordance with the procedure established by the Plan Administration
Committee on a basis uniformly applicable to all Members similarly situated,
upon the subsequent retirement of a Member in service after his or her Normal
Retirement Date, payment of such Member’s retirement allowance shall resume no
later than the third month after the final month during the reemployment period
in which he or she completes at least 40 Hours of Service.
(ii)    Upon the subsequent retirement or termination of employment of a retired
or former Member, the Plan Administration Committee shall, in accordance with
rules uniformly applicable to all Members similarly situated, determine the
amount of vested benefit or retirement allowance which shall be payable to such
Member at such subsequent retirement or termination. Such vested benefit or
retirement allowance shall be reduced by an amount of Equivalent Actuarial Value
to the benefits, if any, other than disability retirement allowance payments, he
or she received before the earlier of the date of his or her restoration to
service or his or her Normal Retirement Date, provided that no such reduction
shall reduce such retirement allowance or vested benefit below the original
amount of retirement allowance or vested benefit earned but not received or
retirement allowance or vested benefit previously received by such Member in
accordance with the terms of the Plan in effect during such previous employment,

14/168    195



--------------------------------------------------------------------------------




adjusted to reflect the election of any survivor’s benefits pursuant to
Section 4.07(a)(iii).
4.16
Minimum Adjusted Benefit

(a)
The adjustment factor applied to a retirement allowance or vested benefit
payable to any Member or former Member who terminates employment on or after
October 1, 1985, or to the Beneficiary of such Member or former Member, shall
not result in a retirement allowance or vested benefit which is less than the
adjusted retirement allowance or vested benefit which would have been payable to
such Member, former Member or Beneficiary under the provisions of the Southeast
Forest Plan as in effect on September 30, 1985 based on Benefit Service rendered
up to and including September 30, 1985.

(b)
The adjustment factor applied to a retirement allowance or vested benefit
payable to any Member or former Member who terminates employment on or after
January 1, 1989, or to the Beneficiary of such Member or former Member, shall
not result in a retirement allowance or vested benefit which is less than the
adjusted retirement allowance or vested benefit which would have been payable to
such Member, former Member or Beneficiary under the provisions of the Southeast
Forest Plan as in effect on December 31, 1988, based on Benefit Service rendered
up to and including December 31, 1988.




14/168    196



--------------------------------------------------------------------------------




APPENDIX E
SCHEDULE I


Actuarial Equivalent Value factors to be used with respect to Members who retire
or terminate at the Southern Wood Piedmont Company location, subject to the
provisions of Section 4.06 of this Appendix E.





14/168    197



--------------------------------------------------------------------------------




APPENDIX F
RETIREMENT PLAN FOR SALARIED EMPLOYEES OF
RAYONIER INC.
(Port Angeles Pulp Mill, Grays Harbor Pulp Mill, Rayonier Research Center)
This Appendix F, effective as of June 1, 1998, is applicable with respect to
employees or former employees of Rayonier Inc. (or its predecessor ITT Rayonier
Incorporated) at the Port Angeles Pulp Mill, the Grays Harbor Pulp Mill and the
Rayonier Research Center (formerly known as the Olympic Research Division) who
are entitled to a pension benefit under the Employees Retirement Income Plan for
Rayonier Incorporated Bargaining Unit Employees at Port Angeles Pulp Mill, the
Grays Harbor Pulp Mill and the Rayonier Research Center as of May 31, 1998, and
their spouses and beneficiaries. This Appendix F constitutes an integral part of
the Plan and sets forth the particulars concerning:
(i)    The definition of “Accrued Benefit”, “Annuity Starting Date”, “Benefit
Service”, “Eligibility Service”, “Equivalent Actuarial Value”, “Normal
Retirement Date”, “Postponed Retirement Date”, “Northwest Mills Plan”, “Public
Disability Benefit”, and “Total and Permanent Disability”.
(ii)    The determination of Eligibility Service as referred to in Section 2.01
of the Plan.
(iii)    The determination of Benefit Service as referred to in Section 2.02 of
the Plan.
(iv)    The eligibility requirements for membership as referred to in Article 3
of the Plan.
(v)    The determination of the amount of normal retirement allowance as
referred to in Section 4.01(b) of the Plan.
(vi)    The determination of the amount of postponed retirement allowance as
referred to in Section 4.02(b) and (c) of the Plan.
(vii)    The eligibility requirements for the standard early retirement
allowance referred to in Section 4.03(a) of the Plan.
(viii)    The determination of the amount of the standard early retirement
allowance referred to in Section 4.03(b) of the Plan.
(ix)    The eligibility requirements for a disability retirement allowance.
(x)    The determination of the amount of a disability retirement allowance.
(xi)    The eligibility requirements for a vested benefit as referred to in
Section 4.05(a) of the Plan.
(xii)    The determination of the amount of vested benefit as referred to in
Section 4.05(b) of the Plan.
(xiii)    The forms of benefit payment after retirement as referred to in
Section 4.06 of the Plan.
(xiv)    The survivor’s benefit applicable before retirement as referred to in
Section 4.07 of the Plan.
(xv)    The provisions for payment of benefits as referred to in Section 4.10(a)
of the Plan.

14/168    198



--------------------------------------------------------------------------------




(xvi)    The determination of the amount of an automatic lump sum payment as
referred to in Section 4.10(b) of the Plan.
(xvii)    The effect of reemployment on the election of an optional form of
benefit as referred to in Section 4.11(b) of the Plan.
(xviii)    The determination of the amount of benefit payable to a reemployed
Member upon his or her subsequent retirement as referred to in Section 4.11(c)
of the Plan.
(xix)    The minimum adjusted benefit payable under the Plan.
(xx)    The special provisions in the event of permanent closure of a location
or major department.
Effective 11:59 p.m. on June 27, 2014, the Members and benefits represented by
this Appendix shall be spun off from the Plan and transferred to the Retirement
Plan for Salaried Employees of Rayonier Advanced Materials Inc. Following such
spinoff and transfer, this Appendix shall cease to be part of the Plan.


Unless otherwise indicated, the section and paragraph references in this
Appendix are to sections and paragraphs contained within this Appendix.

14/168    199



--------------------------------------------------------------------------------






ARTICLE 1 – DEFINITIONS


1.01
Accrued Benefit shall mean the accrued benefit under the Northwest Mills Plan as
of May 31, 1998.

1.02
Annuity Starting Date shall mean the first day of the first period for which an
amount is due on behalf of a Member or former Member as an annuity or any other
form of payment under the Plan; provided, however, that in the case of a Member
who retires under Section 4.04, Annuity Starting Date shall mean his or her
Normal Retirement Date.

1.06
Benefit Service shall mean employment recognized as such for the purposes of
determining eligibility for certain benefits and computing a benefit under the
Plan as provided in Article 2.

1.14
Eligibility Service shall mean any employment recognized as such for the
purposes of meeting the eligibility requirements for membership in the Plan and
for eligibility for certain benefits under the Plan as provided in Article 2.

1.16
Equivalent Actuarial Value shall mean equivalent value of a benefit under the
Plan determined on the basis of the applicable factors set forth in Schedule I,
except as otherwise specified in the Plan. In any other event, Equivalent
Actuarial Value shall be determined on the same actuarial basis utilized to
compute the factors set forth in Schedule I.

1.25
Normal Retirement Date shall mean the first day of the calendar month next
following the date the employee or former employee attains age 65, which is his
or her Normal Retirement Age.

1.31
Postponed Retirement Date shall mean, with respect to an Employee who does not
retire at Normal Retirement Date but who works after such date, the first day of
the calendar month next following the date on which such Employee retires from
active service. No retirement allowance shall be paid to the Employee until his
or her Postponed Retirement Date, except as otherwise provided in Article 4.

1.43
Northwest Mills Plan shall mean the Employees Retirement Income Plan for
Rayonier Incorporated Bargaining Unit Employees at the Port Angeles Pulp Mill,
the Grays Harbor Pulp Mill and the Rayonier Research Center as in effect on the
date specified in the Plan.

1.44
Public Disability Benefit shall mean disability payments or lump sum payments
under any workers’ compensation or occupational diseases law, excluding fixed
statutory payments for the loss of any bodily member, lump-sum payments for
disfigurement, and except for reimbursement of legal fees, medical expenses, and
expenses for training and rehabilitation, whether actual or anticipated. The
amount of the deduction to be made from monthly disability retirement allowances
in respect to any lump-sum payments under any workers’ compensation or
occupational diseases law shall be determined by dividing the lump-sum payment
by the maximum number of months or fractions thereof in the period provided by
statute or regulation, provided the amount of such deduction shall be limited to
the amount of monthly disability retirement allowance and shall be applicable
for the number of months and fractions thereof in such maximum period.


14/168    200



--------------------------------------------------------------------------------




1.45
Total and Permanent Disability shall mean the total and permanent disablement of
a Member if (a) through some unintentional cause, he or she has been totally
disabled by bodily injury or disease or by mental derangement so as to be
prevented thereby from engaging in any regular occupation or employment for
remuneration or profit, and (b) such total disability is expected to be
permanent and continuous during the remainder of his or her life, provided such
disability is not incurred in service in the armed forces of any country, each
as determined by the Plan Administration Committee on the basis of qualified
medical evidence.




14/168    201



--------------------------------------------------------------------------------




ARTICLE 2 – SERVICE


2.01
Eligibility Service

(a)
(i)    Eligibility Service Prior to June 1, 1998 – Subject to the bridging
breaks in service provisions of Section 2.01(e), a Member’s Eligibility Service
shall include the “Vesting Service” credited to such Member under the Northwest
Mills Plan as of May 31, 1998.

(ii)    Eligibility Service On and After June 1, 1998 - Except as otherwise
provided in this Article 2, all uninterrupted employment with the Company or
with an Associated Company rendered on and after June 1, 1998, and prior to the
date such Member’s employment terminates shall be recognized as Eligibility
Service for all Plan purposes. Notwithstanding the foregoing, with respect to
any calendar year in which the employee completes at least 1,000 Hours of
Service there shall be included in his or her Eligibility Service one full year
of Eligibility Service.
(b)
Hours of Service – “Hours of Service” shall include hours worked and hours for
which a person is compensated by the Company or by an Associated Company for the
performance of duties for the Company or an Associated Company, although he or
she has not worked (such as: paid holidays, paid vacation, paid sick leave or
time during which an Employee is receiving benefits under a Company-sponsored
sickness and accident plan, paid time off and back pay for the period for which
it was awarded), and each hour shall be computed as only one hour, even though
he or she is compensated at more than the straight time rate. This definition of
“Hours of Service” shall be applied in a consistent and non-discriminatory
manner in compliance with 29 Code of Federal Regulations, Section 2530.200b-2(b)
and (c) as promulgated by the United States Department of Labor and as may
hereafter be amended.

(c)
Certain Absences to be Recognized as Eligibility Service – Except as otherwise
indicated in this Article 2, the following periods of absence shall be
recognized as Eligibility Service under the Plan and shall not be considered as
breaks in Eligibility Service:

(i)    The period of any leave of absence granted in respect of service with the
armed forces of the United States on or after June 1, 1998, provided the
Employee shall have returned to the service of the Company or an Associated
Company in accordance with reemployment rights under applicable law and shall
have complied with all of the requirements of such law as to reemployment.
(ii)    The period on or after June 1, 1998, of any leave of absence approved by
the Company, provided the Employee shall have returned to the service of the
Company or an Associated Company upon the expiration of such approved leave.
(iii)    The period on or after June 1, 1998, of layoff with recall rights under
the rules in effect at the Employee’s plant location, provided the Employee
returns to active employment upon recall from layoff and the Employee’s layoff
does not extend beyond the period during which he or she has recall rights.
If an Employee fails to return to active employment upon expiration of the
approved absences specified in Subparagraphs (i) or (ii) above, or if an
Employee fails to return to

14/168    202



--------------------------------------------------------------------------------




active employment upon recall from layoff or if his or her layoff extends beyond
the period during which he or she has recall rights, such periods of approved
absence or layoff shall not be considered as Eligibility Service under the Plan.
(d)
Breaks in Service – All calendar years other than the calendar year in which the
employee is hired, retires or dies, or calendar years in which an absence
specified in Paragraph (c) above occurs and such absence is considered as
Eligibility Service, in which an employee does not work at least one day shall
be considered as breaks in Eligibility Service; provided, however, that in no
event shall there be a break in Eligibility Service unless the employee’s
employment with the Company or an Associated Company is terminated.

(e)
Bridging Breaks in Service

(i)    If an Employee has a break in service and such Employee was eligible for
a vested benefit under Section 4.05 at the time of his or her break in service,
except as otherwise provided in Section 4.11, employment both before and after
the Employee’s absence shall be immediately recognized as Eligibility Service,
subject to the provisions of this Section 2.01, upon his or her return to the
employ of the Company or an Associated Company.
(ii)    If an Employee has a break in service and such Employee was not eligible
for a vested benefit under Section 4.05 at the time of his or her break in
service, Eligibility Service shall begin from the date of his or her return to
the employ of the Company or an Associated Company. If such Employee returns to
the employ of the Company or an Associated Company and the period of the
Employee’s break is less than the greater of (1) five years or (2) the
Eligibility Service rendered prior to such break, the service prior to such
break shall be included as Eligibility Service, subject to the provisions of
this Section 2.01, only upon completion of one year of Eligibility Service
following his or her break in service. However, if the period of the Employee’s
break in service equals or exceeds the greater of (1) five years or (2) the
Eligibility Service rendered prior to such break, the service rendered prior to
such break shall not be included as Eligibility Service.
2.02
Benefit Service

(a)
Benefit Service Prior to June 1, 1998 – Subject to the restoration of Benefit
Service provisions of Section 2.02(d)(ii), Benefit Service shall include the
“Benefit Service” credited to such Member under the Northwest Mills Plan as of
May 31, 1998.

(b)
Employment On or After June 1, 1998, With the Company or an Associated Company –
Each calendar month on or after June 1, 1998, in which the Employee completes at
least one Hour of Service shall be recognized as one month of Benefit Service
for the purpose of meeting the eligibility requirements of the Plan for a
standard early retirement allowance under Section 4.03 or a disability
retirement allowance under Section 4.04, but not for the purpose of computing
the amount of any retirement allowance or vested benefit under the Plan.
However, such uninterrupted employment shall be included for the purposes of
calculating the Benefit Service with respect to which the determination is made
pursuant to Section 4.03(b) of whether a reduction for the commencement of
benefits prior to Normal Retirement Date applies and for purposes of calculating
the percentage of disability retirement allowance payable pursuant to Section
4.04(b).


14/168    203



--------------------------------------------------------------------------------




(c)
Certain Absences to be Recognized as Benefit Service – Except as otherwise
indicated below, the following periods of approved absence shall be recognized
as Benefit Service and shall not be considered as breaks in Benefit Service:

(i)    The period of any leave of absence granted in respect of service with the
armed forces of the United States on and after June 1, 1998, provided the
Employee shall have returned to the service of the Company or an Associated
Company in accordance with reemployment rights under applicable law and shall
have complied with all of the requirements of such law as to reemployment, shall
be recognized as Benefit Service for the purpose of meeting the eligibility
requirements of the Plan for a standard early retirement allowance under Section
4.03 or a disability retirement allowance under Section 4.04 and shall not be
considered as a break in Benefit Service nor be considered as Benefit Service
for the purpose of computing the amount of any retirement allowance or vested
benefit under the Plan. However, such leave of absence shall be included for the
purposes of calculating the Benefit Service with respect to which the
determination is made pursuant to Section 4.03(b) of whether a reduction for the
commencement of benefits prior to Normal Retirement Date applies and for
purposes of calculating the percentage of disability retirement allowance
payable pursuant to Section 4.04(b).
(d)
All other Absences for Employees

(i)    No period of absence approved by the Company other than that specified in
Section 2.02(c) above shall be recognized as Benefit Service for purposes of
this Section 2.02.
(ii)    No other absence, other than the absence covered by the exception in
clause (i) above, shall be recognized as Benefit Service for purposes of Section
2.02 and any such absence shall be considered as a break in Benefit Service for
purposes of this Section 2.02.
If the Employee was eligible for a vested benefit under Section 4.05 at the time
of a break in service, Benefit Service under Section 2.02(a) above before the
employee’s absence shall be immediately recognized as Benefit Service for
purposes of Section 2.02(a) above upon his or her return to service and Benefit
Service under Section 2.02(b) and (c) above both before and after the Employee’s
absence shall be immediately recognized as Benefit Service for purposes of
Sections 2.02(b) and (c) above upon his or her return to service.
If the Employee was not eligible for a vested benefit under Section 4.05 at the
time of a break in service, Benefit Service under Section 2.02(b) above shall
begin from the date of the Employee’s return to the employ of the Company.
However, any Benefit Service prior to June 1, 1998 rendered prior to such break
in service shall be included as Benefit Service for purposes of Section 2.02(a)
above and any Benefit Service on or after June 1, 1998, shall be included as
Benefit Service for purposes of Section 2.02(b) and (c) above only at the time
that the Member bridges his or her Eligibility Service in accordance with the
provisions of Section 2.01(e).



14/168    204



--------------------------------------------------------------------------------




ARTICLE 3 – MEMBERSHIP


Any employee or former employee of Rayonier Inc. at the Port Angeles Pulp Mill,
the Grays Harbor Pulp Mill or the Rayonier Research Center who is a participant
in the Northwest Mills Plan as of May 31, 1998, shall become a Member of the
Plan on June 1, 1998, but he or she shall not accrue any Eligibility Service or
Benefit Service for purposes of this Appendix of the Plan unless he or she is
employed by the Company or an Associated Company. Any former employee of
Rayonier Inc. (or its predecessor ITT Rayonier Incorporated) at the Port Angeles
Pulp Mill, the Grays Harbor Pulp Mill or the Rayonier Research Center (or its
predecessor the Olympic Research Division) who is entitled to receive a pension
benefit or disability benefit under the Northwest Mills Plan as of May 31, 1998,
or his or her spouse or beneficiary, shall be eligible for and shall receive
from this Plan benefits in the same amount and payable in accordance with the
same terms as the pension benefit or disability benefit to which he or she was
entitled under the Northwest Mills Plan as of May 31, 1998.



14/168    205



--------------------------------------------------------------------------------




ARTICLE 4 – BENEFITS


4.01
Normal Retirement Allowance

(b)
Benefit

Prior to adjustment in accordance with Sections 4.06(a) and 4.07(b), the annual
normal retirement allowance payable on a lifetime basis upon retirement at such
Member’s Normal Retirement Date shall be equal to the Member’s Accrued Benefit.
4.02
Postponed Retirement Allowance

(b)
Benefit – Except as hereinafter provided and prior to adjustment in accordance
with Sections 4.06(a) and 4.07(b), the annual postponed retirement allowance
payable on a lifetime basis upon retirement at a Member’s Postponed Retirement
Date shall be equal to the annual normal retirement allowance to which the
Member would have been entitled under Section 4.01(b) had he or she retired on
his or her Normal Retirement Date, increased by an amount which is the
Equivalent Actuarial Value of the monthly payments which would have been payable
with respect to each month in which he or she completed less than 40 Hours of
Service. Any monthly payment determined under this Paragraph (b) with respect to
any such month in which he or she completed less than 40 Hours of Service shall
be computed as if the Member had retired on his or her Normal Retirement Date.

(c)
Benefit for Member in Active Service After He or She Attains Age 70½. In the
event a Member’s retirement allowance is required to begin under Section 4.10
while the Member is in active service, the January 1 immediately following the
calendar year in which the Member attained age 70½ shall be the Member’s Annuity
Starting Date for purposes of this Article 4 and the Member shall receive a
postponed retirement allowance commencing on that January 1 in an amount
determined as if he or she had retired on such date. As of each succeeding
January 1 prior to the Member’s actual Postponed Retirement Date and as of his
or her actual Postponed Retirement Date, the Member’s retirement allowance shall
be reduced by the Equivalent Actuarial Value of the total payments of his or her
postponed retirement allowance made with respect to each month of continued
employment in which he or she completed at least 40 Hours of Service and which
were paid prior to each such recomputation, provided that no such reduction
shall reduce the Member’s postponed retirement allowance below the amount of
postponed retirement allowance payable to the Member immediately prior to the
recomputation of such retirement allowance.

4.03
Standard Early Retirement Allowance

(a)
Eligibility – A Member who has not reached his or her Normal Retirement Date but
has, prior to his or her termination of employment reached the 55th anniversary
of his or her birth and completed 15 years of Benefit Service (as determined in
accordance with Sections 2.02(a), (b) and (c)), is eligible to retire on a
standard early retirement allowance on the first day of the calendar month next
following termination of employment, which date shall be the Member’s Early
Retirement Date.

(b)
Benefit – Except as hereinafter provided and prior to adjustment in accordance
with Sections 4.06(a) and 4.07(b), the standard early retirement allowance shall
be an allowance


14/168    206



--------------------------------------------------------------------------------




deferred to commence on the last day of the calendar month in which the Member’s
Normal Retirement Date occurs and shall be equal to the Member’s Accrued
Benefit. The Member may, however, elect to receive an early retirement allowance
commencing on the last day of the calendar month in which his or her Early
Retirement Date occurs or on the last day of any calendar month before his or
her Normal Retirement Date specified in his or her later request therefor;
provided, however, that in the event the Member:
(i)
was a participant of the Northwest Mills Plan while employed at the Rayonier
Research Center location, terminated employment with the Company and Associated
Companies, and had not attained age 62 and completed at least 20 years of
Benefit Service (as determined in accordance with Sections 2.02(a), (b) and (c))
as of the date he or she terminated employment;

(ii)
was a participant of the Northwest Mills Plan while employed at the Grays Harbor
Pulp Mill location, terminated employment with the Company and Associated
Companies on or after March 16, 1989, and had not attained age 62 and completed
at least 15 years of Benefit Service (as determined in accordance with Sections
2.02(a), (b) and (c)) as of the date he or she terminated employment;

(iii)
was a participant of the Northwest Mills Plan while employed at the Grays Harbor
Pulp Mill location, terminated employment with the Company and Associated
Companies prior to March 16, 1989, and had not met the age and service
requirements for an unreduced early retirement benefit under the Northwest Mills
Plan as in effect on the date he or she terminated employment;

(iv)
was a participant of the Northwest Mills Plan while employed at the Port Angeles
Pulp Mill location, terminated employment with the Company and Associated
Companies on or after December 14, 1989, and had not either attained age 62 and
completed at least 15 years of Benefit Service or attained age 60 and completed
at least 30 years of Benefit Service (as determined in accordance with Sections
2.02(a), (b) and (c)) as of the date he or she terminated employment; or

(v)
was a participant of the Northwest Mills Plan while employed at the Port Angeles
Pulp Mill location, terminated employment with the Company and Associated
Companies prior to December 14, 1989, and had not met the age and service
requirements for an unreduced early retirement benefit under the Northwest Mills
Plan as in effect on the date he or she terminated employment;

such retirement allowance shall be a reduced amount which, prior to adjustment
in accordance with Sections 4.06(a) and 4.07(a) shall be equal to his or her
Accrued Benefit reduced by 0.25% for each month by which the commencement date
of his or her retirement allowance precedes his or her Normal Retirement Date.
4.04
Disability Retirement Allowance

(a)
Eligibility – A Member who has completed ten years of Benefit Service
(determined in accordance with Sections 2.02(a), (b) and (c)) who incurs a Total
and Permanent Disability is eligible to retire on a disability retirement
allowance on the first day of the calendar month next following the date the
Member is determined to be so disabled by the Plan Administration Committee
based on qualified medical evidence, which date shall be the Member’s Disability
Retirement Date.


14/168    207



--------------------------------------------------------------------------------




(b)
Benefit – Except as herein provided and prior to any adjustment in accordance
with Section 4.07(b)(ii), the disability retirement allowance shall commence on
the last day of the calendar month in which the Member’s Disability Retirement
Date occurs and shall be equal to the Member’s Accrued Benefit multiplied by the
percentage set forth below based on his or her years of Benefit Service (as
determined in accordance with Sections 2.02(a), (b) and (c)):

Years of Benefit Service
Percentage
 
 
 
 
10
50
%
 
11
60


 
12
70


 
13
80


 
14
90


 
15 or more
100


 
 
(The above percentages are to be interpolated to reflect fractional years of
Benefit Service.)



Notwithstanding the preceding sentence, if a Member is awarded a Public
Disability Benefit, the disability retirement allowance payable prior to his or
her Normal Retirement Date shall be reduced by the amount of the
Company-provided Public Disability Benefit. On and after the Member’s Normal
Retirement Date, the disability retirement allowance, which shall be calculated
without regard to any adjustment prior to the Member’s Normal Retirement Date
made pursuant to Section 4.07(b)(ii), will be adjusted, if applicable, in
accordance with Sections 4.06(a) and 4.06(b).
(c)
Benefit Discontinuance – In the event such Member’s disability retirement
allowance is discontinued as herein provided and he or she is not restored to
service as an employee, he or she shall be entitled to retire on a standard
early retirement allowance as of the first day of the calendar month next
following such discontinuance or to receive a vested benefit commencing on the
last day of the month in which his or her Normal Retirement Date occurs,
provided that, in the case of early retirement, at his or her Disability
Retirement Date he or she had completed the eligibility requirements for the
standard early retirement allowance. In either case, the standard early
retirement allowance or vested benefit shall be computed on the basis of the
Member’s Benefit Service as of the earlier of his or her Disability Retirement
Date or June 1, 1998.

(d)
Medical Examination – Any Member who has not reached his or her Normal
Retirement Date and who is claiming to be totally and permanently disabled may
be required by the Company to submit to examination in a clinic or by a
physician or physicians selected by the Company, and any question as to the
existence of such disability shall be settled on the basis of all medical
evidence. Should any Member in receipt of a disability retirement allowance
refuse to submit to such medical examination, his or her disability retirement
allowance shall be discontinued until his or her withdrawal of such refusal, and
should his or her refusal continue for a year, all rights in and to the
disability retirement allowance shall cease; provided, however, that he or she
shall be entitled to have his or her disability retirement allowance restored,
prior to his or her Normal Retirement Date, if, on the basis of a medical


14/168    208



--------------------------------------------------------------------------------




examination by a physician or physicians designated by the Company, the Company
finds that he or she has again lost earning capacity because of the same
disability.
4.05
Vested Benefit

(a)
Eligibility – A Member whose termination of employment with the Company and
Associated Companies occurs on or after January 1, 1988 (January 1, 1989 with
respect to a Member who was a participant of the Northwest Mills Plan while
employed at the Rayonier Research Center location), shall be vested in, and have
a nonforfeitable right to, his or her Accrued Benefit upon completion of five
years of Eligibility Service. Notwithstanding the foregoing:

(i)
a Member who was a participant of the Northwest Mills Plan while employed at the
Grays Harbor Pulp Mill location and whose employment with the Company and
Associated Companies is terminated on or after January 11, 1993, for any reason
other than death or retirement; or

(ii)
a Member who was a participant of the Northwest Mills Plan at the Port Angeles
Pulp Mill location who is on the payroll of the Company on October 21, 1996, and
who remains an hourly paid employee represented by Local 155, 161, 169 or 730 of
the Association of Western Pulp and Paper Works until released by the Company;

shall be entitled to a vested benefit under the provisions of this Section 4.05
without regard as to whether he or she completed five years of Eligibility
Service.
(b)
Benefit – Prior to adjustment in accordance with Sections 4.06(a) and
4.07(a)(iii), the vested benefit payable to a Member shall be a benefit deferred
to commence on the last day of the month in which the former Member’s Normal
Retirement Date occurs and shall be equal to the Member’s Accrued Benefit. On or
after the date on which the former Member shall have reached the 55th
anniversary of his or her birth, he or she may elect to receive a benefit
commencing on the last day of any calendar month next following the 55th
anniversary of his or her birth and prior to his or her Normal Retirement Date
as specified in his or her request therefor, after receipt by the Plan
Administration Committee of written application therefor made by the former
Member and filed with the Plan Administration Committee. The preceding sentence
shall not apply to (i) a former Member who was a participant of the Northwest
Mills Plan while employed at the Rayonier Research Center location and who
terminated employment from such location prior to January 1, 1989 with less than
15 years of Benefit Service, (ii) a former Member who was a participant of the
Northwest Mills Plan while employed at the Port Angeles Mill location or the
Grays Harbor Mill location and who terminated employment from such location
prior to January 1, 1998, with less than 15 years of Benefit Service, or (iii)
any former Member who terminated employment prior to January 1, 1976. Upon such
earlier payment, the vested benefit otherwise payable at the former Member’s
Normal Retirement Date will be reduced by 1/180th for each month up to 60 months
by which the commencement date of such payments precedes his or her Normal
Retirement Date and further reduced by 1/360th for each such month in excess of
60 months.


14/168    209



--------------------------------------------------------------------------------




4.06
Forms of Benefit Payment after Retirement

(a)
Automatic Form of Payment

(i)
Automatic Joint and Survivor Annuity – If a Member or former Member who is
married on his or her Annuity Starting Date has not made an election of an
optional form of payment as provided in Section 4.06(b), the retirement
allowance or vested benefit payable to such Member or former Member commencing
on his or her Annuity Starting Date shall automatically be adjusted to provide
(A) a reduced benefit payable to the Member or former Member during his or her
life equal to his or her benefit otherwise payable without optional modification
computed in accordance with Section 4.01, 4.02, 4.03, 4.04 or 4.05, as the case
may be, multiplied by the appropriate factor contained in Table 1 of Schedule I
and (B) a benefit payable after his or her death to his or her surviving spouse
equal to 50% of the reduced benefit payable to the Member or former Member.

(ii)
Automatic Life Annuity – If a Member or former Member is not married on his or
her Annuity Starting Date, the retirement allowance or vested benefit computed
in accordance with Section 4.01, 4.02, 4.03, 4.04 or 4.05, as the case may be,
shall be paid to the Member or former Member in the form of a lifetime benefit
payable during his or her own lifetime with no further benefit payable to anyone
after his or her death, unless the Member or former Member is eligible for and
makes an election of an optional form of payment under Section 4.06(b).

(iii)
A married former Member entitled to, but not is receipt of, a retirement
allowance or vested benefit as of August 23, 1984, who terminated service on or
after September 2, 1974, but before January 1, 1976, may elect, during the
period beginning on August 23, 1984, and ending on his or her Annuity Starting
Date, to have his or her retirement allowance or vested benefit payable in
accordance with the provisions of this Section 4.06(a).

(b)
Optional Forms of Payment

(i)
Life Annuity Option – Any Member or former Member who retires or terminates
employment with the right to a retirement allowance or vested benefit may elect,
in accordance with the provisions of Section 4.06(d), to provided that the
retirement allowance payable to him or her under Section 4.01, 4.02, 4.03 or
4.04 or the vested benefit payable to him or her under Section 4.05 shall be in
the form of a lifetime benefit payable during his or her own lifetime with no
further benefit payable to anyone after his or her death.

(ii)
Contingent Annuity Option – Any Member or former Member who retires or
terminates employment with the right to a retirement allowance may elect, in
accordance with the provisions of Section 4.06(d), to convert the retirement
allowance payable to him or her under Section 4.01, 4.02, 4.03 or 4.04, as the
case may be, into one of the following alternative options in order to provide
that after his or her death, a lifetime benefit shall be payable to the person
who, when the option became effective, was designated by him or her to be his or
her contingent annuitant. The optional benefit elected shall be the Equivalent
Actuarial Value of benefit otherwise payable without optional modification under
4.01, 4.02, 4.03 or 4.04.

Option 1.
A reduced retirement allowance payable during the Member’s or former Member’s
life with the provision that after his or her death a benefit equal


14/168    210



--------------------------------------------------------------------------------




to 100% of his or her reduced retirement allowance shall be paid during the life
of, and to, his or her surviving contingent annuitant.
Option 2.
A reduced retirement allowance payable during the Member’s or former Member’s
life with the provision that after his or her death a benefit equal to 50% of
his or her reduced retirement allowance shall be paid during the life of, and
to, his or her surviving spouse.

Option 3.
A reduced retirement allowance payable during the Member’s or former Member’s
life with the provision that there will be some other benefit payable after his
or her death; provided that the period during which payments are made shall not
extend beyond the joint and last survivor expectancy of the Member and his or
her contingent annuitant; and provided further that such benefit shall meet any
additional requirements of Code Section 401(a)(9)(G) and the regulations
thereunder as may be applicable.

(c)
Required Notice. No less than 30 days and no more than 180 days before his or
her Annuity Starting Date, the Plan Administration Committee shall furnish to
each Member or former Member a written explanation in non-technical language of
the terms and conditions of the Automatic Joint and Survivor Annuity and the
Automatic Life Annuity as described in Section 4.06(a) and the optional forms of
benefits described in Section 4.06(b). Such explanation shall include (i) a
general description of the eligibility conditions for, the material features of
and the relative values of the optional forms of payment under the Plan, (ii)
any rights the Member or former Member may have to defer commencement of his or
her retirement allowance or vested benefit, (iii) the requirement for Spousal
Consent as provided in Section 4.06(d) and (iv) the right of the Member or
former Member, prior to his or her Annuity Starting Date to make and to revoke
elections under Section 4.06.

(d)
Election of Options. A Member or former Member may, subject to the provisions of
this Section 4.06(d), elect to receive his or her retirement allowance or vested
benefit in any one of the optional forms of payment described in Section
4.06(b)(i), or in the case of a Member who retires under the provisions of
Section 4.01, 4.02, 4.03 or 4.04, in one of the optional forms of payment
described in Section 4.06(b)(ii), in lieu of the automatic forms of payment
described in Section 4.06(a). Notwithstanding the preceding sentence, a Member
who retired on a disability retirement allowance may only elect an optional form
of payment under this Section 4.06 to take effect on his or her Normal
Retirement Date. A married Member’s or a married former Member’s election of a
Life Annuity form of payment under Section 4.06(b)(i) or any optional form of
payment under Section 4.06(b)(ii), which does not provide for monthly payments
to his or her spouse for life after the Member’s or former Member’s death, in an
amount equal to at least 50% but not more than 100% of the monthly amount
payable under that form of payment to the Member or former Member and which is
not of Equivalent Actuarial Value to the Automatic Joint and Survivor Annuity
described in Section 4.06(a)(i), shall be effective only with Spousal Consent;
provided that such Spousal Consent to the election has been received by the Plan
Administration Committee.

Any election made under Section 4.06(a) or Section 4.06(b) shall be made on a
form approved by the Plan Administration Committee and may be made during the
180-day period ending on the Member’s Annuity Starting Date, but not prior to
the date the Member or former Member receives the written explanation described
in Section 4.06(c). Any such election shall become effective on the Member’s or
former Member’s Annuity Staring Date, provided the appropriate form is filed
with and received by the Plan Administration

14/168    211



--------------------------------------------------------------------------------




Committee and may not be modified or revoked after his or her Annuity Starting
Date. Any election made under Section 4.06(a) or Section 4.06(b) after having
been filed, may be revoked or changed by the Member or former Member only by
written notice received by the Plan Administration Committee before his or her
election becomes effective on his or her Annuity Starting Date. Any subsequent
elections and revocations may be made at any time and from time to time during
the 180-day period ending on the Member’s or former Member’s Annuity Starting
Date. A revocation shall be effective when the completed notice is received by
the Plan Administration Committee. A re-election shall be effective on the
Member’s or former Member’s Annuity Starting Date. If, however, the Member or
the spouse or the contingent annuitant designated in the election dies before
the election has become effective, the election shall thereby be revoked.
Notwithstanding the provisions of Paragraph (c) above, a Member may, after
having received the notice, affirmatively elect to have his or her retirement
allowance or vested benefit commence sooner than 30 days following his or her
receipt of the notice, provided all of the following requirements are met:
(i)    the Plan Administration Committee clearly informs the Member that he or
she has a period of at least 30 days after receiving the notice to decide when
to have his or her retirement allowance or vested benefit begin, and if
applicable, to choose a particular optional form of payment;
(ii)    the Member affirmatively elects a date for his or her retirement
allowance or vested benefit to begin, and if applicable, an optional form of
payment, after receiving the notice;
(iii)    the Member is permitted to revoke his or her election until the later
of his or her Annuity Starting Date or seven days following the day he or she
received the notice;
(iv)    payment does not commence less than seven days following the day after
the notice is received by the Member; and
(v)    in the event a Member who is scheduled to commence receipt of a
retirement allowance prior to his or her Normal Retirement Date or who retires
on a Normal or Postponed Retirement Date elects an Annuity Starting Date that
precedes the date he or she received the notice (the “retroactive Annuity
Starting Date”), the following requirements are met:
(A)
the Member’s benefit must satisfy the provisions of Code Sections 415 and
417(e)(3), both at the retroactive Annuity Starting Date and at the actual
commencement date;

(B)
a payment equal in amount to the payments that would have been received by the
Member had his or her benefit actually commenced on his retroactive Annuity
Starting Date, plus interest at the annual rate of interest on 30-year Treasury
Securities published by the Commissioner of Internal Revenue in the calendar
month preceding the applicable Stability Period applicable for each Plan Year in
which interest is paid, compounded annually, shall be paid to the Member on his
or her actual commencement date; and


14/168    212



--------------------------------------------------------------------------------




(C)
the Member elects within the 120 day period following the Member’s termination
of employment with the Company and all Associated Companies to receive benefits
as of a retroactive Annuity Starting Date.

(D)
Spousal Consent to the retroactive Annuity Starting Date is required for such
election to be effective unless:

(I)
the amount of the survivor annuity payable to the spouse determined as of the
retroactive Annuity Starting Date under the form elected by the Member is no
less than the amount the spouse would have received under the Qualified Joint
and Survivor Annuity if the date payments commence were substituted for the
retroactive Annuity Starting Date; or

(II)
the Member is not married on the actual commencement date and the Member’s
spouse on the retroactive Annuity Starting Date is not treated as his spouse
under a qualified domestic relations order.

(e)
Delayed Commencement of Normal Retirement Allowance

(i)    In the event a Member who has retired or otherwise terminated employment
with the Company and all Associated Companies prior to his Normal Retirement
Date has not filed an election designating an Annuity Starting Date prior to the
91st day preceding his Normal Retirement Date, the Plan Administration Committee
shall mail the notice described in Section 4.06(c) to the Member’s last known
address as indicated on Plan records at least 30 days prior to the Member’s
Normal Retirement Date. The Member’s Normal Retirement Date shall be deemed to
be the Member’s Annuity Starting Date. In the absence of a benefit election
filed by the Member prior to his Normal Retirement Date in accordance with the
provisions of Section 4.06(d), distribution of the Member’s retirement allowance
shall be deemed to commence to the Member on his Normal Retirement Date in the
normal form applicable to the Member as determined on the basis of Plan records.
Such payments shall be held in the Plan’s trust and deemed forfeited until claim
has been made by the Member.
(ii)    In the event the Member subsequently files a claim for payment, payment
shall commence to the Member as soon as practicable in the amount that would
have been payable to the Member if payments had commenced on the Member’s Normal
Retirement Date. In addition, one lump sum payment shall be paid to the Member
equal to the sum of the monthly payments that the Member would have received
during the period beginning on his Normal Retirement Date and ending with the
month preceding his actual commencement date, together with interest at the
annual rate of interest on 30-year Treasury Securities published by the
Commissioner of Internal Revenue in the calendar month preceding the applicable
Stability Period applicable for each Plan Year in which interest is paid,
compounded annually. The amount of the monthly payments shall be determined as
of the Member’s Normal Retirement Date on the basis of the actual form of
payment in which the Member’s retirement allowance is payable under
Section 4.06(a) or Section 4.06(b). The lump sum shall be paid on or as soon as
practicable following the date the Member’s retirement allowance commences.
In the event a Member’s marital status used to compute the Member’s retirement
allowance under Section 4.06(a) was not accurate, the amount of the Member’s

14/168    213



--------------------------------------------------------------------------------




retirement allowance payable under this Section 4.06(e) shall be adjusted to
reflect the Member’s correct marital status.
(iii)    In the event a Member entitled to a retirement allowance under the
provisions of Section 4.06(e)(i) above dies prior to the commencement of his
retirement allowance, upon claim by the Member’s personal representative, or if
none, his estate, one lump sum payment shall be paid to the claimant equal to
the lump sum amount calculated under Section 4.06(e)(ii) above that would have
been paid to the Member for the period commencing on the Member’s Normal
Retirement Date and ending with the month prior to his death, plus interest on
that amount at the annual rate of interest on 30-year Treasury Securities
published by the Commissioner of Internal Revenue in the calendar month
preceding the applicable Stability Period applicable for each Plan year in which
interest is paid, compounded annually, from the Member’s Normal Retirement Date
to the date of payment of the lump sum amount to the Member’s personal
representative, or if none, to his estate.
(iv)    In the event a Member who is entitled to a retirement allowance under
the provisions of Section 4.06(e)(i) above dies prior to commencement of his
retirement allowance and is survived by a spouse to whom he was married on his
Normal Retirement Date, the Member’s surviving spouse shall be entitled to the
survivor portion of the Member’s retirement allowance under the provisions of
Section 4.06(a)(i), assuming the Member commenced payment under
Section 4.06(a)(i) effective on his Normal Retirement Date. Such survivor
retirement allowance shall commence as soon as practicable following the
surviving spouse’s claim for the retirement allowance. In addition, one lump sum
payment shall be paid to the surviving spouse equal to the sum of the monthly
payments the surviving spouse would have received for the month of the Member’s
date of death through the month preceding the month in which the survivor
retirement allowance commences, together with interest at the annual rate of
interest on 30-year Treasury Securities published by the Commissioner of
Internal Revenue in the calendar month preceding the applicable Stability Period
for each Plan Year in which interest is paid, compounded annually.
(v)    In the event a Member’s retirement allowance otherwise scheduled to
commence on his Normal Retirement Date is delayed because the Plan
Administration Committee is unable to locate the Member and the Plan
Administration Committee does not mail the notice described in Section 4.06(c)
at least 30 days prior to the Member’s Normal Retirement Date, the Plan
Administration Committee shall commence payment within 60 days after the date
the Member is located. Unless the Member elects an optional form of payment in
accordance with the provisions of Section 4.06(b), payment shall commence in the
normal form applicable to the Member on his or her Annuity Starting Date. The
retirement allowance payable to the Member shall be of Equivalent Actuarial
Value to the retirement allowance otherwise payable to the Member on his Normal
Retirement Date.
In the event a Member whose retirement allowance is delayed beyond his or her
Normal Retirement Date as described above dies prior to his or her Annuity
Starting Date, and is survived by a spouse, the spouse shall be entitled to
receive a survivor annuity under the provisions of Section 4.07(a)(ii) computed
on the basis of the Equivalent Actuarial Value of the retirement allowance
payable to the Member on his Normal Retirement Date.

14/168    214



--------------------------------------------------------------------------------




(vi)    Notwithstanding the provisions of Section 4.06(e)(v) above, a Member
described in the preceding subparagraph whose retirement allowance will be paid
in the form of an annuity may elect, in lieu of the retirement allowance
otherwise payable under Section 4.06(e)(v) above, to receive:
(A)
a lump sum payment equal to the sum of the monthly payments the Member would
have received from his Normal Retirement Date to his Annuity Starting Date,
together with interest at the annual rate of interest on 30-year Treasury
Securities published by the Commissioner of Internal Revenue in the calendar
month preceding the applicable Stability Period applicable for each Plan Year in
which interest is paid, compounded annually. The amount of the monthly payments
shall be determined on the basis of the form of payment in which the Member’s
retirement allowance is payable under Section 4.06(a), as applicable; and

(B)
a retirement allowance in the amount that would have been payable to the Member
if payments had commenced on the Member’s Normal Retirement Date in the form
elected by the Member.

An election under this Section 4.06(e)(vi) shall be subject to the notice and
spousal consent requirements set forth in Section 4.06(d) applicable to the
election of an optional form of payment.
(f)
If a Member dies after his or her Annuity Starting Date, any payment continuing
on to his or her spouse or contingent annuitant shall be distributed at least as
rapidly as under the method of distribution being used as of the Member’s date
of death.

4.07
Survivor's Benefit Applicable Before the Annuity Starting Date

(a)
Automatic Pre-Retirement Spouse's Benefit

(i)    Automatic Pre-Retirement Spouse's Benefit Applicable Before Termination
of Employment. The surviving spouse of a Member who has completed 5 years of
Eligibility Service and who does not have an effective election of the optional
Pre-Retirement Survivor’s Benefit under Section 4.07(b)(i) shall automatically
receive a benefit payable under the automatic Pre-Retirement Spouse's Benefit of
this Section 4.07(a)(i) in the event said Member should die after the effective
date of coverage hereunder and before termination of employment. The benefit
payable to the Member's spouse shall be equal to 50% of the benefit the Member
would have received if the retirement allowance or vested benefit the Member was
entitled to at his or her date of death had commenced as of the month next
following the month in which his or her Normal Retirement Date would have
occurred (or as of the month next following the month in which the Member's date
of death occurred, if later) in the form of the Automatic Joint and Survivor
Annuity under Section 4.06(a)(i). Such benefit shall be payable for the life of
the spouse commencing as of the month next following the month in which the
Member's Normal Retirement Date would have occurred (or as of the month next
following the month in which the Member's date of death occurred, if later).
However, the Member's spouse may elect, by written application filed with the
Plan Administration Committee, to have payments begin as of the last day of any
calendar month following the month in which the former Member would have reached
the 55th anniversary of his or her birth.

14/168    215



--------------------------------------------------------------------------------




If the Member’s spouse elects to commence payment of the automatic
Pre-Retirement Spouse's Benefit prior to what would have been the Member's
Normal Retirement Date, the amount of such benefit payable to the spouse shall
be based on the standard early retirement allowance or vested benefit to which
the Member would have been entitled, had the Member elected to have payments
commence to himself or herself on such earlier date in accordance with the
provisions of Section 4.03(b) or Section 4.05(b).
However, if a Member had elected an optional form of payment under Section
4.06(b)(ii) within the 180-day period preceding his or her Annuity Starting
Date, which provides for monthly payments to his or her spouse for life in an
amount equal to at least 50% but not more that 100% of the monthly amount
payable under the option for the life of the Member and such option is of
Equivalent Actuarial Value to the Qualified Joint and Survivor Annuity, the
amount of benefit payable to the spouse shall be based on the provisions of such
optional form of payment, in lieu of the provisions of this Section 4.07(a)(i).
Coverage hereunder shall be applicable to a married Member in active service who
has satisfied the eligibility requirements for a retirement allowance under
Section 4.01(a), 4.02(a) or 4.03(a) or a vested benefit under Section 4.05(a)
and shall become effective on the date the Member marries and shall cease on the
earlier of (i) the date such active Member's marriage is legally dissolved by a
divorce decree or (ii) the date such active Member's spouse dies.
(ii)    Automatic Pre-Retirement Spouse’s Benefit Applicable During Disability
Retirement. The surviving spouse of a Member who is receiving a disability
retirement allowance under Section 4.04 and who does not have an effective
election of the optional Pre-Retirement Survivor’s Benefit under Section
4.07(b)(ii) shall automatically receive a benefit payable under the automatic
Pre-Retirement Spouse’s Benefit of this Section 4.07(a)(ii) in the event said
Member should die after the effective date of coverage thereunder and before
Normal Retirement Date. The benefit payable to the Member’s spouse shall be
equal to 50% of the benefit the Member was receiving prior to his or her date of
death multiplied by the applicable factor in Table 1 of Schedule I based on the
ages of the Member and his or her spouse on the Member’s date of death. Such
benefit shall be payable for the life of the spouse commencing as of the month
following the month of the Member’s death.
However, if a Member had elected an optional form of payment under Section
4.06(b)(ii) within the 180-day period preceding his or her Annuity Starting
Date, which provides for monthly payments to his or her spouse for life in an
amount equal to at least 50% but not more that 100% of the monthly amount
payable under the option for the life of the Member and such option is of
Equivalent Actuarial Value to the Qualified Joint and Survivor Annuity, the
amount of benefit payable to the spouse shall be based on the provisions of such
optional form of payment, in lieu of the provisions of this Section 4.07(a)(ii).
Coverage hereunder shall be applicable to a married Member who has satisfied the
eligibility requirements for a disability retirement allowance under Section
4.04(a) and shall become effective on the date the Member marries and shall
cease on the earlier of (i) the date such Member’s marriage is legally dissolved
by a divorce decree, or (ii) the date such Member’s spouse dies.

14/168    216



--------------------------------------------------------------------------------




(iii)    Automatic Pre-Retirement Spouse's Benefit Applicable Upon Termination
of Employment. In the case of a Member or former Member who is married and
entitled to a standard early retirement allowance under Section 4.03 or a vested
benefit under Section 4.05, the provisions of this Section 4.07(a)(iii) shall
apply to the period between the date his or her services are terminated or the
date, if later, the Member or former Member is married and his or her Annuity
Starting Date, or other cessation of coverage as later specified in this Section
4.07(a)(iii).
In the event of a married Member’s or former Member's death during any period in
which these provisions have not been waived or revoked by the Member or former
Member and his or her spouse, the benefit payable to the Member’s or former
Member's spouse shall be equal to 50% of the standard early retirement allowance
or vested benefit the Member or former Member would have received as of the
month next following the month in which his or her Normal Retirement Date would
have occurred if he or she had elected to receive such benefit in the form of
the Automatic Joint and Survivor Annuity under Section 4.06(a).
The spouse's benefit shall be payable for the life of the spouse commencing as
of the month in which the Member’s or former Member's Normal Retirement Date
would have occurred. However, the Member’s or former Member's spouse may elect,
by written application filed with the Plan Administration Committee, to have
payments begin as of the last day of any calendar month following the month in
which the Member or former Member would have reached the 55th anniversary of his
or her birth (or his or her date of death, if later). If the Member’s or former
Member's spouse elects to commence payment of this automatic Pre-Retirement
Spouse's Benefit prior to what would have been the Member’s or former Member's
Normal Retirement Date, the amount of such benefit payable to the spouse shall
be based on the standard early retirement allowance or vested benefit to which
the Member or former Member would have been entitled, had the Member or former
Member elected to have payments commence to himself or herself on such earlier
date in accordance with the provisions of Section 4.03(b) or Section 4.05(b).
However, if a Member or former Member had elected an optional form of payment
under Section 4.06(b)(ii) within the 180-day period preceding his or her Annuity
Starting Date, which provides for monthly payments to his or her spouse for life
in an amount equal to at least 50% but not more that 100% of the monthly amount
payable under the option for the life of the Member and such option is of
Equivalent Actuarial Value to the Qualified Joint and Survivor Annuity, the
amount of benefit payable to the spouse shall be based on the provisions of such
optional form of payment, in lieu of the provisions of this Section
4.07(a)(iii).
The vested benefit payable to a former Member whose spouse is covered under this
Section 4.07(a)(iii) or, if applicable, the benefit payable to his or her spouse
upon his or her death shall be reduced by the applicable percentages shown
below. Such reduction shall apply to each month during which coverage is in
effect for at least one day; provided, however, no reduction shall be made with
respect to any period before the later of (1) the date the Plan Administration
Committee furnishes the former Member the notice of his or her right to waive
the automatic Pre-Retirement Spouse's Benefit or (2) the commencement of the
election period specified in Section 4.07(c) below.

14/168    217



--------------------------------------------------------------------------------




ANNUAL REDUCTION FOR SPOUSE'S COVERAGE
AFTER TERMINATION OF EMPLOYMENT
OTHER THAN RETIREMENT


Age    Reduction


Less than 40    1/10 of 1% per year
40 but prior to 50    2/10 of 1% per year
50 but prior to 55    3/10 of 1% per year
55 but prior to 60    5/10 of 1% per year
60 but less than 65    1% per year
(b)
Optional Pre-Retirement Survivor’s Benefit. The term “Beneficiary” for purposes
of this Section 4.07(b) shall mean any person named by the Member by written
designation to receive benefits payable under the optional Pre-Retirement
Survivor’s Benefit; provided, however, that for any married Member the term
“Beneficiary” shall automatically mean the Member’s spouse and any prior
designation to the contrary will be canceled, unless the Member, with Spousal
Consent, designates otherwise. An election of a non-spouse Beneficiary by a
married Member shall be effective only if accompanied by Spousal Consent and
such Spousal Consent has been received by the Plan Administration Committee. The
Plan Administration Committee shall resolve any questions arising hereunder as
to the meaning of “Beneficiary” on a basis uniformly applicable to all Members
similarly situated.

(i)    Optional Pre-Retirement Survivor’s Benefit in Active Service After Normal
Retirement Date. A Member in active service after his or her Normal Retirement
Date may elect a Pre-Retirement Survivor’s Benefit with a non-spouse Beneficiary
pursuant to this Section 4.07(b)(i); provided, however, that if such Member is
married, he or she must first make an effective waiver of the automatic
Pre-Retirement Spouse’s Benefit under Section 4.07(a)(i) pursuant to Section
4.07(c).
In the event of a Member’s death during any period in which the Pre-Retirement
Survivor’s Benefit provided in this Section 4.07(b)(i) is in effect, the benefit
payable to the Member’s Beneficiary shall be equal to 50% of the retirement
allowance the Member would have received on his or her date of death if he or
she had elected to receive such benefit in the form of Option 2 under Section
4.06(b)(ii). The Pre-Retirement Survivor’s Benefit shall be payable for the life
of the Beneficiary commencing on the last day of the month following the
Member’s death.
(ii)    Optional Pre-Retirement Survivor’s Benefit During Disability. In the
case of a Member retired due to disability under the provisions of Section 4.04,
the provisions of this Section 4.07(b)(ii) shall apply to the period between his
or her Disability Retirement Date and his or her Normal Retirement Date.
The Member may elect the optional Pre-Retirement Survivor’s Benefit under Option
A, B or C below; provided, however, that a married Member may not elect Option A
below with his or her spouse as Beneficiary.
Option A. The disability retirement allowance payable to the Member prior to his
or her Normal Retirement Date shall be equal to the retirement allowance the
Member would have received on his or her Disability Retirement

14/168    218



--------------------------------------------------------------------------------




Date if he or she had elected to receive such retirement allowance in the form
of Option 2 under Section 4.06(b)(ii). In the event of the Member’s death during
any period in which this Option A is in effect, the benefit payable during the
life of, and to, his or her Beneficiary shall be equal to 50% of the Member’s
disability retirement allowance calculated in accordance with the prior
sentence, and shall commence on the last day of the month in which the Member’s
date of death occurred.
Option B. The disability retirement allowance payable to the Member prior to his
or her Normal Retirement Date shall be equal to the retirement allowance the
Member would have received on his or her Disability Retirement Date if he or she
had elected to receive such retirement allowance in the form of Option 1 under
Section 4.06(b)(ii). In the event of the Member’s death during any period in
which this Option B is in effect, the benefit payable during the life of, and
to, his or her Beneficiary shall be equal to 100% of the Member’s disability
retirement allowance calculated in accordance with the prior sentence, and shall
commence on the last day of the month in which the Member’s date of death
occurred.
Option C. The disability retirement allowance payable to the Member prior to his
or her Normal Retirement Date shall be equal to the retirement allowance the
Member would have received on his or her Disability Retirement Date if he or she
had elected to receive such retirement allowance in the form of Option 3 under
Section 4.06(b)(ii). In the event of the Member’s death during any period in
which this Option C is in effect, the benefit payable during the life of, and
to, his or her Beneficiary shall be equal to the percentage of the Member’s
disability retirement allowance the Member elected to continue after his or her
death calculated in accordance with the prior sentence, and shall commence on
the last day of the month in which the Member’s date of death occurred.
(c)
The Plan Administration Committee shall furnish to each Member and former Member
a written explanation which describes (i) the terms and conditions of the
automatic Pre-Retirement Spouse's Benefit and the optional Pre-Retirement
Survivor Benefit, (ii) the Member’s or former Member's right to make, and the
effect of, an election to waive the automatic Pre-Retirement Spouse's Benefit
and to elect the optional Pre-Retirement Survivor Benefit, (iii) the rights of
the Member’s or former Member's spouse, and (iv) the right to make, and the
effect of, a revocation of such a waiver. Such written explanation shall be
furnished (A) to each Member in active service within the period beginning one
year prior to his or her attainment of his or her Normal Retirement Date and
ending one year after his or her attainment thereof, (B) to each Member or
former Member who has terminated service before the first anniversary of the
date he or she terminated service, and (C) to each Member eligible for a
disability retirement allowance before his or her Disability Retirement Date,
and shall be furnished to such Member or former Member even though he or she is
not married.

The period during which the Member may made an election to waive the automatic
Pre-Retirement Spouse’s Benefit provided under Section 4.07(a)(i) and to elect
in lieu thereof the optional Pre-Retirement Survivor’s Benefit under Section
4.07(b)(i) shall begin no later than his or her Normal Retirement Date and end
on his or her Annuity Starting Date, or if earlier, his or her date of death.
The period during which the Member may make an election to

14/168    219



--------------------------------------------------------------------------------




waive the automatic Pre-Retirement Spouse’s Benefit provided under Section
4.07(a)(ii) and to elect in lieu thereof the optional Pre-Retirement Survivor’s
Benefit under Section 4.07(b)(ii) shall begin no later than on the date he or
she becomes disabled and end on his or her Disability Retirement Date. The
period during which the former Member may make an election to waive the
automatic Pre-Retirement Spouse's Benefit provided under Section 4.07(a)(iii)
shall begin no later than the date his or her employment terminates and end on
his or her Annuity Starting Date or, if earlier, his or her date of death. Any
waiver, revocation or re-election of the automatic Pre-Retirement Spouse's
Benefit shall be made on a form provided by the Plan Administration Committee
and any waiver or revocation shall require Spousal Consent. If, upon termination
of employment, the former Member waives coverage hereunder in accordance with
administrative procedures established by the Plan Administration Committee for
all Members similarly situated, such waiver shall be effective as of the former
Member’s Severance Date. Any later re-election or revocation shall be effective
when the completed form is received by the Plan Administration Committee. If a
former Member dies during the period after a waiver is in effect, there shall be
no benefits payable to his or her spouse under the provisions of this
Section 4.07 unless an effective election under Section 4.07(b)(i) or (ii) is in
effect and the spouse is the Beneficiary.
Except as described above in the event of a waiver or revocation, coverage under
Section 4.07(a)(i), (ii) or (iii) shall cease to be effective upon a Member’s or
former Member's Annuity Starting Date, or upon the date a Member’s or former
Member's marriage is legally dissolved by a divorce decree, or upon the death of
the spouse, whichever event shall first occur.
Coverage under Section 4.07(b)(i) shall cease to be effective upon a Member’s
Annuity Starting Date, upon the death of the Beneficiary, or upon the marriage
of the unmarried Member, whichever event shall first occur. Coverage under
Section 4.07(b)(ii) shall cease to be effective upon a Member’s Annuity Starting
Date, upon the death of the Beneficiary, upon the marriage of an unmarried
Member, or upon the cessation of a Member’s Total and Permanent Disability,
whichever event shall first occur.
(d)
Any election made under Section 4.07 (including any waiver or revocation
thereof) shall be made on a form approved by and filed with the Plan
Administration Committee and in accordance with the term “Beneficiary” as
defined in this Section 4.07.

(e)
Notwithstanding the provisions of Section 4.07(a), a Member or former Member
whose employment terminated on or after January 1, 1976, and prior to August 23,
1984, and who is entitled to a retirement allowance or vested benefit pursuant
to the provisions of Section 4.03 or 4.05, but who is not yet in receipt
thereof, may elect, on or after August 23, 1984, and prior to the commencement
of such retirement allowance or vested benefit, to have the provisions of
Section 4.07(a)(iii) apply to him or her.

4.10
Payment of Benefits

(a)
Unless otherwise provided under an optional benefit elected pursuant to Section
4.06, the survivor’s benefit available under Section 4.07 or the provisions of
Section 4.10(e)(ii), all retirement allowances, vested benefits or other
benefits payable will be paid in monthly installments for each month beginning
with (i) the month in which the Member has reached his or her Normal Retirement
Date and has retired from active service, (ii) the month in which a Member has
reached his or her Postponed Retirement Date and retired from active service,
(iii) the month next following the month in which a Member or former Member
files


14/168    220



--------------------------------------------------------------------------------




a proper application requesting commencement of his or her vested benefit,
standard early retirement allowance or disability retirement allowance, or (iv)
the month in which benefits under an optional benefit under Section 4.06 or the
survivor’s benefits under Section 4.07 become payable, whichever is applicable.
Such monthly installments shall cease with the payment for the month preceding
the month in which the recipient dies. In no event shall a retirement allowance
or vested benefit be payable to a Member who continue in or resumes active
service with the Company or an Associated Company for any period between his or
her Normal Retirement Date and Postponed Retirement Date, except as provided in
Sections 4.02(c) and 4.10(e).
(b)
Effective January  1, 1998, through March 27, 2005, in any case, a lump sum
payment equal to the retirement allowance or vested benefit payable under
Section 4.01, 4.02, 4.03, 4.04 or 4.05 or the Pre-Retirement Spouse’s Benefit
payable under Section 4.07(a) multiplied by the appropriate factor contained in
Table 3 of Schedule I shall be made in lieu of any retirement allowance or
vested benefit payable to a Member or former Member or any Pre-Retirement
Spouse’s Benefit payable to a spouse of a Member or a former Member, if the lump
sum present value of such benefit amounts to $5,000 or less. In no event shall
that adjustment factor produce a lump sum that is less than the amount
determined by using the IRS Mortality Table and IRS Interest Rate. The lump sum
payment shall be made as soon as administratively practicable following the date
the Member has terminated employment or died, but in any event prior to the date
his or her benefit payment would have otherwise commenced.

Effective March 28, 2005, a lump sum payment shall be made in lieu of all
benefits in the event:
(i)    the Member’s Annuity Starting Date occurs on or after his Normal
Retirement Date and the present value of his benefit determined as of his
Annuity Starting Date amounts to $5,000 or less, or
(ii)    the Member’s Annuity Starting Date occurs prior to his Normal Retirement
Date and the present value of his benefit determined as of his Annuity Starting
Date amounts to $1,000 or less.
In determining the amount of a lump sum payment payable under this paragraph,
the lump sum present value shall mean a benefit, in the case of a lump sum
benefit payable prior to a Member's Normal Retirement Date, of equivalent value
to the benefit which would otherwise have been provided commencing at the
Member's Normal Retirement Date. The determination as to whether a lump sum
payment is due shall be made as soon as practicable following the Member’s
termination of service. Any lump sum benefit payable shall be made as soon as
practicable following the determination that the amount qualifies for
distribution under the provisions of Section 4.10 of this Appendix. In no event
shall a lump sum payment be made following the date retirement benefit payments
have commenced as an annuity.
Effective March 28, 2005, in the event the lump sum present value of a Member’s
retirement allowance or vested benefit exceeds $1,000 but does not exceed
$5,000, the Member may elect to receive a lump sum payment of such allowance or
benefit. The election shall be made in accordance with such administrative rules
as the Plan Administration Committee shall prescribe. The Member may elect to
receive the lump sum payment as soon as practicable following his termination of
employment or as of the first day of any later month that precedes his Normal
Retirement Date. Spousal Consent to the Member’s election of the

14/168    221



--------------------------------------------------------------------------------




lump sum is not required. A Member who is entitled to elect a distribution under
this paragraph shall not be entitled to receive payment in any other form of
payment offered under the Plan.
Notwithstanding the preceding provisions of this Section 4.07, a lump sum
payment shall be paid to the spouse in lieu of the monthly Pre-Retirement
Spouse’s Benefit payable under Section 4.07(a) if the lump sum present value of
the benefit amounts to $5,000 or less. The lump sum payment shall be made as
soon as practicable following the determination that the amount qualifies for
distribution under this Section. In no event shall a lump sum payment be made
following the date payments have commenced to the surviving spouse as an
annuity.
For purposes of this Section, the lump sum present value shall be determined by
using the IRS Mortality Table and IRS Interest Rate.
In the event a Member is not entitled to any retirement allowance or vested
benefit upon his termination of employment, he shall be deemed “cashed-out”
under the provisions of this Section 4.10(b) as of the date he terminated
service. However, if a Member described in the preceding sentence is
subsequently restored to service, the provisions of Sections 3.06 of the Plan
and Section 4.11 of this Appendix shall apply to him without regard to such
sentence.
4.11
Reemployment of Former Member or Retired Member

(b)
Optional Forms of Pension Benefits. If the Member is reemployed, any previous
election of an optional benefit under Section 4.06 or a survivor’s benefit under
Section 4.07 shall be revoked.

(c)
Benefit Payments at Subsequent Termination or Retirement

(i)    In accordance with the procedure established by the Plan Administration
Committee on a basis uniformly applicable to all Members similarly situated,
upon the subsequent retirement of a Member in service after his or her Normal
Retirement Date, payment of such Member’s retirement allowance shall resume no
later than the third month after the final month during the reemployment period
in which he or she completes at least 40 Hours of Service.
(ii)    Upon the subsequent retirement or termination of employment of a retired
or former Member, the Plan Administration Committee shall, in accordance with
rules uniformly applicable to all Members similarly situated, determine the
amount of vested benefit or retirement allowance which shall be payable to such
Member at such subsequent retirement or termination. Such vested benefit or
retirement allowance shall be reduced by an amount of Equivalent Actuarial Value
to the benefits, if any, other than disability retirement allowance payments, he
or she received before the earlier of the date of his or her restoration to
service or his or her Normal Retirement Date, provided that no such reduction
shall reduce such vested benefit or retirement allowance below the original
amount of vested benefit or retirement allowance earned but not received or the
vested benefit or retirement allowance previously received by such Member in
accordance with the terms of the Plan in effect during such previous employment,
adjusted to reflect the election of any survivor’s benefits pursuant to Section
4.07(a)(iii).

14/168    222



--------------------------------------------------------------------------------




4.16
Minimum Adjusted Benefit

(a)
The adjustment factor applied to a retirement allowance or vested benefit
payable to any Member or former Member who terminates employment on or after
December 1, 1980, or to the Beneficiary of such Member or former Member, shall
not result in a retirement allowance or vested benefit which is less than the
adjusted retirement allowance or vested benefit which would have been payable to
such Member, former Member or Beneficiary under the provisions of the Northwest
Mills Plan as in effect on November 30, 1980, based on Benefit Service rendered
up to and including November 30, 1980.

(b)
The adjustment factor applied to a retirement allowance or vested benefit
payable to any Member or former Member who terminates employment from the
Rayonier Research Center location on or after January 1, 1989, or to the
Beneficiary of such Member or former Member, shall not result in a retirement
allowance or vested benefit which is less than the adjusted retirement allowance
or vested benefit which would have been payable to such Member, former Member or
Beneficiary under the provisions of the Northwest Mills Plan as in effect on
December 31, 1988, based on Benefit Service rendered up to and including
December 31, 1988.

(c)
The adjustment factor applied to a retirement allowance or vested benefit
payable to any Member or former Member who terminates employment from the Grays
Harbor Mill location on or after March 16, 1989, or to the Beneficiary of such
Member or former Member, shall not result in a retirement allowance or vested
benefit which is less than the adjusted retirement allowance or vested benefit
which would have been payable to such Member, former Member or Beneficiary under
the provisions of the Northwest Mills Plan as in effect on March 15, 1989, bases
on Benefit Service rendered up to and including March 15, 1989.

4.17
Special Provisions in the Event of Permanent Closure

In the event the Company ceases all operations and permanently closes the Grays
Harbor Pulp Mill, the Port Angeles Pulp Mill or the Rayonier Research Center, or
upon the complete and permanent closure of a major department within the Grays
Harbor Pulp Mill or the Port Angeles Pulp Mill, a Member who is employed at such
location who has at least 20 years of Benefit Service may elect, in lieu of the
retirement allowance or vested benefit accrued on his or her account which would
be payable to him or her commencing on his or her Normal Retirement Date, to
receive the Equivalent Actuarial Value of such retirement allowance or vested
benefit in a lump sum payment, provided he or she continues to work as scheduled
until his or her permanent release by the Company on account of such closure.
Such Equivalent Actuarial Value shall be determined on the basis of (a) the
mortality table used to compute the factors set forth in Schedule I, and (b) the
interest rate used by the Pension Benefit Guaranty Corporation in valuing
immediate or deferred annuities, whichever is applicable, for single employer
plans that terminated as of the date of such closure. The provisions of this
Section 4.17 shall not apply in the case of a complete or partial termination of
the Plan, unless the assets are sufficient to provide all benefits under Section
8.01(a).



14/168    223



--------------------------------------------------------------------------------




APPENDIX F
SCHEDULE I


I-1
Factors to be used with respect to Members who retire or terminate at the Port
Angeles Pulp Mill location, subject to the provisions of Section 4.16(a) of this
Appendix F.

I-2
Factors to be used with respect to Members who retire or terminate at the
Rayonier Research Center location, subject to the provisions of Section 4.16(b)
of this Appendix F, and Members who retire or terminate at the Grays Harbor Pulp
Mill location, subject to the provisions of Section 4.16(c) of this Appendix F.






14/168    224

